Exhibit 10.21

 

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as further defined below, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by [each,
the] Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
the other Loan Documents to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the revolving credit facility
provided by Lenders under the Credit Agreement (including, without limitation,
participations in Letters of Credit and Swingline Loans included in such
facility) and (ii) to the extent permitted to be assigned under Applicable Law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

as [the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.             Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.             Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      Borrowers:            Michaels
Stores, Inc., a Delaware corporation, Michaels Stores Procurement Company, Inc.,
a Delaware corporation, Aaron Brothers, Inc., a Delaware corporation, and
Artistree, Inc., a Delaware corporation

 

4.                                      Administrative Agent:               
Wells Fargo Bank, National Association

 

5.                                      Collateral
Agent:                         Wells Fargo Bank, National Association

 

6.                                      Credit Agreement:               Second
Amended and Restated Credit Agreement dated as of September 17, 2012 (as such
may be amended, restated, supplemented, or otherwise modified from time to time)
by, among others, (i) Michaels Stores, Inc., a Delaware corporation, for itself
and as agent (in such capacity, the “Lead Borrower”) for the Borrowers party
thereto, (ii) the other Borrowers party thereto, (iii) the Facility Guarantors
party thereto, (iv) the Lenders party thereto, and (v) Wells Fargo Bank,
National Association, as Administrative Agent and Collateral Agent.

 

7.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/
Revolving Credit
Loans
for all Lenders(7)

 

Amount of
Commitment
/ Revolving
Credit Loans
Assigned(8)

 

Percentage
Assigned of
Revolving
 Credit Loans(9)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

[8.           Trade Date:                                     ](10)

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Assignment Effective Date.

(8)  Subject to minimum amount requirements pursuant to Section 9.07(a) of the
Credit Agreement.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/
Revolving Credit Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

Assignment Effective Date:                                     , 20     [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF
THIS ASSIGNMENT AND ACCEPTANCE FOR RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Consented to and](11) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

 

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(11)  To the extent that the Administrative Agent’s consent is required under
Section 9.07(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Consented to:](12)

 

MICHAELS STORES, INC., as Lead Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(12)  To the extent required under Section 9.07(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of September 17, 2012 (as such may be amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”) by, among others,
(i) Michaels Stores, Inc., a Delaware corporation, for itself and as agent (in
such capacity, the “Lead Borrower”) for the Borrowers party thereto, (ii) the
other Borrowers party thereto, (iii) the Facility Guarantors party thereto,
(iv) the Lenders party thereto, and (v) Wells Fargo Bank, National Association,
as Administrative Agent and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.         Representations and Warranties.

 

1.1.     Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Loan Parties or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Loan Parties or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.07(a) of
the Credit Agreement) and it is not a Deteriorating Lender, (iii) from and after
the Assignment Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(a), Section 5.01(b) or Section 5.01(c) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter

 

--------------------------------------------------------------------------------


 

into this Assignment and Acceptance and to purchase [the][such] Assigned
Interest, and (vii) if it is a Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are residents for tax
purposes, to the extent reasonably requested by the Administrative Agent,
attached hereto are duly completed and executed by [the][such] Assignee, any
U.S. Internal Revenue Service forms required under Section 2.23 of the Credit
Agreement; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.         Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued up to but excluding
the Assignment Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Assignment Effective Date.

 

3.         General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York, without giving effect to principles of conflicts of law thereof (but
including Section 5-1401 of the New York General Obligations Law).

 

4.         Fees.    This Assignment and Acceptance shall be delivered to the
Administrative Agent with a processing and recordation fee of $3,500, to the
extent required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO CREDIT AGREEMENT

 

FORM OF NOTICE OF BORROWING

 

Date:                                 

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Ms. Connie Liu

 

Re:          Second Amended and Restated Credit Agreement dated as of
September 17, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and between, among others,
Michaels Stores, Inc., a Delaware corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers party thereto, the other
Borrowers party thereto, and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”) for its own benefit and the
benefit of the other Credit Parties.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

 

Ladies and Gentlemen:

 

The Lead Borrower refers to the above described Credit Agreement and, on behalf
of the Borrowers, hereby irrevocably notifies you of the Borrowing requested
below:

 

1.                                      The Business Day of the proposed
Borrowing is                           , 20    .(1)

 

2.                                      The aggregate amount of the proposed
Borrowing is $                             (which shall be in an integral
multiple of $1,000,000.00), which Borrowing consists of the following Types:

 

Type of Borrowing
(Prime Rate Loans or LIBO
Loans)(2)

 

Amount of Loan

 

Interest Period for LIBO
Loans(3)

 

 

$

                          

 

[days/months]

 

 

$

                          

 

[days/months]

 

 

$

                          

 

[days/months]

 

 

$

                          

 

[days/months]

 

--------------------------------------------------------------------------------

(1)           For LIBO Loans, Notice of Borrowing must be received by 12:30 p.m.
on the second Business Day prior to the proposed Borrowing date.  For Prime Rate
Loans, Notice of Borrowing must be received by 12:00 p.m. on the same Business
Day as the proposed Borrowing date.

(2)           If no election is made as to the Type of Revolving Credit Loan,
such notice shall be deemed a request for Borrowing of Prime Rate Loans.

(3)           If no election of Interest Period is specified, such notice shall
be deemed a request for an Interest Period of one (1) month.

 

--------------------------------------------------------------------------------


 

3.                                      Proceeds of the proposed Borrowing are
to be disbursed to the following account(s):

 

 

 

The Lead Borrower, on behalf of the Borrowers, hereby certifies that the
following statements are true and correct on the date of the proposed Borrowing,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a)           The representations and warranties of the Loan Parties contained
in the Credit Agreement and the other Loan Documents or otherwise made in
writing in connection therewith are true and correct in all material respects as
though made on and as of the date of the proposed Borrowing, other than
representations and warranties that relate solely to an earlier date, which are
true and correct in all material respects as of such earlier date, provided that
any representation and warranty which is qualified as to “materiality”,
“Material Adverse Effect” or similar language are true and correct in all
respects on such respective dates;

 

(b)           No Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing;

 

(c)           The aggregate outstanding amount of Credit Extensions to, or for
the account of, the Borrowers, after giving effect to the Borrowing requested
hereby, does not exceed the Loan Cap on the date of such Borrowing (except for
Permitted Overadvances;

 

(d)           After giving effect to the proposed Borrowing set forth in
Section 2 above, there will be no more than ten (10) Borrowings of LIBO Loans
outstanding under the Credit Agreement; and

 

(e)           To the extent the proceeds of the proposed Borrowing will be used
to fund a Restricted Payment or a payment in respect of Subordinated
Indebtedness, the Loan Parties, on a Consolidated basis, are Solvent.

 

 

 

MICHAELS STORES, INC.,

 

 

as Lead Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C TO CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

REVOLVING CREDIT NOTE

 

$

                             , 2012

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order of
                                                             (hereinafter,
together with its successors and permitted assigns, the “Lender”), c/o Wells
Fargo Bank, National Association, One Boston Place, 18th Floor, Boston,
Massachusetts 02108, the principal sum of
                                                           DOLLARS
($                                    ), or, if less, the aggregate unpaid
principal balance of Revolving Credit Loans made by the Lender to or for the
account of any Borrower pursuant to the Credit Agreement (as hereafter defined),
with interest, fees, expenses and costs at the rate and payable in the manner
stated in the Credit Agreement.  As used herein, the “Credit Agreement” means
and refers to that certain Second Amended and Restated Credit Agreement dated as
of September 17, 2012 (as such may be amended, restated, supplemented or
otherwise modified from time to time) by, among others, (i) Michaels
Stores, Inc., a Delaware corporation, as a Borrower and as agent (in such
capacity, the “Lead Borrower”) for itself and the other Borrowers, (ii) the
other Borrowers named therein, (iii) the Facility Guarantors named therein,
(iv) the Lenders named therein, (v) Wells Fargo Bank, National Association. as
Administrative Agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Credit Parties, and (vi) Wells Fargo Bank,
National Association, as Collateral Agent for its own benefit and the benefit of
the other Secured Parties.  [This Revolving Credit Note replaces in its entirety
that certain Revolving Credit Note dated [              ], by the Borrowers,
payable to the Lender, in the aggregate principal amount of [$              ].]

 

This is a “Revolving Credit Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof.  The principal of,
and interest on, this Revolving Credit Note shall be payable at the times, in
the manner, and in the amounts as provided in the Credit Agreement and shall be
subject to prepayment and acceleration as provided therein.  Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Administrative Agent’s books and records concerning the Revolving Credit
Loans, the accrual of interest thereon, and the repayment of such Revolving
Credit Loans, shall be prima facie evidence of the indebtedness to the Lender
hereunder, absent manifest error.

 

--------------------------------------------------------------------------------


 

No delay or omission by any Agent or the Lender in exercising or enforcing any
of such Agent’s or Lender’s powers, rights, privileges, remedies, or discretions
hereunder shall operate as a waiver thereof on that occasion nor on any other
occasion.  No waiver of any Event of Default shall operate as a waiver of any
other Event of Default, nor as a continuing waiver.

 

Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof.  Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any  Agent and/or the Lender with
respect to this Revolving Credit Note and/or any Security Document or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Revolving Credit Note.

 

This Revolving Credit Note shall be binding upon each Borrower and upon their
respective successors, assigns, and representatives, and shall inure to the
benefit of the Lender and its successors, endorsees and permitted assigns.

 

The liabilities of each Borrower are joint and several, provided, however, the
release by any Agent or the Lender of any one or more such Persons shall not
release any other Person obligated on account of this Revolving Credit Note. 
Each reference in this Revolving Credit Note to each Borrower is to such Person
individually and also to all such Persons jointly.  No Person obligated on
account of this Revolving Credit Note may seek contribution from any other
Person also obligated unless and until all liabilities, obligations and
indebtedness to the Lender of the Person from whom contribution is sought have
been satisfied in full.

 

Each Borrower agrees that any legal action or proceeding arising under this
Revolving Credit Note or in any way connected with or related or incidental to
the dealings of the parties hereto or any of them with respect to this Revolving
Credit Note or any other Loan Document, or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, may be brought
in the courts of the state of New York sitting in New York City or of the United
States for the Southern District of such state, and by execution and delivery of
this Revolving Credit Note, each Borrower consents, for itself and in respect of
its property, to the non-exclusive jurisdiction of those courts.  Each Borrower
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction or other
jurisdiction chose by the Agents in respect of any Loan Document or other
document related thereto.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Revolving Credit Note, are each

 

2

--------------------------------------------------------------------------------


 

relying thereon.  EACH BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS REVOLVING CREDIT NOTE OR ANY OTHER LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS REVOLVING CREDIT NOTE
OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH BORROWER, AND THE LENDER BY ITS
ACCEPTANCE HEREOF, HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY; AND
WAIVES PRESENTMENT, DEMAND, PROTEST AND ANY OTHER NOTICES THEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Revolving Credit Note to be
duly executed as of the date set forth above.

 

 

 

 

BORROWERS:

 

 

 

 

 

 

 

MICHAELS STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Revolving Credit Note

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO CREDIT AGREEMENT

 

FORM OF SWINGLINE NOTE

 

SWINGLINE NOTE

 

$75,000,000.00

 

, 2012

 

FOR VALUE RECEIVED, the undersigned (each, a “Borrower” and collectively, the
“Borrowers”, together with all successors and assigns), jointly and severally
promise to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association with an office at One Boston Place, 18th Floor,
Boston, Massachusetts 02108 (hereinafter, together with its successors and
permitted assigns, the “Swingline Lender”), the principal sum of SEVENTY FIVE
MILLION DOLLARS ($75,000,000.00), or, if less, the aggregate unpaid principal
balance of Swingline Loans made by the Swingline Lender to or for the account of
any Borrower pursuant to the Credit Agreement (as hereafter defined), with
interest, fees, expenses and costs at the rate and payable in the manner stated
in the Credit Agreement.  As used herein, the “Credit Agreement” means and
refers to that certain Second Amended and Restated Credit Agreement dated as
September 17, 2012 (as such may be amended, restated, supplemented or otherwise
modified from time to time) by, among others, (i) Michaels Stores, Inc., a
Delaware corporation, as a Borrower and as agent (in such capacity, the “Lead
Borrower”) for itself and the other Borrowers, (ii) the other Borrowers named
therein, (iii) the Facility Guarantors named therein, (iv) the Lenders named
therein, (v) Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Credit Parties, and (vi) Wells Fargo Bank, National Association, as
Collateral Agent for its own benefit and the benefit of the other Secured
Parties.

 

This is the “Swingline Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof.  The principal of, and
interest on, this Swingline Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein.  Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Administrative Agent’s books and records concerning the Swingline Loans, the
accrual of interest thereon, and the repayment of such Swingline Loans, shall be
prima facie evidence of the indebtedness to the Swingline Lender hereunder,
absent manifest error.

 

No delay or omission by any Agent or the Swingline Lender in exercising or
enforcing any of such Agent’s or Swingline Lender’s powers, rights, privileges,
remedies, or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion.  No

 

--------------------------------------------------------------------------------


 

waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver.

 

Each Borrower waives presentment, demand, notice, and protest, and also waives
any delay on the part of the holder hereof.  Each Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any Agent and/or the Swingline Lender
with respect to this Swingline Note and/or any Security Document, or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Borrower or any other
Person obligated on account of this Swingline Note.

 

This Swingline Note shall be binding upon each Borrower and upon their
respective successors, assigns, and representatives, and shall inure to the
benefit of the Swingline Lender and its successors, endorsees and permitted
assigns.

 

The liabilities of each Borrower are joint and several, provided, however, the
release by any Agent or the Swingline Lender of any one or more such Persons
shall not release any other Person obligated on account of this Swingline Note. 
Each reference in this Swingline Note to each Borrower is to such Person
individually and also to all such Persons jointly.  No Person obligated on
account of this Swingline Note may seek contribution from any other Person also
obligated unless and until all liabilities, obligations and indebtedness to the
Swingline Lender of the Person from whom contribution is sought have been
satisfied in full.

 

Each Borrower agrees that any legal action or proceeding arising under this
Swingline Note or in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Swingline
Note or any other Loan Document, or the transactions related hereto or thereto,
in each case whether now existing or hereafter arising, may be brought in the
courts of the state of New York sitting in New York City or of the United States
for the Southern District of such state, and by execution and delivery of this
Swingline Note, each Borrower consents, for itself and in respect of its
property, to the non-exclusive jurisdiction of those courts.  Each Borrower
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction or other
jurisdiction chose by the Agents in respect of any Loan Document or other
document related thereto.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Swingline Lender, in the
establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Swingline Note, are each relying thereon.  EACH
BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS

 

2

--------------------------------------------------------------------------------


 

SWINGLINE NOTE OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS SWINGLINE NOTE OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH
BORROWER, AND THE LENDER BY ITS ACCEPTANCE HEREOF, HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY; AND WAIVES PRESENTMENT, DEMAND, PROTEST AND ANY OTHER
NOTICES THEREOF.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Swingline Note to be duly
executed as of the date set forth above.

 

 

 

 

 

 

BORROWERS:

 

 

 

 

 

MICHAELS STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Swingline Note

 

--------------------------------------------------------------------------------


 

EXHIBIT E TO CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder”) is made as of
                                  , by and among:

 

                                                   , a
                                                   (the “New [Borrower/Facility
Guarantor]”), with its principal executive offices at
                                                ; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, having a
place of business at One Boston Place, 18th Floor, Boston, Massachusetts 02108,
as administrative agent (in such capacity, the “Administrative Agent”) for its
own benefit and the benefit of the other Credit Parties (as defined in the
Credit Agreement referred to below) and as collateral agent (in such capacity,
the “Collateral Agent”), for its own benefit and for the benefit of the other
Secured Parties (as defined in the Credit Agreement referred to below) to the
Credit Agreement (as defined below);

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H :

 

A.            Reference is made to a certain Second Amended and Restated Credit
Agreement dated as of September 17, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by, among others,
(i) Michaels Stores, Inc., a Delaware corporation, as a Borrower and as agent
(in such capacity, the “Lead Borrower”) for itself and the other Borrowers,
(ii) the other Borrowers named therein (collectively, with the Lead Borrower,
the “Existing Borrowers”), (iii) the Facility Guarantors named therein (the
“Existing Facility Guarantors”, and together with the Existing Borrowers and the
New [Borrower/Facility Guarantor], the “Loan Parties”), (iv) the Lenders named
therein (collectively, the “Lenders”), (v) Wells Fargo Bank, National
Association, as Administrative Agent, and (vi) Wells Fargo Bank, National
Association, as Collateral Agent.  All capitalized terms used herein, and not
otherwise defined herein, shall have the meanings assigned to such terms in the
Credit Agreement.

 

B.            The New [Borrower/Facility Guarantor] desires to become a party
to, and be bound by the terms of, the Credit Agreement and the other Loan
Documents in the same capacity and to the same extent as the Existing
[Borrowers/Facility Guarantors] thereunder.

 

C.            Pursuant to the terms of the Credit Agreement, in order for the
New [Borrower/Facility Guarantor] to become party to the Credit Agreement and
the other Loan

 

1

--------------------------------------------------------------------------------


 

Documents as provided herein, the New [Borrower/Facility Guarantor] and the
other Loan Parties are required to execute this Joinder.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Joinder and Assumption of Obligations. 
Effective as of the date of this Joinder, the New [Borrower/Facility Guarantor]
hereby acknowledges that the New [Borrower/Facility Guarantor] has received and
reviewed copies of the Credit Agreement and the other Loan Documents, and
hereby:

 

a.                                      joins in the execution of, and becomes a
party to, the Credit Agreement as a [Borrower/Facility Guarantor], as indicated
by its signature below;

 

b.                                      covenants and agrees to be bound by all
covenants, agreements, liabilities and acknowledgments (other than covenants,
agreements, liabilities and acknowledgments which specifically relate solely to
an earlier date) of a [Borrower/Facility Guarantor] under the Credit Agreement
and the other Loan Documents, in each case, with the same force and effect as if
such New [Borrower/Facility Guarantor] was a signatory to the Credit Agreement
and the other Loan Documents and was expressly named as a [Borrower/Facility
Guarantor] therein; and

 

c.                                       assumes and agrees to perform all
applicable duties and Obligations of a Loan Party under the Credit Agreement and
the other Loan Documents.

 

2.                                      Representations and Warranties.  The New
[Borrower/Facility Guarantor] hereby makes all representations, warranties and
other statements (other than representations, warranties, and other statements
which specifically relate solely to an earlier date) of a [Borrower/Facility
Guarantor] under the Credit Agreement and the other Loan Documents, in each
case, with the same force and effect as if such New [Borrower/Facility
Guarantor] was a signatory to the Credit Agreement and the other Loan Documents
and was expressly named as a [Borrower/Facility Guarantor] therein.  To the
extent that any changes in any representations, warranties, and covenants
require any amendments to the Schedules to the Credit Agreement, such Schedules
are hereby updated, as evidenced by any supplemental Schedules (if any) annexed
to this Joinder at Annex A.

 

3.                                      Ratification of Loan Documents.  Except
as specifically amended by this Joinder and the other documents executed and
delivered in connection herewith, all of the terms and conditions of the Credit
Agreement and of the other Loan Documents shall remain in full

 

2

--------------------------------------------------------------------------------


 

force and effect as in effect prior to the date hereof, without releasing any
Loan Party thereunder or Collateral therefor.

 

4.                                      Conditions Precedent to Effectiveness. 
This Joinder shall not be effective until each of the following conditions
precedent has been fulfilled to the satisfaction of the Administrative Agent:

 

a.                                      This Joinder shall have been duly
executed and delivered by the respective parties hereto, and shall be in full
force and effect and shall be in form and substance reasonably satisfactory to
the Administrative Agent.

 

b.                                      All action on the part of the New
[Borrower/Facility Guarantor] and the other Loan Parties necessary for the valid
execution, delivery and performance by the New [Borrower/Facility Guarantor] of
this Joinder and all other documentation, instruments, and agreements required
to be executed in connection herewith shall have been duly and effectively taken
and evidence thereof reasonably satisfactory to the Administrative Agent shall
have been provided to the Administrative Agent.

 

c.                                       The New [Borrower/Facility Guarantor]
(and each other Loan Party, to the extent requested by the Administrative Agent)
shall each have delivered the following to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent:

 

i.                                          Certificate of Legal Existence and
Good Standing issued by the Secretary of the State of its incorporation or
organization.

 

ii.                                       A certificate of an authorized officer
of the due adoption, continued effectiveness, and setting forth the text, of
each corporate resolution adopted in connection with the assumption of
obligations under the Credit Agreement and the other Loan Documents, and
attesting to the true signatures of each Person authorized as a signatory to any
of the Loan Documents, together with true and accurate copies of all
Organization Documents.

 

iii.                                    Perfection Certificate in the form
delivered by the Loan Parties on the Restatement Date.

 

iv.                                   Execution and delivery by the New
[Borrower/Facility Guarantor] of the following Loan Documents:

 

a)                                     [Joinders to the Revolving Credit Notes];

 

b)                                     [Joinder to the Swingline Note];

 

3

--------------------------------------------------------------------------------


 

c)                                      Joinder to the Security Documents, as
applicable (including, without limitation, a Security Agreement Supplement (as
defined in the Security Agreement));

 

d)                                     [Joinder to the Fee Letter];

 

e)                                      [Blocked Account Agreement with
[                                ]];

 

f)                                       [Guarantee Agreement Supplement (as
defined in the Guarantee Agreement))]; and

 

g)                                      Such other documents, agreements and
certificates as the Administrative Agent and the Collateral Agent may reasonably
require.

 

d.                                      The Agents shall have received a
favorable written legal opinion of the Loan Parties’ counsel addressed to the
Agents and the other Lenders, covering such matters relating to the New
[Borrower/Facility Guarantor], the Loan Documents and/or the transactions
contemplated thereby as the Agents shall reasonably request.

 

e.                                       The Collateral Agent shall have
received all documents and instruments, (including UCC financing statements and
Blocked Account Agreements), required by law or reasonably requested by the
Collateral Agent to create or perfect the first priority Lien intended to be
created under the Loan Documents and all such documents and instruments shall
have been so filed, registered or recorded to the reasonable satisfaction of the
Collateral Agent.

 

f.                                        All Credit Party Expenses incurred by
the Agents in connection with the preparation and negotiation of this Joinder
and related documents (including the fees and expenses of counsel to the Agents)
shall have been paid in full by the New [Borrower/Facility Guarantor].

 

g.                                       The Loan Parties shall have executed
and delivered to the Agents such additional documents, instruments, and
agreements as the Agents may reasonably request.

 

5.                                      Miscellaneous.

 

a.                                      This Joinder may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.

 

4

--------------------------------------------------------------------------------


 

b.                                      This Joinder expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

c.                                       Any determination that any provision of
this Joinder or any application hereof is invalid, illegal or unenforceable in
any respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Joinder.

 

d.                                      THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

 

 

NEW [BORROWER/FACILITY GUARANTOR]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jennifer Cann

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jennifer Cann

 

 

Title:

Managing Director

 

Signature Page to Joinder Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Supplemental Schedules

 

[see attached]

 

Signature Page to Joinder Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

 

 

 

 

 

 

MICHAELS STORES, INC.,

as Lead Borrower and as a Borrower

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT

 

 

COMPANY, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MICHAELS FINANCE COMPANY, INC.,

 

 

as a Facility Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to Joinder Agreement

 

--------------------------------------------------------------------------------


 

MICHAELS STORES CARD SERVICES, LLC,

 

 

as a Facility Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MICHAELS OF CANADA, ULC,

 

 

as a Facility Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to Joinder Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F TO CREDIT AGREEMENT

 

CREDIT CARD NOTIFICATION

PREPARE ON LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR

 

, 2012

 

BY CERTIFIED MAIL — RETURN RECEIPT REQUESTED

 

To:                             [Name and Address of Processor]

(the “Processor”)

 

Re:

Merchant Account Number:                                          .  The credit
card processing agreement between                                  and
                                 dated                                  (the
“Processing Agreement”).

 

Dear Sir/Madam:

 

Under various agreements among                               , a
                             with an address at
                                     (the “Loan Party”) and (i) Wells Fargo
Bank, National Association, a national banking association with offices at One
Boston Place, 18th Floor, Boston, Massachusetts 02108, as collateral agent (in
such capacity, herein the “Collateral Agent”) for the benefit of a syndicate of
lenders and certain other secured parties (the “ABL Secured Parties”), and
(ii) Deutsche Bank AG New York Branch, a branch of Deutsche Bank AG, with a
license issued by the Bank Department of the State of New York, with offices at
60 Wall Street, New York, New York 10005, as agent (in such capacity, herein the
“Term Agent”) for the benefit of a syndicate of lenders and certain other
secured parties (the “Term Loan Secured Parties”), the Loan Party has granted to
the Collateral Agent, for the benefit of the Collateral Agent and the other ABL
Secured Parties, and to the Term Agent, for the benefit of the Term Agent and
the other Term Loan Secured Parties, a security interest in and to, among other
things, the Loan Party’s inventory, credit card receivables, certain accounts,
books and records relating to the foregoing, and proceeds therefrom, including
without limitation, all amounts due or to become due from the Processor to the
Loan Party pursuant to the Processing Agreement between the Processor and the
Loan Party.

 

Under the terms and provisions of the agreements with the Collateral Agent and
the Term Agent, under certain circumstances, the Loan Party is obligated to
deliver all proceeds of the Loan Party’s accounts, accounts receivable and
inventory to the Collateral Agent or the Term Agent, as applicable.  Such
proceeds include all credit card charges (the “Charges”) submitted by the Loan
Party to the Processor for processing and the amounts which the Processor owes
to the Loan Party on account thereof (the “Credit Card Proceeds”) and all other
amounts due or to become due to the Loan Party under the Processing Agreement.

 

1

--------------------------------------------------------------------------------


 

Until the Processor receives notification from an officer of the Collateral
Agent as provided below, all amounts due from time to time from the Processor to
the Loan Party (including Credit Card Proceeds, payment from any reserve account
or the like or other payments) shall be transferred only as follows:

 

By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

 

ABA #

For Credit to

Account No.

 

After the Processor receives notification from an officer of the Collateral
Agent, all amounts shall be transferred as the Processor may be instructed from
time to time in writing by an officer of the Collateral Agent.  After the
Processor receives notification from the Collateral Agent that all obligations
of the Loan Party to the ABL Secured Parties have been paid in full and the
commitments of the ABL Secured Parties to make loans or advances to the Loan
Party have terminated, all amounts shall be transferred as the Processor may be
instructed from time to time in writing by an officer of the Term Agent.  After
the Processor receives notification from the Term Agent that all obligations of
the Loan Party to the Term Loan Secured Parties have been paid in full and the
commitments of the Term Loan Secured Parties to make loans to the Loan Party
have terminated, all amounts shall thereafter be transferred as the Processor
may be instructed by the Loan Party.

 

Upon request of an officer of the Collateral Agent or the Term Agent, a copy of
each periodic statement provided by the Processor to the Loan Party should be
provided to the Collateral Agent or the Term Agent, as applicable, at the
following address (which address may be changed upon seven (7) days’ written
notice given to the Processor by an officer of the Collateral Agent or the Term
Agent, as applicable):

 

If to the Collateral Agent:

 

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, Massachusetts 02108

Attention: Connie Liu

 

If to the Term Agent:

 

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Dusan Lazarov or Peter Cucchiara

 

2

--------------------------------------------------------------------------------


 

The Processor shall be fully protected in acting on any order or direction by an
officer of the Collateral Agent or the Term Agent given in accordance with the
terms of this letter respecting the Charges and the Credit Card Proceeds without
making any inquiry whatsoever as to the Collateral Agent’s or the Term Agent’s
right or authority to give such order or direction or as to the application of
any payment made pursuant thereto.

 

This letter may be amended only by notice in writing signed by an officer of the
Loan Party, an officer of the Collateral Agent and an officer of the Term Agent,
and may be terminated solely by written notice signed by an officer of the
Collateral Agent and an officer of the Term Agent.

 

[This letter amends and restates in its entirety that certain Credit Card
Notification dated as of                         , 20    , by the Loan Party to
the Processor.]

 

[remainder of page intentionally blank]

 

3

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

The LOAN PARTY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

cc:                                Wells Fargo Bank, National Association

Deutsche Bank AG New York Branch

 

Signature Page to Credit Card Notification

 

--------------------------------------------------------------------------------


 

EXHIBIT G TO CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

To:

Wells Fargo Bank, National Association,

Date:

 

as Administrative Agent

 

 

One Boston Place, 18th Floor

 

 

Boston, Massachusetts 02108

 

 

Attention: Ms. Connie Liu

 

 

Re:          Second Amended and Restated Credit Agreement dated as of September
17, 2012 (as modified, amended, supplemented or restated and in effect from time
to time, the “Credit Agreement”) by and between, among others, Michaels Stores,
Inc. for itself and as agent (in such capacity, the “Lead Borrower” ) for the
other Borrowers party thereto, the other Borrowers party thereto, and Wells
Fargo Bank, National Association, as administrative agent (the “Administrative
Agent”) for its own benefit and the benefit of the other Credit Parties. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.

 

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1.                                      No Defaults or Events of Default.  No
Default or Event of Default presently exists, except as set forth in Appendix I.

 

2.                                      Financial Calculations.  Attached hereto
as Appendix II are all reasonably detailed calculations with respect to (a)
average daily Availability and (b) the Consolidated Fixed Charge Coverage Ratio
(whether or not such Consolidated Fixed Charge Coverage Ratio is required to be
tested pursuant to Section 5.24 of the Credit Agreement), each for the period
ending                 .

 

3.                                      Store Openings and Closings.  Appendix
III hereto sets forth in reasonable detail all Store openings and Store closings
for the period ending                 , and states the aggregate number of the
Loan Parties’ Stores as of the first day of the current Fiscal
Month/Quarter/Year.

 

4.                                      Rental Payment Status.  Appendix IV
hereto sets forth in reasonable detail the status of rental payments for each of
the Loan Parties’ (i) warehouses and distribution centers (other than warehouses
and distribution centers with respect to which the Collateral Agent has received
a Collateral Access Agreement in form and substance reasonably satisfactory to
the Collateral Agent), and (ii) other leased locations in the Landlord Lien
States designated by the Administrative Agent in its commercially reasonable
judgment (which, as of the Restatement Date, are Washington, Pennsylvania and
Virginia) for the period ending                         .

 

5.                                      No Material Accounting Changes, Etc. 
There has been no change in GAAP or the application thereof since the date of
the audited financial statements furnished to the

 

1

--------------------------------------------------------------------------------


 

Administrative Agent for the Fiscal Year ending                  , other than
the material accounting changes as disclosed on Appendix V hereto.

 

[remainder of page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                    ,         .

 

 

 

MICHAELS STORES, INC., as Lead Borrower

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

(1)

 

--------------------------------------------------------------------------------

(1)  A Responsible Officer of the Lead Borrower.

 

Signature Page to Compliance Certificate

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

[If a Default or Event of Default exists, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof]

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

1.

Average daily Availability

 

 

 

 

 

 

 

a.

Borrowing Base calculated daily for the period ending
                                 minus daily outstanding Credit Extensions:

 

See Attached Schedule

 

 

 

 

 

 

b.

Total Commitments calculated daily minus daily outstanding Credit Extensions for
the period ending                       :

 

See Attached Schedule

 

 

 

 

 

 

c.

Number of days in such period:

 

 

 

 

 

 

 

 

d.

Average daily Availability (Lesser of Line 1(a) divided by Line 1(c) or Line
1(b) divided by Line 1(c)):

 

 

 

 

 

 

 

 

Pricing Grid Level:

 

 

 

 

 

 

 

2.

Consolidated Fixed Charge Coverage Ratio for the period ending
                                   (the “Testing Period”):

 

 

 

 

 

 

A.

Consolidated EBITDA for such period:

 

 

 

 

 

 

1.             The sum (without duplication of either (1) any item described in
any other clause, below, or (2) any item excluded in the calculation of
Consolidated Net Income) of:

 

 

 

 

 

 

(a)

Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(b)

provision for Consolidated Taxes paid or accrued during such period to the
extent the same were deducted (and not added back) in computing Consolidated Net
Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(c)

Consolidated Interest Expense of such Person for such period, plus amounts
excluded from Consolidated Interest Expense as set forth in clauses (i) through
(vii) of the definition thereof, to the extent the same were deducted (and not
added back) in calculating such Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

--------------------------------------------------------------------------------


 

 

(d)

Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same was deducted (and not added back) in computing
Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(e)

any non-cash charges, including (i) any write offs or write downs, (ii) equity
based awards compensation expense, (iii) losses on sales, disposals or
abandonment of, or any impairment charges or asset write off, related to
intangible assets, long-lived assets and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method,
and (v) other non-cash charges, non-cash expenses or non-cash losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges referred to in clauses (i) through (v) of this clause represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period):

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(f)

the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(g)

Advisory Fees paid or accrued in such period to the Sponsors or Highfields
Capital to the extent otherwise permitted under the Credit Agreement:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(h)

the amount of net cost savings projected by the Lead Borrower in good faith to
be realized as a result of specified actions taken during such period
(calculated on a pro forma basis as though such cost savings had been realized
on the first day of such period), net of the amount of actual

 

 

 

--------------------------------------------------------------------------------


 

 

 

benefits realized during such period from such actions; provided that (x) such
cost savings are reasonably identifiable and factually supportable, and (y) such
cost savings do not exceed in the aggregate $40,000,000 in any four consecutive
Fiscal Quarters (or such greater amount reasonably approved in good faith by the
Administrative Agent):

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(i)

any costs or expense incurred by the Lead Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Capital Stock of the Lead Borrower (other than
Disqualified Capital Stock) for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(j)

any net loss from disposed or discontinued operations for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

(k)

cash receipts (or reduced cash expenditures) to the extent non-cash gains
relating to such income were deducted in the calculation of Consolidated EBITDA
pursuant to Line 2 below for any previous period:

 

 

 

 

 

 

 

 

(l)

Sum of lines 1(a) through 1(k):

 

 

 

 

 

 

 

2.

Minus (without duplication) the sum of the following:

 

 

 

 

 

 

 

 

(a)

non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in such period or received in a prior period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

--------------------------------------------------------------------------------


 

 

(b)

any net income from disposed or discontinued operations for such period:

 

 

 

 

 

 

 

 

(c)

The sum of Lines 2(a) and 2(b):

 

 

 

 

 

 

 

3.

Plus or Minus (as applicable, without duplication):

 

 

 

 

 

 

 

 

(a)

any adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees):

 

 

 

 

 

 

 

4.

Consolidated EBITDA for such period (Line 1(l) minus Line 2(c) plus or minus (as
applicable) Line 3(a)):

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

B.

Net Proceeds of capital contributions received or Permitted Equity Issuances
made during such period to the extent used to make payments on account of Debt
Service Charges or Taxes:

 

 

 

 

 

 

 

Minus

 

 

 

 

 

 

 

 

C.

Capital Expenditures paid in cash which are not financed with the Net Proceeds
of Permitted Indebtedness (other than the Obligations) during such period:

 

 

 

 

 

 

 

D.

The sum of Line A(4) and Line B:

 

 

 

 

 

 

 

E.

Line C subtracted from Line D:

 

 

 

 

 

 

 

F.

Debt Service Charges payable in cash during such period:

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense required to be paid or paid in cash:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

2.

Scheduled principal payments made or required to be made on account of
Indebtedness for borrowed money, including the full amount of any non-recourse
Indebtedness (after giving effect to any prepayments paid in cash that reduce
the amount of such required payments) (excluding the Obligations and any AHYDO
Amount (as such term is defined in the Subordinated Discount Note Indenture),
but including, without limitation, obligations with respect to Capitalized
Leases) for such period:

 

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

3.

Scheduled mandatory payments on account of

 

 

 

--------------------------------------------------------------------------------


 

 

 

Disqualified Capital Stock (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period during such
period:

 

 

 

 

 

 

 

 

4.

Debt Service Charges (the sum of Lines F(1) through F(3):

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

G.

Federal, state and foreign income Taxes paid in cash (net of cash refunds
received) during such period:

 

 

 

 

 

 

 

 

Plus

 

 

 

 

 

 

 

 

H.

Restricted Payments permitted by SECTION 6.06(k) of the Credit Agreement paid in
cash to the holders of Capital Stock of the Lead Borrower during such period
(but excluding Restricted Payments to the extent funded by an issuance by the
Lead Borrower of Permitted Indebtedness, a Permitted Equity Issuance or a
capital contribution to the Lead Borrower) during such period:

 

 

 

 

 

 

 

I.

The sum of Lines F(4) through H:

 

 

 

 

 

 

 

J.

Consolidated Fixed Charge Coverage Ratio [Line E divided by Line I]:

 

 

 

 

 

 

 

Detailed calculations of the foregoing are set forth on a schedule attached
hereto.

 

 

 

 

 

 

 

Is compliance with the Covenant (as defined below) required for the Testing
Period due to the occurrence and/or continuance of a Covenant Compliance
Event(2)?

 

 

 

 

 

If so, were the Loan Parties in compliance with the Covenant for the Testing
Period?

 

 

 

“Covenant”: During the continuation of a Covenant Compliance Event, the Loan
Parties shall maintain a Consolidated Fixed Charge Coverage Ratio, calculated as
of the end of each month on a trailing twelve months basis commencing as of the
end of the month immediately preceding the date on which Availability is less
than the Threshold Amount, of not less than 1.0:1.0 until such time as
Availability is equal to or greater than the Threshold Amount for thirty (30)
consecutive days.

 

--------------------------------------------------------------------------------

(2)  “Covenant Compliance Event” means that Availability at any time is less
than the greater of (i) ten percent (10%) of the Loan Cap, or (ii) $50,000,000
(such greater amount, the “Threshold Amount”).  For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing until
Availability has exceeded the Threshold Amount for thirty (30) consecutive
calendar days, in which case a Covenant Compliance Event shall no longer be
deemed to be continuing for purposes of this Agreement.  The termination of a
Covenant Compliance Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Covenant Compliance Event in the event that
the conditions set forth in this definition again arise.

 

--------------------------------------------------------------------------------


 

APPENDIX III

 

[Attach reasonable detail of all Store openings and Store closings for the
period ending                 ]

 

Aggregate number of the Loan Parties’ Stores as of the first day of the current
Fiscal Month/Quarter/Year:

 

--------------------------------------------------------------------------------


 

APPENDIX IV

 

[Attach reasonable detail of the status of rental payments for each of the Loan
Parties’ (i) warehouses and distribution centers (other than warehouses and
distribution centers with respect to which the Collateral Agent has received a
Collateral Access Agreement in form and substance reasonably satisfactory to the
Collateral Agent), and (ii) other leased locations in the Landlord Lien States
designated by the Administrative Agent in its commercially reasonable judgment
(which, as of the Restatement Date, are Washington, Pennsylvania and Virginia)
for the period ending                         ]

 

--------------------------------------------------------------------------------


 

APPENDIX V

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since                                          [the date
of the most recently delivered financial statements to the Administrative Agent
prior to the date of this Certificate]. [If material changes in GAAP or in
application thereof have occurred, the following describes the nature of the
changes in reasonable detail and the effect, if any, of each such material
change in GAAP or in application thereof on the financial statements delivered
in accordance with the Credit Agreement.]

 

--------------------------------------------------------------------------------


 

MICHAELS STORES

REVOLVING LINE OF CREDIT AVAILABILITY

 

Date: 9/13/2012

 

(in ‘000)

 

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

 

 

Credit Card Advance Rate

 

 

 

90

%

Credit Card Receivables Availability

 

 

 

—

(a)

 

 

 

 

 

 

Total Inventory Borrowing Base as of 8/31/2012

 

 

 

—

(b)

 

 

 

 

 

 

Less Availability Reserves

 

 

 

 

 

Rent in Arrears for: PA, VA and WA

 

 

 

—

 

Customer Credit Liabilities (50%)

 

 

 

—

 

Domestic Carriers Payables

 

 

 

—

 

 

 

 

 

 

 

Total Reserves

 

 

 

—

(c)

 

 

 

 

 

 

Total Uncapped Borrowing Base (a + b + c)

 

 

 

—

(i)

 

 

 

 

 

 

Total Capped Borrowing Base

 

 

 

—

(iii)

Capped at $650MM

 

 

 

 

 

 

 

 

 

 

 

Total Borrowing Base: Lesser of (i) and (iii)

 

 

 

—

 

 

AVAILABILITY CALCULATION

 

Request Date: 9/13/2012

 

Total Borrowing Base

 

—

 

 

 

 

 

Beginning Principal Balance

 

—

 

Add: Prior day’s advance

 

—

 

Add: Interest charged today

 

—

 

Add: LCs Fees charged

 

—

 

Add: LCs Invoices charged

 

—

 

Add: Other Fees charged

 

—

 

Less: Prior day’s drawdown

 

—

 

 

 

 

 

Ending principal balance

 

—

 

 

 

 

 

Add: Standby letters of credit

 

—

 

Add: Commercial letters of credit

 

—

 

Add: Banker’s Acceptances

 

—

 

 

 

 

 

Total loan balance prior to request

 

—

 

 

 

 

 

Excess Availability prior to today’s request

 

—

 

 

 

 

 

ADVANCE REQUEST

 

—

 

Paydown Request

 

—

 

Excess Availability after today’s request

 

—

 

 

The undersigned, a Financial Officer (as defined in the Credit Agreement
referred to below) of Michaels Stores, Inc. (the “Lead Borrower”), represents
and warrants that (a) the information set forth above and the supporting
documentation delivered in connection herewith have been prepared in accordance
with the requirements of that certain Second Amended and Restated Credit
Agreement dated September 13, 2012 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”) by,
among others, (i) Lead Borrower, (ii) the other Borrowers party thereto from
time to time, (iii) the Facility Guarantors party thereto from time to time,
(iv) the Lenders party thereto from time to time, and (v) Wells Fargo Bank,
National Association, as administrative agent and collateral agent and (b) no
Default or Event of Default (as such terms are defined in the Credit Agreement)
has occurred and is continuing

 

Michaels Stores, Inc., as the Lead Borrower

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

[a Financial Officer of the Lead Borrower]

 

 

 

--------------------------------------------------------------------------------


 

MICHAELS

Eligible Inventory Calculation

 

Date 9/13/2012

 

(in ‘000)

 

 

 

 

 

COST

 

 

 

 

 

 

 

 

 

Beg. Inventory as of :

 

 

 

 

 

—

 

ADD

Purchases - Direct Ship

 

 

 

 

 

—

 

 

Purchases - DC Transfers

 

 

 

 

 

—

 

 

Purchases - Artistree Custom Framing Transfers

 

 

 

 

 

—

 

 

Store to Store Transfers

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

LESS

Net Sales at Retail (memo only)

 

 

 

 

 

 

 

 

Cost of Goods Sold @ Cost

 

 

 

 

 

—

 

 

Returns to Vendor

 

 

 

 

 

—

 

 

Shrink

 

 

 

 

 

—

 

 

Damage and Stolen

 

 

 

 

 

—

 

 

Other

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total Adds/ (Reductions)

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Ending Inventory as of: 8/31/2012

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

ADD

Michaels DC Inventory as of

 

 

 

 

 

—

 

 

Star Decorators Inventory as of

 

 

 

 

 

—

 

 

Artistree Finished Inventory

 

 

 

 

 

—

 

 

Michaels Inventory not in Stock Ledger

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

Eligible Letter of Credit Inventory

 

—

 

56

%

—

 

 

Eligible In transit: Trailers

 

 

 

 

 

—

 

 

Eligible In transit: Inter-Co

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total Adds

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Total Ending Inventory

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

LESS

Shrink Reserve - Michaels & Star & Artistree finished goods

 

 

 

 

 

—

 

 

Ineligible Inventory (supplies & gift cards)

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Eligible Inventory as of : 8/31/2012

 

—

 

 

 

—

 

 

Appraised Value as of Aug 12

 

January - August

 

94.2

%

September - December

 

106.0

%

 

Inventory Advance Rate - 90% of Appraised Value

 

January - August

 

84.80

%

September - December

 

95.36

%

 

Advance Rate

 

84.80

%

 

 

 

 

Total Inventory Borrowing Base

 

—

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

AARON BROTHERS

Eligible Inventory Calculation

 

Date 9/13/2012

 

(in ‘000)

 

 

 

 

 

COST

 

 

 

 

 

 

 

 

 

Beg. Inventory as of :

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

ADD

Purchases

 

 

 

 

 

—

 

 

Other

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

LESS

Net Sales @ Retail (memo only)

 

—

 

 

 

 

 

 

Cost of Goods Sold @ Cost

 

 

 

 

 

—

 

 

Returns to Vendor

 

 

 

 

 

—

 

 

Shrink

 

 

 

 

 

—

 

 

Other

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

Total Adds/ (Reductions)

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Ending Inventory as of: 8/31/2012

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

ADD

Custom Framing Inventory

 

 

 

 

 

—

 

 

Eligible Letter of Credit Inventory

 

 

 

56

%

—

 

 

Eligible In transit: Inter-Co

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

Total Adds

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Total Ending Inventory

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

LESS

Shrink Reserve

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Eligible Inventory as of: 8/31/2012

 

 

 

 

 

—

 

 

Appraised Value as of Aug 12

 

January - August

 

79.0

%

September - December

 

84.8

%

 

Inventory Advance Rate - 90% of Appraised Value

 

January - August

 

71.12

%

September - December

 

76.34

%

 

Advance Rate

 

71.12

%

 

 

 

 

Total Inventory Borrowing Base

 

—

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ARTISTREE**

Eligible Inventory Calculation

 

Date 9/13/2012

 

(in ‘000)

 

 

 

 

 

COST

 

 

 

 

 

 

 

 

 

Ending Inventory as of: 8/31/2012

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

ADD

Eligible Letter of Credit Inventory

 

—

 

56

%

—

 

 

Eligible In transit: Inter-Co

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

Total Ending Inventory

 

 

 

 

 

—

 

 

Appraised Value as of Aug 12

 

January - August

 

23.7

%

September - December

 

24.2

%

 

Inventory Advance Rate - 90% of Appraised Value

 

January - August

 

21.33

%

September - December

 

21.78

%

 

Advance Rate

 

21.33

%

 

 

 

 

Total Inventory Borrowing Base

 

—

 

 

 

 

 

 

--------------------------------------------------------------------------------

** Commodity Inventory Only

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DOCUMENT AGENDA

 

for

 

SECOND AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT FACILITY

 

among

 

MICHAELS STORES, INC.,
As the Lead Borrower

 

For

THE BORROWERS AND GUARANTORS PARTY THERETO

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
As Administrative Agent and Collateral Agent

 

JPMORGAN CHASE BANK, N.A.

GOLDMAN SACHS BANK USA

As Co-Syndication Agents

 

BARCLAYS BANK PLC

DEUTSCHE BANK SECURITIES INC.

BANK OF AMERICA, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

MORGAN STANLEY SENIOR FUNDING, INC.

As Co-Documentation Agents

 

THE LENDERS PARTY HERETO

 

WELLS FARGO CAPITAL FINANCE, LLC

J.P. MORGAN SECURITIES LLC

As Joint Lead Arrangers

 

WELLS FARGO CAPITAL FINANCE, LLC

J.P. MORGAN SECURITIES LLC

As Joint Book Runners

 

--------------------------------------------------------------------------------


 

Table of Parties

 

Wells Fargo Bank, National Association

 

“Agent” or “A”

 

 

 

Riemer & Braunstein LLP (Agent’s Counsel)

 

“R&B”

 

 

 

Norton Rose Canada LLP (Agent’s Canadian Counsel)

 

“NR”

 

 

 

Michaels Stores, Inc.

Aaron Brothers, Inc.

Michaels Stores Procurement Company, Inc.

Artistree, Inc.

 

“Borrowers” or “B”

 

 

 

Michaels Finance Company, Inc.

Michaels Stores Card Services, LLC

 

“US Guarantors” or “USG”

 

 

 

Michaels of Canada, ULC

 

“Canadian Guarantor” or “CG” (together with USG, collectively, “Guarantors” or
“G”, and together with B, collectively, “Loan Parties” or “LP”)

 

 

 

Ropes & Gray LLP (Loan Parties’ Counsel)

 

“R&G”

 

 

 

Troutman Sanders LLP (Loan Parties’ Virginia Counsel)

 

“TS”

 

 

 

McInnes Cooper (Canadian Guarantor’s Atlantic Canada Counsel)

 

“MC”

 

 

 

Gowling Lafleur Henderson LLP (Canadian Guarantor’s Ontario, Alberta, British
Columbia and Quebec Counsel)

 

“GLH”

 

 

 

McDougall Gauley (Canadian Guarantor’s Saskatchewan Counsel)

 

“MG”

 

 

 

Thompson Dorfman Sweatman LLP (Canadian Guarantor’s Manitoba Counsel)

 

“TDS” (together with MC, GLH and MG, collectively, “Canadian Guarantor’s
Counsels” or “CGC”)

 

 

 

Deutsche Bank

 

“Term Loan Agent” or “TLA”

 

 

 

White & Case LLP (Term Loan Agent’s Counsel)

 

“W&C”

 

2

--------------------------------------------------------------------------------


 

Item

 

PART ONE: LOAN AND OPERATIVE DOCUMENTS

 

1.                                      Second Amended and Restated Credit
Agreement

 

2.                                      Exhibits to Second Amended and Restated
Credit Agreement

 

(a)                                 Exhibit A — Form of Assignment and
Acceptance

(b)                                 Exhibit B — Form of Notice of Borrowing

(c)                                  Exhibit C — Form of Revolving Credit Note

(d)                                 Exhibit D — Form of Swingline Note

(e)                                  Exhibit E — Form of Joinder Agreement

(f)                                   Exhibit F — Form of Credit Card
Notification

(g)                                  Exhibit G — Form of Compliance Certificate

(h)                                 Exhibit H — Form of Borrowing Base
Certificate

(i)                                     Exhibit I — Closing Agenda

 

3.                                      Schedules to Second Amended and Restated
Credit Agreement

 

(a)                                 Schedule 1.1 — Lenders and Commitments

(b)                                 Schedule 2.18(b) — Credit Card Arrangements

(c)                                  Schedule 2.18(c) — Blocked Account
Agreements

 

3

--------------------------------------------------------------------------------


 

(d)                                 Schedule 3.01 — Organization Information

(e)                                  Schedule 3.05 — Financial Statement
Exceptions

(f)                                   Schedule 3.08(b)(i) — Owned Real Estate

(g)                                  Schedule 3.08(b)(ii) — Leased Real Estate

(h)                                 Schedule 3.09(b) — Environmental Matters

(i)                                     Schedule 3.09(d) — Environmental
Investigation

(j)                                    Schedule 3.10 — Taxes

(k)                                 Schedule 3.11 — ERISA and other Pension
Matters

(l)                                     Schedule 3.12 — Subsidiaries; Equity
Interests

(m)                             Schedule 3.15 — Intellectual Property

(n)                                 Schedule 4.01(b) — Local U.S. and Canadian
Counsel Opinions

(o)                                 Schedule 5.02(f) — Reporting Requirements

(p)                                 Schedule 5.02 — Lead Borrower’s Website

(q)                                 Schedule 5.07 — Insurance

(r)                                    Schedule 5.14 — Unrestricted Subsidiaries

(s)                                   Schedule 6.01 — Permitted Encumbrances

(t)                                    Schedule 6.02 — Permitted Investments

(u)                                 Schedule 6.03 — Existing Indebtedness

 

4

--------------------------------------------------------------------------------


 

(v)                                 Schedule 6.05 — Permitted Dispositions

(w)                               Schedule 6.08 — Affiliate Transactions

(x)                                 Schedule 6.09 — Burdensome Agreements

 

4.                                      Revolving Credit Notes

 

(a)                                 Wells Fargo Bank, National Association

(b)                                 Deutsche Bank AG New York Branch

(c)                                  RBS Business Capital, a Division of RBS
Asset Finance, Inc., a Subsidiary of RBS Citizens, N.A.

(d)                                 Regions Bank

(e)                                  Siemens Financial Services, Inc.

 

5.                                      Amended and Restated Swingline Note

 

6.                                      Perfection Certificate

 

7.                                      Amended and Restated Guarantee Agreement

 

8.                                      Amended and Restated Canadian Guarantee
— Michaels of Canada, ULC

 

9.                                      Amended and Restated Security Agreement

 

10.                               Amended and Restated General Security
Agreement — Michaels of Canada, ULC

 

5

--------------------------------------------------------------------------------


 

11.                               UCC Financing Statements

 

(a)                                 Amendments of Existing UCC-1s to add Wells
Fargo Bank, National Association as Secured Party

 

(i)                                     Michaels Stores, Inc. — Delaware

(ii)                                  Aaron Brothers, Inc. — Delaware

(iii)                               Michaels Finance Company, Inc. — Delaware

(iv)                              Michaels Stores Card Services, LLC — Virginia

(v)                                 Michaels Stores Procurement Company, Inc. —
Delaware

(vi)                              Artistree, Inc. — Delaware

(vii)                           Michaels of Canada, ULC — DC Recorder of Deeds

 

(b)                                 Amendments of Existing UCC-1s to remove Bank
of America, N.A. as Secured Party

 

(i)                                     Michaels Stores, Inc. — Delaware

(ii)                                  Aaron Brothers, Inc. — Delaware

(iii)                               Michaels Finance Company, Inc. — Delaware

(iv)                              Michaels Stores Card Services, LLC — Virginia

(v)                                 Michaels Stores Procurement Company, Inc. —
Delaware

(vi)                              Artistree, Inc. — Delaware

(vii)                           Michaels of Canada, ULC — DC Recorder of Deeds

 

6

--------------------------------------------------------------------------------


 

(c)                                  New UCC-1s in favor of Wells Fargo Bank,
National Association

 

(i)                                     Michaels Stores, Inc. — Delaware

(ii)                                  Aaron Brothers, Inc. — Delaware

(iii)                               Michaels Finance Company, Inc. — Delaware

(iv)                              Michaels Stores Card Services, LLC — Virginia

(v)                                 Michaels Stores Procurement Company, Inc. —
Delaware

(vi)                              Artistree, Inc. — Delaware

(vii)                           Michaels of Canada, ULC — DC Recorder of Deeds

 

12.                               Assignments of Existing PPSA Financing
Statements (Michaels of Canada, ULC) to Wells Fargo Bank, National Association
and Extension of Expiry Dates Thereof

 

(a)                                 British Columbia

(b)                                 Alberta

(c)                                  Saskatchewan

(d)                                 Manitoba

(e)                                  Ontario

(f)                                   New Brunswick

(g)                                  Nova Scotia

(h)                                 Newfoundland

 

7

--------------------------------------------------------------------------------


 

(i)                                     Prince Edward Island

 

13.                               New PPSA Financing Statements (Michaels of
Canada, ULC) in favor of Wells Fargo Bank, National Association

 

(a)                                 British Columbia

(b)                                 Alberta

(c)                                  Saskatchewan

(d)                                 Manitoba

(e)                                  Ontario

(f)                                   New Brunswick

(g)                                  Nova Scotia

(h)                                 Newfoundland

(i)                                     Prince Edward Island

 

14.                               Copies of Stock Certificates and Stock Powers
(to the extent not previously delivered to Term Agent)

 

15.                               Assignment of existing Blocked Account
Agreements with Wells Fargo Bank, National Association and Canadian Imperial
Bank of Canada

 

16.                               Notices to Third Parties regarding Resignation
and Appointment of Agent

 

(a)                                 Landlords

 

(i)                                     9200 W. Beaver Street, Jacksonville, FL

 

8

--------------------------------------------------------------------------------


 

(ii)                                  4300 Bulls Bay Highway, Jacksonville, FL

(iii)                               1270 South Goodrich Boulevard, City of
Commerce, CA

(iv)                              1060 Industrial Park Drive, Kernersville, NC

(v)                                 Haslet, TX (Alliance)

 

(b)                                 Warehouseman — 15750 Mountain Avenue, Chino,
CA

 

17.                               Officer’s Closing Certificate

 

18.                               Solvency Certificate

 

19.                               Ratification of Intercreditor Agreement

 

PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

 

20.                               Secretary’s Certificates (including incumbency
of officers, resolutions, articles of incorporation, bylaws, certificates of
good standing and bring-down certificates of good standing) for each Loan Party
as set forth on Schedule A

 

PART THREE: MISCELLANEOUS

 

21.                               Copies of Amendments to Term Loan Documents
entered into since 2010

 

22.                               Resignation of Bank of America, N.A. as Agent
and Swingline Lender

 

23.                               Assignment and Acceptance to Wells Fargo Bank,
National Association

 

24.                               Appointment of Wells Fargo Bank, National
Association as Successor Agent

 

25.                               Appointment of Wells Fargo Bank, National
Association as Successor Swingline Lender

 

26.                               UCC, PPSA, RDPRM, Bank Act, Insolvency,
Execution, Tax, Judgment, Intellectual Property and other Lien Searches

 

9

--------------------------------------------------------------------------------


 

27.                               Opening Day Borrowing Base Certificate

 

28.                               Enforceability, Due Authorization and
Perfection Opinions of Counsel to Borrowers and Facility Guarantors

 

(a)                                 Ropes & Gray LLP

(b)                                 Troutman Sanders LLP (Virginia)

(c)                                  Local Canadian Counsel Opinions

 

(i)                                     McInnes Cooper (Prince Edward Island,
Nova Scotia, New Brunswick, Newfoundland and Labrador)

(ii)                                  Gowling Lafleur Henderson LLP (Ontario,
Alberta, British Columbia)

(iii)                               McDougall Gauley LLP (Saskatchewan)

(iv)                              Thompson Dorfman Sweatman LLP (Manitoba)

 

29.                               Evidence of Insurance

 

(a)                                 Evidence of Commercial Property Insurance
(ACORD 27) (for US and Canadian Loan Parties)

(b)                                 Evidence of Liability Insurance (ACORD 25)
with Additional Insured Endorsement (for US and Canadian Loan Parties)

 

30.                               Fee Letter

 

31.                               Post-Closing Letter

 

10

--------------------------------------------------------------------------------


 

PART FOUR: POST-CLOSING ITEMS

 

POST-
CLOSING
TIME PERIOD

 

 

 

32.          Deed of Hypothec - Michaels of Canada, ULC

 

30 days

 

 

 

33.          Publication of the Deed of Hypothec in the Register of Personal and
Movable Real Rights (Quebec)

 

30 days

 

 

 

34.          Blocked Account Agreements

 

90 days

 

 

 

35.          Credit Card Notifications

 

 

 

 

 

(a)           Integrated Systems Development

 

90 days

(b)           Paymentech, LLC (E-commerce business only — Photo Creations &
Invitations)

 

90 days

(c)           Eigen Development, LTD

 

90 days

 

 

 

36.          Landlord Waivers

 

 

 

 

 

(a)           860 Westport Parkway, Ft. Worth, TX

 

90 days

(b)           8001 Ridgepoint Drive, Irving, TX

 

90 days

 

 

 

37.          Notices to Third Parties regarding Resignation and Appointment of
Agent

 

 

 

 

 

(a)           Credit Card Notifications

 

 

 

 

 

(i)            First Data Merchant Services Corporation

 

90 days

(ii)           American Express Travel Related Services Company, Inc.

 

90 days

 

11

--------------------------------------------------------------------------------


 

(iii)          Discover Financial Services, LLC

 

90 days

(iv)          Global Payments Canada, Inc.

 

90 days

 

 

 

(b)           Landlords (may also include ratification of existing Collateral
Access Agreement from landlords)

 

 

 

 

 

(i)            North Corporate Park, Centralia, WA

 

90 days

(ii)           3501 W. Avenue H, Lancaster, CA

 

90 days

(iii)          60 Green Mountain Road, Hazleton, PA

 

90 days

(iv)          63 Green Mountain Road, Hazleton, PA

 

90 days

(v)           2400 West Haven Avenue, New Lenox, IL

 

90 days

(vi)          8000 Bent Branch Drive, Irving, TX; 2910 West Bent Drive, Irving,
TX

 

90 days

(vii)         1350 Bridgeport Drive, Kernersville, NC

 

90 days

 

 

 

38.          Enforceability, Due Authorization and Perfection Opinions of Quebec
Counsel to Michaels of Canada, ULC

 

30 days

 

 

 

39.          Insurance Endorsements

 

 

 

 

 

(a)           Lender’s Loss Payable Endorsements (for US and Canadian Loan
Parties) with respect to each Property Policy

 

45 days

 

12

--------------------------------------------------------------------------------


 

(b)           Notice of Cancellation Endorsements

 

45 days

 

 

 

40.          Certificate of Status — Michaels of Canada, ULC (Quebec)

 

30 days

 

13

--------------------------------------------------------------------------------


 

Schedule A

 

Organizational Documents

 

Loan Party

 

Secretary’s
Cert/
Incumbency
Cert

 

Resolutions

 

Good Standing
Certificate (or
equivalent)

 

Foreign
Qualification
Certificates

 

Articles of
Incorporation/
Formation (or
equivalent)

 

Bylaws/
Operating
Agreement (or
equivalent)

Michaels Stores, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Aaron Brothers, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Michaels Stores Procurement Company, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Artistree, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Michaels Finance Company, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

Michaels Stores Card Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

Michaels of Canada, ULC

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

Schedule 1.1

Lenders and Commitments

 

Lender

 

Commitment

 

Commitment
Percentage

 

Wells Fargo Bank, National Association

 

$

180,000,000.00

 

27.69230770

%

JPMorgan Chase Bank, N.A.

 

$

90,000,000.00

 

13.8461538

%

Goldman Sachs Bank USA

 

$

60,000,000.00

 

9.23076923

%

Barclays Bank PLC

 

$

45,000,000.00

 

6.92307692

%

Deutsche Bank AG New York Branch

 

$

45,000,000.00

 

6.92307692

%

Bank of America, N.A.

 

$

30,000,000.00

 

4.61538462

%

Credit Suisse AG, Cayman Islands Branch

 

$

30,000,000.00

 

4.61538462

%

Morgan Stanley Bank, N.A.

 

$

30,000,000.00

 

4.61538462

%

UBS Loan Finance LLC

 

$

25,000,000.00

 

3.84615385

%

RBS Business Capital, a Division of RBS Asset Finance, Inc., a Subsidiary of RBS
Citizens, N.A.

 

$

25,000,000.00

 

3.84615385

%

SunTrust Bank

 

$

25,000,000.00

 

3.84615385

%

Regions Bank

 

$

22,500,000.00

 

3.46153847

%

U.S. Bank National Association

 

$

22,500,000.00

 

3.46153847

%

Siemens Financial Services, Inc.

 

$

20,000,000.00

 

3.07692308

%

TOTAL

 

$

650,000,000.00

 

100.000000

%

 

1

--------------------------------------------------------------------------------


 

Schedule 2.18(b)

Credit Card Arrangements

 

Michaels Entity

 

Processor Name

 

Tender Type

 

Effective Date*

 

Expiration Date

 

 

First Data Merchant Services Corporation (assignee of Chase Merchant Services,
LLC and JPMorgan Chase Bank)

 

VISA MasterCard AMEX Discover Debit

 

1/13/2004

 

1/13/13 (after one-year renewal). Upon expiration, the agreement will
automatically renew for successive one-year terms unless terminated by 90 days’
written notice by either party.

 

 

American Express Travel Related Services Company, Inc.

 

AMEX

 

7/1/2003

 

7/1/2013. Upon expiration, the agreement will remain in effect until AMEX
receives 90 days’ written notice to terminate. The agreement extends to all
subsidiaries.

Michaels Stores, Inc. (including Aaron Brothers, Inc.)

 

Discover Financial Services, LLC

 

Discover

 

The Agreement becomes effective with acceptance of Merchant Services Agreement
as evidenced by submission to Discover any Authorization Request or Sales Data
relating to a Card Transaction.

 

The Agreement may be terminated by either party by giving 30 days’ written
notice by either party. The Agreement extends to all subsidiaries.

 

 

Integrated Systems Development (ISD)

 

Credit Switch and Gift Cards

 

6/13/2000

 

6/13/2013. Upon expiration, the agreement will automatically renew for
successive one-year terms, unless terminated by 30 days written notice by either
party.

 

 

Paymentech, LLC (E-commerce business only – Photo Creations & Invitations)

 

VISA MasterCard AMEX Discover

 

1/28/2011

 

1/28/2014. Upon expiration, the agreement will automatically renew for
successive one-year terms, unless terminated by 90 days written notice by either
party.

 

 

 

 

 

 

 

 

 

Michaels of Canada, ULC

 

Global Payments Canada, Inc.

 

VISA MasterCard AMEX Debit

 

6/11/2003 (Merchant Agreement)
6-22-2007 (Amendment)

 

Agreement extended to 6/23/2013. Agreement automatically renews for additional
one-year periods. During any renewal term, the contract can be terminated with
90 days written notice by either party. Payment to Global was moved from a
blended rate method to a less costly and more transparent interchange plus
method.

 

 

 

 

 

 

 

 

 

Michaels Stores Procurement Company, Inc. (behalf of Michaels of Canada, ULC)

 

Eigen Development, LTD

 

Credit Switch & Gift Cards

 

11/1/2005 (SLA Agreement)
5/1/2007 (1st Amendment)
5/10/2008 (2nd Amendment)

 

Original SLA Agreement extended to 5/1/2013 (after Amendment). Agreement
automatically renews for additional one-year periods. During any renewal term,
the contract can be terminated with 60 days written notice by either party.
Payment to Eigen was moved from a per item processed method to a less costly
flat fee per store method.

 

--------------------------------------------------------------------------------

*Effective Date = Agreement Date

 

2

--------------------------------------------------------------------------------


 

Schedule 2.18(c)

Blocked Accounts

 

1) Michaels Stores, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4311269179*

 

2) Michaels Stores Procurement Company, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4050003342*

 

3) Michaels Stores Card Services, LLC

Wells Fargo Bank

Concentration (Funding) Account #4000020750*

 

4) Michaels of Canada, ULC

Canadian Imperial Bank of Commerce

Concentration / Canadian Dollar Transit #0002, Account #5910013

 

5) Michaels of Canada, ULC

Wells Fargo Bank

Multi-Currency Account – Canadian Dollar #7774008408* USD Account #4122187354

 

6) Aaron Brothers, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4945007490*

 

7) Michaels Finance Company, Inc.

Wells Fargo Bank

Concentration (Funding) Account #4050003359*

 

8) Artistree, Inc.

Wells Fargo Bank

Concentration (Funding) Account # 4121449466*

 

--------------------------------------------------------------------------------

* According to the terms and provisions of the Post-Closing Letter, dated as of
the Restatement Date, by and among the Administrative Agent, the Lead Borrower,
the other Borrowers party thereto and the Facility Guarantors party thereto,
following the Restatement Date, the Loan Parties shall deliver to the
Administrative Agent such Blocked Account Agreements with respect to such
additional DDAs maintained with Wells Fargo Bank, National Association as the
Administrative Agent may reasonably request.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.01

Organization Information

 

Name

 

State of
Organization

 

Organization
Type

 

Organization
Number

 

Federal Employer
Identification Number

Michaels Stores, Inc.

 

Delaware

 

Corporation

 

2021624

 

75-1943604

Aaron Brothers, Inc.

 

Delaware

 

Corporation

 

2156476

 

13-3498646

Michaels Finance Company, Inc.

 

Delaware

 

Corporation

 

3711652

 

20-0313952

Michaels Stores Card Services, LLC

 

Virginia

 

Limited Liability Company

 

S075864-1

 

72-1524325

Michaels Stores Procurement Company, Inc.

 

Delaware

 

Corporation

 

3711651

 

20-0313890

Artistree, Inc.

 

Delaware

 

Corporation

 

4238675

 

83-0466644

Michaels of Canada, ULC

 

Nova Scotia

 

Unlimited Liability Company

 

3015830

 

13529-9063

 

4

--------------------------------------------------------------------------------


 

Schedule 3.05

Financial Statements

 

None.

 

5

--------------------------------------------------------------------------------


 

Schedule 3.08(b)(i)

Owned Real Estate

 

Owner

 

Address

 

County

Michaels Stores, Inc.

 

1714 Newport Blvd
Costa Mesa, CA 92627-3010

 

Orange

 

6

--------------------------------------------------------------------------------


 

Schedule 3.08(b)(ii)

Leased Real Estate

 

See attached.

 

7

--------------------------------------------------------------------------------


 

ALL RETAIL ENTITIES

 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

MICHAELS STORES, INC - RETAIL LOCATIONS

 

 

 

 

 

 

 

 

LEASED

 

0102

 

ROCKFORD

 

6301 E State St

 

Rockford

 

IL

 

61108-2540

 

Winnebago

LEASED

 

0103

 

CHI-DOWNERS GROVE

 

1206 75th St

 

Downers Grove

 

IL

 

60516-4235

 

DuPage

LEASED

 

0104

 

CHI-ORLAND PARK

 

15102 S La Grange Rd

 

Orland Park

 

IL

 

60462-3709

 

Cook

LEASED

 

1002

 

ATL-SMYRNA

 

2540 Cumberland Blvd, Ste C

 

Smyrna

 

GA

 

30080-2801

 

Cobb

LEASED

 

1004

 

ATL-DUNWOODY

 

1155 Mount Vernon Hwy Ste 150

 

Dunwoody

 

GA

 

30338-5441

 

Fulton

LEASED

 

1010

 

LUBBOCK

 

6705 Slide Rd

 

Lubbock

 

TX

 

79424-1513

 

Lubbock

LEASED

 

1034

 

BELLINGHAM, MA

 

251 Hartford Ave

 

Bellingham

 

MA

 

02019-3007

 

Norfolk

LEASED

 

1035

 

LI-MASSAPEQUA

 

5500 Sunrise Hwy

 

Massapequa

 

NY

 

11758-5399

 

Nassau

LEASED

 

1036

 

SUMTER

 

1267 Broad St

 

Sumter

 

SC

 

29150-1973

 

Sumter

LEASED

 

1037

 

KC-BLUE SPRINGS, MO

 

1050 NE Coronado Dr

 

Blue Springs

 

MO

 

64014-2971

 

Jackson

LEASED

 

1038

 

PARK CITY

 

6400 N Hwy 224, Unit B

 

Park City

 

UT

 

84098-5955

 

Summit

LEASED

 

1039

 

LADY LAKE, FL

 

630 US Hwy 441

 

Lady Lake

 

FL

 

32159-3777

 

Lake

LEASED

 

1040

 

CHI-CHICAGO/CLARK ST

 

3131 N Clark St

 

Chicago

 

IL

 

60657-4413

 

Cook

LEASED

 

1041

 

FT LAUD-FT LAUDERDALE

 

1712 N Federal Hwy

 

Ft. Lauderdale

 

FL

 

33305-2543

 

Broward

LEASED

 

1043

 

GAINESVILLE, GA

 

983 Dawsonville Hwy NW, Ste A

 

Gainesville

 

GA

 

30501-2618

 

Hall

LEASED

 

1044

 

CHI-NORRIDGE

 

7010 W Forest Preserve Dr

 

Norridge

 

IL

 

60706-7123

 

Cook

LEASED

 

1045

 

NEW BERN, NC

 

3028 Dr Martin Luther King Jr Blvd

 

New Bern

 

NC

 

28562-5212

 

Craven

LEASED

 

1047

 

BOONE, NC

 

320 Watauga Village Dr

 

Boone

 

NC

 

28607-5263

 

Watauga

LEASED

 

1049

 

CHI-HIGHLAND, IN

 

10323 Indianapolis Blvd

 

Highland

 

IN

 

46322-3509

 

Lake

LEASED

 

1050

 

NWK-BAYONNE

 

321 Bayonne Crossing Way

 

Bayonne

 

NJ

 

07002-5304

 

Hudson

LEASED

 

1052

 

HYANNIS, MA

 

88 Enterprise Rd

 

Hyannis

 

MA

 

02601-2215

 

Barnstable

LEASED

 

1053

 

BOS-WEYMOUTH, MA

 

729 Bridge St

 

North Weymouth

 

MA

 

02191-2139

 

Norfolk

LEASED

 

1054

 

ORL-WATERFORD LAKES

 

400 N Alafaya Trl

 

Orlando

 

FL

 

32828-4392

 

Orange

LEASED

 

1055

 

PHI-BALA CYNWYD

 

57 E City Ave

 

Bala Cynwyd

 

PA

 

19004-2421

 

Montgomery

LEASED

 

1056

 

DFW-IRVING

 

7635 N MacArthur Blvd

 

Irving

 

TX

 

75063-7513

 

Dallas

LEASED

 

1059

 

GREENWOOD, SC

 

420 Hwy 72 Byp, Ste 39A

 

Greenwood

 

SC

 

29649-1407

 

Greenwood

LEASED

 

1060

 

MT. PLEASANT, SC

 

1501 N Hwy 17 Unit A

 

Mt. Pleasant

 

SC

 

29464-3342

 

Charleston

LEASED

 

1062

 

KNOX-MARYVILLE

 

111 Hamilton Crossing Dr

 

Alcoa

 

TN

 

37701-2263

 

Blount

LEASED

 

1065

 

RICHMOND, KY

 

2025 Lantern Ridge Dr

 

Richmond

 

KY

 

40475-6010

 

Madison

LEASED

 

1066

 

FRANKFORT, KY

 

7000 John Davis Dr #200

 

Frankfort

 

KY

 

40601-9702

 

Franklin

LEASED

 

1068

 

EL PASO-WEST

 

811 Sunland Park Dr

 

El Paso

 

TX

 

79912-5147

 

El Paso

LEASED

 

1069

 

HSTN-CYPRESS

 

25715 Northwest Fwy

 

Cypress

 

TX

 

77429

 

Harris

LEASED

 

1070

 

ATL-ROSWELL

 

612A W Crossville Rd

 

Roswell

 

GA

 

30075-2560

 

Fulton

LEASED

 

1072

 

LAKEWOOD, NY

 

279 E Fairmount Ave Ste I

 

Lakewood

 

NY

 

14750-1900

 

Chautauqua

LEASED

 

1073

 

LISBON, CT

 

160 River Rd, Ste A-150

 

Lisbon

 

CT

 

06351

 

New London

LEASED

 

1077

 

VA BCH-HAMPTON

 

2170 Coliseum Dr Ste C

 

Hampton

 

VA

 

23666-5985

 

Hampton

LEASED

 

1083

 

RICHMOND-WHITE OAK

 

4531 S Laburnum Ave Ste 700

 

Henrico

 

VA

 

23231-2481

 

Henrico

LEASED

 

1084

 

BIDDEFORD, ME

 

106 Shops Way

 

Biddeford

 

ME

 

04005-9436

 

York

LEASED

 

1085

 

KC-KANSAS CITY/ZONA ROSA

 

8551 NW Prairie View Rd

 

Kansas City

 

MO

 

64153-1844

 

Platte

LEASED

 

1088

 

DFW-MURPHY

 

209 E FM 544

 

Murphy

 

TX

 

75094-4023

 

Collin

LEASED

 

1092

 

DFW-ARLINGTON/NORTH

 

130 Lincoln Square

 

Arlington

 

TX

 

76011

 

Tarrant

LEASED

 

1095

 

PALM BEACH-DELRAY BEACH

 

1630 S Federal Hwy

 

Delray Beach

 

FL

 

33483-5030

 

Palm Beach

LEASED

 

1103

 

HSTN-COPPERFIELD

 

6823 Hwy 6 N

 

Houston

 

TX

 

77084-1315

 

Harris

LEASED

 

1104

 

OKC-N. MAY

 

5012 N May Ave

 

Oklahoma City

 

OK

 

73112-6010

 

Oklahoma

LEASED

 

1106

 

OKC-MIDWEST CITY

 

7515 SE 15th St

 

Midwest City

 

OK

 

73110-5425

 

Oklahoma

LEASED

 

1118

 

HSTN-WEBSTER

 

1019 W Bay Area Blvd

 

Webster

 

TX

 

77598-4047

 

Harris

LEASED

 

1124

 

HSTN-SUGARLAND

 

15385 Southwest Fwy

 

Sugarland

 

TX

 

77478-3832

 

Fort Bend

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

1154

 

STATESVILLE

 

216 Turnersburg Hwy

 

Statesville

 

NC

 

28625

 

Iredell

LEASED

 

1157

 

HSTN-ROSENBERG

 

23701 Brazos Town Crossing

 

Rosenberg

 

TX

 

77469

 

Fort Bend

LEASED

 

1158

 

ST. L-BRENTWOOD

 

1519 S Brentwood Blvd

 

Brentwood

 

MO

 

63144-1406

 

St. Louis

LEASED

 

1160

 

DFW-FT. WORTH/ MONTGOMERY PLAZA

 

359 Carroll St

 

Fort Worth

 

TX

 

76107-1959

 

Tarrant

LEASED

 

1161

 

AMSTERDAM, NY

 

240 Amsterdam Commons

 

Amsterdam

 

NY

 

12010

 

Montgomery

LEASED

 

1167

 

POTTSVILLE, PA

 

7110 Fairlane Village Mall, Ste B

 

Pottsville

 

PA

 

17901-4100

 

Schuylkill

LEASED

 

1168

 

STROUDSBURG, PA

 

125 Radio Way

 

Stroudsburg

 

PA

 

18360-7911

 

Monroe

LEASED

 

1171

 

NORTH CANTON, OH

 

6527 Strip Ave NW

 

North Canton

 

OH

 

44720-7095

 

Stark

LEASED

 

1212

 

S.ANT-INGRAM

 

6065 NW Loop 410

 

San Antonio

 

TX

 

78238-3339

 

Bexar

LEASED

 

1304

 

AUS-GREAT HILLS

 

10225 Research Blvd Ste 2000

 

Austin

 

TX

 

78759-5743

 

Travis

LEASED

 

1328

 

AUS-WESTLAKE

 

3201 Bee Caves Rd Ste 112

 

Austin

 

TX

 

78746-6696

 

Travis

LEASED

 

1402

 

DET-MT. CLEMENS

 

13821 Hall Rd

 

Shelby Township

 

MI

 

48315-6102

 

Macomb

LEASED

 

1404

 

DET-SOUTHGATE

 

14501 Eureka Rd

 

Southgate

 

MI

 

48195-2064

 

Wayne

LEASED

 

1405

 

DET-ROSEVILLE

 

32078 Gratiot Ave

 

Roseville

 

MI

 

48066-1140

 

Macomb

LEASED

 

1408

 

TYLER

 

4402 S Broadway Ave

 

Tyler

 

TX

 

75703-1303

 

Smith

LEASED

 

1532

 

CLEV-AVON

 

35840 Detroit Rd

 

Avon

 

OH

 

44011-1655

 

Lorain

LEASED

 

1533

 

TEXARKANA

 

3401 Mall Dr

 

Texarkana

 

TX

 

75503-2475

 

Bowie

LEASED

 

1534

 

GREAT FALLS

 

1601 Market Place Dr Ste 25

 

Great Falls

 

MT

 

59404-3482

 

Cascade

LEASED

 

1536

 

PHX-SURPRISE

 

13716 W Bell Rd

 

Surprise

 

AZ

 

85374-3804

 

Maricopa

LEASED

 

1537

 

BATTLE CREEK

 

12765 Harper Village Dr Ste 110

 

Battle Creek

 

MI

 

49014-7556

 

Calhoun

LEASED

 

1538

 

BAY-EMERYVILLE

 

3991 Hollis St

 

Emeryville

 

CA

 

94608-3558

 

Alameda

LEASED

 

1541

 

RICHMOND-VIRGINIA CENTER PKWY

 

9910 Brook Rd

 

Glen Allen

 

VA

 

23059-6501

 

Henrico

LEASED

 

1542

 

TRACY

 

2940 W Grant Line Rd

 

Tracy

 

CA

 

95304-7901

 

San Joaquin

LEASED

 

1543

 

CONCORD, NH

 

86 D’Amante Dr

 

Concord

 

NH

 

03301-5759

 

Merrimack

LEASED

 

1544

 

READING

 

2763 Papermill Rd

 

Wyomissing

 

PA

 

19610-3328

 

Berks

LEASED

 

1546

 

GOLDSBORO

 

401 N Berkeley Blvd

 

Goldsboro

 

NC

 

27534-4327

 

Wayne

LEASED

 

1549

 

WILMINGTON-CONCORD

 

3080 Brandywine Pkwy

 

Wilmington

 

DE

 

19803-5026

 

New Castle

LEASED

 

1550

 

PRATTVILLE

 

1959 Cobbs Ford Rd

 

Prattville

 

AL

 

36066-7212

 

Autauga

LEASED

 

1551

 

TALLAHASSEE

 

1524 Governors Square Blvd

 

Tallahassee

 

FL

 

32301-3020

 

Leon

LEASED

 

1552

 

VEGAS-SILVERADO

 

9881 S Eastern Ave

 

Las Vegas

 

NV

 

89183-6949

 

Clark

LEASED

 

1553

 

PALM BEACH-ROYAL PALM BEACH

 

521 N State Rd 7

 

Royal Palm Beach

 

FL

 

33411-3524

 

Palm Beach

LEASED

 

1554

 

FREEHOLD, NJ

 

4345 Route 9

 

Freehold

 

NJ

 

07728-4215

 

Monmouth

LEASED

 

1555

 

PLATTSBURGH

 

71 Consumer Sq

 

Plattsburgh

 

NY

 

12901-6532

 

Clinton

LEASED

 

1559

 

ROCKY MOUNT

 

1251 Cobb Corners Dr

 

Rocky Mount

 

NC

 

27804-2530

 

Nash

LEASED

 

1560

 

COLUMBUS-POWELL

 

9051 Columbus Pike

 

Lewis Center

 

OH

 

43035-9412

 

Delaware

LEASED

 

1561

 

MORGANTOWN

 

801 Venture Dr

 

Morgantown

 

WV

 

26508-7307

 

Monongalia

LEASED

 

1563

 

KC-LEE’S SUMMIT

 

1616 NW Chipman Rd

 

Lee’s Summit

 

MO

 

64081-3934

 

Jackson

LEASED

 

1565

 

WASHINGTON, MO

 

2094 Washington Crossing

 

Washington

 

MO

 

63090-5284

 

Franklin

LEASED

 

1567

 

TOLEDO-ROSSFORD

 

9860 Old E US 20

 

Rossford

 

OH

 

43460-1721

 

Wood

LEASED

 

1572

 

DFW-PLANO/PARK

 

6400 W Plano Pkwy Ste 130

 

Plano

 

TX

 

75093-8207

 

Collin

LEASED

 

1573

 

WARNER ROBINS

 

2620 Watson Blvd Ste C

 

Warner Robins

 

GA

 

31093-2950

 

Houston

LEASED

 

1575

 

MIDLAND, MI

 

909 Joe Mann Blvd

 

Midland

 

MI

 

48642-8903

 

Bay

LEASED

 

1577

 

LAKELAND

 

4017 N 98

 

Lakeland

 

FL

 

33809-3854

 

Pok

LEASED

 

1578

 

ORL-SANFORD

 

107 Towne Center Blvd

 

Sanford

 

FL

 

32771-7404

 

Seminole

LEASED

 

1579

 

BALT-WHITEMARSH

 

5212 Campbell Blvd

 

Baltimore

 

MD

 

21236-4983

 

Baltimore

LEASED

 

1580

 

LEXINGTON PARK

 

45045 Worth Ave

 

California

 

MD

 

20619-2400

 

St. Marys

LEASED

 

1581

 

PITT-WATERFRONT

 

660 Waterfront Dr E

 

Munhall

 

PA

 

15120-5000

 

Allegheny

LEASED

 

1582

 

RICHMOND-CHESTERFIELD

 

4700 Commonwealth Centre Pkwy

 

Midlothian

 

VA

 

23112-2640

 

Chesterfield

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

1583

 

GRAND FORKS

 

3861 32nd Ave S

 

Grand Forks

 

ND

 

58201-5907

 

Grand Forks

LEASED

 

1585

 

ANDERSON, SC

 

3521 Clemson Blvd

 

Anderson

 

SC

 

29621-1312

 

Anderson

LEASED

 

1586

 

PHI-OXFORD VALLEY

 

2424 E Lincoln Hwy

 

Langhorne

 

PA

 

19047-3048

 

Bucks

LEASED

 

1587

 

ATL-JOHN’S CREEK

 

3630 Peachtree Pkwy Ste 400

 

Suwanee

 

GA

 

30024-1029

 

Forsyth

LEASED

 

1589

 

GOSHEN

 

3826 Midway Rd

 

Goshen

 

IN

 

46526-5852

 

Elkhart

LEASED

 

1590

 

LANSING-DELTA TOWNSHIP

 

416 N Marketplace Blvd

 

Lansing

 

MI

 

48917-7714

 

Eaton

LEASED

 

1591

 

BAKERSFIELD-ROSEDALE

 

9350 Rosedale Hwy

 

Bakersfield

 

CA

 

93312-2143

 

Kern

LEASED

 

1593

 

SPOKANE-COEUR D’ALENE

 

225 W Canfield Ave Ste B

 

Coeur D’Alene

 

ID

 

83815-7736

 

Kootenai

LEASED

 

1595

 

FENTON, MI

 

15110 Silver Pkwy

 

Fenton

 

MI

 

48430-3449

 

Genesee

LEASED

 

1597

 

BOS-EVERETT

 

17 Mystic View Rd

 

Everett

 

MA

 

02149-2428

 

Middlesex

LEASED

 

1599

 

MSP-BLAINE

 

4255 Pheasant Ridge Dr NE

 

Blaine

 

MN

 

55449-4529

 

Anoka

LEASED

 

1600

 

DET-WOODHAVEN

 

23460 Allen Rd

 

Woodhaven

 

MI

 

48183-3376

 

Wayne

LEASED

 

1601

 

ST GEORGE

 

313 S River Rd

 

St. George

 

UT

 

84790-2118

 

Washington

LEASED

 

1602

 

INDY-AVON

 

10352 E US Hwy 36

 

Avon

 

IN

 

46123-7050

 

Hendricks

LEASED

 

1604

 

DEKALB, IL

 

2341 Sycamore Rd

 

DeKalb

 

IL

 

60115-2007

 

DeKalb

LEASED

 

1606

 

MILW-NEW BERLIN

 

15500 W Beloit Rd

 

New Berlin

 

WI

 

53151-7450

 

Waukesha

LEASED

 

1610

 

DEN-THORNTON

 

931 E 120th Ave

 

Thornton

 

CO

 

80233-5710

 

Adams

LEASED

 

1611

 

OCALA

 

2800 SW 24th Ave Ste 300

 

Ocala

 

FL

 

34471-7777

 

Marion

LEASED

 

1614

 

SAC-CITRUS HEIGHTS

 

6120 Birdcage Centre Ln

 

Citrus Heights

 

CA

 

95610-8004

 

Sacramento

LEASED

 

1615

 

BINGHAMTON-VESTAL

 

2317 Vestal Pwy E Ste 10

 

Vestal

 

NY

 

13850-1948

 

Broome

LEASED

 

1671

 

VA BCH-LASKIN

 

737 First Colonial Rd Ste 107

 

Virginia Beach

 

VA

 

23451-6123

 

Virginia Beach City

LEASED

 

1672

 

EL PASO

 

1313 George Dieter Ste C

 

El Paso

 

TX

 

79936-7410

 

El Paso

LEASED

 

1673

 

MODESTO

 

3900 Sisk Rd Ste A1

 

Modesto

 

CA

 

95356-3125

 

Stanislaus

LEASED

 

1674

 

OKC-MEMORIAL

 

2200 W Memorial Rd

 

Oklahoma City

 

OK

 

73134-8010

 

Oklahoma

LEASED

 

1675

 

VALLEJO

 

105 Plaza Dr Ste 101

 

Vallejo

 

CA

 

94591-3703

 

Solano

LEASED

 

1677

 

NWK-PARAMUS

 

240 Rt 17 N

 

Paramus

 

NJ

 

07652-2925

 

Bergen

LEASED

 

1679

 

HUNTSVILLE

 

6275 University Dr Ste 1

 

Huntsville

 

AL

 

35806-1711

 

Madison

LEASED

 

1680

 

SAC-ROSEVILLE

 

1192 Galleria Blvd

 

Roseville

 

CA

 

95678-1950

 

Placer

LEASED

 

1681

 

CORPUS CHRISTI

 

4717-E S Padre Island Dr

 

Corpus Christi

 

TX

 

78411-4415

 

Nueces

LEASED

 

1683

 

HSTN-VOSS

 

7560 Westheimer Rd Unit A

 

Houston

 

TX

 

77063-4615

 

Harris

LEASED

 

1684

 

LYNCHBURG

 

4026 G Wards Rd

 

Lynchburg

 

VA

 

24502-2944

 

Lynchburg City

LEASED

 

1686

 

MACON

 

4668 Presidential Pkwy

 

Macon

 

GA

 

31206-8708

 

Bibb

LEASED

 

1688

 

RICHMOND-BROAD

 

9856 W Broad St

 

Glen Allen

 

VA

 

23060-4171

 

Henrico

LEASED

 

1689

 

NASHUA

 

268A Daniel Webster Hwy

 

Nashua

 

NH

 

03060-5725

 

Hillsborough

LEASED

 

1693

 

KC-OVERLAND PARK

 

9290 Metcalf Ave

 

Overland Park

 

KS

 

66212-1478

 

Johnson

LEASED

 

1733

 

LAREDO

 

5510 San Bernardo Ave

 

Laredo

 

TX

 

78041-3008

 

Webb

LEASED

 

2005

 

MPHS-BARTLETT/WOLFCHASE

 

8035 Giacosa Place

 

Memphis

 

TN

 

38133-5301

 

Shelby

LEASED

 

2007

 

SARASOTA

 

6549 S Tamiami Trail

 

Sarasota

 

FL

 

34231-4827

 

Sarasota

LEASED

 

2008

 

LA-GLENDALE

 

219 N Glendale Ave

 

Glendale

 

CA

 

91206-4455

 

Los Angeles

LEASED

 

2009

 

PHX-SCOTTSDALE/PROMENADE

 

16239 N Scottsdale Rd

 

Scottsdale

 

AZ

 

85254-1522

 

Maricopa

LEASED

 

2010

 

LAKE CHARLES

 

3425 Derek Dr

 

Lake Charles

 

LA

 

70607-7533

 

Calcasieu Parish

LEASED

 

2011

 

SYRACUSE-DEWITT

 

3133 Erie Blvd E

 

Syracuse

 

NY

 

13214-1201

 

Onondaga

LEASED

 

2012

 

BURLINGTON, VT

 

861 Williston Rd Ste 1

 

South Burlington

 

VT

 

05403-5724

 

Chittenden

LEASED

 

2014

 

BUFF-BUFFALO/TRANSIT

 

5055 Transit Rd

 

Clarence

 

NY

 

14221-4132

 

Erie

LEASED

 

2016

 

ATL-MALL OF GEORGIA

 

1705 Mall of Georgia Blvd Ste 600

 

Buford

 

GA

 

30519-4982

 

Gwinnett

LEASED

 

2017

 

ATL-CONYERS

 

1578 Dogwood Dr SE

 

Conyers

 

GA

 

30013-5041

 

Rockdale

LEASED

 

2018

 

SEA-PUYALLUP

 

4621 S Meridian St Ste A905

 

Puyallup

 

WA

 

98373-3429

 

Pierce

LEASED

 

2019

 

SANTA ROSA

 

2775 Santa Rosa Ave

 

Santa Rosa

 

CA

 

95407-6232

 

Sonoma

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

2020

 

DFW-ROCKWALL

 

2717 Market Center Dr

 

Rockwall

 

TX

 

75032-6564

 

Rockwall

LEASED

 

2021

 

HARRISBURG-EAST

 

5125 Jonestown Rd Ste 445

 

Harrisburg

 

PA

 

17112-2924

 

Dauphin

LEASED

 

2022

 

NAPLES

 

2253 Pine Ridge Rd Ste B

 

Naples

 

FL

 

34109-2032

 

Collier

LEASED

 

2023

 

HSTN-WOODLANDS

 

19075 IH-45 S Ste 104

 

Conroe

 

TX

 

77385-8748

 

Montgomery

LEASED

 

2024

 

HAGERSTOWN

 

17225 Cole Rd Ste 2

 

Hagerstown

 

MD

 

21740-6901

 

Washington

LEASED

 

2025

 

PEORIA

 

5212 N Big Hollow Rd

 

Peoria

 

IL

 

61615-3404

 

Peoria

LEASED

 

2026

 

STAMFORD

 

2233 Summer St

 

Stamford

 

CT

 

06905-4609

 

Fairfield

LEASED

 

2027

 

ST.L-O’FALLON

 

2220 Hwy K

 

O’Fallon

 

MO

 

63368-7929

 

St. Charles

LEASED

 

2028

 

CHLT-PARK ROAD

 

4337 Park Rd

 

Charlotte

 

NC

 

28209-2233

 

Mecklenburg

LEASED

 

2029

 

ALBANY-CLIFTON PARK

 

48 Crossing Blvd

 

Clifton Park

 

NY

 

12065-4180

 

Saratoga

LEASED

 

2030

 

ERIE

 

2088 C Interchange Rd

 

Erie

 

PA

 

16565-1108

 

Erie

LEASED

 

2031

 

NWK-WATCHUNG

 

1701 US Hwy 22 Ste 65

 

Watchung

 

NJ

 

07069-6500

 

Somerset

LEASED

 

2032

 

RICHMOND-COLONIAL HEIGHTS

 

90 Southgate Square

 

Colonial Heights

 

VA

 

23834-3611

 

Colonial Heights City

LEASED

 

2033

 

ROCH-GREECE

 

500 Greece Ridge Center Dr

 

Rochester

 

NY

 

14626-2823

 

Monroe

LEASED

 

2034

 

PHI-SPRINGFIELD

 

601 W Baltimore Pike

 

Springfield

 

PA

 

19064-3812

 

Delaware

LEASED

 

2035

 

ELMIRA-BIG FLATS

 

845 County Rte 64

 

Elmira

 

NY

 

14903-7900

 

Chemung

LEASED

 

2036

 

ST.L-CHESTERFIELD

 

142 THF Blvd

 

Chesterfield

 

MO

 

63005-1123

 

St. Louis

LEASED

 

2037

 

CHI-GLENVIEW

 

2231 Willow Rd

 

Glenview

 

IL

 

60025-7636

 

Cook

LEASED

 

2038

 

SEA-ISSAQUAH

 

1802 12th Ave NW Ste A

 

Issaquah

 

WA

 

98027-8934

 

King

LEASED

 

2039

 

JACKSONVILLE, NC

 

1250 Western Blvd Ste J

 

Jacksonville

 

NC

 

28546-6653

 

Onslow

LEASED

 

2040

 

ROCH-VICTOR

 

40 Square Dr

 

Victor

 

NY

 

14564-1051

 

Ontario

LEASED

 

2041

 

ALEXANDRIA, LA

 

2643 S MacArthur Dr

 

Alexandria

 

LA

 

71301-2920

 

Rapides Parish

LEASED

 

2042

 

KINGSTON, NY

 

703 Frank Sottile Blvd

 

Kingston

 

NY

 

12401-1552

 

Ulster

LEASED

 

2044

 

EUREKA

 

800 W Harris St Ste 26

 

Eureka

 

CA

 

95503-3929

 

Humboldt

LEASED

 

2045

 

PORTLAND, ME

 

490 Payne Rd

 

Scarborough

 

ME

 

04074-8929

 

Cumberland

LEASED

 

2046

 

SAC-FOLSOM

 

2715 E Bidwell St

 

Folsom

 

CA

 

95630-6404

 

Sacramento

LEASED

 

2047

 

WACO

 

521 N Valley Mills Dr

 

Waco

 

TX

 

76710-5234

 

McLennan

LEASED

 

2048

 

DFW-FT. WORTH/HULEN

 

4921 Overton Ridge Blvd

 

Fort Worth

 

TX

 

76132-1910

 

Tarrant

LEASED

 

2049

 

MIDLAND, TX

 

3001 W Loop 250 N

 

Midland

 

TX

 

79705-3252

 

Midland

LEASED

 

2051

 

HART-ENFIELD

 

25 Hazard Ave

 

Enfield

 

CT

 

06082-3725

 

Hartford

LEASED

 

2052

 

CHAMPAIGN

 

2109 N Prospect Ave

 

Champaign

 

IL

 

61822-1238

 

Champaign

LEASED

 

2054

 

SHREVEPORT-BOSSIER CITY

 

3047 E Texas Hwy

 

Bossier City

 

LA

 

71111-3207

 

Bossier Parish

LEASED

 

2056

 

MYRTLE BEACH

 

554 Seaboard St

 

Myrtle Beach

 

SC

 

29577-9732

 

Horry

LEASED

 

2057

 

SANTA FE

 

3549 Zafarano Dr

 

Santa Fe

 

NM

 

87507-2618

 

Santa Fe

LEASED

 

2058

 

LA-ANAHEIM HILLS

 

23021 Savi Ranch Pkwy

 

Yorba Linda

 

CA

 

92887-4669

 

Orange

LEASED

 

2059

 

DEN-SUPERIOR

 

410 Marshall Rd

 

Superior

 

CO

 

80027-8623

 

Boulder

LEASED

 

2060

 

GRAND RAPIDS-GRANDVILLE

 

4830 Wilson Ave SW Ste 400

 

Grandville

 

MI

 

49418-3134

 

Kent

LEASED

 

2061

 

PHX-GOODYEAR

 

1475 N Litchfield Rd

 

Goodyear

 

AZ

 

85338-1262

 

Maricopa

LEASED

 

2062

 

LI-HUNTINGTON

 

350 Walt Whitman Rd

 

Huntington Station

 

NY

 

11746-8704

 

Suffolk

LEASED

 

2063

 

DFW-SOUTHLAKE

 

2901 E Hwy 114 Ste 100

 

Southlake

 

TX

 

76092-6694

 

Tarrant

LEASED

 

2066

 

WOR-LEOMINSTER

 

18 Water Tower Plaza

 

Leominster

 

MA

 

01453-2247

 

Worcester

LEASED

 

2068

 

ATL-CUMMING

 

1200 Market Place Blvd

 

Cumming

 

GA

 

30041-7923

 

Forsyth

LEASED

 

2069

 

DC-SPRINGFIELD, VA

 

6717 Spring Mall Dr

 

Springfield

 

VA

 

22150-1907

 

Fairfax

LEASED

 

2070

 

BIRM-TRUSSVILLE

 

1632 Gadsden Hwy

 

Birmingham

 

AL

 

35235-3104

 

Jefferson

LEASED

 

2071

 

DET-COMMERCE TOWNSHIP

 

475 Haggerty Rd

 

Commerce Township

 

MI

 

48390-3939

 

Oakland

LEASED

 

2072

 

COLORADO SPRINGS-LAKE AVE

 

2140 Southgate Rd

 

Colorado Springs

 

CO

 

80906-2659

 

El Paso

LEASED

 

2075

 

ST.L-FENTON

 

129 Gravois Bluffs Plaza Dr

 

Fenton

 

MO

 

63026-4013

 

St. Louis

LEASED

 

2076

 

BAY-UNION CITY

 

31080 Dyer St

 

Union City

 

CA

 

94587-1768

 

Alameda

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

2077

 

IDAHO FALLS

 

2345 E 17th St Ste B

 

Idaho Falls

 

ID

 

83404-6511

 

Bonneville

LEASED

 

2079

 

CHRISTIANSBURG

 

140 Conston Ave

 

Christiansburg

 

VA

 

24073-1151

 

Montgomery

LEASED

 

2082

 

ROCHESTER, MN

 

60 25th St SE

 

Rochester

 

MN

 

55904-5557

 

Olmsted

LEASED

 

2083

 

HEATH

 

685 Hebron Rd

 

Heath

 

OH

 

43056-1351

 

Licking

LEASED

 

2084

 

HART-AVON

 

315 W Main St

 

Avon

 

CT

 

06001-3686

 

Hartford

LEASED

 

2101

 

ALBQ-MONTGOMERY PLAZA

 

4410 Wyoming Blvd NE

 

Albuquerque

 

NM

 

87111-3165

 

Bernalillo

LEASED

 

2103

 

NASH-MADISON

 

2215 N Gallatin Pike Rd

 

Madison

 

TN

 

37115-2005

 

Davidson

LEASED

 

2104

 

DEN-LAKEWOOD

 

441 S Wadsworth Blvd

 

Lakewood

 

CO

 

80226-3110

 

Jefferson

LEASED

 

2105

 

PROV-NORTH ATTLEBORO, MA

 

1385 S Washington St

 

North Attleboro

 

MA

 

02760-4404

 

Bristol

LEASED

 

2106

 

QUAD-DAVENPORT

 

4010 E 53rd St

 

Davenport

 

IA

 

52807-3033

 

Scott

LEASED

 

2108

 

ANN ARBOR

 

3655 Washtenaw Ave

 

Ann Arbor

 

MI

 

48104-5250

 

Washtenaw

LEASED

 

2109

 

BAY-PLEASANT HILL

 

60 Gregory Ln

 

Pleasant Hill

 

CA

 

94523-3321

 

Contra Costa

LEASED

 

2110

 

ORL-OCOEE

 

9649 W Colonial Dr

 

Ocoee

 

FL

 

34761-6901

 

Orange

LEASED

 

2111

 

LA-BREA

 

2315 E Imperial Hwy Ste D

 

Brea

 

CA

 

92821-6112

 

Orange

LEASED

 

2112

 

LINCOLN

 

3010 Pine Lake Rd Ste A

 

Lincoln

 

NE

 

68516-6018

 

Lancaster

LEASED

 

2113

 

COL-HARBISON

 

244 Harbison Blvd

 

Columbia

 

SC

 

29212-2232

 

Lexington

LEASED

 

2115

 

LA-LA HABRA

 

1500 W Imperial Hwy

 

La Habra

 

CA

 

90631-6967

 

Orange

LEASED

 

2116

 

NWK-NORTH BRUNSWICK

 

869 Route 1

 

North Brunswick

 

NJ

 

08902-3345

 

Middlesex

LEASED

 

2118

 

SEA-LYNNWOOD

 

3115 Alderwood Mall Blvd

 

Lynnwood

 

WA

 

98036-4719

 

Snohomish

LEASED

 

2119

 

INDY-CASTLETON

 

5151 E 82nd St Ste 300

 

Indianapolis

 

IN

 

46250-1625

 

Marion

LEASED

 

2121

 

FRESNO-CLOVIS

 

255 W Shaw Ave

 

Clovis

 

CA

 

93612-3602

 

Fresno

LEASED

 

2122

 

RAL-CARY

 

340 Crossroads Blvd

 

Cary

 

NC

 

27518-6895

 

Wake

LEASED

 

2203

 

VA BCH-CONSTITUTION

 

304 Constitution Dr

 

Virginia Beach

 

VA

 

23462-3102

 

Virginia Beach City

LEASED

 

2204

 

KNOX-KINGSTON PIKE

 

9622 Kingston Pike

 

Knoxville

 

TN

 

37922-2387

 

Knox

LEASED

 

2701

 

LA-BURBANK

 

1551 N Victory Pl

 

Burbank

 

CA

 

91502-1647

 

Los Angeles

LEASED

 

2702

 

INDIANA, PA

 

475 Ben Franklin Rd S Ste 24

 

Indiana

 

PA

 

15701-2347

 

Indiana

LEASED

 

2703

 

PROV-SMITHFIELD

 

240 Smithfield Crossing

 

Smithfield

 

RI

 

02917-2402

 

Providence

LEASED

 

2704

 

DET-SHELBY TOWNSHIP

 

8500 26 Mile Rd

 

Shelby Township

 

MI

 

48316-5023

 

Macomb

LEASED

 

2708

 

SLC-BOUNTIFUL

 

420 S 500 W Ste 0113

 

Bountiful

 

UT

 

84010-7112

 

Davis

LEASED

 

2710

 

STATE COLLEGE

 

44 Colonnade Way

 

State College

 

PA

 

16803-2309

 

Centre

LEASED

 

2711

 

LA-SAN CLEMENTE

 

937 Avenida Pico

 

San Clemente

 

CA

 

92673-3908

 

Orange

LEASED

 

2712

 

DFW-DALLAS/GREENVILLE

 

5500 Greenville Ave Ste 700

 

Dallas

 

TX

 

75206-2931

 

Dallas

LEASED

 

2713

 

KC-OVERLAND PARK/SOUTH

 

12140 Blue Valley Pkwy

 

Overland Park

 

KS

 

66213-2606

 

Johnson

LEASED

 

2715

 

TWIN FALLS

 

1988 Bridgeview Blvd

 

Twin Falls

 

ID

 

83301-3079

 

Twin Falls

LEASED

 

2717

 

CHI-MCHENRY

 

2244 N Richmond Rd

 

McHenry

 

IL

 

60050-1423

 

McHenry

LEASED

 

2718

 

DET-CHESTERFIELD TOWNSHIP

 

51375 Gratiot Ave

 

Chesterfield

 

MI

 

48051-2041

 

Macomb

LEASED

 

2719

 

HSTN-BUNKER HILL

 

9666 Old Katy Rd

 

Houston

 

TX

 

77055-6322

 

Harris

LEASED

 

2720

 

MERIDEN

 

533 S Broad St Ste E2

 

Meriden

 

CT

 

06450-6661

 

New Haven

LEASED

 

2721

 

DFW-MESQUITE

 

19105 LBJ Fwy

 

Mesquite

 

TX

 

75150-6416

 

Dallas

LEASED

 

2722

 

DFW-BURLESON

 

1151 N Burleson Blvd

 

Burleson

 

TX

 

76028-7009

 

Johnson

LEASED

 

2723

 

CHLT-ROCK HILL, SC

 

546 John Ross Pkwy

 

Rock Hill

 

SC

 

29730-8910

 

York

LEASED

 

2724

 

OMAHA-BELLEVUE

 

10521 S 15th St

 

Bellevue

 

NE

 

68123-4085

 

Sarpy

LEASED

 

2725

 

ALLENTOWN-PHILLIPSBURG, NJ

 

1206 New Brunswick Ave

 

Phillipsburg

 

NJ

 

08865-4124

 

Warren

LEASED

 

2726

 

TAMPA-BRUCE B DOWNS

 

18081 Highwoods Preserve Pkwy

 

Tampa

 

FL

 

33647-1761

 

Hillsborough

LEASED

 

2727

 

HADLEY, MA

 

325 Russell St Unit B

 

Hadley

 

MA

 

01035-3535

 

Hampshire

LEASED

 

2728

 

MSP-COON RAPIDS/MAIN

 

3460 124th Ave NW

 

Coon Rapids

 

MN

 

55433-1002

 

Anoka

LEASED

 

2729

 

MANKATO

 

1901 Madison Ave Ste 500

 

Mankato

 

MN

 

56001-5414

 

Blue Earth

LEASED

 

2730

 

WOODBURY

 

27 Centre Dr

 

Central Valley

 

NY

 

10917-6501

 

Orange

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

2731

 

BALT-ANNE ARUNDEL

 

7665 Arundel Mills Blvd

 

Hanover

 

MD

 

21076-1305

 

Anne Arundel

LEASED

 

2732

 

ATL-McDONOUGH

 

1940 Jonesboro Rd

 

McDonough

 

GA

 

30253-5959

 

Henry

LEASED

 

2733

 

DFW-KELLER

 

2005 S Main St

 

Keller

 

TX

 

76248-5122

 

Tarrant

LEASED

 

2735

 

WAUSAU

 

3707 Rib Mountain Dr

 

Wausau

 

WI

 

54401-7492

 

Marathon

LEASED

 

2736

 

RAL-BRIER CREEK PKWY

 

8131 Brier Creek Pkwy

 

Raleigh

 

NC

 

27617-7598

 

Wake

LEASED

 

2738

 

PASO ROBLES

 

2055 Theatre Dr

 

Paso Robles

 

CA

 

93446-9629

 

San Luis Obispo

LEASED

 

2739

 

SEA-LAKEWOOD

 

5730 Lakewood Towne Center Blvd SW

 

Lakewood

 

WA

 

98499-3895

 

Pierce

LEASED

 

2740

 

NWK-MT OLIVE

 

30 International Dr Ste J

 

Flanders

 

NJ

 

07836-4107

 

Morris

LEASED

 

2741

 

VA BCH-RED MILLS

 

1169 Nimmo Pkwy Ste 222

 

Virginia Beach

 

VA

 

23456-7730

 

Virginia Beach City

LEASED

 

2742

 

ELIZABETHTOWN

 

1990 N Dixie Ave

 

Elizabethtown

 

KY

 

42701-8853

 

Hardin

LEASED

 

2743

 

NASH-BELLEVUE

 

7657 Hwy 70 S Ste 114

 

Nashville

 

TN

 

37221-1706

 

Davidson

LEASED

 

2744

 

MSP-MAPLEWOOD

 

2980 White Bear Ave N

 

Maplewood

 

MN

 

55109-1304

 

Ramsey

LEASED

 

2745

 

AKRON-FAIRLAWN

 

3750 W Market St Unit Y

 

Fairlawn

 

OH

 

44333-4803

 

Summit

LEASED

 

2747

 

PRESCOTT

 

3250 Gateway Blvd Ste 504

 

Prescott

 

AZ

 

86303-6859

 

Yavapai

LEASED

 

2748

 

KC-LIBERTY, MO

 

8531 N Evanston Rd

 

Kansas City

 

MO

 

64157-1227

 

Clay

LEASED

 

2749

 

GRAND JUNCTION

 

2464 Hwy 6 and 50 Ste E

 

Grand Junction

 

CO

 

81505-1108

 

Mesa

LEASED

 

2750

 

ATL-CANTON

 

1445 Riverstone Pkwy Ste 100

 

Canton

 

GA

 

30114-5624

 

Cherokee

LEASED

 

2752

 

MSP-MAPLE GROVE

 

7980 Wedgewood Ln N

 

Maple Grove

 

MN

 

55369-9403

 

Hennepin

LEASED

 

2753

 

BURLINGTON, WA

 

1567 S Burlington Blvd

 

Burlington

 

WA

 

98233-3219

 

Skagit

LEASED

 

2754

 

HARRISBURG-CAMP HILL

 

3415 Simpson Ferry Rd Ste 1

 

Camp Hill

 

PA

 

17011-6404

 

Cumberland

LEASED

 

2756

 

DC-LEESBURG, VA

 

1019 A - Edwards Ferry Rd NE

 

Leesburg

 

VA

 

20176-3347

 

Loudoun

LEASED

 

2757

 

TOMS RIVER

 

1342 Hooper Ave

 

Toms River

 

NJ

 

08753-2855

 

Ocean

LEASED

 

2758

 

TUCSON-IRVINGTON

 

1161 W Irvington Rd

 

Tucson

 

AZ

 

85714-1165

 

Pima

LEASED

 

2759

 

LI-OCEANSIDE

 

3610 Long Beach Rd

 

Oceanside

 

NY

 

11572-5705

 

Nassau

LEASED

 

2760

 

HSTN-SPRING

 

20626 I-45 N

 

Spring

 

TX

 

77373-2925

 

Harris

LEASED

 

2761

 

DC-FAIRFAX/FAIR LAKES, VA

 

13061 Fair Lakes Shopping Ctr Ste 100

 

Fairfax

 

VA

 

22033-5179

 

Fairfax City

LEASED

 

2763

 

PHX-PEORIA

 

9470 W Northern Ave

 

Glendale

 

AZ

 

85305-1104

 

Maricopa

LEASED

 

2764

 

VINELAND

 

3849 S Delsea Dr Ste A3

 

Vineland

 

NJ

 

08360-7408

 

Cumberland

LEASED

 

2767

 

MSP-APPLE VALLEY

 

14890 Florence Trl

 

Apple Valley

 

MN

 

55124-4630

 

Dakota

LEASED

 

2769

 

DEN-HIGHLANDS RANCH

 

9291 S Broadway

 

Highlands Ranch

 

CO

 

80129-5631

 

Douglas

LEASED

 

2770

 

UTICA-NEW HARTFORD

 

4745 Commercial Dr

 

New Hartford

 

NY

 

13413-6211

 

Oneida

LEASED

 

2773

 

REHOBOTH BEACH

 

18902 Rehoboth Mall Blvd

 

Rehoboth Beach

 

DE

 

19971-6132

 

Sussex

LEASED

 

2777

 

VEGAS-CENTENNIAL

 

7941 W Tropical Pkwy

 

Las Vegas

 

NV

 

89149-4534

 

Clark

LEASED

 

2778

 

PHX-MESA/McKELLIPS

 

6640 E McKellips Rd

 

Mesa

 

AZ

 

85215-2865

 

Maricopa

LEASED

 

2779

 

OMAHA-W. MAPLE

 

3405 N 147th St

 

Omaha

 

NE

 

68116-8189

 

Douglas

LEASED

 

2784

 

FT LAUD-HOLLYWOOD

 

3601 Oakwood Blvd

 

Hollywood

 

FL

 

33020-7111

 

Broward

LEASED

 

2785

 

JAX-SOUTHSIDE

 

9041 Southside Blvd Ste 140

 

Jacksonville

 

FL

 

32256-5484

 

Duval

LEASED

 

2786

 

PITT-GREENSBURG

 

5280 Route 30 Ste 6

 

Greensburg

 

PA

 

15601-7832

 

Westmoreland

LEASED

 

2787

 

BALT-COLUMBIA

 

9041 Snowden River Pkwy

 

Columbia

 

MD

 

21046-1657

 

Howard

LEASED

 

2850

 

MILW-27th ST

 

3565 S 27th St

 

Milwaukee

 

WI

 

53221-1301

 

Milwaukee

LEASED

 

2855

 

MILW-BROWN DEER

 

9090 N Green Bay Rd

 

Brown Deer

 

WI

 

53209-1205

 

Milwaukee

LEASED

 

2857

 

MPHS-WINCHESTER

 

7931 Winchester Rd

 

Memphis

 

TN

 

38125-2304

 

Shelby

LEASED

 

2858

 

CHLT-MATTHEWS

 

10510 Northeast Pkwy

 

Matthews

 

NC

 

28105-6708

 

Mecklenburg

LEASED

 

2860

 

ATL-TUCKER

 

4000 LaVista Rd

 

Tucker

 

GA

 

30084-5205

 

DeKalb

LEASED

 

2861

 

DET-TROY

 

1205 Coolidge Hwy

 

Troy

 

MI

 

48084-7012

 

Oakland

LEASED

 

2863

 

TAMPA-ST. PETERSBURG

 

2026 66th St N

 

St Petersburg

 

FL

 

33710-4710

 

Pinellas

LEASED

 

2864

 

PHX-SCOTTSDALE

 

8979 E Indian Bend Rd

 

Scottsdale

 

AZ

 

85250-9519

 

Maricopa

LEASED

 

2865

 

MCALLEN

 

520 E Expy 83

 

McAllen

 

TX

 

78503-1615

 

Hidalgo

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

2866

 

SLC-OGDEN

 

4125 Riverdale Rd

 

Riverdale

 

UT

 

84405-3509

 

Weer

LEASED

 

2868

 

FORT WAYNE

 

4230 W Jefferson Blvd

 

Fort Wayne

 

IN

 

46804-6818

 

Allen

LEASED

 

2869

 

LA-UPLAND

 

357 S Mountain Ave

 

Upland

 

CA

 

91786-7032

 

San Bernardino

LEASED

 

2870

 

VEGAS-HENDERSON

 

537 N Stephanie St

 

Henderson

 

NV

 

89014-6613

 

Clark

LEASED

 

2872

 

COLUMBIA, MO

 

2001 W Ash St

 

Columbia

 

MO

 

65203-1161

 

Boone

LEASED

 

2873

 

COLUMBUS-DUBLIN

 

3612 W Dublin Granville Rd

 

Columbus

 

OH

 

43235-4901

 

Franklin

LEASED

 

2875

 

ATL-ALPHARETTA

 

7491 N Point Pkwy

 

Alpharetta

 

GA

 

30022-4846

 

Fulton

LEASED

 

2876

 

CHATTANOOGA

 

2200 Hamilton Place Blvd

 

Chattanooga

 

TN

 

37421-6015

 

Hamilton

LEASED

 

3002

 

CEDAR RAPIDS

 

1470 Twixt Town Rd

 

Marion

 

IA

 

52302-3080

 

Linn

LEASED

 

3007

 

LA-WHOLESALE

 

738 Wall St

 

Los Angeles

 

CA

 

90014-2316

 

Los Angeles

LEASED

 

3008

 

LA-TORRANCE

 

4240 Pacific Coast Hwy

 

Torrance

 

CA

 

90505-5526

 

Los Angeles

LEASED

 

3020

 

LA-SANTA MONICA

 

1427 Fourth St

 

Santa Monica

 

CA

 

90401-2308

 

Los Angeles

LEASED

 

3023

 

LA-FULLERTON

 

201 Orangefair Mall

 

Fullerton

 

CA

 

92832-3038

 

Orange

LEASED

 

3024

 

LA-LA VERNE

 

1951 Foothill Blvd

 

La Verne

 

CA

 

91750-3501

 

Los Angeles

LEASED

 

3034

 

LA-ROWLAND HEIGHTS

 

17584 Colima Rd

 

Rowland Heights

 

CA

 

91748-1752

 

Los Angeles

LEASED

 

3037

 

LA-HUNTINGTON BEACH

 

7600A Edinger Ave

 

Huntington Beach

 

CA

 

92647-3605

 

Orange

LEASED

 

3046

 

LA-TUSTIN

 

1212 Irvine Blvd

 

Tustin

 

CA

 

92780-3531

 

Orange

LEASED

 

3048

 

LA-HAWTHORNE

 

14370 Ocean Gate Ave

 

Hawthorne

 

CA

 

90250-6732

 

Los Angeles

LEASED

 

3049

 

LA-SANTA ANA

 

3309B S Bristol St

 

Santa Ana

 

CA

 

92704-7245

 

Orange

LEASED

 

3059

 

LA-MONROVIA

 

729 E Huntington Dr

 

Monrovia

 

CA

 

91016-3613

 

Los Angeles

LEASED

 

3101

 

DES MOINES-WEST

 

1404 22nd St

 

West Des Moines

 

IA

 

50266-1403

 

Polk

LEASED

 

3102

 

BATON ROUGE

 

9616 Airline Hwy

 

Baton Rouge

 

LA

 

70815-5505

 

East Baton Rouge

LEASED

 

3135

 

SAC-RANCHO CORDOVA

 

10913 Olson Dr

 

Rancho Cordova

 

CA

 

95670-5659

 

Sacramento

LEASED

 

3207

 

S.DG-MISSION VALLEY

 

1652 Camino Del Rio N

 

San Diego

 

CA

 

92108-1514

 

San Diego

LEASED

 

3239

 

S.DG-POWAY

 

12339 Poway Rd

 

Poway

 

CA

 

92064-4218

 

San Diego

LEASED

 

3256

 

S.DG-SANTEE

 

230 Town Center Pkwy

 

Santee

 

CA

 

92071-5803

 

San Diego

LEASED

 

3331

 

S.JOS-MILPITAS

 

136 Ranch Dr

 

Milpitas

 

CA

 

95035-5101

 

Santa Clara

LEASED

 

3340

 

S.JOS-WESTGATE

 

1600 Saratoga Ave Ste 433

 

San Jose

 

CA

 

95129-5108

 

Santa Clara

LEASED

 

3544

 

VICTORVILLE

 

12353 Mariposa Rd Ste C-2

 

Victorville

 

CA

 

92392-6014

 

San Bernardino

LEASED

 

3551

 

BAKERSFIELD-MING

 

2720 Ming Ave

 

Bakersfield

 

CA

 

93304-4431

 

Kern

LEASED

 

3557

 

SALINAS

 

860 Northridge Shopping Center

 

Salinas

 

CA

 

93906-2007

 

Monterey

LEASED

 

3653

 

PALM DESERT

 

44-150 Town Center Way Ste B-3

 

Palm Desert

 

CA

 

92260-2752

 

Riverside

LEASED

 

3701

 

MSP-ROSEVILLE

 

2100 N Snelling Ave

 

Roseville

 

MN

 

55113-6000

 

Ramsey

LEASED

 

3702

 

MSP-RICHFIELD WEST 66th

 

66 W 66th St

 

Richfield

 

MN

 

55423-2316

 

Hennepin

LEASED

 

3705

 

NWK-FLEMINGTON

 

325 Hwy 202

 

Flemington

 

NJ

 

08822-1730

 

Hunterdon

LEASED

 

3707

 

HARRISONBURG, VA

 

277 Burgess Rd

 

Harrisonburg

 

VA

 

22801-3718

 

Rockingham

LEASED

 

3708

 

TAMPA-S DALE MABRY

 

3804 S Dale Mabry Hwy Ste A

 

Tampa

 

FL

 

33611-1402

 

Hillsborough

LEASED

 

3709

 

DOVER

 

1165 N Dupont Hwy Ste 2

 

Dover

 

DE

 

19901-2008

 

Kent

LEASED

 

3710

 

CHLT-MOORESVILLE

 

590 River Hwy Ste H

 

Mooresville

 

NC

 

28117-8840

 

Iredell

LEASED

 

3711

 

PROV-MIDDLETOWN

 

1305 W Main Rd

 

Middletown

 

RI

 

02842-6355

 

Newport

LEASED

 

3713

 

COLORADO SPRINGS-POWERS

 

3040 N Powers Blvd

 

Colorado Springs

 

CO

 

80922-2803

 

El Paso

LEASED

 

3714

 

CLEV-SOLON

 

7405 Market Place Dr

 

Aurora

 

OH

 

44202-8760

 

Geauga

LEASED

 

3715

 

TAMPA-CLEARWATER

 

2631 Gulf To Bay Blvd

 

Clearwater

 

FL

 

33759-4936

 

Pinellas

LEASED

 

3716

 

TRENTON-HAMILTON

 

320 Marketplace Blvd

 

Trenton

 

NJ

 

08691-2107

 

Mercer

LEASED

 

3717

 

ST. AUGUSTINE

 

310 C B L Dr

 

St. Augustine

 

FL

 

32086-5165

 

St. Johns

LEASED

 

3718

 

ITHACA

 

614 S Meadow St Ste 300

 

Ithaca

 

NY

 

14850-5319

 

Tompkins

LEASED

 

3720

 

DUBUQUE

 

2455 NW Arterial

 

Dubuque

 

IA

 

52002-0492

 

Dubuque

LEASED

 

3722

 

SCRANTON

 

1150 Commerce Blvd

 

Dickson City

 

PA

 

18519-1688

 

Lackawana

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

3723

 

DET-BRIGHTON

 

8151 Movie Dr

 

Brighton

 

MI

 

48116-7444

 

Livingston

LEASED

 

3724

 

CHEHALIS

 

1441 NW Louisiana Ave

 

Chehalis

 

WA

 

98532-1749

 

Lewis

LEASED

 

3725

 

UKIAH

 

1215 Airport Park Blvd

 

Ukiah

 

CA

 

95482-7400

 

Mendocino

LEASED

 

3726

 

ROSEBURG

 

780 NW Garden Valley Blvd Ste 170

 

Roseburg

 

OR

 

97470-6515

 

Douglas

LEASED

 

3727

 

DFW-DENTON

 

1800 S Loop 288 Ste 106

 

Denton

 

TX

 

76205-4803

 

Denton

LEASED

 

3730

 

VERO BEACH

 

6140 20th St

 

Vero Beach

 

FL

 

32966-1023

 

Indian River

LEASED

 

3731

 

REDDING

 

1070 Hilltop Dr

 

Redding

 

CA

 

96003-3810

 

Shasta

LEASED

 

3732

 

MANAHAWKIN

 

601 Washington Ave Ste K

 

Stafford Township

 

NJ

 

08050-2800

 

Ocean

LEASED

 

3733

 

DES MOINES-ANKENY

 

1725 SE Delaware Ave

 

Ankeny

 

IA

 

50021-3936

 

Polk

LEASED

 

3734

 

BOZEMAN

 

2855 N 19th Ave Ste B

 

Bozeman

 

MT

 

59718-8504

 

Gallatin

LEASED

 

3736

 

LA-WEST HILLS

 

6625 Fallbrook Ave

 

West Hills

 

CA

 

91307-3520

 

Los Angeles

LEASED

 

3738

 

MPHS-POPLAR

 

851 S White Station Rd

 

Memphis

 

TN

 

38117-5702

 

Shelby

LEASED

 

3739

 

MSP-BLOOMINGTON

 

4240 W 78th St

 

Bloomington

 

MN

 

55435-5404

 

Hennepin

LEASED

 

3740

 

LA-WHITTIER

 

13410 Whittier Blvd

 

Whittier

 

CA

 

90605-1932

 

Los Angeles

LEASED

 

3741

 

CIN-WEST CHESTER

 

7624 Voice of America Centre Dr

 

West Chester

 

OH

 

45069-2794

 

Butler

LEASED

 

3744

 

DET-NOVI

 

43635 W Oaks Dr

 

Novi

 

MI

 

48377-3305

 

Oakland

LEASED

 

3745

 

MADISON-MIDDLETON

 

1700 Deming Way Ste 120

 

Middleton

 

WI

 

53562-4757

 

Dane

LEASED

 

3746

 

NWK-ROCKAWAY

 

327 Mount Hope Ave

 

Rockaway Township

 

NJ

 

07866-1645

 

Morris

LEASED

 

3747

 

MSP-SHAKOPEE

 

8051 Old Carriage Ct

 

Shakopee

 

MN

 

55379-3157

 

Scott

LEASED

 

3749

 

NYC-STATEN ISLAND/MALL

 

2795 Richmond Ave

 

Staten Island

 

NY

 

10314-5857

 

Richmond

LEASED

 

3751

 

DEN-PARKER

 

11425 S Twenty Mile Rd

 

Parker

 

CO

 

80134-4918

 

Douglas

LEASED

 

3752

 

LI-ROCKY POINT

 

346-40 Route 25A

 

Rocky Point

 

NY

 

11778-8817

 

Suffolk

LEASED

 

3753

 

ROME

 

1432 Turner McCall Blvd SW

 

Rome

 

GA

 

30161-6072

 

Floyd

LEASED

 

3754

 

WATERFORD

 

915 Hartford Tpke

 

Waterford

 

CT

 

06385-4227

 

New London

LEASED

 

3755

 

RAL-GARNER

 

270 Shenstone Ln

 

Garner

 

NC

 

27529-6905

 

Wake

LEASED

 

3756

 

LI-RIVERHEAD

 

1440 Old Country Rd Ste 400

 

Riverhead

 

NY

 

11901-2040

 

Suffolk

LEASED

 

3757

 

MILW-GERMANTOWN

 

N96W 18736 County Line Rd

 

Germantown

 

WI

 

53022-4553

 

Washington

LEASED

 

3758

 

CARSON CITY

 

911 Topsy Ln Ste 112

 

Carson City

 

NV

 

89705-8402

 

Douglas

LEASED

 

3760

 

LA-MORENO VALLEY

 

2704 Canyon Springs Pkwy

 

Riverside

 

CA

 

92507-0933

 

Riverside

LEASED

 

3761

 

MADISON-LIEN RD

 

4271 Lien Rd

 

Madison

 

WI

 

53704-3606

 

Dane

LEASED

 

3763

 

HSTN-PEARLAND

 

3127 Silverlake Village Dr

 

Pearland

 

TX

 

77584-8082

 

Brazoria

LEASED

 

3765

 

DFW-CEDAR HILL

 

751 N US Hwy 67

 

Cedar Hill

 

TX

 

75104-2142

 

Dallas

LEASED

 

3766

 

ALLENTOWN-QUAKERTOWN

 

232 N West End Blvd

 

Quakertown

 

PA

 

18951-2308

 

Bucks

LEASED

 

3844

 

LA-RANCHO CUCAMONGA

 

10788 Foothill Blvd Ste 103

 

Rancho Cucamonga

 

CA

 

91730-3884

 

San Bernardino

LEASED

 

3847

 

FLINT

 

3268 S Linden Rd

 

Flint

 

MI

 

48507-3099

 

Genesee

LEASED

 

3848

 

LA-MOORPARK

 

816 New Los Angeles Ave

 

Moorpark

 

CA

 

93021-3585

 

Ventura

LEASED

 

3849

 

CHI-SKOKIE

 

7055 Central Ave

 

Skokie

 

IL

 

60077-3272

 

Cook

LEASED

 

3851

 

S.DG-ESCONDIDO

 

820 W Valley Pkwy

 

Escondido

 

CA

 

92025-2537

 

San Diego

LEASED

 

3852

 

GREENSBORO-WENDOVER

 

1206 Bridford Pkwy Ste C

 

Greensboro

 

NC

 

27407-2744

 

Guilford

LEASED

 

3853

 

ATL-HIRAM

 

4794 Jimmy Lee Smith Pkwy Ste 112

 

Hiram

 

GA

 

30141-2764

 

Paulding

LEASED

 

3855

 

SPARTANBURG

 

120 Dorman Centre Dr Ste I

 

Spartanburg

 

SC

 

29301-2625

 

Spartanburg

LEASED

 

3856

 

NWK-HOLMDEL

 

2130 State Route 35

 

Holmdel

 

NJ

 

07733-2770

 

Monmouth

LEASED

 

3857

 

JAX-ORANGE PARK

 

6001 Argyle Forrest Blvd Ste 25

 

Jacksonville

 

FL

 

32244-6127

 

Duval

LEASED

 

3858

 

CHI-MERRILLVILLE, IN

 

2384 E 79th Ave

 

Merrillville

 

IN

 

46410-5740

 

Lake

LEASED

 

3859

 

S.DG-OCEANSIDE

 

2649 Vista Way

 

Oceanside

 

CA

 

92054-6342

 

San Diego

LEASED

 

3861

 

SEA-SILVERDALE

 

10300 Silverdale Way NW Ste 125

 

Silverdale

 

WA

 

98383-7990

 

Kitsap

LEASED

 

3862

 

BUFF-CHEEKTOWAGA

 

1740 Walden Ave Ste 200

 

Cheektowaga

 

NY

 

14225-4925

 

Erie

LEASED

 

3864

 

TULSA-E 71ST ST

 

11119 E 71st St S

 

Tulsa

 

OK

 

74133-2550

 

Tulsa

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

4114

 

YOUNGSTOWN

 

365 Boardman-Canfield Rd

 

Boardman

 

OH

 

44512-4702

 

Mahoning

LEASED

 

4205

 

ST.L-ST. CHARLES

 

2155 Zumbehl Rd

 

St. Charles

 

MO

 

63303-2724

 

St. Charles

LEASED

 

4303

 

CIN-COLERAIN

 

9490 Colerain Ave

 

Cincinnati

 

OH

 

45251-2002

 

Hamilton

LEASED

 

4309

 

CIN-SPRINGDALE

 

425 E Kemper Rd

 

Cincinnati

 

OH

 

45246-3228

 

Hamilton

LEASED

 

4404

 

COLUMBUS-BRICE

 

2766 Brice Rd

 

Reynoldsburg

 

OH

 

43068-3419

 

Franklin

LEASED

 

4507

 

AKRON-CUYAHOGA

 

697 Howe Ave

 

Cuyahoga Falls

 

OH

 

44221-4955

 

Summit

LEASED

 

4613

 

CLEV-MENTOR

 

7900 Plaza Blvd Ste 140

 

Mentor

 

OH

 

44060-5521

 

Lake

LEASED

 

4703

 

GILROY

 

6745 Camino Arroyo

 

Gilroy

 

CA

 

95020-7075

 

Santa Clara

LEASED

 

4705

 

STAFFORD

 

1110 Stafford Market Place

 

Stafford

 

VA

 

22556-4524

 

Stafford

LEASED

 

4706

 

LA-BUENA PARK

 

8341 LaPalma Ave

 

Buena Park

 

CA

 

90620-3207

 

Orange

LEASED

 

4707

 

HOWELL

 

4785 Rte 9 N

 

Howell

 

NJ

 

07731-3385

 

Monmouth

LEASED

 

4708

 

BREWSTER

 

100-B Independent Way

 

Brewster

 

NY

 

10509-2368

 

Putnam

LEASED

 

4711

 

HILTON HEAD-BLUFFTON

 

30 Malphrus Rd Ste 107

 

Bluffton

 

SC

 

29910-6635

 

Beaufort

LEASED

 

4712

 

LA-CORONA

 

3469 Grand Oaks

 

Corona

 

CA

 

92881-4633

 

Riverside

LEASED

 

4713

 

ORL-ORANGE BLOSSOM TRL

 

1766 Sand Lake Rd

 

Orlando

 

FL

 

32809-7628

 

Orange

LEASED

 

4714

 

ALLENTOWN-BETHLEHEM

 

4447 Southmont Way

 

Easton

 

PA

 

18045-4705

 

Northampton

LEASED

 

4715

 

HEMET

 

2981 W Florida Ave

 

Hemet

 

CA

 

92545-3616

 

Riverside

LEASED

 

4716

 

WILMINGTON, NC

 

6881 Monument Dr

 

Wilmington

 

NC

 

28405-4178

 

New Hanover

LEASED

 

4717

 

DC-LAUREL

 

14240 Baltimore Ave

 

Laurel

 

MD

 

20707-5006

 

Prince Georges

LEASED

 

4718

 

AUS-ROUND ROCK

 

3021 S IH-35 Ste 190

 

Round Rock

 

TX

 

78664-8300

 

Williamson

LEASED

 

4719

 

TRAVERSE CITY

 

3315 N US 31 S

 

Traverse City

 

MI

 

49684-4538

 

Grand Travers

LEASED

 

4720

 

S.DG-SPORTS ARENA

 

2740 Midway Dr

 

San Diego

 

CA

 

92110-3203

 

San Diego

LEASED

 

4721

 

DFW-GARLAND

 

5325 N Garland Ave

 

Garland

 

TX

 

75040-2716

 

Dallas

LEASED

 

4722

 

NORTH HAVEN

 

170 Universal Dr N

 

North Haven

 

CT

 

06473-3117

 

New Haven

LEASED

 

4723

 

WOR-MILLBURY

 

70 Worcester Providence Tpke Ste 230

 

Millbury

 

MA

 

01527-2652

 

Worcester

LEASED

 

4724

 

ALBQ-ALAMEDA

 

3701 Ellison Dr NW Ste B

 

Albuquerque

 

NM

 

87114-7016

 

Bernalillo

LEASED

 

4725

 

LAWRENCE

 

3106 Iowa St Ste 210

 

Lawrence

 

KS

 

66046-5202

 

Douglas

LEASED

 

4726

 

PHI-ROOSEVELT

 

9739 Roosevelt Blvd

 

Philadelphia

 

PA

 

19114-1010

 

Philadelphia

LEASED

 

4728

 

DET-SOUTHFIELD

 

28550 Telegraph Rd

 

Southfield

 

MI

 

48034-7505

 

Wayne

LEASED

 

4729

 

HOLLAND, MI

 

3571 West Shore Dr

 

Holland

 

MI

 

49424-9674

 

Ottawa

LEASED

 

4730

 

LA-REDLANDS

 

27534 Lugonia Ave

 

Redlands

 

CA

 

92374-2017

 

San Bernardino

LEASED

 

4732

 

LANCASTER, PA

 

1645 Lititz Pike

 

Lancaster

 

PA

 

17601-6507

 

Lancaster

LEASED

 

4733

 

MILW-WEST ALLIS

 

11135 W National Ave

 

West Allis

 

WI

 

53227-3107

 

Milwaukee

LEASED

 

4734

 

BAY-SAN RAFAEL

 

400 Las Gallinas Ave

 

San Rafael

 

CA

 

94903-3618

 

Marin

LEASED

 

4735

 

LA-FOOTHILL RANCH

 

26752 Portola Pkwy

 

Foothill Ranch

 

CA

 

92610-1712

 

Orange

LEASED

 

4736

 

LI-MANHASSET

 

1350 Northern Blvd

 

Manhasset

 

NY

 

11030-3004

 

Nassau

LEASED

 

4737

 

HANFORD

 

204 N 12th Ave

 

Hanford

 

CA

 

93230-5972

 

Kings

LEASED

 

4738

 

BOS-CHELMSFORD

 

265 Chelmsford St

 

Chelmsford

 

MA

 

01824-2343

 

Middlesex

LEASED

 

4739

 

CLEV-BEACHWOOD

 

24081 Chagrin Blvd

 

Beachwood

 

OH

 

44122-5512

 

Cuyahoga

LEASED

 

4740

 

DESTIN

 

34940 Emerald Coast Pkwy Unit 130

 

Destin

 

FL

 

32541-3402

 

Okaloosa

LEASED

 

4741

 

BAY-PINOLE

 

1450 Fitzgerald Dr

 

Pinole

 

CA

 

94564-2227

 

Contra Costa

LEASED

 

4742

 

ORL-WINTER PARK

 

501 N Orlando Ave Suite 135

 

Winter Park

 

FL

 

32789-7313

 

Orange

LEASED

 

4743

 

COLUMBUS-HILLIARD

 

1830 Hilliard Rome Rd

 

Hilliard

 

OH

 

43026-7565

 

Franklin

LEASED

 

4744

 

DET-CANTON

 

41904 Ford Rd

 

Canton

 

MI

 

48187-3647

 

Wayne

LEASED

 

4746

 

CHI-VALPARAISO, IN

 

91 Silhavy Rd Ste 141

 

Valparaiso

 

IN

 

46383-4425

 

Porter

LEASED

 

4747

 

MSP-OAK PARK HEIGHTS

 

5845 Krueger Ln N

 

Oak Park Heights

 

MN

 

55082-2189

 

Washington

LEASED

 

4749

 

LI-FIVE TOWNS

 

253-01 Rockaway Blvd

 

Rosedale

 

NY

 

11422-3113

 

Nassau

LEASED

 

4800

 

LA-VENTURA

 

4850 Telephone Rd

 

Ventura

 

CA

 

93003-5234

 

Ventura

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

4801

 

BALT-TIMONIUM

 

30-36 W Ridgely Rd

 

Lutherville-Timonium

 

MD

 

21093-5112

 

Baltimore

LEASED

 

4802

 

CHI-ALGONQUIN

 

742 S Randall Rd

 

Algonquin

 

IL

 

60102-5915

 

McHenry

LEASED

 

4803

 

VA BCH-CHESAPEAKE

 

4300 Portsmouth Blvd Ste 270

 

Chesapeake

 

VA

 

23321-2156

 

Chesapeake City

LEASED

 

4804

 

L.RCK-N. LITTLE ROCK

 

4126 E McCain Blvd

 

North Little Rock

 

AR

 

72117-2523

 

Pulaski

LEASED

 

4805

 

WICHITA-E KELLOGG

 

11835 E Kellogg Dr

 

Wichita

 

KS

 

67207-1939

 

Sedgewick

LEASED

 

4806

 

PHI-EXTON

 

285 Main St

 

Exton

 

PA

 

19341-3701

 

Chester

LEASED

 

4807

 

ATHENS

 

3055 Atlanta Hwy

 

Athens

 

GA

 

30606-3334

 

Clark

LEASED

 

4808

 

TUCSON-BROADWAY

 

7150 E Broadway Blvd

 

Tucson

 

AZ

 

85710-1405

 

Pima

LEASED

 

4809

 

CHI-NAPERVILLE

 

2768 Aurora Ave

 

Naperville

 

IL

 

60540-1001

 

DuPage

LEASED

 

4811

 

NWK-WAYNE

 

1660 Rte 23

 

Wayne

 

NJ

 

07470-7516

 

Passaic

LEASED

 

4812

 

BAY-FREMONT

 

39170 Argonaut Way

 

Fremont

 

CA

 

94538-1304

 

Alameda

LEASED

 

4813

 

BRADENTON

 

831 Cortez Rd W

 

Bradenton

 

FL

 

34207-1433

 

Manatee

LEASED

 

4814

 

S.JOS-BLOSSOM HILL

 

5550 Snell Ave

 

San Jose

 

CA

 

95123-1651

 

Santa Clara

LEASED

 

4815

 

PITT-CRANBERRY

 

20111 Rt 19

 

Cranberry Township

 

PA

 

16066-6207

 

Butler

LEASED

 

4816

 

DC-WOODBRIDGE, VA

 

14137 Crossing Pl

 

Woodbridge

 

VA

 

22192-4687

 

Prince William

LEASED

 

4817

 

CHI-CHICAGO RIDGE

 

9680 S Ridgeland Ave

 

Chicago Ridge

 

IL

 

60415-2609

 

Cook

LEASED

 

4818

 

FARGO

 

1638 13th Ave E Ste 1

 

West Fargo

 

ND

 

58078-3404

 

Cass

LEASED

 

4819

 

L.RCK-MARKHAM

 

11400 W Markham St

 

Little Rock

 

AR

 

72211-2806

 

Pulaski

LEASED

 

4820

 

LI-ROOSEVELT FIELD

 

1280 Corporate Dr

 

Westbury

 

NY

 

11590-6625

 

Nassau

LEASED

 

4821

 

VISALIA

 

4248 S Mooney Blvd

 

Visalia

 

CA

 

93277-9306

 

Tulare

LEASED

 

4822

 

BELLINGHAM, WA

 

4383 Meridian St

 

Bellingham

 

WA

 

98226-7624

 

Whatcom

LEASED

 

4823

 

ABILENE

 

3433 Catclaw Dr

 

Abilene

 

TX

 

79606-8223

 

Taylor

LEASED

 

4824

 

BIRM-HOOVER

 

1765 Montgomery Hwy S

 

Hoover

 

AL

 

35244-1215

 

Jefferson

LEASED

 

4825

 

PORT-TUALATIN

 

7705 SW Nyberg St

 

Tualatin

 

OR

 

97062-8443

 

Washington

LEASED

 

4826

 

HART-MANCHESTER

 

1520 Pleasant Valley Rd

 

Manchester

 

CT

 

06040-1637

 

Hartford

LEASED

 

4827

 

DET-ROCHESTER HILLS

 

1260 S Rochester Rd

 

Rochester Hills

 

MI

 

48307-3120

 

Oakland

LEASED

 

4850

 

SHREVEPORT

 

7440 Youree Dr

 

Shreveport

 

LA

 

71105-5536

 

Caddo

LEASED

 

4851

 

AUS-LAKELINE MALL

 

10900-D Lakeline Mall Dr

 

Austin

 

TX

 

78717-5924

 

Williamson

LEASED

 

5003

 

LOUISVILLE-HURSTBOURNE

 

1955 S Hurstbourne Pkwy

 

Louisville

 

KY

 

40220-1645

 

Jefferson

LEASED

 

5006

 

CHLT-GASTONIA

 

2904 E Franklin Blvd

 

Gastonia

 

NC

 

28056-9469

 

Gaston

LEASED

 

5010

 

PHX-GLENDALE

 

5725 W Bell Rd

 

Glendale

 

AZ

 

85308-3869

 

Maricopa

LEASED

 

5015

 

CLEV-BROOKLYN

 

4798 Ridge Rd Ste A

 

Brooklyn

 

OH

 

44144-3327

 

Cuyahoga

LEASED

 

5016

 

LAFAYETTE, LA

 

5624 Johnston St

 

Lafayette

 

LA

 

70503-5301

 

Lafayette Parish

LEASED

 

5018

 

CHI-VERNON HILLS

 

701 N Milwaukee Ave, Ste 208

 

Vernon Hills

 

IL

 

60061-1530

 

Lake

LEASED

 

5019

 

CHI-KILDEER

 

20505 N Rand Rd, Suite 230

 

Kildeer

 

IL

 

60047-3004

 

Lake

LEASED

 

5020

 

TUSCALOOSA

 

2600 McFarland Blvd E

 

Tuscaloosa

 

AL

 

35405

 

Tuscaloosa

LEASED

 

5021

 

COL-COLUMBIA

 

10204 Two Notch Rd Ste 2

 

Columbia

 

SC

 

29229-4386

 

Richland

LEASED

 

5022

 

GULFPORT

 

15136 Crossroads Pkwy

 

Gulfport

 

MS

 

39503-3565

 

Harrison

LEASED

 

5023

 

N. ORL-COVINGTON

 

69290 Hwy 21

 

Covington

 

LA

 

70433-7214

 

St Tammany

LEASED

 

5026

 

LI-LAKE GROVE

 

2130 Nesconset Hwy

 

Stony Brook

 

NY

 

11790-3503

 

Suffolk

LEASED

 

5027

 

NORMAL, IL

 

200 Greenbriar Dr, Ste A

 

Normal

 

IL

 

61761-6282

 

McLean

LEASED

 

5028

 

ORL-ALTAMONTE SPRINGS, FL

 

880 W State Rd 436, Ste 1001

 

Altamonte Springs

 

FL

 

32714-3047

 

Seminole

LEASED

 

5029

 

EATONTOWN

 

178 Rte 35 S

 

Eatontown

 

NJ

 

07724-1883

 

Monmouth

LEASED

 

5031

 

JACKSON-MADISON

 

175 Grandview Blvd, Ste 800

 

Madison

 

MS

 

39110-7595

 

Madison

LEASED

 

5032

 

CHLT-STONECREST

 

7836 Rea Road

 

Charlotte

 

NC

 

28277-6502

 

Mecklenburg

LEASED

 

5033

 

S.ANT-SELMA

 

8340 Agora Pkwy

 

Selma

 

TX

 

78154-1326

 

Bexar

LEASED

 

5034

 

HOUMA

 

1729 Martin Luther King Jr Blvd

 

Houma

 

LA

 

70360-2409

 

Terrebonne Parish

LEASED

 

5103

 

PHX-METRO

 

2766 W Peoria Ave

 

Phoenix

 

AZ

 

85029-5129

 

Maricopa

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

5206

 

TUCSON-ORACLE

 

4070 N Oracle Rd

 

Tucson

 

AZ

 

85705-2720

 

Pima

LEASED

 

5302

 

LEXINGTON-NICHOLASVILLE RD

 

150 W Lowry Ln Ste 170

 

Lexington

 

KY

 

40503-3008

 

Fayette

LEASED

 

5700

 

PHX-GILBERT/GATEWAY

 

5020 S Power Rd

 

Mesa

 

AZ

 

85212-3603

 

Maricopa

LEASED

 

5701

 

PHX-GILBERT/GERMANN

 

3771 S Gilbert Rd

 

Gilbert

 

AZ

 

85296-7006

 

Maricopa

LEASED

 

5705

 

ASHEVILLE-ARDEN

 

5 McKenna Rd

 

Arden

 

NC

 

28704-9201

 

Buncombe

LEASED

 

5706

 

BAY-BRENTWOOD

 

5501 Lone Tree Way

 

Brentwood

 

CA

 

94513-5316

 

Contra Costa

LEASED

 

5707

 

KC-STATELINE

 

13627 Washington St

 

Kansas City

 

MO

 

64145-1670

 

Jackson

LEASED

 

5708

 

LONGVIEW, WA

 

200 Triangle Center Ste 240

 

Longview

 

WA

 

98632-4679

 

Cowlitz

LEASED

 

5709

 

LA-FONTANA

 

15228 Summit Ave

 

Fontana

 

CA

 

92336-5489

 

San Bernardino

LEASED

 

5711

 

S.DG-RANCHO SAN DIEGO

 

2398-A Jamacha Rd

 

El Cajon

 

CA

 

92019-4367

 

San Diego

LEASED

 

5712

 

BALT-WESTMINSTER

 

402 B Englar Rd

 

Westminster

 

MD

 

21157-4852

 

Carroll

LEASED

 

5713

 

GREELEY

 

4743 W 29th St Unit A

 

Greeley

 

CO

 

80634-8363

 

Weld

LEASED

 

5715

 

QUEENS-WOODSIDE

 

5106 Northern Blvd

 

Woodside

 

NY

 

11377-1733

 

Queens

LEASED

 

5716

 

PORT CHESTER

 

27 Waterfront Pl (Don Bosco Pl)

 

Port Chester

 

NY

 

10573-6001

 

Westchester

LEASED

 

5717

 

NEWBURGH

 

1245 Rte 300 Ste 1

 

Newburgh

 

NY

 

12550-5007

 

Orange

LEASED

 

5718

 

SLC-DRAPER

 

215 E 12300 S

 

Draper

 

UT

 

84020-8185

 

Salt Lake

LEASED

 

5720

 

ORL-KISSIMMEE

 

3278 N John Young Pkwy

 

Kissimmee

 

FL

 

34741-7549

 

Osceola

LEASED

 

5721

 

MSP-WOODBURY

 

9180 Hudson Rd

 

Woodbury

 

MN

 

55125-9106

 

Washington

LEASED

 

5724

 

GEORGETOWN, TX

 

1013 W University Ave Ste 600

 

Georgetown

 

TX

 

78628-5332

 

Williamson

LEASED

 

5725

 

PORT-JANTZEN BEACH

 

1798 Jantzen Beach Center

 

Portland

 

OR

 

97217-7845

 

Multnomah

LEASED

 

5727

 

CIN-HAMILTON

 

3455 Princeton Rd

 

Hamilton

 

OH

 

45011-7956

 

Butler

LEASED

 

5728

 

BOS-PLYMOUTH

 

211 Colony Place Rd

 

Plymouth

 

MA

 

02360-7237

 

Plymouth

LEASED

 

5729

 

LA-ALISO VIEJO

 

26503 Aliso Creek Rd

 

Aliso Viejo

 

CA

 

92656-2882

 

Orange

LEASED

 

5732

 

DET-LIVONIA

 

13110 Middlebelt Rd

 

Livonia

 

MI

 

48150-2231

 

Wayne

LEASED

 

5733

 

SPANISH FORT

 

10200 Eastern Shore Blvd Ste 120

 

Spanish Fort

 

AL

 

36527-8671

 

Baldwin

LEASED

 

5734

 

MARQUETTE

 

3175 US Hwy 41 W

 

Marquette

 

MI

 

49855-9494

 

Marquette

LEASED

 

5736

 

WINCHESTER

 

2540 S Pleasant Valley Rd

 

Winchester

 

VA

 

22601-7010

 

Winchester

LEASED

 

5737

 

BURLINGTON, NC

 

1455 University Dr

 

Burlington

 

NC

 

27215-8768

 

Alamance

LEASED

 

5738

 

RAL-DURHAM/RENAISSANCE PKWY

 

8200 Renaissance Pkwy Ste 1030

 

Durham

 

NC

 

27713-6688

 

Durham

LEASED

 

5739

 

HARTSDALE, NY

 

319 N Central Ave

 

Hartsdale

 

NY

 

10530-1811

 

Westchester

LEASED

 

5740

 

RIO GRANDE, NJ

 

3201 Route 9 S

 

Rio Grande

 

NJ

 

08242-1006

 

Cape May

LEASED

 

5741

 

ST. JOSEPH, MO

 

5201 N Belt Hwy Ste 125

 

St. Joseph

 

MO

 

64506-1256

 

Buchanan

LEASED

 

5742

 

PADUCAH, KY

 

5187 Hinkleville Rd Ste A

 

Paducah

 

KY

 

42001-9667

 

McCracken

LEASED

 

5745

 

KEENE

 

7 Ash Brook Rd

 

Keene

 

NH

 

03431-5918

 

Cheshire

LEASED

 

5747

 

JOPLIN

 

415 S Geneva Ave

 

Joplin

 

MO

 

64801-5595

 

Jasper

LEASED

 

5748

 

PHI-POTTSTOWN

 

1122 Town Square Rd Ste 12

 

Pottstown

 

PA

 

19465-1017

 

Chester

LEASED

 

5749

 

WATERBURY

 

295 Union St

 

Waterbury

 

CT

 

06706-1248

 

New Haven

LEASED

 

5800

 

MSP-CRYSTAL

 

203 Willow Bend

 

Crystal

 

MN

 

55428-3967

 

Hennepin

LEASED

 

5801

 

RENO

 

4871 Kietzke Ln

 

Reno

 

NV

 

89509-6549

 

Washoe

LEASED

 

5802

 

CHI-JOLIET

 

2800 Plainfield Rd

 

Joliet

 

IL

 

60435-1167

 

Will

LEASED

 

5803

 

DC-ALEXANDRIA, VA

 

7690A Richmond Hwy

 

Alexandria

 

VA

 

22306-2843

 

Fairfax

LEASED

 

5804

 

SIOUX CITY

 

5001 Sergeant Rd Ste 60

 

Sioux City

 

IA

 

51106-4777

 

Woodbury

LEASED

 

5805

 

JOHNSTOWN

 

420 Town Centre Dr

 

Johnstown

 

PA

 

15904-2856

 

Cambria

LEASED

 

5806

 

ANCHORAGE

 

8571 Old Seward Hwy

 

Anchorage

 

AK

 

99515-2015

 

Anchorage

LEASED

 

5807

 

INDY-TRADERS POINTE

 

5750 W 86th St

 

Indianapolis

 

IN

 

46278-1338

 

Marion

LEASED

 

5808

 

VEGAS-SAHARA

 

1251 S Decatur Blvd

 

Las Vegas

 

NV

 

89102-5515

 

Clark

LEASED

 

5811

 

CLEV-MAYFIELD HEIGHTS

 

1361 SOM Center Rd

 

Mayfield Heights

 

OH

 

44124-2103

 

Cuyahoga

LEASED

 

5812

 

SLC-WEST VALLEY CITY

 

3061 S 5600 W

 

West Valley City

 

UT

 

84120-1303

 

Salt Lake

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

5813

 

HSTN-HUMBLE

 

19653 US Hwy 59

 

Humble

 

TX

 

77338-3565

 

Harris

LEASED

 

5814

 

SAC-SACRAMENTO

 

3400 El Camino Ave

 

Sacramento

 

CA

 

95821-6310

 

Sacramento

LEASED

 

5815

 

SAVANNAH

 

8108 Abercorn St Ste 400

 

Savannah

 

GA

 

31406-3419

 

Chatham

LEASED

 

5816

 

TAMPA-PORT RICHEY

 

9646 US Hwy 19 N

 

Port Richey

 

FL

 

34668-4642

 

Pasco

LEASED

 

5817

 

EVANSVILLE

 

6212 E Lloyd Expy

 

Evansville

 

IN

 

47715-2718

 

Vanderburg

LEASED

 

5818

 

JAX-REGENCY

 

651-800 Commerce Center Dr

 

Jacksonville

 

FL

 

32225-8180

 

Duval

LEASED

 

6001

 

GREENVILLE, SC

 

20 Haywood Rd

 

Greenville

 

SC

 

29607-3826

 

Greenville

LEASED

 

6700

 

AUS-BEE CAVES

 

12770 Shops Pkwy Ste 100

 

Bee Caves

 

TX

 

78738-6318

 

Travis

LEASED

 

6702

 

NWK-CLIFTON

 

348 State Rt 3 W

 

Clifton

 

NJ

 

07014-1900

 

Passaic

LEASED

 

6703

 

LA-DOWNEY

 

12100 Lakewood Blvd

 

Downey

 

CA

 

90242-2660

 

Los Angeles

LEASED

 

6704

 

PALM BEACH-PALM BEACH GARDENS

 

11240 Legacy Ave

 

Palm Beach Gardens

 

FL

 

33410-3641

 

Palm Beach

LEASED

 

6706

 

YUBA CITY

 

1120 Harter Rd

 

Yuba City

 

CA

 

95993-2642

 

Sutter

LEASED

 

6707

 

LA-INGLEWOOD

 

3340 W Century Blvd

 

Inglewood

 

CA

 

90303-1305

 

Los Angeles

LEASED

 

6708

 

ALTOONA

 

189 Falon Ln

 

Altoona

 

PA

 

16602-6541

 

Blair

LEASED

 

6709

 

MILW-BROOKFIELD

 

695 Main St

 

Brookfield

 

WI

 

53005-4702

 

Waukesha

LEASED

 

6710

 

HARRISBURG-CARLISLE

 

230 Westminster Dr

 

Carlisle

 

PA

 

17013-3117

 

Cumberland

LEASED

 

6711

 

CHI-TINLEY PARK

 

7310 191st St

 

Tinley Park

 

IL

 

60487-9361

 

Will

LEASED

 

6712

 

DET-ALLEN PARK

 

3220 Fairlane Dr

 

Allen Park

 

MI

 

48101-2871

 

Wayne

LEASED

 

6713

 

S.JOS-COLEMAN AVE

 

561 Coleman Ave

 

San Jose

 

CA

 

95110-2047

 

Santa Clara

LEASED

 

6714

 

CHI-NORTH AURORA

 

1780 Orchard Gateway Blvd

 

North Aurora

 

IL

 

60542-6502

 

Kane

LEASED

 

6715

 

BOS-TAUNTON

 

9 Mozzone Blvd Unit 100

 

Taunton

 

MA

 

02780-3795

 

Bristol

LEASED

 

6716

 

MIDDLETOWN, NY

 

88-5 Dunning Rd

 

Middletown

 

NY

 

10940-2218

 

Orange

LEASED

 

6717

 

MSP-PLYMOUTH

 

3215 Vicksburg Ln N

 

Plymouth

 

MN

 

55447-1317

 

Hennepin

LEASED

 

6718

 

LONGMONT, CO

 

205 Ken Pratt Blvd Ste 200

 

Longmont

 

CO

 

80501-8991

 

Boulder

LEASED

 

6719

 

LA-WALNUT

 

21630 Valley Blvd

 

City of Industry

 

CA

 

91789-5238

 

Los Angeles

LEASED

 

6725

 

RAL-KNIGHTDALE

 

1006 Shoppes at Midway Dr

 

Knightdale

 

NC

 

27545-7313

 

Wake

LEASED

 

6726

 

DEN-AURORA/SMOKY HILL

 

6352 S Central St Unit A

 

Aurora

 

CO

 

80016-5326

 

Arapahoe

LEASED

 

6729

 

DFW-MANSFIELD

 

2041 N Hwy 287 Ste 501

 

Mansfield

 

TX

 

76063-8847

 

Tarrant

LEASED

 

6730

 

TAMPA-PINELLAS PARK

 

7240 US Hwy 19 N

 

Pinellas Park

 

FL

 

33781-4612

 

Pinellas

LEASED

 

6731

 

PHI-WARRINGTON

 

1055 Main St

 

Warrington

 

PA

 

18976-2488

 

Bucks

LEASED

 

6732

 

PETALUMA

 

1359 N McDowell Blvd

 

Petaluma

 

CA

 

94954-1114

 

Sonoma

LEASED

 

6733

 

MSP-EDEN PRAIRIE

 

8565 Columbine Rd

 

Eden Prairie

 

MN

 

55344-7662

 

Hennepin

LEASED

 

6734

 

CHI-NEW LENOX

 

2374 E Lincoln Hwy

 

New Lenox

 

IL

 

60451-9533

 

Will

LEASED

 

6740

 

LEBANON

 

1127 Quentin Rd

 

Lebanon

 

PA

 

17042-6915

 

Lebanon

LEASED

 

6743

 

COLUMBUS-GROVE CITY

 

1614 Stringtown Rd

 

Grove City

 

OH

 

43123-8995

 

Franklin

LEASED

 

6745

 

JAX-DUVAL RD

 

13281 City Station Dr

 

Jacksonville

 

FL

 

32218-7228

 

Duval

LEASED

 

6749

 

TOPEKA

 

2040 SW Wanamaker Rd Ste 101

 

Topeka

 

KS

 

66604-3827

 

Shawnee

LEASED

 

6750

 

SPRING VALLEY, NY

 

14 A Spring Valley Marketplace

 

Spring Valley

 

NY

 

10977-5209

 

Rockland

LEASED

 

6752

 

CHI-OSWEGO

 

1620 Douglas Rd

 

Oswego

 

IL

 

60543-5110

 

Kendall

LEASED

 

6755

 

ST.L-WENTZVILLE

 

1856 Wentzville Pkwy

 

Wentzville

 

MO

 

63385-3817

 

St. Charles

LEASED

 

6756

 

PHI-PLYMOUTH MEETING

 

104 Allan Wood Dr

 

Conshohocken

 

PA

 

19428-1135

 

Montgomery

LEASED

 

6758

 

STEVENS POINT

 

1210 Commons Cir

 

Plover

 

WI

 

54467-4129

 

Portage

LEASED

 

6761

 

ATL-ACWORTH

 

3335 Cobb Pkwy N Ste 500

 

Acworth

 

GA

 

30101-3940

 

Cobb

LEASED

 

6762

 

HART-NEW BRITAIN

 

600 Hartford Rd

 

New Britain

 

CT

 

06053-1527

 

Hartford

LEASED

 

6803

 

OKC-S. PENN

 

1441 W I-240 Service Rd

 

Oklahoma City

 

OK

 

73159-4145

 

Oklahoma

LEASED

 

6805

 

ST.L-SHILOH, IL

 

3800 Green Mount Crossing Dr

 

Shiloh

 

IL

 

62269-7286

 

St. Clair

LEASED

 

6815

 

CHI-HOFFMAN ESTATES/RTE 59

 

2600 N Sutton Rd

 

Hoffman Estates

 

IL

 

60192-3706

 

Cook

LEASED

 

6816

 

WINSTON-SALEM

 

1050 Hanes Mall Blvd

 

Winston-Salem

 

NC

 

27103-1309

 

Forsyth

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

6818

 

S.JOS-CUPERTINO

 

20640 Homestead Rd

 

Cupertino

 

CA

 

95014-0451

 

Santa Clara

LEASED

 

6819

 

DULUTH, MN

 

925 W Central Entrance Hwy

 

Duluth

 

MN

 

55811-5469

 

St. Louis

LEASED

 

6820

 

PORT-VANCOUVER, WA/MILL PLAIN BLVD

 

16601 SE Mill Plain Blvd

 

Vancouver

 

WA

 

98684-8948

 

Clark

LEASED

 

7002

 

DEN-WESTMINSTER

 

9320 Sheridan Blvd

 

Westminster

 

CO

 

80031-6304

 

Adams

LEASED

 

7005

 

DEN-AURORA

 

15151 E Mississippi Ave

 

Aurora

 

CO

 

80012-2522

 

Arapahoe

LEASED

 

7008

 

DEN-LAKEWOOD/WADSWORTH

 

5382 S Wadsworth Blvd

 

Littleton

 

CO

 

80123-2201

 

Jefferson

LEASED

 

7010

 

DEN-BOULDER

 

4800 Baseline Rd Ste A-108

 

Boulder

 

CO

 

80303-2643

 

Boulder

LEASED

 

7204

 

COLORADO SPRINGS

 

7664 N Academy Blvd

 

Colorado Springs

 

CO

 

80920-3208

 

El Paso

LEASED

 

7720

 

CHAMBERSBURG

 

967 Norland Ave

 

Chambersburg

 

PA

 

17201-4204

 

Franklin

LEASED

 

7721

 

PORT ST. LUCIE

 

10872 SW Village Pkwy

 

Port St. Lucie

 

FL

 

34987-2357

 

St. Lucie

LEASED

 

7727

 

LA-TUSTIN/JAMBOREE

 

2807 Park Ave

 

Tustin

 

CA

 

92782-2711

 

Orange

LEASED

 

7728

 

NAMPA, ID

 

16474 N Marketplace Blvd

 

Nampa

 

ID

 

83687-5018

 

Canyon

LEASED

 

7729

 

JAX-BEACH BLVD

 

13740 Beach Blvd Ste 200

 

Jacksonville

 

FL

 

32224-6035

 

Duval

LEASED

 

7730

 

LA-MIRA LOMA

 

6381 Pats Ranch Rd

 

Mira Loma

 

CA

 

91752-4431

 

Riverside

LEASED

 

7735

 

ST.L-EDWARDSVILLE, IL

 

6639 Edwardsville Crossing Dr

 

Edwardsville

 

IL

 

62025-2704

 

Madison

LEASED

 

7737

 

BOS-MANSFIELD

 

280 School St Ste I 160

 

Mansfield

 

MA

 

02048-1810

 

Bristol

LEASED

 

7739

 

SLC-MIDVALE

 

1128 E Ft Union Blvd

 

Midvale

 

UT

 

84047-1804

 

Salt Lake

LEASED

 

7742

 

ANCHORAGE-GLENN HWY

 

3090 Mountain View Dr, Ste 130

 

Anchorage

 

AK

 

99501-3109

 

Anchorage

LEASED

 

7745

 

ORANGE CITY

 

971 Harley Strickland Blvd

 

Orange City

 

FL

 

32763-7967

 

Volusia

LEASED

 

7747

 

BRUNSWICK

 

480 Glynn Isle

 

Brunswick

 

GA

 

31525-2931

 

Glynn

LEASED

 

7752

 

SPARKS, NV

 

165 Los Altos Pkwy

 

Sparks

 

NV

 

89436-7712

 

Washoe

LEASED

 

7753

 

PALMDALE

 

39626 10th St W Ste B

 

Palmdale

 

CA

 

93551-3000

 

Los Angeles

LEASED

 

7754

 

BOS-WAREHAM

 

2421 Cranberry Hwy, Unit 204

 

Wareham

 

MA

 

02571-5023

 

Plymouth

LEASED

 

7755

 

SEA-MARYSVILLE

 

16418 Twin Lakes Ave

 

Marysville

 

WA

 

98271-4717

 

Snohomish

LEASED

 

7757

 

PITT-FRAZER/PITTSBURGH MILLS

 

1030 Village Center Dr

 

Tarentum

 

PA

 

15084-3847

 

Allegheny

LEASED

 

7760

 

PROV-NORTH DARTMOUTH, MA

 

471 State Rd

 

North Dartmouth

 

MA

 

02747-4309

 

Bristol

LEASED

 

7761

 

TAMPA-SPRING HILL

 

7131 Coastal Blvd

 

Brooksville

 

FL

 

34613-5842

 

Hernando

LEASED

 

7762

 

PHI-SICKLERVILLE, NJ

 

463 Cross Keys Rd

 

Sicklerville

 

NJ

 

08081-9749

 

Camden

LEASED

 

7763

 

PHX-PEORIA/LAKE PLEASANT BLVD

 

10106 W Happy Valley Pkwy

 

Peoria

 

AZ

 

85383-1216

 

Maricopa

LEASED

 

7764

 

SEBRING, FL

 

1740 US 27 N

 

Sebring

 

FL

 

33870-1921

 

Highlands

LEASED

 

7765

 

FORT MYERS-CAPE CORAL

 

527 SW Pine Island Rd

 

Cape Coral

 

FL

 

33991-1962

 

Lee

LEASED

 

7766

 

JAX-FLEMING ISLAND

 

1993 East West Pkwy

 

Orange Park

 

FL

 

32003-6350

 

Clay

LEASED

 

7768

 

CHEYENNE

 

5204 Rue Terre

 

Cheyenne

 

WY

 

82009-5068

 

Laramie

LEASED

 

7770

 

LI-MEDFORD

 

2799 Route 112

 

Medford

 

NY

 

11763-2535

 

Suffolk

LEASED

 

7771

 

WHEELING

 

550 Cabela Dr

 

Triadelphia

 

WV

 

26059-1044

 

Ohio

LEASED

 

7773

 

NWK-RAMSEY

 

75 Interstate Shopping Center

 

Ramsey

 

NJ

 

07446-1605

 

Bergen

LEASED

 

7774

 

SYRACUSE-CAMILLUS

 

3483 W Genesee St

 

Syracuse

 

NY

 

13219-2017

 

Onondaga

LEASED

 

7775

 

RUTLAND

 

324 S Main St (US Route 7 S)

 

Rutland

 

VT

 

05701-4925

 

Rutland

LEASED

 

7776

 

TAMPA-TOWN N’ COUNTRY

 

11643 W Hillsborough Ave

 

Tampa

 

FL

 

33635-9736

 

Hillsborough

LEASED

 

7778

 

DEN-CASTLE ROCK

 

5650 Allen Way Ste 108

 

Castle Rock

 

CO

 

80108-7621

 

Douglas

LEASED

 

7780

 

WAYNESBORO, VA

 

821 Town Center Dr Ste F

 

Waynesboro

 

VA

 

22980-9262

 

Waynesboro

LEASED

 

7781

 

MOHEGAN LAKE, NY

 

3117 E Main St

 

Mohegan Lake

 

NY

 

10547-1521

 

Westchester

LEASED

 

7782

 

COLLEGE STATION

 

1505 E University Dr Ste 300

 

College Station

 

TX

 

77840-2672

 

Brazos

LEASED

 

7784

 

BAY-MOUNTAIN VIEW

 

2415 Charleston Rd

 

Mountain View

 

CA

 

94043-1629

 

Santa Clara

LEASED

 

7785

 

TEMPLE

 

3550 S General Bruce Dr Ste A120

 

Temple

 

TX

 

76504-5133

 

Bell

LEASED

 

7787

 

LOMPOC

 

605 N H St

 

Lompoc

 

CA

 

93436-4518

 

Santa Barbara

LEASED

 

7790

 

NASH-MURFREESBORO

 

2615 Medical Center Pkwy, Ste 400

 

Murfreesboro

 

TN

 

37129-2257

 

Rutherford

LEASED

 

7801

 

PHX-TEMPE

 

55 S McClintock Dr Ste 125

 

Tempe

 

AZ

 

85281-2042

 

Maricopa

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

7804

 

GREENSBORO

 

1616 Highwoods Blvd

 

Greensboro

 

NC

 

27410-2048

 

Guilford

LEASED

 

7807

 

BROWNSVILLE

 

571 E Morrison Rd

 

Brownsville

 

TX

 

78526-3370

 

Cameron

LEASED

 

7808

 

S.ANT-SAN ANTONIO/LA CANTERA PKWY

 

17802 La Cantera Pkwy Ste 104

 

San Antonio

 

TX

 

78257-8206

 

Bexar

LEASED

 

7809

 

PHI-DEPTFORD, NJ

 

2000 Clements Bridge Rd

 

West Deptford

 

NJ

 

08096-2011

 

Gloucester

LEASED

 

7810

 

HICKORY

 

2195 US Hwy 70 SE

 

Hickory

 

NC

 

28602-5163

 

Catawba

LEASED

 

7811

 

CIN-FLORENCE, KY

 

4999 Houston Rd Ste 200

 

Florence

 

KY

 

41042-1365

 

Boone

LEASED

 

7813

 

LA-VAN NUYS

 

7872 Van Nuys Blvd

 

Van Nuys

 

CA

 

91402-6069

 

Los Angeles

LEASED

 

7814

 

KEIZER, OR

 

6445 Keizer Station Blvd NE

 

Keizer

 

OR

 

97303-1695

 

Marion

LEASED

 

7819

 

KC-OLATHE

 

14685 W 119th St

 

Olathe

 

KS

 

66062-8600

 

Johnson

LEASED

 

7820

 

DOTHAN

 

4601 Montgomery Hwy Ste 400

 

Dothan

 

AL

 

36303-1522

 

Houston

LEASED

 

8003

 

OREM

 

321 E 1300 S

 

Orem

 

UT

 

84058-5424

 

Utah

LEASED

 

8403

 

SEA-BELLEVUE

 

15600 NE 8th St Ste D-4

 

Bellevue

 

WA

 

98008-3917

 

King

LEASED

 

8407

 

SEA-KIRKLAND

 

9755 Juanita Dr NE

 

Kirkland

 

WA

 

98034-4201

 

King

LEASED

 

8411

 

OLYMPIA-LACEY

 

701 Sleater Kinney Rd SE Ste 25

 

Lacey

 

WA

 

98503-1133

 

Thurston

LEASED

 

8502

 

PORT-BEAVERTON/WESTERN

 

4955 SW Western Ave

 

Beaverton

 

OR

 

97005-3429

 

Washington

LEASED

 

8503

 

PORT-OREGON CITY

 

1900 McLoughlin Blvd Ste 90

 

Oregon City

 

OR

 

97045-1072

 

Clackamas

LEASED

 

8506

 

PORT-GRESHAM

 

2101 NE Burnside St Ste 20

 

Gresham

 

OR

 

97030-7944

 

Multnomah

LEASED

 

8513

 

LA-MISSION VIEJO

 

25310 Marguerite Pkwy

 

Mission Viejo

 

CA

 

92692-2902

 

Orange

LEASED

 

8526

 

LA-ORANGE

 

1802 E Katella Ave

 

Orange

 

CA

 

92867-5107

 

Orange

LEASED

 

8604

 

BOS-AVON

 

15 Stockwell Dr Ste A

 

Avon

 

MA

 

02322-1172

 

Norfolk

LEASED

 

8608

 

MSP-BURNSVILLE

 

13901 Aldrich Ave S

 

Burnsville

 

MN

 

55337-6216

 

Dakota

LEASED

 

8610

 

ST.L-FLORISSANT

 

745 N US Hwy 67

 

Florissant

 

MO

 

63031-5107

 

St. Louis

LEASED

 

8619

 

S.DG-CLAIREMONT MESA

 

3994 Clairemont Mesa Blvd

 

San Diego

 

CA

 

92117-2714

 

San Diego

LEASED

 

8622

 

ST.L-LINDBERGH

 

5796 S Lindbergh Blvd

 

St. Louis

 

MO

 

63123-6937

 

St. Louis

LEASED

 

8623

 

LI-COMMACK

 

50 Veterans Memorial Hwy

 

Commack

 

NY

 

11725-3409

 

Suffolk

LEASED

 

8625

 

CHI-NILES DEMPSTER

 

7225 W Dempster St

 

Niles

 

IL

 

60714-2107

 

Cook

LEASED

 

8627

 

TAMPA-LARGO

 

10500 Ulmerton Rd Ste 250

 

Largo

 

FL

 

33771-3503

 

Pinellas

LEASED

 

8633

 

PHI-WILLOW GROVE

 

2534 W Moreland Rd

 

Willow Grove

 

PA

 

19090-4001

 

Montgomery

LEASED

 

8634

 

CHI-NORTH RIVERSIDE

 

7231 W 24th St

 

North Riverside

 

IL

 

60546-1406

 

Cook

LEASED

 

8646

 

ST.L-BALLWIN

 

15425 Manchester Rd

 

Ballwin

 

MO

 

63011-3077

 

St. Louis

LEASED

 

8654

 

ATL-MARIETTA

 

4281 Roswell Rd Ste C

 

Marietta

 

GA

 

30062-6488

 

Cobb

LEASED

 

8659

 

VA BCH-CHESAPEAKE/CROSSWAYS

 

1593 Crossways Blvd

 

Chesapeake

 

VA

 

23320-2442

 

Chesapeake City

LEASED

 

8662

 

PITT-NORTH HILLS

 

4801 McKnight Rd

 

Pittsburgh

 

PA

 

15237-3412

 

Allegheny

LEASED

 

8667

 

LA-LAKEWOOD

 

4000 Hardwick St

 

Lakewood

 

CA

 

90712-2349

 

Los Angeles

LEASED

 

8677

 

CHI-BLOOMINGDALE

 

402 W Army Trail Dr

 

Bloomingdale

 

IL

 

60108-1379

 

DuPage

LEASED

 

8695

 

BAY-SAN LEANDRO

 

15100 Hesperian Blvd

 

San Leandro

 

CA

 

94578-3600

 

Alameda

LEASED

 

8696

 

BAY-REDWOOD CITY

 

100 Woodside Plaza

 

Redwood City

 

CA

 

94061-2553

 

San Mateo

LEASED

 

8698

 

S.JOS-SUNNYVALE

 

818 W El Camino Real

 

Sunnyvale

 

CA

 

94087-1153

 

Santa Clara

LEASED

 

8701

 

S.JOS-KOOSER

 

1444 Kooser Rd

 

San Jose

 

CA

 

95118-3800

 

Santa Clara

LEASED

 

8704

 

S.DG-CARMEL MOUNTAIN

 

12060 Carmel Mountain Rd

 

San Diego

 

CA

 

92128-4605

 

San Diego

LEASED

 

8708

 

PITT-BEAVER/MONACA

 

115 Wagner Rd, Bldg B

 

Monaca

 

PA

 

15061-2457

 

Beaver

LEASED

 

8709

 

S.DG-LA MESA

 

9108 Fletcher Pkwy

 

La Mesa

 

CA

 

91942-3424

 

San Diego

LEASED

 

8710

 

DAYVILLE, CT

 

2091 Killingly Commons Dr

 

Dayville

 

CT

 

06241-2190

 

Windham

LEASED

 

8711

 

LI-PATCHOGUE

 

499 Sunrise Hwy W Ste 65

 

Patchogue

 

NY

 

11772-2200

 

Suffolk

LEASED

 

8712

 

MANCHESTER

 

1111 S Willow St Unit 3

 

Manchester

 

NH

 

03103-4035

 

Hillsborough

LEASED

 

8717

 

DET-MADISON HEIGHTS

 

32351 John R Rd

 

Madison Heights

 

MI

 

48071-1324

 

Oakland

LEASED

 

8718

 

FAIRFIELD

 

1310 Gateway Blvd

 

Fairfield

 

CA

 

94533-6903

 

Solano

LEASED

 

8719

 

PROV-WARWICK

 

1500 Bald Hill Rd Unit C

 

Warwick

 

RI

 

02886-4259

 

Kent

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

8724

 

HSTN-BAYTOWN

 

6614 Garth Rd

 

Baytown

 

TX

 

77521-8623

 

Harris

LEASED

 

8726

 

BOS-DANVERS

 

35 Independence Way

 

Danvers

 

MA

 

01923-3626

 

Essex

LEASED

 

8727

 

ALBANY-LATHAM

 

579 Troy-Schenectady Rd

 

Latham

 

NY

 

12110-2806

 

Albany

LEASED

 

8729

 

PALM BEACH-WEST PALM BEACH

 

2021 Okeechobee Blvd

 

West Palm Beach

 

FL

 

33409-4105

 

Palm Beach

LEASED

 

8730

 

KINGSPORT

 

2626 E Stone Dr Ste 110

 

Kingsport

 

TN

 

37660-5848

 

Sullivan

LEASED

 

8733

 

PALM SPRINGS

 

2465 E Palm Canyon, Bldg 3

 

Palm Springs

 

CA

 

92264-7001

 

Riverside

LEASED

 

8734

 

MOREHEAD CITY, NC

 

5160 Hwy 70 W Ste 400

 

Morehead City

 

NC

 

28557-4546

 

Carteret

LEASED

 

8736

 

PHX-CASA GRANDE

 

1004 N Promenade Pkwy Ste 146

 

Casa Grande

 

AZ

 

85194-5420

 

Pinal

LEASED

 

8737

 

CLEVELAND, TN

 

4550 Frontage Rd NW

 

Cleveland

 

TN

 

37312-2905

 

Bradley

LEASED

 

8738

 

WILLIAMSPORT, PA

 

270 S Lycoming Mall Rd

 

Muncy

 

PA

 

17756-8063

 

Lycoming

LEASED

 

8740

 

MIA-HOMESTEAD

 

2535 NE 10 Ct

 

Homestead

 

FL

 

33033-4719

 

Dade

LEASED

 

8742

 

SARASOTA/UNIVERSITY

 

127 N Cattleman Rd

 

Sarasota

 

FL

 

34243-4743

 

Manatee

LEASED

 

8743

 

CORVALLIS, OR

 

1550 NW 9th St, Ste 106

 

Corvallis

 

OR

 

97330-4513

 

Benton

LEASED

 

8744

 

ORL-DAVENPORT

 

1600 Posner Blvd

 

Davenport

 

FL

 

33837-3628

 

Polk

LEASED

 

8745

 

PALM COAST

 

5250 Hwy 100 E

 

Palm Coast

 

FL

 

32164-2461

 

Flagler

LEASED

 

8748

 

DC-GAINESVILLE, VA

 

8171 Stonewall Shops Sq

 

Gainesville

 

VA

 

20155-3891

 

Prince William

LEASED

 

8751

 

OCEAN CITY, MD

 

12641 Ocean Gateway, Ste 200

 

Ocean City

 

MD

 

21842-9594

 

Worcester

LEASED

 

8754

 

MARINA, CA

 

121 General Stillwell Dr

 

Marina

 

CA

 

93933-6242

 

Monterey

LEASED

 

8756

 

EL CENTRO, CA

 

564 Danenberg Dr

 

El Centro

 

CA

 

92243-8510

 

Imperial

LEASED

 

8757

 

CORALVILLE

 

2515 Corridor Way Ste 4

 

Coralville

 

IA

 

52241-2700

 

Johnson

LEASED

 

8759

 

LEAGUE CITY

 

1821 Gulf Fwy

 

Dickinson

 

TX

 

77539-3207

 

Galveston

LEASED

 

8760

 

WEATHERFORD

 

225 Adams Dr Ste 225

 

Weatherford

 

TX

 

76086-6724

 

Parker County

LEASED

 

8761

 

HSTN-KATY

 

23514 Westheimer Pkwy

 

Katy

 

TX

 

77494

 

Fort Bend

LEASED

 

8762

 

AMHERST, NH

 

123 Rte 101a

 

Amherst

 

NH

 

03031-2246

 

Hillsborough

LEASED

 

8763

 

MILW-GRAFTON

 

1060 N Port Washington Rd

 

Grafton

 

WI

 

53024-9202

 

Ozaukee

LEASED

 

8769

 

CHI-WILLOWBROOK

 

7155 S Kingery Hwy

 

Willowbrook

 

IL

 

60527-5525

 

DuPage

LEASED

 

8771

 

MACHESNEY PARK, IL

 

1017 W Lane Rd

 

Machesney Park

 

IL

 

61115-1622

 

Winnebago

LEASED

 

8772

 

VIERA, FL

 

2221 Town Center Ave, Ste 101

 

Viera

 

FL

 

32940-6102

 

Brevard

LEASED

 

8773

 

BRANSON

 

1025 Branson Hills Pkwy

 

Branson

 

MO

 

65616-9940

 

Taney

LEASED

 

8774

 

VEGAS-RAINBOW BLVD

 

7195 Arroyo Crossing Pkwy

 

Las Vegas

 

NV

 

89113-4057

 

Clark

LEASED

 

8777

 

SELINSGROVE, PA

 

250 Marketplace Blvd

 

Selinsgrove

 

PA

 

17870-2402

 

Snyder

LEASED

 

8778

 

TAMPA-WESLEY CHAPEL

 

5913 Wesley Grove Blvd

 

Wesley Chapel

 

FL

 

33544-8411

 

Pasco

LEASED

 

8782

 

WICHITA FALLS

 

3201 Lawrence Rd Ste 150

 

Wichita Falls

 

TX

 

76308-1633

 

Wichita

LEASED

 

8783

 

APPLETON, WI

 

4661 Associated Ct

 

Grand Chute

 

WI

 

54913-8217

 

Outagamie

LEASED

 

8784

 

LAKE HAVASU CITY, AZ

 

5601 Hwy 95 N, Ste 402

 

Lake Havasu City

 

AZ

 

86404-8536

 

Mohave

LEASED

 

8785

 

QUEENS-FOREST HILLS

 

9030 Metropolitan Ave

 

Rego Park

 

NY

 

11374-5328

 

Queens

LEASED

 

8786

 

BENTON HARBOR

 

950 E Napier Ave

 

Benton Harbor

 

MI

 

49022-3926

 

Berrien

LEASED

 

8787

 

FORT WAYNE-MAYSVILLE RD

 

10240 Maysville Rd

 

Fort Wayne

 

IN

 

46835-9590

 

Allen

LEASED

 

8788

 

SLC-WEST JORDAN

 

7668 S Campus View Dr

 

West Jordan

 

UT

 

84084-4316

 

Salt Lake

LEASED

 

8790

 

DEN-BRIGHTON

 

2253 Prairie Center Pkwy

 

Brighton

 

CO

 

80601-7000

 

Adams

LEASED

 

8791

 

KLAMATH FALLS

 

1920 Austin St

 

Klamath Falls

 

OR

 

97603-4644

 

Klamath

LEASED

 

8794

 

S.ANT-SAN ANTONIO/CULEBRA RD

 

5347 W Loop 1604 N, Ste 103

 

San Antonio

 

TX

 

78253-5794

 

Bexar

LEASED

 

8795

 

SAN ANGELO, TX

 

4451 Sunset Dr

 

San Angelo

 

TX

 

76901-5612

 

Tom Green

LEASED

 

8796

 

CANANDAIGUA, NY

 

320 Eastern Blvd

 

Canandaigua

 

NY

 

14424

 

Ontario

LEASED

 

8797

 

BATAVIA, NY

 

4210 Veterans Memorial Dr

 

Batavia

 

NY

 

14020-1254

 

Genesse

LEASED

 

8798

 

CHI-CHICAGO/ROOSEVELT RD

 

1101 S Canal St #002

 

Chicago

 

IL

 

60607-4901

 

Cook

LEASED

 

8801

 

DC-MANASSAS, VA

 

10828 Sudley Manor Dr

 

Manassas

 

VA

 

20109-2834

 

Prince William

LEASED

 

8804

 

DC-FAIRFAX, VA

 

3089A Nutley St

 

Fairfax

 

VA

 

22031-1968

 

Fairfax City

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

8805

 

ROANOKE

 

1357 Town Square Blvd NW

 

Roanoke

 

VA

 

24012-1611

 

Roanoke City

LEASED

 

8806

 

FREDERICKSBURG

 

3102 Plank Rd, Ste 299

 

Fredericksburg

 

VA

 

22407-1125

 

Spotsylvania

LEASED

 

8807

 

CHARLOTTESVILLE

 

1035 Emmet St N

 

Charlottesville

 

VA

 

22903-4834

 

Charlottesville City

LEASED

 

8808

 

DC-STERLING, VA

 

46301 Potomac Run Plaza Unit 180

 

Sterling

 

VA

 

20164-6614

 

Loudoun

LEASED

 

8809

 

DC-GAITHERSBURG, MD

 

821 Center Point Way

 

Gaithersburg

 

MD

 

20878-5458

 

Montgomery

LEASED

 

8810

 

DC-WALDORF, MD

 

3026 Festival Way

 

Waldorf

 

MD

 

20601-2958

 

Charles

LEASED

 

8811

 

BALT-ANNAPOLIS

 

2309 B Forest Dr

 

Annapolis

 

MD

 

21401-3833

 

Anne Arundel

LEASED

 

8812

 

DC-WHEATON, MD

 

13850 Georgia Ave

 

Wheaton

 

MD

 

20906-2924

 

Montgomery

LEASED

 

8814

 

BALT-BEL AIR

 

640 Marketplace Dr

 

Bel Air

 

MD

 

21014-4338

 

Harford

LEASED

 

8815

 

BALT-ELLICOTT CITY

 

4360 Montgomery Rd

 

Ellicott City

 

MD

 

21043-6006

 

Howard

LEASED

 

8816

 

ROCH-PITTSFORD

 

3349 Monroe Ave

 

Rochester

 

NY

 

14618-5513

 

Monroe

LEASED

 

8817

 

DFW-ARLINGTON

 

1108 W Arbrook Blvd

 

Arlington

 

TX

 

76015-4211

 

Tarrant

LEASED

 

8831

 

SPRINGFIELD, OR

 

3318 Gateway St

 

Springfield

 

OR

 

97477-1054

 

Lane

LEASED

 

8832

 

LANCASTER

 

44679 Valley Central Way

 

Lancaster

 

CA

 

93534-6537

 

Los Angeles

LEASED

 

8834

 

MONTGOMERY

 

7991 Eastchase Pkwy

 

Montgomery

 

AL

 

36117-7041

 

Montgomery

LEASED

 

8836

 

ORL-ORLANDO/DR PHILLIPS

 

8081 Turkey Lake Rd Ste 400

 

Orlando

 

FL

 

32819-7387

 

Orange

LEASED

 

8838

 

DFW-DALLAS/BELTLINE RD

 

5301 S Beltline Rd, Ste 101

 

Dallas

 

TX

 

75254-7664

 

Dallas

LEASED

 

8840

 

STOCKTON

 

628 W Hammer Ln

 

Stockton

 

CA

 

95210

 

San Joaquin

LEASED

 

8844

 

MONROE

 

4429 Pecanland Mall Dr, Ste 7

 

Monroe

 

LA

 

71203-7003

 

Ouachita Parish

LEASED

 

8845

 

HSTN-WILLOWBROOK

 

7630 FM 1960 W

 

Houston

 

TX

 

77070-5721

 

Harris

LEASED

 

8847

 

SEA-TUKWILA

 

17400 Southcenter Pkwy

 

Tukwila

 

WA

 

98188-3705

 

King

LEASED

 

8849

 

GRAND RAPIDS-GRAND RAPIDS/PARIS AVE

 

3940 28th St SE

 

Grand Rapids

 

MI

 

49512-1806

 

Kent

LEASED

 

8900

 

SEA-FEDERAL WAY

 

32061 Pacific Hwy S

 

Federal Way

 

WA

 

98003-6001

 

King

LEASED

 

9002

 

JAX-RIVERPLACE

 

11111 San Jose Blvd Ste 31

 

Jacksonville

 

FL

 

32223-7274

 

Duval

LEASED

 

9010

 

PORT ORANGE

 

5507 S Williamson Blvd

 

Port Orange

 

FL

 

32128-7370

 

Volusia

LEASED

 

9012

 

RAPID CITY

 

1707 Eglin St

 

Rapid City

 

SD

 

57701-6100

 

Pennington

LEASED

 

9023

 

D’IBERVILLE

 

3942 Promenade Pkwy

 

D’Iberville

 

MS

 

39540-5370

 

Harrison

LEASED

 

9025

 

NYC-MANHATTAN/COLUMBUS AVE

 

808 Columbus Ave

 

New York

 

NY

 

10025-5139

 

New York

LEASED

 

9036

 

HAZLETON, PA

 

276 Susquehanna Blvd

 

West Hazleton

 

PA

 

18202-1137

 

Luzerne

LEASED

 

9037

 

ORL-CLERMONT

 

2315 S US Hwy 27

 

Clermont

 

FL

 

34711-6877

 

Lake

LEASED

 

9039

 

TULSA-W 71ST ST

 

7424 S Olympia Ave

 

Tulsa

 

OK

 

74132-1838

 

Tulsa

LEASED

 

9042

 

SAC-WOODLAND

 

2175 Bronze Star Dr

 

Woodland

 

CA

 

95776-5406

 

Yolo

LEASED

 

9045

 

HOT SPRINGS

 

1438 Higdon Ferry Rd

 

Hot Springs

 

AR

 

71913-6419

 

Garland

LEASED

 

9046

 

PHI-COLLEGEVILLE

 

300 Water Loop Dr Ste 4

 

Collegeville

 

PA

 

19426-4917

 

Montgomery

LEASED

 

9048

 

CHI-HILLSIDE

 

180 S Mannheim Rd

 

Hillside

 

IL

 

60162-1821

 

Cook

LEASED

 

9049

 

DEERFIELD BEACH, FL

 

3701 W Hillsboro Blvd, Ste B

 

Deerfield Beach

 

FL

 

33442-9417

 

Broward

LEASED

 

9050

 

MARTINSBURG, WV

 

222 Retail Commons Pkwy

 

Martinsburg

 

WV

 

25403-6177

 

Berkeley

LEASED

 

9053

 

MENIFEE

 

30274 Haun Rd

 

Menifee

 

CA

 

92584-6822

 

Riverside

LEASED

 

9054

 

PELHAM MANOR, NY

 

840 Pelham Pkwy

 

Pelham Manor

 

NY

 

10803-2710

 

Westchester

LEASED

 

9055

 

BAY-COLMA

 

4925 Junipero Serra Blvd

 

Colma

 

CA

 

94014-3216

 

San Mateo

LEASED

 

9056

 

JACKSON-FLOWOOD

 

712 Mackenzie Ln

 

Flowood

 

MS

 

39232-5008

 

Rankin

LEASED

 

9067

 

BOYNTON BEACH, FL

 

800 N Congress Ave, Ste 1

 

Boynton Beach

 

FL

 

33426-3301

 

Palm Beach

LEASED

 

9068

 

N. ORL-HARVEY

 

1601 Westbank Expy, Ste C

 

Harvey

 

LA

 

70058-4312

 

Jefferson Parish

LEASED

 

9069

 

LOUISVILLE-CLARKSVILLE, IN

 

1020 Veterans Pkwy Ste 800

 

Clarksville

 

IN

 

47129-2391

 

Clark

LEASED

 

9102

 

INDY-WASHINGTON

 

9835 E Washington St

 

Indianapolis

 

IN

 

46229-2623

 

Marion

LEASED

 

9103

 

INDY-GREENWOOD

 

8030 Hwy 31

 

Indianapolis

 

IN

 

46227-6226

 

Marion

LEASED

 

9160

 

OMAHA

 

12404 K Plaza

 

Omaha

 

NE

 

68137-2249

 

Douglas

LEASED

 

9161

 

WEST MELBOURNE

 

205 Palm Bay Rd NE Ste 141

 

West Melbourne

 

FL

 

32904-8602

 

Brevard

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

9166

 

EAU CLAIRE

 

4154 Commonwealth Ave

 

Eau Claire

 

WI

 

54701-9752

 

Eau Claire

LEASED

 

9169

 

PITT-BUTLER

 

740 Butler Crossing

 

Butler

 

PA

 

16001-2439

 

Butler

LEASED

 

9171

 

FORT SMITH

 

4155 Phoenix Ave

 

Fort Smith

 

AR

 

72903-6013

 

Sebastian

LEASED

 

9172

 

SAGINAW

 

3437 Tittabawassee Rd

 

Saginaw

 

MI

 

48604-9489

 

Saginaw

LEASED

 

9173

 

AMARILLO

 

2203 S Western St, Ste 600

 

Amarillo

 

TX

 

79109

 

Potter

LEASED

 

9175

 

LI-LEVITTOWN

 

3675 Hempstead Tpke

 

Levittown

 

NY

 

11756-1403

 

Nassau

LEASED

 

9176

 

CHI-SCHAUMBURG

 

1420 E Golf Rd

 

Schaumburg

 

IL

 

60173-4902

 

Cook

LEASED

 

9178

 

BOS-NATICK

 

1398 Worcester Rd, Unit A

 

Natick

 

MA

 

01760-1514

 

Middlesex

LEASED

 

9179

 

WICHITA-MAIZE RD

 

2441 N Maize Rd Ste 2201

 

Wichita

 

KS

 

67205-7935

 

Sedgwick

LEASED

 

9180

 

HSTN-WESTHEIMER

 

2650 Eldridge Pkwy

 

Houston

 

TX

 

77082-6874

 

Harris

LEASED

 

9181

 

WATERTOWN

 

21839 Towne Center Dr

 

Watertown

 

NY

 

13601-5898

 

Jefferson

LEASED

 

9182

 

ST.L-DES PERES

 

11945 Manchester Rd

 

Des Peres

 

MO

 

63131-4502

 

St. Louis

LEASED

 

9183

 

DEN-COLORADO BLVD

 

2780 S Colorado Blvd Ste 306-B

 

Denver

 

CO

 

80222-6613

 

Denver

LEASED

 

9184

 

CHICO

 

2041 Dr Martin Luther King Jr Pkwy

 

Chico

 

CA

 

95928-6797

 

Butte

LEASED

 

9185

 

WOR-NORTHBOROUGH

 

6108 Shops Way

 

Northborough

 

MA

 

01532-3301

 

Worcester

LEASED

 

9186

 

PITT-ROBINSON TOWNSHIP

 

700 Settlers Ridge Center Dr

 

Pittsburgh

 

PA

 

15205-1436

 

Allegheny

LEASED

 

9187

 

LA-ENCINO

 

17230 Ventura Blvd

 

Encino

 

CA

 

91316-4008

 

Los Angeles

LEASED

 

9188

 

ATL-KENNESAW

 

860 Cobb Place Blvd, Ste 140

 

Kennesaw

 

GA

 

30144-4864

 

Cobb

LEASED

 

9189

 

GRAND RAPIDS-WALKER, MI

 

3310 Alpine Ave NW, Unit 5

 

Walker

 

MI

 

49544-1600

 

Kent

LEASED

 

9192

 

RACINE

 

2630 S Green Bay Rd, Ste A

 

Mount Pleasant

 

WI

 

53406-4900

 

Racine

LEASED

 

9193

 

MOBILE

 

3250 Airport Blvd, Ste E31

 

Mobile

 

AL

 

36606-3851

 

Mobile

LEASED

 

9194

 

NWK-PARSIPPANY

 

1099 Rte 46 E

 

Parsippany

 

NJ

 

07054-2177

 

Morris

LEASED

 

9195

 

VEGAS-N LAS VEGAS

 

6990 N 5th St

 

North Las Vegas

 

NV

 

89084-1351

 

Clark

LEASED

 

9196

 

LA-WEST COVINA

 

940 Lakes Dr

 

West Covina

 

CA

 

91790-2926

 

Los Angeles

LEASED

 

9198

 

BOS-SAUGUS

 

607 Broadway

 

Saugus

 

MA

 

01906-3206

 

Essex

LEASED

 

9199

 

CIN-WESTERN HILLS

 

6030 Glenway Ave

 

Cincinnati

 

OH

 

45211-6318

 

Hamilton

LEASED

 

9201

 

HUNTINGTON

 

10 E Mall Rd

 

Barboursville

 

WV

 

25504-1821

 

Cabell

LEASED

 

9204

 

PENSACOLA

 

4721 Bayou Blvd

 

Pensacola

 

FL

 

32503-2607

 

Escambia

LEASED

 

9402

 

PHX-RAY

 

4940 E Ray Rd Ste 50

 

Phoenix

 

AZ

 

85044-6413

 

Maricopa

LEASED

 

9403

 

S. BEND-MISHAWAKA

 

6502 Grape Rd Room 730

 

Mishawaka

 

IN

 

46545-1102

 

St. Joseph

LEASED

 

9408

 

VACAVILLE

 

1051 Helen Power Dr

 

Vacaville

 

CA

 

95687-3507

 

Solano

LEASED

 

9409

 

CIN-PAXTON

 

3862 Paxton Ave

 

Cincinnati

 

OH

 

45209-2399

 

Hamilton

OWNED

 

9413

 

LA-COSTA MESA

 

610 W 17th St

 

Costa Mesa

 

CA

 

92627-3654

 

Orange

LEASED

 

9415

 

ROCH-HENRIETTA

 

300 Hylan Dr

 

Henrietta

 

NY

 

14623-4216

 

Monroe

LEASED

 

9416

 

ATL-SNELLVILLE

 

1977 Scenic Hwy N Ste G

 

Snellville

 

GA

 

30078-2137

 

Gwinnett

LEASED

 

9417

 

TOLEDO-AIRPORT

 

5255 Airport Hwy

 

Toledo

 

OH

 

43615-6800

 

Lucas

LEASED

 

9418

 

GREEN BAY

 

801 Green Bay Plaza

 

Green Bay

 

WI

 

54304-2113

 

Brown

LEASED

 

9421

 

SANTA MARIA

 

1934 S Broadway

 

Santa Maria

 

CA

 

93454-7808

 

Santa Barbara

LEASED

 

9426

 

BALT-GLEN BURNIE

 

16 Mountain Rd

 

Glen Burnie

 

MD

 

21060-7974

 

Anne Arundel

LEASED

 

9427

 

SPRINGFIELD, IL

 

3119 S Veterans Pkwy

 

Springfield

 

IL

 

62704-6565

 

Sangamon

LEASED

 

9428

 

TOLEDO-MONROE

 

4622 Talmadge Rd

 

Toledo

 

OH

 

43623-3007

 

Lucas

LEASED

 

9432

 

TAMPA-PALM HARBOR

 

33561 US Hwy 19 N

 

Palm Harbor

 

FL

 

34684-2600

 

Pinellas

LEASED

 

9440

 

TAMPA-CARROLLWOOD

 

14829 N Dale Mabry Hwy

 

Carrollwood

 

FL

 

33618-2027

 

Hillsborough

LEASED

 

9443

 

BAY-DUBLIN

 

7890 Dublin Blvd

 

Dublin

 

CA

 

94568-2924

 

Alameda

LEASED

 

9444

 

HSTN-WESLAYAN

 

3904 Bissonnet St

 

Houston

 

TX

 

77005-1143

 

Harris

LEASED

 

9445

 

SLC-SUGARHOUSE

 

2236 S 1300 St E Ste D-2

 

Salt Lake City

 

UT

 

84106-2803

 

Salt Lake

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

9446

 

LA-CHINO HILLS

 

4020 Grand Ave

 

Chino

 

CA

 

91710-5436

 

San Bernardino

LEASED

 

9453

 

SYRACUSE

 

337 Northern Lights Plaza

 

North Syracuse

 

NY

 

13212-4130

 

Onondaga

LEASED

 

9454

 

DET-FARMINGTON HILLS

 

30867 Orchard Lake Rd

 

Farmington Hills

 

MI

 

48334-1332

 

Oakland

LEASED

 

9456

 

ST. CLOUD

 

4150 W Division St

 

St. Cloud

 

MN

 

56301-3706

 

Sherburne

LEASED

 

9502

 

RAL-DURHAM

 

5442 New Hope Common Dr

 

Durham

 

NC

 

27707-9716

 

Durham

LEASED

 

9505

 

PHX-MESA

 

1505 S Power Rd

 

Mesa

 

AZ

 

85206-3707

 

Maricopa

LEASED

 

9508

 

MEDFORD

 

3475 Crater Lake Hwy

 

Medford

 

OR

 

97504-9259

 

Jackson

LEASED

 

9509

 

MERCED

 

655 Fairfield Dr

 

Merced

 

CA

 

95348-2402

 

Merced

LEASED

 

9514

 

LA CROSSE

 

9386 State Rd 16

 

Onalaska

 

WI

 

54650-8526

 

La Crosse

LEASED

 

9515

 

BOISE

 

8633 Franklin Rd

 

Boise

 

ID

 

83709-0632

 

Ada

LEASED

 

9516

 

BAY-SAN MATEO

 

1750 S Delaware St

 

San Mateo

 

CA

 

94402-2651

 

San Mateo

LEASED

 

9518

 

TURLOCK

 

3151 Geer Rd

 

Turlock

 

CA

 

95382-1118

 

Stanislaus

LEASED

 

9523

 

PANAMA CITY

 

601 W 23rd St

 

Panama City

 

FL

 

32405-3922

 

Bay

LEASED

 

9525

 

LA-CAMARILLO

 

351 Carmen Dr Ste A

 

Camarillo

 

CA

 

93010-6033

 

Ventura

LEASED

 

9526

 

SOUTHERN PINES

 

1090 W Morganton Rd Ste 40

 

Southern Pines

 

NC

 

28387-5110

 

Moore

LEASED

 

9529

 

PITTSFIELD

 

555 Hubbard Ave

 

Pittsfield

 

MA

 

01201-3810

 

Berkshire

LEASED

 

9530

 

TUCSON-INA

 

3749 W Ina Rd

 

Tucson

 

AZ

 

85741-2001

 

Pima

LEASED

 

9531

 

YUMA

 

320 W 32nd St

 

Yuma

 

AZ

 

85364-8128

 

Yuma

LEASED

 

9534

 

MOSCOW

 

1720 W Pullman Rd

 

Moscow

 

ID

 

83843-4015

 

Latah

LEASED

 

9536

 

CHLT-HARRIS

 

8716 JW Clay Blvd

 

Charlotte

 

NC

 

28262-8471

 

Mecklenburg

LEASED

 

9537

 

VALDOSTA

 

1200C N St Augustine Rd

 

Valdosta

 

GA

 

31601-3534

 

Lowndes

LEASED

 

9538

 

S.DG-VISTA

 

1851 University Dr

 

Vista

 

CA

 

92083-7774

 

San Diego

LEASED

 

9539

 

LA-PASADENA

 

1155 E Colorado Blvd

 

Pasadena

 

CA

 

91106-1806

 

Los Angeles

LEASED

 

9540

 

WEST SPRINGFIELD, MA

 

1081 Riverdale St

 

West Springfield

 

MA

 

01089-4614

 

Hampden

LEASED

 

9541

 

NYC-STATEN ISLAND/FOREST AVE

 

30 Barrett Ave

 

Staten Island

 

NY

 

10302-2046

 

Richmond

LEASED

 

9543

 

ATL-BUCKHEAD

 

2625 Piedmont Rd NE

 

Atlanta

 

GA

 

30324-3011

 

Fulton

LEASED

 

9545

 

FT LAUD-DAVIE

 

1922 S University Dr

 

Davie

 

FL

 

33324-5849

 

Broward

LEASED

 

9546

 

MIA-FLAGLER

 

8287 W Flagler St

 

Miami

 

FL

 

33144-2070

 

Dade

LEASED

 

9547

 

FT LAUD-CORAL SPRINGS

 

2075 N University Dr

 

Coral Springs

 

FL

 

33071-6132

 

Broward

LEASED

 

9549

 

YAKIMA

 

1729 S 1st St

 

Yakima

 

WA

 

98901-3745

 

Yakima

LEASED

 

9550

 

S.DG-CHULA VISTA

 

1242 Broadway

 

Chula Vista

 

CA

 

91911-2911

 

San Diego

LEASED

 

9557

 

AUGUSTA, ME

 

13 Marketplace Dr

 

Augusta

 

ME

 

04330-4637

 

Kennebec

LEASED

 

9563

 

DC-RESTON, VA

 

11630 Plaza America Dr

 

Reston

 

VA

 

20190-4700

 

Fairfax

LEASED

 

9564

 

ATL-FAYETTEVILLE

 

27 Hudson Plaza

 

Fayetteville

 

GA

 

30214-1658

 

Fayette

LEASED

 

9565

 

CHI-FORD CITY

 

7600 S Cicero Ave Ste B

 

Burbank

 

IL

 

60459-1500

 

Cook

LEASED

 

9568

 

TAMPA-BRANDON

 

2564 W Brandon Blvd

 

Brandon

 

FL

 

33511-4719

 

Hillsborough

LEASED

 

9601

 

LAFAYETTE, IN

 

3500 State Hwy 38 E Ste 200

 

Lafayette

 

IN

 

47905-5165

 

Tippecanoe

LEASED

 

9602

 

SIOUX FALLS

 

3801 W 34th St Ste 103

 

Sioux Falls

 

SD

 

57106-4310

 

Minnehaha

LEASED

 

9605

 

KENNEWICK

 

6803 W Canal Dr

 

Kennewick

 

WA

 

99336-7673

 

Benton

LEASED

 

9607

 

NASH-THOMPSON

 

719 Thompson Ln

 

Nashville

 

TN

 

37204-3624

 

Davidson

LEASED

 

9608

 

FLAGSTAFF

 

1500 Riordan Ranch St

 

Flagstaff

 

AZ

 

86001-6372

 

Coconino

LEASED

 

9609

 

GAINESVILLE

 

3644 SW Archer Rd

 

Gainesville

 

FL

 

32608-2420

 

Alachua

LEASED

 

9611

 

MIA-WEST KENDALL

 

12425 SW 88th St

 

Miami

 

FL

 

33186-1871

 

Dade

LEASED

 

9612

 

ASHEVILLE

 

111-A River Hills Rd

 

Asheville

 

NC

 

28805-2550

 

Buncombe

LEASED

 

9613

 

HART-NEWINGTON

 

196 Kitts Ln

 

Newington

 

CT

 

06111-4250

 

Hartford

LEASED

 

9700

 

MSP-MINNETONKA

 

11522 Wayzata Blvd

 

Minnetonka

 

MN

 

55305-2007

 

Hennepin

LEASED

 

9701

 

LA-VALENCIA

 

25686 The Old Road N

 

Newhall

 

CA

 

91381-1707

 

Los Angeles

LEASED

 

9704

 

JOHNSON CITY

 

3211 Peoples St Sp B

 

Johnson City

 

TN

 

37604-4108

 

Washington

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

9705

 

MIA-DADELAND

 

8354 S Dixie Hwy

 

Miami

 

FL

 

33143-7714

 

Dade

LEASED

 

9706

 

SAC-LAGUNA

 

7611 Laguna Blvd

 

Elk Grove

 

CA

 

95758-5061

 

Sacramento

LEASED

 

9709

 

DC-GERMANTOWN, MD

 

20902 Frederick Rd

 

Germantown

 

MD

 

20876-4134

 

Montgomery

LEASED

 

9710

 

DEN-ARAPAHOE

 

9565 E County Line Rd

 

Englewood

 

CO

 

80112-3501

 

Arapahoe

LEASED

 

9712

 

DC-VIENNA, VA

 

311 Maple Ave E

 

Vienna

 

VA

 

22180-4717

 

Fairfax

LEASED

 

9771

 

DAYTON-MIAMISBURG

 

8111 Springboro Pike

 

Miamisburg

 

OH

 

45342-3703

 

Montgomery

LEASED

 

9772

 

ODESSA

 

3827 E 42nd St

 

Odessa

 

TX

 

79762-5947

 

Ector

LEASED

 

9801

 

DC-ROCKVILLE, MD

 

1509 Rockville Pike

 

Rockville

 

MD

 

20852-1601

 

Montgomery

LEASED

 

9802

 

BALT-TOWSON

 

1238 Putty Hill Ave

 

Towson

 

MD

 

21286-5844

 

Baltimore

LEASED

 

9803

 

DC-FALLS CHURCH, VA

 

6330 Seven Corners Ctr

 

Falls Church

 

VA

 

22044-2409

 

Fairfax

LEASED

 

9804

 

LA-GRANADA HILLS

 

18030 Chatsworth St

 

Granada Hills

 

CA

 

91344-5607

 

Los Angeles

LEASED

 

9805

 

PORT-CLACKAMAS

 

11211 SE 82nd Ave Ste F

 

Portland

 

OR

 

97266-7624

 

Clackamas

LEASED

 

9806

 

PHX-MESA/BASELINE

 

2060 E Baseline Rd

 

Mesa

 

AZ

 

85204-6965

 

Maricopa

LEASED

 

9808

 

NASH-BRENTWOOD

 

8105 Moores Ln Ste 1700

 

Brentwood

 

TN

 

37027-2973

 

Williamson

LEASED

 

9810

 

SEA-EVERETT

 

1325B SE Everett Mall Way

 

Everett

 

WA

 

98208-2808

 

Snohomish

LEASED

 

9811

 

PHI-KING OF PRUSSIA

 

200 W DeKalb Pike

 

King of Prussia

 

PA

 

19406-2327

 

Montgomery

LEASED

 

9812

 

MISSOULA

 

2850 N Reserve St

 

Missoula

 

MT

 

59808-1318

 

Missoula

LEASED

 

9813

 

N. CHARLESTON

 

7620 N Rivers Ave Ste 130

 

North Charleston

 

SC

 

29406-4012

 

Charleston

LEASED

 

9814

 

RICHMOND-MIDLOTHIAN

 

11607 Midlothian Tpke

 

Midlothian

 

VA

 

23113-2620

 

Chesterfield

LEASED

 

9815

 

S.ANT-ALAMO QUARRY

 

255 E Basse Rd Ste 120

 

San Antonio

 

TX

 

78209-8336

 

Bexar

LEASED

 

9816

 

HATTIESBURG

 

4400 Hardy St

 

Hattiesburg

 

MS

 

39402-1309

 

Lamar

LEASED

 

9817

 

S. CHARLESTON

 

214 RHL Blvd

 

South Charleston

 

WV

 

25309-8262

 

Kanawha

LEASED

 

9819

 

SLC-LAYTON

 

1804 N Woodland Park Dr

 

Layton

 

UT

 

84041-5639

 

Davis

LEASED

 

9820

 

DC-FREDERICK

 

5541 Urbana Pike

 

Frederick

 

MD

 

21704-7325

 

Frederick

LEASED

 

9821

 

CHI-GENEVA

 

1506 S Randall Rd

 

Geneva

 

IL

 

60134-4610

 

Kane

LEASED

 

9822

 

LA-THOUSAND OAKS

 

5780 Lindero Canyon Rd

 

Westlake Village

 

CA

 

91362-4063

 

Los Angeles

LEASED

 

9823

 

FT LAUD-AVENTURA

 

20609 Biscayne Blvd

 

Aventura

 

FL

 

33180-1536

 

Dade

LEASED

 

9824

 

PALM BEACH-BOCA RATON

 

8903 Glades Rd, Ste C-1

 

Boca Raton

 

FL

 

33434-4023

 

Palm Beach

LEASED

 

9825

 

FT LAUD-PEMBROKE PINES

 

11300 Pines Blvd

 

Pembroke Pines

 

FL

 

33026-4012

 

Broward

LEASED

 

9826

 

SPOKANE-NORTH DIVISION

 

7630 N Division St Ste A

 

Spokane

 

WA

 

99208-5614

 

Spokane

LEASED

 

9827

 

S.DG-ENCINTAS

 

335 N El Camino Real

 

Encinitas

 

CA

 

92024-2810

 

San Diego

LEASED

 

9828

 

BOS-BURLINGTON

 

34 Cambridge St

 

Burlington

 

MA

 

01803-4674

 

Middlesex

LEASED

 

9831

 

VEGAS-LAKE MEAD

 

7321 W Lake Mead Blvd

 

Las Vegas

 

NV

 

89128-1003

 

Clark

LEASED

 

9832

 

MAYS LANDING

 

240 Consumer Square

 

Mays Landing

 

NJ

 

08330-3325

 

Atlantic

LEASED

 

9833

 

DFW-PLANO/15TH ST

 

801 W 15th St Ste A

 

Plano

 

TX

 

75075-8838

 

Collin

LEASED

 

9834

 

KANKAKEE-BRADLEY

 

1515 N State Rte 50

 

Bourbonnais

 

IL

 

60914-4429

 

Kankakee

LEASED

 

9835

 

DFW-LEWISVILLE

 

2325 S Stemmons Frwy Ste 402

 

Lewisville

 

TX

 

75067-2312

 

Denton

LEASED

 

9837

 

YOUNGSTOWN-NILES

 

5555 Youngstown Warren Rd Ste 975

 

Niles

 

OH

 

44446-4804

 

Trumbull

LEASED

 

9838

 

SAN LUIS OBISPO

 

3880 Broad St

 

San Luis Obispo

 

CA

 

93401-7110

 

San Luis Obispo

LEASED

 

9839

 

PROV-SEEKONK, MA

 

85 Highland Ave

 

Seekonk

 

MA

 

02771-5805

 

Bristol

LEASED

 

9841

 

MSP-EAGAN

 

1267 Promenade Pl

 

Eagan

 

MN

 

55121-2293

 

Dakota

LEASED

 

9844

 

POUGHKEEPSIE

 

2522 South Rd

 

Poughkeepsie

 

NY

 

12601-5468

 

Dutchess

LEASED

 

9848

 

PHX-CAMELBACK/COLLONADE

 

1925 E Camelback Rd Ste 132

 

Phoenix

 

AZ

 

85016-4140

 

Maricopa

LEASED

 

9849

 

PORTAGE

 

6601 S Westnedge Ave

 

Portage

 

MI

 

49002-3544

 

Kalamazoo

LEASED

 

9850

 

DAYTON-BEAVERCREEK

 

2500 N Fairfield Rd

 

Beavercreek

 

OH

 

45431-1781

 

Greene

LEASED

 

9851

 

SAC-NATOMAS

 

3691 Truxel Rd

 

Sacramento

 

CA

 

95834-3604

 

Sacramento

LEASED

 

9853

 

CIN-WATERSTONE

 

9851 Waterstone Blvd

 

Cincinnati

 

OH

 

45249-8296

 

Warren

LEASED

 

9856

 

BOS-HANOVER

 

1246 Washington St

 

Hanover

 

MA

 

02339-1631

 

Plymouth

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

9860

 

NWK-EAST HANOVER

 

410 State Rte 10

 

East Hanover

 

NJ

 

07936-3552

 

Morris

LEASED

 

9861

 

S.ANT-ARBOR PARK

 

17700 San Pedro Ave, Ste 400

 

San Antonio

 

TX

 

78232-1414

 

Bexar

LEASED

 

9873

 

RAL-CAPITAL

 

5240 Capital Blvd

 

Raleigh

 

NC

 

27616-2924

 

Wake

LEASED

 

9875

 

AUGUSTA, GA

 

211 Robert C Daniel Jr Pkwy

 

Augusta

 

GA

 

30909-0800

 

Richmond

LEASED

 

9876

 

COLUMBUS-EASTON

 

3680 Easton Market

 

Columbus

 

OH

 

43219-6032

 

Franklin

LEASED

 

9881

 

LA-RIVERSIDE

 

10345 Magnolia Ave

 

Riverside

 

CA

 

92505-1809

 

Riverside

LEASED

 

9882

 

BOS-BRAINTREE

 

140 Ivory St

 

Braintree

 

MA

 

02184-7410

 

Norfolk

LEASED

 

9883

 

CIN-EASTGATE

 

700 Eastgate S Dr Ste 100A

 

Cincinnati

 

OH

 

45245-1583

 

Clermont

LEASED

 

9884

 

FRESNO-BLACKSTONE

 

7400 N Blackstone Ave

 

Fresno

 

CA

 

93720-4301

 

Fresno

LEASED

 

9886

 

CHLT-PROVIDENCE

 

8120 Providence Rd

 

Charlotte

 

NC

 

28277-9750

 

Mecklenburg

LEASED

 

9887

 

PORT-BEAVERTON/EVERGREEN

 

18069 NW Evergreen Pkwy

 

Beaverton

 

OR

 

97006-7440

 

Washington

LEASED

 

9888

 

PHX-PARADISE VALLEY

 

4727 E Cactus Rd

 

Phoenix

 

AZ

 

85032-7725

 

Maricopa

LEASED

 

9889

 

AUS-SUNSET VALLEY

 

5601 Brodie Ln Ste 200

 

Austin

 

TX

 

78745-2512

 

Travis

LEASED

 

9901

 

DFW-PLANO/HWY 121

 

8700 Preston Rd Ste 107

 

Plano

 

TX

 

75024-3321

 

Collin

LEASED

 

9902

 

YORK

 

2700 Pleasant Valley Rd

 

York

 

PA

 

17402-9609

 

York

LEASED

 

9903

 

DET-ORION TOWNSHIP

 

4824 S Baldwin Rd

 

Orion Township

 

MI

 

48359-2115

 

Oakland

LEASED

 

9904

 

JANESVILLE

 

2900 Deerfield Dr Ste 4

 

Janesville

 

WI

 

53546-3453

 

Rock

LEASED

 

9905

 

GREENVILLE, NC

 

600 SE Greenville Blvd Ste F

 

Greenville

 

NC

 

27858-6737

 

Pitt

LEASED

 

9906

 

PITT-WASHINGTON

 

339 Washington Rd

 

Washington

 

PA

 

15301-2701

 

Washington

LEASED

 

9907

 

FT LAUD-PLANTATION

 

12200 W Sunrise Blvd

 

Plantation

 

FL

 

33323-2227

 

Broward

LEASED

 

9908

 

PORTSMOUTH

 

45 Gosling Rd

 

Newington

 

NH

 

03801-2802

 

Rockingham

LEASED

 

9909

 

VA BCH-NEWPORT NEWS

 

315 Chatham Dr

 

Newport News

 

VA

 

23602-4382

 

Newport News City

LEASED

 

9912

 

HSTN-PASADENA

 

5730 Fairmont Pkwy

 

Pasadena

 

TX

 

77505-3906

 

Harris

LEASED

 

9913

 

FAYETTEVILLE, NC

 

2057 Skibo Rd

 

Fayetteville

 

NC

 

28314-2207

 

Cumberland

LEASED

 

9914

 

SALISBURY, MD

 

113 E North Point Dr

 

Salisbury

 

MD

 

21801-2283

 

Wicomico

LEASED

 

9915

 

LOUISVILLE-WESTPORT

 

10221 Westport Rd

 

Louisville

 

KY

 

40241-2147

 

Jefferson

LEASED

 

9916

 

BILLINGS

 

2800 King Ave W Ste C

 

Billings

 

MT

 

59102-6432

 

Yellowstone

LEASED

 

9917

 

WILMINGTON-CHRISTIANA

 

800 Centre Blvd

 

Newark

 

DE

 

19702-3213

 

Newcastle

LEASED

 

9918

 

DANBURY

 

14 Candlewood Lake Rd

 

Brookfield

 

CT

 

06804-2529

 

Fairfield

LEASED

 

9919

 

JENSEN BEACH

 

2500 NW Federal Hwy

 

Stuart

 

FL

 

34994-9316

 

Martin

LEASED

 

9920

 

DAYTONA BEACH

 

2500 W International Speedway Blvd Ste 1000

 

Daytona Beach

 

FL

 

32114-1119

 

Volusia

LEASED

 

9921

 

ALLENTOWN-WHITEHALL

 

1911 Whitehall Mall

 

Whitehall

 

PA

 

18052-5119

 

Lehigh

LEASED

 

9922

 

PHX-DEER VALLEY

 

2829 W Agua Fria Fwy

 

Phoenix

 

AZ

 

85027-3928

 

Maricopa

LEASED

 

9923

 

LEXINGTON-PAVILION WAY

 

1953 Pavilion Way

 

Lexington

 

KY

 

40509-2211

 

Fayette

LEASED

 

9924

 

LOGAN

 

1427-B N Main St

 

Logan

 

UT

 

84341-2223

 

Cache

LEASED

 

9925

 

DFW-MCKINNEY

 

1751 N Central Expy Bldg B

 

McKinney

 

TX

 

75070-3113

 

Collin

LEASED

 

9926

 

WILKES BARRE

 

485 Arena Hub Plaza

 

Wilkes Barre

 

PA

 

18702-6839

 

Luzerne

LEASED

 

9928

 

FAIRBANKS

 

34 College Rd

 

Fairbanks

 

AK

 

99701-1706

 

Fairbanks Northstar

LEASED

 

9929

 

COLUMBUS, GA

 

1591 Bradley Park Dr Ste C

 

Columbus

 

GA

 

31904-3071

 

Muscogee

LEASED

 

9931

 

BLOOMINGTON, IN

 

120 N Gates Dr

 

Bloomington

 

IN

 

47404-4873

 

Monroe

LEASED

 

9932

 

PHI-MONTGOMERYVILLE

 

1231 Knapp Rd

 

North Wales

 

PA

 

19454-1831

 

Montgomery

LEASED

 

9934

 

ATL-NEWNAN

 

575 Bullsboro Dr

 

Newnan

 

GA

 

30265-1045

 

Coweta

LEASED

 

9935

 

FORT MYERS-COLONIAL BLVD

 

5001 S Cleveland Ave

 

Fort Myers

 

FL

 

33907-1303

 

Lee

LEASED

 

9936

 

TRENTON-PRINCETON

 

300 Nassau Park Blvd

 

Princeton

 

NJ

 

08540-5940

 

Mercer

LEASED

 

9938

 

NWK-BRIDGEWATER

 

135 Promenade Blvd

 

Bridgewater

 

NJ

 

08807-3455

 

Somerset

LEASED

 

9939

 

DC-BOWIE, MD

 

4511 Mitchellville Rd

 

Bowie

 

MD

 

20716-3111

 

Prince Georges

LEASED

 

9940

 

SALEM, NH

 

290 S Broadway Ste 2

 

Salem

 

NH

 

03079-3323

 

Rockingham

LEASED

 

9941

 

ORL-OVIEDO

 

1115 Vidina Place Ste 145

 

Oviedo

 

FL

 

32765-9137

 

Seminole

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

9944

 

PITT-SOUTH HILLS

 

4000 Oxford Dr

 

Bethel Park

 

PA

 

15102-1840

 

Allegheny

LEASED

 

9946

 

PORT CHARLOTTE

 

18700 Veterans Blvd Ste 12

 

Port Charlotte

 

FL

 

33954-1018

 

Charlotte

LEASED

 

9947

 

JACKSON, MI

 

1525 Boardman Rd

 

Jackson

 

MI

 

49202-1973

 

Jackson

LEASED

 

9948

 

ALBANY, GA

 

1221 N Westover Blvd

 

Albany

 

GA

 

31707-6600

 

Dougherty

LEASED

 

9949

 

NEW HAVEN-MILFORD

 

79 Turnpike Sq

 

Milford

 

CT

 

06460-2758

 

New Haven

LEASED

 

9951

 

INDY-WESTFIELD

 

14670 US Hwy 31 N

 

Carmel

 

IN

 

46032-1391

 

Hamilton

LEASED

 

9952

 

N. ORL-METAIRIE

 

8851 Veterans Memorial Blvd

 

Metairie

 

LA

 

70003-5278

 

Jefferson Parish

LEASED

 

9953

 

N. ORL-HARAHAN

 

1200 S Clearview Pkwy Ste 1302

 

Harahan

 

LA

 

70123-2390

 

Jefferson Parish

LEASED

 

9955

 

ALBANY, NY

 

161 Washington Ave Ext Ste 8

 

Albany

 

NY

 

12205-5600

 

Albany

LEASED

 

9961

 

CHI-GURNEE

 

6635 Grand Ave

 

Gurnee

 

IL

 

60031-4591

 

Lake

LEASED

 

9963

 

SANTA BARBARA

 

187 N Fairview Ave

 

Goleta

 

CA

 

93117-2304

 

Santa Barbara

LEASED

 

9964

 

DFW-HURST

 

846 Northeast Mall Dr

 

Hurst

 

TX

 

76053-4653

 

Tarrant

LEASED

 

9965

 

BEAUMONT

 

4150 N Dowlen Rd

 

Beaumont

 

TX

 

77706-6851

 

Jefferson

LEASED

 

9966

 

LA-LONG BEACH

 

7340 Carson Blvd

 

Long Beach

 

CA

 

90808-2360

 

Los Angeles

LEASED

 

9967

 

PORT-PORTLAND

 

11719 NE Glenn Widing Dr

 

Portland

 

OR

 

97220-9051

 

Multnomah

LEASED

 

9968

 

PHI-MOORESTOWN, NJ

 

1199 Nixon Dr

 

Moorestown

 

NJ

 

08057-3201

 

Burlington

LEASED

 

9969

 

HSTN-CONROE

 

2218 I-45 N

 

Conroe

 

TX

 

77301-1051

 

Montgomery

LEASED

 

9970

 

SPRINGFIELD, MO

 

1840 E Independence St

 

Springfield

 

MO

 

65804-3754

 

Greene

LEASED

 

9971

 

TULSA-41ST ST

 

4927 E 41st St

 

Tulsa

 

OK

 

74135-6057

 

Tulsa

LEASED

 

9972

 

PHX-CHANDLER

 

285 N Federal St

 

Chandler

 

AZ

 

85226-3192

 

Maricopa

LEASED

 

9973

 

SPOKANE-SPOKANE VALLEY

 

15521 E Broadway Ave

 

Veradale

 

WA

 

99037-9544

 

Spokane

LEASED

 

9974

 

TEMECULA

 

27471 Ynez Rd

 

Temecula

 

CA

 

92591-4612

 

Riverside

LEASED

 

9975

 

KC-SHAWNEE

 

15210 Shawnee Mission Pkwy

 

Shawnee

 

KS

 

66217-9315

 

Johnson

LEASED

 

9976

 

FT COLLINS

 

4330 S College Ave

 

Ft. Collins

 

CO

 

80525-3021

 

Larimer

LEASED

 

9978

 

LI-BAYSHORE

 

832 Sunrise Hwy

 

Bay Shore

 

NY

 

11706-5906

 

Suffolk

LEASED

 

9981

 

OKC-NORMAN

 

520 Ed Noble Pkwy

 

Norman

 

OK

 

73072-4875

 

Cleveland

LEASED

 

9982

 

SEA-TACOMA

 

2921 S 38th St

 

Tacoma

 

WA

 

98409-5605

 

Pierce

LEASED

 

9983

 

BEND

 

63485 N Hwy 97

 

Bend

 

OR

 

97701-8492

 

Deschutes

LEASED

 

9984

 

MSP-COON RAPIDS

 

44 NW Coon Rapids Blvd

 

Coon Rapids

 

MN

 

55448-5809

 

Anoka

LEASED

 

9985

 

LONGVIEW

 

422 W Loop 281 Ste 500

 

Longview

 

TX

 

75605-4455

 

Gregg

LEASED

 

9986

 

BIRM-BROOK HIGHLAND

 

5271 Hwy 280 S

 

Birmingham

 

AL

 

35242-5315

 

Shelby

LEASED

 

9987

 

LANSING

 

540 Frandor Ave

 

Lansing

 

MI

 

48912-5206

 

Ingham

LEASED

 

9988

 

ATL-DOUGLASVILLE

 

9365 The Landing Dr Ste C

 

Douglasville

 

GA

 

30135-7122

 

Douglas

LEASED

 

9989

 

BUFF-AMHERST

 

1261 Niagara Falls Blvd

 

Amherst

 

NY

 

14226-1104

 

Erie

LEASED

 

9990

 

PITT-WM PENN HWY

 

3759 William Penn Hwy

 

Monroeville

 

PA

 

15146-2125

 

Allegheny

MICHAELS OF CANADA, ULC - RETAIL LOCATIONS

 

 

 

 

 

 

 

 

LEASED

 

3401

 

TOR-OAKVILLE

 

200 N Service Rd W

 

Oakville

 

ON

 

L6M 2V1

 

Halton

LEASED

 

3402

 

TOR-BURLINGTON

 

1881 Fairview St

 

Burlington

 

ON

 

L7S 2K4

 

Halton

LEASED

 

3405

 

WATERLOO, ON

 

50 Westmount Rd N

 

Waterloo

 

ON

 

N2L 2R5

 

Waterloo

LEASED

 

3404

 

TOR-MISSISSAUGA/HARTLAND

 

5935 Mavis Rd

 

Mississauga

 

ON

 

L5R 3T7

 

Peel

LEASED

 

3407

 

TOR-BRAMPTON

 

547 Steeles Ave E Bldg E Unit 3

 

Brampton

 

ON

 

L6W 4P9

 

Peel

LEASED

 

3408

 

TOR-MISSISSAUGA/DIXIE

 

1250 S Service Rd

 

Mississauga

 

ON

 

L5E 1V4

 

Peel

LEASED

 

3406

 

TOR-MARKHAM

 

3135 Hwy 7 E

 

Markham

 

ON

 

L3R 0T9

 

York

LEASED

 

3505

 

OTTAWA-PINECREST

 

2685 Iris St

 

Ottawa

 

ON

 

K2C 3S4

 

Ottawa-Carleton

LEASED

 

3502

 

TOR-BARRIE

 

33 Mapleview Dr W

 

Barrie

 

ON

 

L4N 9H5

 

Simcoe

LEASED

 

3501

 

VANCOUVER ISLAND-VICTORIA

 

805 Cloverdale Ave Unit 100

 

Victoria

 

BC

 

V8X 2S9

 

Capital

LEASED

 

3506

 

TOR-ANCASTER

 

14 Martindale Crescent

 

Ancaster

 

ON

 

L9K 1J9

 

Hamilton-Wentworth

LEASED

 

3622

 

LONDON-RICHMOND ST

 

1737 Richmond St

 

London

 

ON

 

N5X 3X2

 

Middlesex

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

3621

 

TOR-WHITBY

 

1650 Victoria St E

 

Whitby

 

ON

 

L1N 9L4

 

Durham

LEASED

 

3623

 

OTTAWA-SOUTH KEYES

 

2210-F Bank St

 

Ottawa

 

ON

 

K1V 1J5

 

Ottawa-Carleton

LEASED

 

3902

 

CAL-SIGNAL HILL

 

5588 Signal Hill Centre SW

 

Calgary

 

AB

 

T3H 3P8

 

Division 6

LEASED

 

3903

 

CAL-SHAWNESSY

 

130 350R Shawville Blvd SE

 

Calgary

 

AB

 

T2Y 3S4

 

Division 6

LEASED

 

3904

 

EDMONTON-WEST

 

9718 170th St NW

 

Edmonton

 

AB

 

T5T 5L5

 

Division 11

LEASED

 

3905

 

KINGSTON, ON

 

656 Gardiners Rd

 

Kingston

 

ON

 

K7M 3X9

 

Ontario

LEASED

 

3906

 

VANCOUVER ISLAND-NANAIMO

 

6677 Mary Ellen Dr

 

Nanaimo

 

BC

 

V9V 1T7

 

Nanaimo

LEASED

 

3910

 

RED DEER

 

70A-5250 22nd St

 

Red Deer

 

AB

 

T4R 2T4

 

Division 8

LEASED

 

3908

 

EDMONTON-SOUTH

 

1930 99th St NW

 

Edmonton

 

AB

 

T6N 1J2

 

Division 11

LEASED

 

3909

 

CAMBRIDGE, ON

 

18 Pinebush Rd Unit 1

 

Cambridge

 

ON

 

N1R 8K5

 

Waterloo

LEASED

 

3907

 

WINNIPEG-ST VITAL

 

1949 Bishop Grandin Blvd

 

Winnipeg

 

MB

 

R2M 5S1

 

Division 11

LEASED

 

3915

 

VAN-PORT COQUITLAM

 

2755 Lougheed Hwy Ste 17

 

Port Coquitlam

 

BC

 

V3B 5Y9

 

Greater Vancouver

LEASED

 

3912

 

CAL-NORTHEAST

 

3160 27th St NE

 

Calgary

 

AB

 

T1Y 7L5

 

Division 6

LEASED

 

3913

 

VAN-LANGLEY

 

20150 Langley Bypass Unit 80

 

Langley

 

BC

 

V3A 5E7

 

Greater Vancouver

LEASED

 

3921

 

LETHBRIDGE, AB

 

501 1st Ave S Ste Y07

 

Lethbridge

 

AB

 

T1J 4L9

 

Division 2

LEASED

 

3914

 

VAN-RICHMOND

 

9711 Bridgeport Rd

 

Richmond

 

BC

 

V6X 1S3

 

Greater Vancouver

LEASED

 

3916

 

GRANDE PRAIRIE

 

10502-109A St Unit 102

 

Grande Prairie

 

AB

 

T8V 1S3

 

Division 19

LEASED

 

3918

 

MEDICINE HAT

 

3201 13th Ave SE

 

Medicine Hat

 

AB

 

T1B 1E2

 

Division 1

LEASED

 

3920

 

WINNIPEG-POLO PARK

 

840 St James St

 

Winnipeg

 

MB

 

R3G 3J7

 

Division 11

LEASED

 

3919

 

KAMLOOPS, BC

 

1055 Hillside Dr Bldg 200

 

Kamloops

 

BC

 

V2E 2S5

 

Thompson-Nicola

LEASED

 

3917

 

VAN-NORTH VANCOUVER

 

1360 Main St CRU 2

 

North Vancouver

 

BC

 

V7J 1C6

 

Greater Vancouver

LEASED

 

3922

 

VAN-ABBOTSFORD

 

32700 S Fraiser Way

 

Abbotsford

 

BC

 

V2T 4M5

 

Central Fraser Valley

LEASED

 

3925

 

EDMONTON-NORTH

 

13640 137th Ave NW

 

Edmonton

 

AB

 

T5L 5G6

 

Division 11

LEASED

 

3923

 

REGINA

 

2088 Prince of Wales Dr

 

Regina

 

SK

 

S4V 3A6

 

Division 6

LEASED

 

3924

 

SASKATOON

 

1723 Preston Ave N Ste 201

 

Saskatoon

 

SK

 

S7N 4V2

 

Division 11

LEASED

 

3927

 

TOR-NEWMARKET

 

2-18126 Yonge St

 

East Gwillimbury

 

ON

 

L9N 0J3

 

York

LEASED

 

3930

 

EDMONTON-NORTHEAST

 

13703 42nd St NW

 

Edmonton

 

AB

 

T5Y 3E1

 

Division 11

LEASED

 

3929

 

KELOWNA, BC

 

1500 Banks Rd Unit 100

 

Kelowna

 

BC

 

V1X 7Y1

 

Central Okanagan

LEASED

 

3926

 

WINDSOR, ON

 

4339 Walker Rd

 

Windsor

 

ON

 

N8W 3T6

 

Essex

LEASED

 

3933

 

TOR-WOODBRIDGE

 

7850 Weston Rd

 

Woodbridge

 

ON

 

L4L 9N8

 

York

LEASED

 

3934

 

VAN-WEST VANCOUVER

 

1000 Main St Ste A-1

 

West Vancouver

 

BC

 

V7T 2Z3

 

Greater Vancouver

LEASED

 

3935

 

CAL-HARVEST HILLS

 

130 Country Village Rd NE Ste 315

 

Calgary

 

AB

 

T3K 6B8

 

Division 6

LEASED

 

3937

 

CAL-DEERFOOT TRAIL

 

8180 11th St SE Bay 400

 

Calgary

 

AB

 

T2H 3B5

 

Division 6

LEASED

 

3939

 

MONCTON

 

35 Plaza Blvd

 

Moncton

 

NB

 

E1C 0E8

 

Westmoreland

LEASED

 

3932

 

TOR-OSHAWA

 

1461 Harmony Rd N

 

Oshawa

 

ON

 

L1G 3T9

 

Durham

LEASED

 

3940

 

EDMONTON-SHERWOOD PARK

 

390 Baseline Rd Unit 338

 

Sherwood Park

 

AB

 

T8H 1X1

 

Strathcona

LEASED

 

3942

 

BELLEVILLE

 

159 Bell Blvd

 

Belleville

 

ON

 

K8P 5N8

 

Hastings

LEASED

 

3941

 

ST. JOHN’S, NL

 

36 Stavanger Dr

 

St John’s

 

NL

 

A1A 5T3

 

Division 1

LEASED

 

3936

 

SUDBURY

 

1599 Marcus Dr Unit 2

 

Sudbury

 

ON

 

P3B 4K5

 

Sudbury Region

LEASED

 

3938

 

PETERBOROUGH

 

898 Monaghan Rd Unit 1

 

Peterborough

 

ON

 

K9J 5K4

 

Peterborough

LEASED

 

3943

 

LONDON-WONDERLAND RD

 

3080 Wonderland Rd S

 

London

 

ON

 

N6L 1A6

 

Middlesex

LEASED

 

3946

 

SAINT JOHN, NB

 

80 McAllister Dr

 

Saint John

 

NB

 

E2J 1S5

 

Saint John

LEASED

 

3945

 

CHARLOTTETOWN

 

90 Sandstone Rd

 

Charlottetown

 

PE

 

C1E 2E3

 

Queens

LEASED

 

3947

 

VAN-PITT MEADOWS

 

19800 Lougheed Hwy Unit 403

 

Pitt Meadows

 

BC

 

V3Y 2W1

 

Greater Vancouver

LEASED

 

3944

 

HALIFAX

 

45 Washmill Lake Ct

 

Halifax

 

NS

 

B3S 1B9

 

Halifax

LEASED

 

3931

 

CAL-STONEY TRAIL

 

11486 Sarcee Trail NW

 

Calgary

 

AB

 

T3R 0A1

 

Division 6

LEASED

 

3948

 

OTTAWA-ORLEANS

 

4220 Innes Rd Unit 2

 

Orleans

 

ON

 

K4A 5E6

 

Ottawa-Carleton

LEASED

 

3956

 

BRANDON, MB

 

901 18th St N

 

Brandon

 

MB

 

R7A 7S1

 

Division 7

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

3951

 

VANCOUVER ISLAND-LANGFORD

 

2401-C Millsteam Rd Unit 121

 

Victoria

 

BC

 

V9B 3R5

 

Capital

LEASED

 

3954

 

THUNDER BAY, ON

 

349 Main St Bldg A-1

 

Thunder Bay

 

ON

 

P7B 5L6

 

Thunder Bay

LEASED

 

3953

 

ST. CATHARINES, ON

 

275 4th Ave #100

 

St. Catharines

 

ON

 

L2R 6P9

 

Niagara

LEASED

 

3955

 

DARTMOUTH, NS

 

Civic #15 Lemlair Row Rd

 

Dartmouth

 

NS

 

B3B 0C6

 

Halifax

LEASED

 

3952

 

TOR-MISSISSAUGA/WINSTON CHURCHILL BLVD

 

3105 Argentia Rd

 

Mississauga

 

ON

 

L5N 8E1

 

Peel

LEASED

 

3961

 

TOR-BRAMPTON/AIRPORT

 

9065 Airport Rd, Unit 10

 

Brampton

 

ON

 

L6S 0B8

 

Halton

LEASED

 

3950

 

VAN-BURNABY

 

5771 Marine Way Unit 300

 

Burnaby

 

BC

 

V5J 0A6

 

Greater Vancouver

LEASED

 

3962

 

PRINCE GEORGE, BC

 

5900 Southridge Ave, Unit 100

 

Prince George

 

BC

 

V2N 7A1

 

Fraser-Fort George

LEASED

 

3949

 

TOR-RICHMOND HILL

 

2-20 John Birchall Rd

 

Richmond Hill

 

ON

 

L4S 0B2

 

York

LEASED

 

3958

 

SYDNEY, NS

 

800 Grand Lake Rd

 

Sydney

 

NS

 

B1P 6S9

 

Cape Breton

LEASED

 

3967

 

TIMMINS, ON

 

2161 Riverside Dr

 

Timmins

 

ON

 

P4R 0A1

 

Cochrane

LEASED

 

3965

 

NIAGARA FALLS, ON

 

7555 Montrose Rd, Unit R4

 

Niagara Falls

 

ON

 

L2H 2E9

 

Niagara

LEASED

 

3957

 

FREDERICTON, NB

 

9 Riocan Ave, Unit 2

 

Fredericton

 

NB

 

E3C 0B9

 

York

LEASED

 

3966

 

TOR-HAMILTON

 

1779 Stone Church Rd E, Unit 2

 

Stoney Creek

 

ON

 

L8J 0B4

 

Hamilton

LEASED

 

3974

 

VAN-BROADWAY

 

665 W Broadway

 

Vancouver

 

BC

 

V5Z 1G7

 

Greater Vancouver

LEASED

 

3978

 

NEW MINAS, NS

 

18 Millett Dr

 

New Minas

 

NS

 

B4N 0G8

 

Kings

LEASED

 

3983

 

TOR-TORONTO/DOWNSVIEW

 

30 Billy Bishop Way

 

Toronto

 

ON

 

M3K 2C8

 

Toronto

LEASED

 

3968

 

OTTAWA-KANATA

 

5617 Hazeldean Rd

 

Ottawa

 

ON

 

K2S 0P5

 

Ottawa-Carleton

LEASED

 

3980

 

OTTAWA-TRAIN YARDS

 

165 Trainyards Dr

 

Ottawa

 

ON

 

K1G 3X8

 

Ottawa-Carleton

LEASED

 

3977

 

OKOTOKS, AB

 

105 Southbank Blvd, Unit 335

 

Okotoks

 

AB

 

T1S 0G1

 

Division 6

LEASED

 

3984

 

SARNIA, ON

 

1470 Quinn Dr

 

Sarnia

 

ON

 

N7S 6M8

 

Lambton

LEASED

 

3985

 

VAN-SURREY

 

7488 King George Hwy Blvd #490

 

Surrey

 

BC

 

V3W 0H9

 

Greater Vancouver

LEASED

 

3997

 

PRINCE ALBERT, SK

 

801-15th St E Unit 761

 

Prince Albert

 

SK

 

S6V 0C7

 

Division 15

LEASED

 

3988

 

KITCHENER, ON

 

500 Fairway Rd S, Unit 1

 

Kitchener

 

ON

 

N2C 1X3

 

Waterloo

LEASED

 

3991

 

GUELPH, ON

 

15 Woodlawn Rd W, Unit 101

 

Guelph

 

ON

 

N1H 1G8

 

Wellington

LEASED

 

3992

 

BROCKVILLE

 

1965 Parkedale Ave

 

Brockville

 

ON

 

K6V 0B4

 

Leeds & Grenville United

LEASED

 

3981

 

CORNWALL, ON

 

501 Tollgate Rd W, Unit 3

 

Cornwall

 

ON

 

K6H 5R6

 

Stormont, Dundas & Glengarry United

LEASED

 

4907

 

CHATHAM, ON

 

774 St Clair St

 

Chatham

 

ON

 

N7M 5J7

 

Chatham-Kent

LEASED

 

3987

 

SAULT STE MARIE, ON

 

710 Second Line E

 

Sault Ste Marie

 

ON

 

P6B 4K3

 

Algoma

LEASED

 

4910

 

TOR-NORTH YORK

 

5051 Yonge St

 

Toronto

 

ON

 

M2N 5P2

 

Toronto

LEASED

 

4906

 

VAN-VANCOUVER/ALBERNI ST

 

1022 Alberni St

 

Vancouver

 

BC

 

V6E 1A3

 

Greater Vancouver

AARON BROTHERS, INC. - RETAIL LOCATIONS

 

 

 

 

 

 

 

 

 

 

LEASED

 

8

 

LA-STUDIO CITY

 

12565 Ventura Blvd

 

Studio City

 

CA

 

91604-2413

 

Los Angeles

LEASED

 

12

 

LA-WESTWOOD

 

2090 Westwood Blvd

 

Los Angeles

 

CA

 

90025-6329

 

Los Angeles

LEASED

 

14

 

LA-BREA

 

2315 E Imperial Hwy Ste B

 

Brea

 

CA

 

92821-3706

 

Orange

LEASED

 

15

 

LA-HOLLYWOOD ON LA BREA

 

716 N La Brea Ave

 

Hollywood

 

CA

 

90038-3339

 

Los Angeles

LEASED

 

16

 

S.JOS-CUPERTINO

 

20600 Stevens Creek Blvd

 

Cupertino

 

CA

 

95014-2120

 

Santa Clara

LEASED

 

18

 

BAY-DUBLIN

 

7151 Regional St

 

Dublin

 

CA

 

94568-2323

 

Alameda

LEASED

 

19

 

SANTA BARBARA

 

601 State St

 

Santa Barbara

 

CA

 

93101-3301

 

Santa Barbara

LEASED

 

21

 

LA-IRVINE

 

3972 Barranca Pkwy Stes A & G

 

Irvine

 

CA

 

92606-8292

 

Orange

LEASED

 

22

 

LA-TEMECULA

 

26493 Ynez Rd Ste 1A

 

Temecula

 

CA

 

92591-4654

 

Riverside

LEASED

 

26

 

LA-WEST HOLLYWOOD

 

8383 Santa Monica Blvd

 

West Hollywood

 

CA

 

90069-4312

 

Los Angeles

LEASED

 

27

 

LA-TUSTIN

 

13771 Newport Ave Stes 15/16

 

Tustin

 

CA

 

92780-4692

 

Orange

LEASED

 

29

 

LA-PASADENA ON LAKE

 

326 S Lake Ave

 

Pasadena

 

CA

 

91101-3508

 

Los Angeles

LEASED

 

31

 

BAY-CONCORD

 

1975 Diamond Blvd Bldg B

 

Concord

 

CA

 

94520-5716

 

Contra Costa

LEASED

 

32

 

S.DG-MIRA MESA

 

10765 Westview Pkwy

 

San Diego

 

CA

 

92126-2963

 

San Diego

LEASED

 

35

 

S.DG-MIDWAY

 

2790 Midway Dr

 

San Diego

 

CA

 

92110-3203

 

San Diego

LEASED

 

37

 

LA-SAN DIMAS

 

840 W Arrow Hwy

 

San Dimas

 

CA

 

91773-2446

 

Los Angeles

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

38

 

PHX-PARADISE VALLEY

 

10633 N Tatum Blvd St 102

 

Phoenix

 

AZ

 

85028-3017

 

Maricopa

LEASED

 

41

 

LA-SANTA MONICA

 

1645 Lincoln Blvd

 

Santa Monica

 

CA

 

90404-3711

 

Los Angeles

LEASED

 

42

 

BAY-SAN RAFAEL

 

75C Bellam Blvd

 

San Rafael

 

CA

 

94901-5352

 

Marin

LEASED

 

43

 

LA-COSTA MESA

 

1714 Newport Blvd

 

Costa Mesa

 

CA

 

92627-3010

 

Orange

LEASED

 

44

 

LA-GLENDALE

 

320 N Glendale Ave

 

Glendale

 

CA

 

91206-3758

 

Los Angeles

LEASED

 

45

 

S.DG-LA MESA

 

8491 Fletcher Pkwy

 

La Mesa

 

CA

 

91942-3005

 

San Diego

LEASED

 

46

 

FRESNO

 

7628 N Blackstone Ave

 

Fresno

 

CA

 

93720-4300

 

Fresno

LEASED

 

48

 

S.JOS-SAN JOSE

 

944 Blossom Hill Rd Ste A

 

San Jose

 

CA

 

95123-1202

 

Santa Clara

LEASED

 

49

 

BAY-DALY CITY

 

5045 Junipero Serra Blvd

 

Daly City

 

CA

 

94014-3217

 

San Mateo

LEASED

 

52

 

S.JOS-SUNNYVALE

 

725 Sunnyvale Saratoga Rd

 

Sunnyvale

 

CA

 

94087-1310

 

Santa Clara

LEASED

 

53

 

PHX-PHOENIX/CAMELBACK

 

301 E Camelback Rd

 

Phoenix

 

AZ

 

85012-1613

 

Maricopa

LEASED

 

60

 

LA-LA HABRA

 

1721 W Imperial Hwy Ste A

 

La Habra

 

CA

 

90631-6940

 

Orange

LEASED

 

63

 

LA-ORANGE

 

665 N Tustin St Unit Z

 

Orange

 

CA

 

92867-7148

 

Orange

LEASED

 

64

 

LA-RANCHO CUCAMONGA

 

10582 Foothill Blvd Ste 170

 

Rancho Cucamonga

 

CA

 

91730-7607

 

San Bernardino

LEASED

 

65

 

LA-TORRANCE/ROLLING HILLS

 

2750 Pacific Coast Hwy

 

Torrance

 

CA

 

90505-7002

 

Los Angeles

LEASED

 

66

 

LA-HUNTINGTON BEACH

 

7041 Yorktown Ave Ste 101

 

Huntington Beach

 

CA

 

92648-2463

 

Orange

LEASED

 

68

 

SAC-CITRUS HEIGHTS

 

7829 Greenback Ln

 

Citrus Heights

 

CA

 

95610-5909

 

Sacramento

LEASED

 

70

 

SAC-ARDEN

 

2345 Arden Way

 

Sacramento

 

CA

 

95825-4035

 

Sacramento

LEASED

 

72

 

SAC-ELK GROVE

 

7401 Laguna Blvd Ste 120

 

Elk Grove

 

CA

 

95758-5066

 

Sacramento

LEASED

 

73

 

BAY-REDWOOD CITY

 

1680 El Camino Real

 

Redwood City

 

CA

 

94063-2108

 

San Mateo

LEASED

 

74

 

MODESTO

 

3801 Pelandale Ave Ste F-3

 

Modesto

 

CA

 

95356-8705

 

Stanislaus

LEASED

 

77

 

S.DG-LA JOLLA

 

8827 Villa La Jolla Rd

 

La Jolla

 

CA

 

92037-1949

 

San Diego

LEASED

 

78

 

LA-LONG BEACH MARKETPLACE

 

6415 Pacific Coast Hwy

 

Long Beach

 

CA

 

90803-4201

 

Los Angeles

LEASED

 

79

 

LA-PALM DESERT

 

72513 Hwy 111

 

Palm Desert

 

CA

 

92260-3306

 

Riverside

LEASED

 

80

 

STOCKTON

 

6575 Pacific Ave

 

Stockton

 

CA

 

95207-3717

 

San Joaquin

LEASED

 

82

 

LA-VENTURA

 

4738-4 Telephone Rd Ste E4

 

Ventura

 

CA

 

93003-5234

 

Ventura

LEASED

 

83

 

S.DG-ESCONDIDO

 

1106 W Valley Pkwy

 

Escondido

 

CA

 

92025-2559

 

San Diego

LEASED

 

86

 

LA-MONTCLAIR

 

8831 Central Ave

 

Montclair

 

CA

 

91763-1618

 

San Bernardino

LEASED

 

87

 

LA-THOUSAND OAKS

 

173 N Moorpark Rd Ste A

 

Thousand Oaks

 

CA

 

91360-4401

 

Ventura

LEASED

 

89

 

S.DG-ENCINITAS

 

1092 N El Camino Real Ste B

 

Encinitas

 

CA

 

92024-1320

 

San Diego

LEASED

 

90

 

LA-HERMOSA BEACH

 

1559 Pacific Coast Hwy

 

Hermosa Beach

 

CA

 

90254-3265

 

Los Angeles

LEASED

 

93

 

S.DG-OCEANSIDE

 

2550 Vista Way

 

Oceanside

 

CA

 

92054-6175

 

San Diego

LEASED

 

94

 

S.DG-RANCHO BERNARDO

 

16771 Bernardo Center Dr

 

San Diego

 

CA

 

92128-2509

 

San Diego

LEASED

 

96

 

SAC-ROSEVILLE/DOUGLAS

 

1850 Douglas Blvd

 

Roseville

 

CA

 

95661-3682

 

Placer

LEASED

 

201

 

LA-SANTA CLARITA

 

26613 Bouquet Canyon Rd

 

Saugus

 

CA

 

91354-2357

 

Los Angeles

LEASED

 

202

 

S.JOS-CAMPBELL

 

1730 S Bascom Ave

 

Campbell

 

CA

 

95008-0608

 

Santa Clara

LEASED

 

203

 

VEGAS-RAINBOW

 

2111 N Rainbow Blvd

 

Las Vegas

 

NV

 

89108-7052

 

Clark

LEASED

 

204

 

VEGAS-HENDERSON

 

1445 W Sunset Rd Ste 6

 

Henderson

 

NV

 

89014-6674

 

Clark

LEASED

 

207

 

S.DG-MISSION VALLEY

 

1530 Camino De La Reina Ste C2

 

San Diego

 

CA

 

92108-1527

 

San Diego

LEASED

 

208

 

RENO

 

4809 Kietzke Ln

 

Reno

 

NV

 

89509-6549

 

Washoe

LEASED

 

209

 

PORT-BEAVERTON

 

11715 SW Beaverton Hillsdale Hwy

 

Beaverton

 

OR

 

97005-2992

 

Washington

LEASED

 

211

 

LA-LONG BEACH TOWNE CENTER

 

7615 Carson Blvd

 

Long Beach

 

CA

 

90808-2367

 

Los Angeles

LEASED

 

213

 

PHX-SCOTTSDALE

 

15745 N Hayden Rd

 

Scottsdale

 

AZ

 

85260-1919

 

Maricopa

LEASED

 

214

 

LA-ALISO VIEJO

 

26775 Aliso Creek Rd

 

Aliso Viejo

 

CA

 

92656-2887

 

Orange

LEASED

 

215

 

LA-WOODLAND HILLS

 

21480 Victory Blvd

 

Woodland Hills

 

CA

 

91367-2422

 

Los Angeles

LEASED

 

216

 

SANTA ROSA

 

2815 Santa Rosa Ave

 

Santa Rosa

 

CA

 

95407-7627

 

Sonoma

LEASED

 

218

 

REDDING

 

917 Dana Dr Ste C

 

Redding

 

CA

 

96003-4020

 

Shasta

LEASED

 

220

 

BAY-SAN FRANCISCO/GEARY

 

5600 Geary Blvd

 

San Francisco

 

CA

 

94121-2215

 

San Francisco

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

221

 

BAY-SAN MATEO

 

180 E 3rd Ave

 

San Mateo

 

CA

 

94401-4013

 

San Mateo

LEASED

 

222

 

PORT-LAKE OSWEGO

 

16130 Boones Ferry Rd

 

Lake Oswego

 

OR

 

97035-4202

 

Clackamas

LEASED

 

224

 

SEA-PUYALLUP

 

3705 S Meridian Ave Ste B

 

Puyallup

 

WA

 

98373-3715

 

Pierce

LEASED

 

225

 

SEA-REDMOND

 

7221 170th Ave NE

 

Redmond

 

WA

 

98052-4485

 

King

LEASED

 

226

 

SEA-DOWNTOWN

 

1513 Third Ave

 

Seattle

 

WA

 

98101-1611

 

King

LEASED

 

227

 

TUCSON-BROADWAY

 

5460 E Broadway Blvd Ste 324

 

Tucson

 

AZ

 

85711-3812

 

Pima

LEASED

 

228

 

SEA-SHORELINE

 

15909 Westminster Way

 

Seattle

 

WA

 

98133-5929

 

King

LEASED

 

229

 

BAY-SAN RAMON

 

2431 San Ramon Valley Blvd

 

San Ramon

 

CA

 

94583-1549

 

Contra Costa

LEASED

 

230

 

MONTEREY

 

498 Del Monte Center

 

Monterey

 

CA

 

93940-6159

 

Monterey

LEASED

 

231

 

SAN LUIS OBISPO

 

647 Higuera St

 

San Luis Obispo

 

CA

 

93401-3510

 

San Luis Obispo

LEASED

 

232

 

BAY-BERKELEY

 

2450 Shattuck Ave

 

Berkeley

 

CA

 

94704-2029

 

Alameda

LEASED

 

234

 

DFW-NORTH RICHLAND HILLS

 

6035 S Precinct Line Rd

 

North Richland Hills

 

TX

 

76180-5410

 

Tarrant

LEASED

 

235

 

HSTN-BELLAIRE

 

3057 W Holcombe Blvd

 

Houston

 

TX

 

77025-1504

 

Harris

LEASED

 

236

 

SEA-ISSAQUAH

 

1802 12th Ave NW Ste A-1

 

Issaquah

 

WA

 

98027-8934

 

King

LEASED

 

237

 

HSTN-GALLERIA

 

5144 Richmond Ave

 

Houston

 

TX

 

77056-6702

 

Harris

LEASED

 

238

 

LA-RANCHO SANTA MARGARITA

 

30505 Avenida de las Flores

 

Rancho Santa Margarita

 

CA

 

92688-3939

 

Orange

LEASED

 

239

 

SAC-FOLSOM

 

2761 E Bidwell St Ste 200

 

Folsom

 

CA

 

95630-6409

 

Sacramento

LEASED

 

240

 

VEGAS-SUMMERLIN

 

9765 W Charleston Blvd

 

Las Vegas

 

NV

 

89117-7536

 

Clark

LEASED

 

241

 

DFW-PLANO

 

1801 Preston Rd Ste D

 

Plano

 

TX

 

75093-5104

 

Collin

LEASED

 

242

 

DFW-FRISCO

 

3333 Preston Rd Ste 112

 

Frisco

 

TX

 

75034-9013

 

Collin

LEASED

 

243

 

DEN-DENVER/COLORADO BLVD

 

1685 S Colorado Blvd Ste L

 

Denver

 

CO

 

80222-4035

 

Denver

LEASED

 

244

 

SEA-LYNNWOOD

 

18420 33rd Ave W Ste G

 

Lynnwood

 

WA

 

98037-4713

 

Snohomish

LEASED

 

246

 

DFW-SOUTHLAKE

 

3020 E Southlake Blvd

 

Southlake

 

TX

 

76092-6618

 

Tarrant

LEASED

 

247

 

TUCSON-FOOTHILL MALL

 

2270 W Ina Rd Ste 100

 

Tucson

 

AZ

 

85741-2649

 

Pima

LEASED

 

248

 

HSTN-KATY

 

20260 Katy Frwy Ste C-1

 

Katy

 

TX

 

77449-7500

 

Harris

LEASED

 

251

 

DFW-DALLAS/INWOOD VILLAGE

 

5360 W Lovers Ln Ste 208

 

Dallas

 

TX

 

75209-4380

 

Dallas

LEASED

 

252

 

FAIRFIELD

 

1580 Gateway Blvd Ste B

 

Fairfield

 

CA

 

94533-6901

 

Solano

LEASED

 

255

 

LA-LAGUNA NIGUEL

 

32341 Street of the Golden Lantern Ste D

 

Laguna Niguel

 

CA

 

92677-5343

 

Orange

LEASED

 

256

 

DFW-FT WORTH/CHAPEL HILL

 

4701 West Frwy Ste 300

 

Fort Worth

 

TX

 

76107-5498

 

Tarrant

LEASED

 

259

 

LA-RIVERSIDE

 

3780 Tyler St

 

Riverside

 

CA

 

92503-4161

 

Riverside

LEASED

 

260

 

DEN-HIGHLANDS RANCH

 

9579 S University Blvd Ste 600

 

Highlands Ranch

 

CO

 

80216-7803

 

Douglas

LEASED

 

263

 

HSTN-BAYBROOK

 

1027 W Bay Area Blvd

 

Webster

 

TX

 

77598-4047

 

Harris

LEASED

 

264

 

CHICO

 

2015 Forest Ave Ste B

 

Chico

 

CA

 

95928-7620

 

Butte

LEASED

 

265

 

BAKERSFIELD

 

9010 Rosedale Hwy

 

Bakersfield

 

CA

 

93312-2160

 

Kern

LEASED

 

267

 

LA-BURBANK

 

1565 N Victory Pl

 

Burbank

 

CA

 

91502-1647

 

Los Angeles

LEASED

 

269

 

LA-MANHATTAN BEACH

 

5340 W Rosencrans Ave Ste D

 

Hawthorne

 

CA

 

90250-6646

 

Los Angeles

LEASED

 

270

 

SEA-WOODINVILLE

 

13970 NE Mill Pl

 

Woodinville

 

WA

 

98072-3531

 

King

LEASED

 

272

 

VEGAS-SILVERADO

 

9887 S Eastern Ave Ste F3

 

Las Vegas

 

NV

 

89123-6949

 

Clark

LEASED

 

273

 

LA-PASADENA/HASTINGS RANCH

 

3725 E Foothill Blvd

 

Pasadena

 

CA

 

91107-3110

 

Los Angeles

LEASED

 

275

 

LA-LA CANADA

 

475 Foothill Blvd

 

La Canada

 

CA

 

91011-3555

 

Los Angeles

LEASED

 

277

 

BOISE

 

8101 W Emerald St

 

Boise

 

ID

 

83704-9028

 

Ada

LEASED

 

279

 

FT COLLINS

 

4021 S College Ave

 

Fort Collins

 

CO

 

80525-3039

 

Larimer

LEASED

 

280

 

AUS-SUNSET VALLEY

 

5400 Brodie Ln Ste 920

 

Austin

 

TX

 

78745-2527

 

Travis

LEASED

 

281

 

LA-CHINO HILLS

 

4005 Grand Ave Ste A

 

Chino Hills

 

CA

 

91710-5424

 

San Bernardino

LEASED

 

282

 

COLORADO SPRINGS

 

7330 N Academy Blvd

 

Colorado Springs

 

CO

 

80920-3189

 

El Paso

LEASED

 

283

 

HSTN-SUGARLAND

 

16322 Southwest Fwy

 

Sugarland

 

TX

 

77479-2371

 

Fort Bend

LEASED

 

284

 

SEA-SOUTHCENTER

 

17570 Southcenter Pkwy

 

Tukwila

 

WA

 

98188-3703

 

King

LEASED

 

285

 

LA-HOLLYWEST

 

5453 Hollywood Blvd

 

Los Angeles

 

CA

 

90027-3405

 

Los Angeles

 

--------------------------------------------------------------------------------


 

OWNED OR
LEASED

 

LOCATION/
STORE #

 

LOCATION NAME

 

ADDRESS

 

CITY

 

ST

 

ZIP CODE/
POSTAL CODE

 

COUNTY/
PROVINCE

LEASED

 

286

 

DFW-DALLAS/GALLERIA

 

14060 Dallas Pkwy Ste A

 

Dallas

 

TX

 

75240-4349

 

Dallas

LEASED

 

287

 

BAY-EMERYVILLE

 

5618 Bay St

 

Emeryville

 

CA

 

94608-2408

 

Alameda

LEASED

 

289

 

S.DG-SOLANO BEACH

 

166 S Solana Hills Dr

 

Solano Beach

 

CA

 

92075-2003

 

San Diego

LEASED

 

290

 

ATL-EAST COBB

 

1197 Johnson Ferry Rd Ste 300

 

Marietta

 

GA

 

30068-2718

 

Cobb

LEASED

 

292

 

AUS-ARBORETUM

 

9503 Research Blvd Ste 550

 

Austin

 

TX

 

78759-5882

 

Travis

LEASED

 

294

 

SEA-BELLEVUE

 

10515 Main St

 

Bellevue

 

WA

 

98004-5904

 

King

LEASED

 

296

 

ATL-SANDY SPRINGS

 

6255 Roswell Rd NE Ste 52

 

Atlanta

 

GA

 

30328-3294

 

Fulton

LEASED

 

297

 

DFW-FLOWER MOUND

 

6101 Long Prairie Rd Ste 140

 

Flower Mound

 

TX

 

75028-6204

 

Denton

LEASED

 

298

 

HSTN-WOODLANDS

 

9595 Six Pines Dr Suite 1270

 

The Woodlands

 

TX

 

77380-1493

 

Montgomery

LEASED

 

300

 

SAC-ROSEVILLE/FAIRWAY

 

10333 Fairway Dr Ste 160

 

Roseville

 

CA

 

95678-1998

 

Placer

LEASED

 

305

 

LA-NORTHRIDGE

 

10151-B Reseda Blvd

 

Northridge

 

CA

 

91324-1454

 

Los Angeles

LEASED

 

307

 

BAY-BRENTWOOD

 

5561 Lone Tree Way Suite 100

 

Brentwood

 

CA

 

94513-5316

 

Contra Costa

LEASED

 

308

 

LA-LAKE FOREST

 

23622 El Toro Rd Ste A

 

Lake Forest

 

CA

 

92630-4740

 

Orange

LEASED

 

309

 

LA-CULVER CITY

 

5359 S Sepulveda Blvd

 

Culver City

 

CA

 

90230-5215

 

Los Angeles

LEASED

 

310

 

LA-SIMI VALLEY

 

2944 Tapo Canyon Rd Ste A

 

Simi Valley

 

CA

 

93063-0903

 

Ventura

LEASED

 

311

 

LA-REDLANDS

 

9950 Alabama St

 

Redlands

 

CA

 

92374-2036

 

San Bernardino

 

--------------------------------------------------------------------------------


 

 

 

NEW or
RELO

 

Store #

 

LOCATION

 

STATE

 

LEASE
DATE
(week of)
(forecast
or actual)

 

LEASE
SIGNED

 

MICHAELS STORES, INC. - LEASES SIGNED FOR STORES NOT YET OPEN

 

1

 

N

 

1061

 

1061 N.ORL-SLIDELL, LA

 

LA

 

11/2/11

 

Y

 

2

 

N

 

1063

 

1063 FALMOUTH, MA

 

MA

 

7/28/11

 

Y

 

3

 

N

 

1064

 

1064 RAL-HOLLY SPRINGS, NC

 

NC

 

6/1/11

 

Y

 

4

 

N

 

1074

 

1074 LA-STUDIO CITY, CA

 

CA

 

9/29/11

 

Y

 

5

 

N

 

1079

 

1079 BIRM-BESSEMER, AL

 

AL

 

11/2/11

 

Y

 

6

 

N

 

1081

 

1081 BOS-CAMBRIDGE, MA

 

MA

 

7/22/11

 

Y

 

7

 

N

 

1082

 

1082 HUNTSVILLE, AL

 

AL

 

2/1/12

 

Y

 

8

 

N

 

1087

 

1087 SEA-GIG HARBOR, WA

 

WA

 

7/3/12

 

Y

 

9

 

N

 

1089

 

1089 WAYNESVILLE, NC

 

NC

 

8/19/11

 

Y

 

10

 

N

 

1091

 

1091 AMERICAN FORKS, UT

 

UT

 

8/13/12

 

Y

 

11

 

N

 

1093

 

1093 BALT-OWINGS MILLS, MD

 

MD

 

2/1/12

 

Y

 

12

 

N

 

1094

 

1094 BOWLING GREEN, KY

 

KY

 

1/31/12

 

Y

 

 

--------------------------------------------------------------------------------


 

13

 

N

 

1098

 

1098 NWK-EDGEWATER, NJ

 

NJ

 

3/26/12

 

Y

 

14

 

N

 

1099

 

1099 MPHS-OLIVE BRANCH, TN

 

TN

 

10/7/11

 

Y

 

15

 

N

 

1151

 

1151 MPHS-COLLIERVILLE, TN

 

TN

 

9/23/11

 

Y

 

16

 

N

 

1152

 

1152 WESTERLY, RI

 

RI

 

3/20/12

 

Y

 

17

 

N

 

1153

 

1153 EPPING, NH

 

NH

 

1/23/12

 

Y

 

18

 

N

 

1155

 

1155 HART-MANSFIELD, CT

 

CT

 

11/21/11

 

Y

 

19

 

N

 

1164

 

1164 FT. OGLETHORPE, GA

 

GA

 

3/26/12

 

Y

 

20

 

N

 

1166

 

1166 COLUMBUS-GRACELAND, OH

 

OH

 

3/23/12

 

Y

 

21

 

N

 

1169

 

1169 GRANBURY, TX

 

TX

 

3/28/12

 

Y

 

22

 

N

 

1173

 

1173 NYC-QUEENS/FRESH MEADOWS, NY

 

NY

 

6/13/12

 

Y

 

23

 

N

 

1175

 

1175 ATL-BETHLEHEM/WINDER, GA

 

GA

 

7/12/12

 

Y

 

24

 

N

 

1178

 

1178 MSP-MINNEAPOLIS/ QUARRY, MN

 

MN

 

6/29/12

 

Y

 

25

 

R

 

1179

 

1179 CHI-EVERGREEN, IL

 

IL

 

9/7/12

 

Y

 

26

 

N

 

1183

 

1183 BOS-NEWTON, MA

 

MA

 

5/25/12

 

Y

 

27

 

N

 

1225

 

1225 NYC-BROOKLYN/GATEWAY, NY

 

NY

 

2/15/12

 

Y

 

 

--------------------------------------------------------------------------------


 

28

 

R

 

5017

 

5017 ST.L-FLORISSANT, MO (8610)

 

MO

 

2/27/12

 

Y

 

29

 

R

 

5024

 

5024 PANAMA CITY BEACH, FL (9523)

 

FL

 

10/27/11

 

Y

 

30

 

R

 

5035

 

5035 LA-One West Side, CA (3020)

 

CA

 

5/30/12

 

Y

 

31

 

R

 

5038

 

5038 AUS-LAKELINE, TX (4851)

 

TX

 

7/10/12

 

Y

 

32

 

R

 

5041

 

5041 DEN-AURORA, CO (7005)

 

CO

 

7/27/12

 

Y

 

33

 

R

 

5045

 

S.DG-POWAY, CA

 

CA

 

9/7/12

 

Y

 

34

 

R

 

5049

 

5049 DEN-WESTMINSTER, CO (7002)

 

CO

 

10/13/12

 

Y

 

35

 

N

 

9035

 

9035 VA BCH-WILLIAMSBURG, VA

 

VA

 

2/16/11

 

Y

 

36

 

R

 

9197

 

9197 CHI-CHICAGO/42ND & PULASKI, IL (9565)

 

IL

 

4/25/11

 

Y

 

MICHAELS OF CANADA, ULC. - LEASES SIGNED FOR STORES NOT YET OPEN

 

1

 

N

 

3982

 

3982 TOR-PICKERING, ON

 

ON

 

11/29/10

 

Y

 

2

 

N

 

3989

 

3989 TOR-MILTON, ON

 

ON

 

11/3/11

 

Y

 

3

 

N

 

3990

 

3990 TOR-TORONTO/ST. CLAIR, ON

 

ON

 

7/25/12

 

Y

 

4

 

N

 

4902

 

4902 OWEN SOUND, ON

 

ON

 

10/6/11

 

Y

 

5

 

N

 

4904

 

4904 BRANTFORD, ON

 

ON

 

10/25/11

 

Y

 

 

--------------------------------------------------------------------------------


 

6

 

N

 

4911

 

4911 SPRUCE GROVE, AB

 

AB

 

2/14/12

 

Y

 

7

 

N

 

4913

 

4913 ORILLIA, ON

 

ON

 

12/22/11

 

Y

 

8

 

N

 

4951

 

4951 MONTREAL-LAVAL CENTRE, QC

 

QC

 

11/22/11

 

Y

 

9

 

N

 

4952

 

4952 MONTREAL-VAUDREUIL, QC

 

QC

 

12/31/10

 

Y

 

10

 

N

 

4953

 

4953 ST.JEAN-SUR RICHELIEU, QC

 

QC

 

12/31/10

 

Y

 

11

 

N

 

4954

 

4954 MON-LAVAL-EAST, QC

 

QC

 

6/1/11

 

Y

 

12

 

N

 

4955

 

4955 LACHENAIE, QC

 

QC

 

2/10/11

 

Y

 

13

 

N

 

4956

 

4956 ST.JEROME, QC

 

QC

 

2/22/11

 

Y

 

14

 

N

 

4957

 

4957 MON-LASALLE, QC

 

QC

 

11/9/11

 

Y

 

15

 

N

 

4958

 

4958 DRUMMONDVILLE, QC

 

QC

 

7/25/12

 

Y

 

16

 

N

 

4959

 

4959 GATINEAU, QC

 

QC

 

9/2/11

 

Y

 

17

 

N

 

4960

 

4960 MON-ST. CONSTANT, QC

 

QC

 

3/9/12

 

Y

 

 

--------------------------------------------------------------------------------


 

OTHER LOCATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owned or

 

 

 

 

 

 

 

 

 

 

Cost Code/Name

 

Lease #/Name

 

Street Address

 

City

 

State

 

Postal

 

Sq.Ft.

 

Leased

 

Facility Type

 

Master Lessor

 

Address

 

Attn:

 

Phone

MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01821 - HASLET, TX - ALLIANCE
DISTRIBUTION CENTER

 

900019 - HASLET, TX - ALLIANCE
DISTRIBUTION CENTER

 

860 WESTPORT PARKWAY

 

FT. WORTH

 

TX

 

76177

 

432,584

 

Leased

 

Distribution
Center

 

THREE HARBOR REALTY LLC

 

10689 N. PENNSYLVANIA STREET,
SUITE 100
INDIANAPOLIS, IN 46280

 

DAVID N. ESKENAZI

 

(317) 925-9011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01822 - CENTRALIA, WA -
DISTRIBUTION CENTER

 

900029 - CENTRALIA, WA -
DISTRIBUITON CENTER

 

208 HOSS ROAD
CENTRALIA-NORTH
CORPORATE PARK

 

CENTRALIA

 

WA

 

98531

 

717,953

 

Leased

 

Distribution
Center

 

CENTRALIA NORTH, LLC

 

C/O TARRAGON PROPERTY
SERVICES, LLC
1302 PUYALLUP STREET, SUITE A
SUMNER, WA 98390

 

 

 

(206) 233-9600

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01824 - LANCASTER, CA -
DISTRIBUTION CENTER

 

900021 - LANCASTER, CA -
DISTRIBUTION CENTER

 

3501 W. AVENUE H

 

LANCASTER

 

CA

 

93536

 

464,482

 

Leased

 

Distribution
Center

 

US INDUSTRIAL REIT II

 

9830 COLONNADE BOULEVARD,
SUITE 600
SAN ANTONIO, TX 78230-2239

 

ATTN: GENERAL COUNSEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01824 - LANCASTER, CA -
DISTRIBUTION CENTER

 

900026 - LANCASTER, CA
DISTRIBUTION CENTER EXPANSION

 

3501 W. AVENUE H

 

LANCASTER

 

CA

 

93536

 

298,368

 

Leased

 

Distribution
Center

 

US INDUSTRIAL REIT II

 

9830 COLONNADE BOULEVARD,
SUITE 600
SAN ANTIONO, TX 78230-2239

 

GENERAL COUNSEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01827 - JACKSONVILLE, FL -
DISTRIBUTION CENTER

 

900015 - JACKSONVILLE, FL -
DISTRIBUTION CENTER

 

9200 WEST BEAVER STREET

 

JACKSONVILLE

 

FL

 

32220

 

506,153

 

Leased

 

Distribution
Center

 

MIKE JACKSONVILLE FL, LLC

 

C/O NEARON ENTERPRISES
500 LA GONDA WAY, SUITE 210
DANVILLE, CA 94526

 

GREGORY CHABOLLA

 

(925) 743-3300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01827- JACKSONVILLE, FL
SEASONAL WAREHOUSE

 

900032 - JACKSONVILLE, FL
SEASONAL WAREHOUSE

 

4300 BULLS BAY HIGHWAY
WESTSIDE INDUSTRIAL PARK

 

JACKSONVILLE

 

FL

 

32219

 

270,000

 

Leased

 

Seasonal
Warehouse

 

STONE MOUNTAIN INDUSTRIAL
PARK, INC.

 

P. O. BOX 67
TUCKER, GA 30085-0067

 

 

 

(770) 200-3614

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01828 - HAZLETON, PA -
DISTRIBUTION CENTER

 

900025 - HAZLETON, PA -
DISTRIBUTION CENTER

 

60 GREEN MOUNTAIN ROAD
HUMBOLDT INDUSTRIAL PARK
WEST

 

HAZLETON

 

PA

 

18201

 

692,273

 

Leased

 

Distribution
Center

 

60 GREEN MOUNTAIN, LLC

 

C/O MERICLE DEVELOPMENT
CORP
100 BALTIMORE DRIVE
WILKES-BARRE, PA 18702

 

ATTN: ROBERT K. MERICLE

 

(570) 823-1100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01828 - HAZLETON, PA -
SEASONAL WAREHOUSE

 

900031 - HAZLETON, PA - SEASONAL
WAREHOUSE

 

63 GREEN MOUNTAIN ROAD
HUMBOLDT INDUSTRIAL PARK

 

HAZLETON

 

PA

 

18202-9254

 

312,321

 

Leased

 

Seasonal
Warehouse

 

63 GREEN MOUNTAIN, LLC

 

100 BALTIMORE DRIVE
EAST MOUNTAIN CORPORATE
CENTER
WILKES-BARRE, PA 18702

 

ROBERT K. MERICLE, PRESIDENT

 

(570) 823-1100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01829 - NEW LENOX, IL -
DISTRIBUTION CENTER

 

900027 - NEW LENOX, IL -
DISTRIBUTION CENTER

 

2400 WEST HAVEN AVENUE
CHERRY HILL BUSINESS PARK

 

NEW LENOX

 

IL

 

60451

 

693,185

 

Leased

 

Distribution
Center

 

2400 HAVEN LLC

 

C/O NAI HIFFMAN ASSET
MANAGEMENT, LLC
ONE OAKBROOK TERRACE, SUITE
600
OAKBROOK TERRACE, IL 60181

 

ATTN: PAUL DICOSOLA

 

630-317-0746

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AARON BROTHERS - DISTRIBUTION CENTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00610 - RDC Corporate Office

 

100610 - RDC Corporate Office

 

1270 SOUTH GOODRICH BLVD

 

CITY OF
COMMERCE

 

CA

 

90022

 

174,240

 

Leased

 

Distribution
Center

 

TELACU 1270, INC.

 

5400 East Olympic Boulevard, Suite
300
Los Angeles, CA 90022

 

GERALD T. BARHAM, SENIOR VICE
PRESIDENT

 

(323) 721-1655

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MICHAELS STORES, INC. - OFFICES AND WAREHOUSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95911 - IRVING, TX (ROYAL TECH
CORP OFFICE)

 

900017 - IRVING, TX (ROYAL TECH
CORP OFFICE)

 

8000 BENT BRANCH DRIVE

 

IRVING

 

TX

 

75063

 

139,808

 

Leased

 

Corporate Office

 

TIC ROYAL TECH CENTER, LP

 

C/O CAPHARBOR PROPERTY
MANAGEMENT, LLC
101 N. MAIN STREET, SUITE 1203
GREENVILLE, SC 29601

 

 

 

(800) 431-2834

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owned or

 

 

 

 

 

 

 

 

 

 

Cost Code/Name

 

Lease #/Name

 

Street Address

 

City

 

State

 

Postal

 

Sq.Ft.

 

Leased

 

Facility Type

 

Master Lessor

 

Address

 

Attn:

 

Phone

95911 - IRVING, TX (ROYAL TECH
CORP OFFICE)

 

900017 - IRVING, TX (ROYAL TECH
CORP OFFICE)

 

2910 WEST BEND DRIVE

 

IRVING

 

TX

 

75063

 

76,964

 

Leased

 

Corporate Office

 

TIC ROYAL TECH CENTER, LP

 

C/O CAPHARBOR PROPERTY
MANAGEMENT, LLC
101 N. MAIN STREET, SUITE 1203
GREENVILLE, SC 29601

 

 

 

(800) 431-2834

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95912 - COPPELL SATELLITE
OFFICE, TX

 

900024 - COPPELL SATELLITE OFFICE,
TX

 

1221 SOUTH BELTLINE ROAD,
SUITE 500

 

COPPELL

 

TX

 

75019

 

67,200

 

Leased

 

Corporate Office

 

RREEF COPPELL COMMERCE
CENTER, L.P.

 

RREEF ASSET MANAGER
200 CRESENT COURT SUITE 500
DALLAS, TX 75201

 

 

 

(214) 740-7934

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95917 - RIDGEPOINT DR.
CORP.OFC, TX

 

900035 - RIDGEPOINT DR. CORP. OFC,
TX

 

8001 RIDGEPOINT DRIVE

 

IRVING

 

TX

 

75063

 

79,542

 

Leased

 

Corporate Office

 

PS BUSINESS PARKS, L.P.

 

1850 CROWN DRIVE, SUITE 1100
DALLAS, TX 75234

 

ATTN: PROPERTY MANAGER

 

(214) 340-0782

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95914 - PRESTAGE/PLANOGRAM-
COPPELL, TX

 

900028 - PRESTAGE/PLANOGRAM-
COPPELL, TX

 

1461 SOUTH BELTLINE ROAD,
SUITE 350

 

COPPELL

 

TX

 

75019

 

29,320

 

Leased

 

Warehouse

 

RREEF AMERICA REIT II
PORTFOLIO, L.P.

 

RREEF ASSET MANAGER
200 CRESENT COURT, SUITE 560
DALLAS, TX 75201

 

 

 

214 740-7928

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARTISTREE, INC. - MANUFACTURING FACILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06500 - CAROLINA ART & FRAME
(EAST)

 

706612 - CAROLINA ART & FRAME
(EAST)

 

1060 INDUSTRIAL PARK DRIVE

 

KERNERSVILLE

 

NC

 

27284

 

41,460

 

Leased

 

Manufacturing

 

RICHARD S. GRONER AND SALLIE
H. GRONER

 

P.O. BOX 5768
32 NEWCASTLE PLACE
PINEHURST, NC 28374

 

 

 

(910) 295-6809

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06502 - CAROLINA ART & FRAME
(WEST)

 

706613 - CAROLINA ART & FRAME
(WEST)

 

1060 INDUSTRIAL PARK DRIVE

 

KERNERSVILLE

 

NC

 

27284

 

24,775

 

Leased

 

Manufacturing

 

RICHARD S. GRONER AND SALLIE
H. GRONER

 

P. O. BOX 5768
32 NEWCASTLE PLACE
PINEHURST, NC 28374

 

 

 

(910) 295-6809

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06610 - ARTISTREE, CITY OF
INDUSTRY, CA

 

706618 - ARTISTREE, CITY OF
INDUSTRY, CA

 

2720 S. PELLISSIER PLACE

 

CITY OF INDUSTRY

 

CA

 

90601

 

90,000

 

Leased

 

Manufacturing

 

CROSSROADS PROPERTIES I

 

13191 CROSSROADS PARKWAY
NORTH
6TH FLOOR
CITY OF INDUSTRY, CA 91746

 

TERRY BAKER

 

(562) 948-4341

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06612 - ARTISTREE,
KERNERSVILLE, NC

 

706617 - ARTISTREE, KERNERSVILLE,
NC

 

1350 BRIDGEPORT Dr., Suite 21

 

KERNERSVILLE

 

NC

 

27284

 

90,000

 

Leased

 

Manufacturing

 

COMPLETE PROPERTIES, INC.

 

1349-C SOUTH PARK DRIVE
KERNERSVILLE, NC 27284

 

ATTN: JEFF HUNTER

 

(336) 996-5000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81551 - ARTISTREE, COPPELL, TX

 

706614 - ARTISTREE, COPPELL, TX

 

850 NORTH LAKE DRIVE

 

COPPELL

 

TX

 

75019

 

230,400

 

Leased

 

Manufacturing

 

BRE/DP TX LLC

 

INDCOR PROPERTIES
TWO NORTH RIVERSIDE PLAZA,
SUITE 2350
CHICAGO, IL 60606

 

LEASE ADMINISTRATION

 

(312) 466-3565

 

--------------------------------------------------------------------------------

 


 

STORAGE AGREEMENTS

 

STORAGE REPORT 2012 FISCAL YEAR

 

Store #

 

State

 

Location

 

Store’s Address

 

County

 

Commence

 

Expire

 

Description

 

Size

2008

 

CA

 

LA -GLENDALE

 

219 N Glendale Ave Glendale CA 91206-4455

 

Los Angeles

 

11/21/2001

 

MTM

 

DRY STORAGE AT GLENDALE

 

1,850

2747

 

AZ

 

PRESCOTT

 

3250 Gateway Blvd Ste 504 Prescott AZ 86303-6859

 

Yavapai

 

2/1/2012

 

1/31/2013

 

528 A

 

100

2747

 

AZ

 

PRESCOTT

 

3250 Gateway Blvd Ste 504 Prescott AZ 86303-6859

 

Yavapai

 

2/1/2012

 

1/31/2013

 

528 B

 

100

2863

 

FL

 

TAMPA-ST. PETERSBURG

 

2026 66th St N St Petersburg FL 33710-4710

 

Pinellas

 

11/1/2005

 

2/29/2012

 

UNIT 102

 

800

3007

 

CA

 

LA-WHOLESALE

 

738 Wall St Los Angeles CA 90014-2316

 

Los Angeles

 

9/1/2011

 

11/17/2012

 

2 CONTAINERS

 

 

3008

 

CA

 

LA - TORRANCE

 

4240 Pacific Coast Hwy Torrance CA 90505-5526

 

Los Angeles

 

1/1/2007

 

MTM

 

1 INLINE SPACE

 

 

3024

 

CA

 

LA- LA VERNE

 

1951 Foothill Blvd La Verne CA 91750-3501

 

Los Angeles

 

MTM

 

MTM

 

INLINE SPACE

 

 

3037

 

CA

 

LA - HUNTINGTON BEACH

 

7600A Edinger Ave Huntington Beach CA 92647-3605

 

Orange

 

4/15/2005

 

2/28/2014

 

TRAILERS

 

6

3101

 

IA

 

DES MOINES - WEST

 

1404 22nd St West Des Moines IA 50266-1403

 

Polk

 

9/22/2004

 

2/28/2013

 

MEZZANINE FLOOR-180 Days

 

3,000

3135

 

CA

 

SAC - RANCHO CORDOVA

 

10913 Olson Dr Rancho Cordova CA 95670-5659

 

Sacramento

 

7/1/2005

 

30 Days

 

TWO TRAILERS Jan - Sept

 

2

3701

 

MN

 

MSP - ROSEVILLE

 

2100 N Snelling Ave Roseville MN 55113-6000

 

Ramsey

 

MTM

 

MTM

 

BASEMENT

 

2,000

5010

 

AZ

 

PHX-GLENDALE

 

5725 W. Bell Road

 

Glendale

 

1/1/2012

 

2/28/2013

 

TRAILERS

 

1

9002

 

FL

 

JAX- RIVERPLACE

 

11111 San Jose Blvd Ste 31 Jacksonville FL 32223-7274

 

Duval

 

10/1/2009

 

2/29/2016

 

STORAGE TRAILER UNITS

 

4 UNITS

9445

 

UT

 

SLC-SUGARLAND

 

2236 S 1300 St E Ste D-2 Salt Lake City UT 84106-2803

 

Salt Lake

 

3/1/2010

 

2/28/2015

 

SPACE COA

 

1,200

9547

 

FL

 

FT. LAUD- CORAL SPRINGS

 

2075 N University Dr Coral Springs FL 33071-6132

 

Broward

 

12/1/2010

 

TBA

 

 

 

2,100

9609

 

FL

 

GAINESVILLE(Remodel STG)

 

3644 SW Archer Rd Gainesville FL 32608-2420

 

Alachua

 

11/1/2007

 

6/30/2011

 

3648A SW ARCHER RD

 

2,000

9811

 

PA

 

PHIL - KING OF PRUSSIA

 

200 W DeKalb Pike King of Prussia PA 19406-2327

 

Montgomery

 

9/1/2002

 

MTM

 

146 B TOWN CENTER RD

 

1,200

9882

 

MA

 

BOS-BRAINTREE

 

140 Ivory St Braintree MA 02184-7410

 

Norfolk

 

9/1/2012

 

12/31/2012

 

Storage Space-240 Ivory Street

 

4,800

9974

 

CA

 

LA- TEMECULA

 

27471 Ynez Rd Temecula CA 92591-4612

 

Riverside

 

10/17/2011

 

12/31/2011

 

INLINE SPACE

 

 

 

--------------------------------------------------------------------------------


 

NON-OPERATING REMAINING TERM

 

Owned or Leased

 

Legal Entities

 

Lease Expiration

 

Location #

 

Location Name

 

Address - 1

 

Address - 2

 

City

 

State

 

Zip

 

Country

 

County/Province

MICHAELS STORES, INC. - NON-OPERATING LOCATIONS WITH REMAINING LEASE TERM.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

00106

 

00106 - CHI-PALATINE, IL-CLOSED 09-15-11-RELO #5019

 

749 E. DUNDEE ROAD

 

DEER GROVE CENTER

 

PALATINE

 

IL

 

60074-2819

 

United States

 

COOK

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

6/30/2013

 

00865

 

00865 - DFW-FRISCO, TX-CLOSED 02/02/08

 

2930 PRESTON RD., SUITE 500

 

SOUTH FRISCO VILLAGE

 

FRISCO

 

TX

 

75034-9055

 

United States

 

COLLIN

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

10/31/2013

 

00866

 

00866 - DFW-GREENVILLE AVENUE, TX-CLOSED 02/02/08-SUBLET TO YOGA TIME, LLC

 

5500 GREENVILLE AVENUE, STE 203

 

OLD TOWN SHOPPING CENTER

 

DALLAS

 

TX

 

75206

 

United States

 

DALLAS

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2018

 

01012

 

01012 - ATL-ALPHARETTA, GA-CLOSED 10-05-02-RELO #2875-SUBLET TO DSW SHOES

 

7361 NORTH POINT PARKWAY

 

MANSELL CROSSING

 

ALPHARETTA

 

GA

 

30202

 

United States

 

FULTON

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

01206

 

01206 - S.ANT-WINDSOR, TX

 

8610 FOURWINDS DRIVE

 

WINDSOR PARK CENTRE

 

WINDCREST

 

TX

 

78239

 

United States

 

BEXAR

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2014

 

01569

 

01569 - N ORL-MANDEVILLE, LA-CLOSED 03-15-12-RELO #5023

 

3377 U S HWY 190

 

DEL CHAMPS PLAZA

 

MANDEVILLE

 

LA

 

70471

 

United States

 

ST.TAMMANY

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

8/31/2013

 

01571

 

01571 - DECATUR, AL-CLOSED 2-10-07

 

809-B BELTLINE RD. SW

 

ENGLISH VILLAGE

 

DECATUR

 

AL

 

35601-6337

 

United States

 

MORGAN

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2014

 

02877

 

02877 - JACKSON, MS-CLOSED 05-24-12-RELO #2877

 

6388 RIDGEWOOD

 

RIDGEWOOD COURT

 

JACKSON

 

MS

 

39211-1800

 

United States

 

HINDS

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

9/30/2013

 

03001

 

03001 - LAFAYETTE, LA-CLOSED 09-08-11-RELO #5016

 

5520-H JOHNSTON STREET

 

CENTERPIECE SHOPPING CENTER

 

LAFAYETTE

 

LA

 

70503

 

United States

 

LAFAYETTE PARIS

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

03042

 

03042 - LA-COVINA, CA-CLOSED 09-01-11-RELO #9196

 

1400 NORTH AZUSA AVENUE

 

COVINA TOWN SQUARE

 

COVINA

 

CA

 

91722

 

United States

 

LOS ANGELES

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

03721

 

03721 - POCATELLO, ID-CLOSED 4-22-06-ASSIGNED TO CRAFTS, INC 5-1-06-REVERTED &
SUBLET 05/01/09

 

4150 YELLOWSTONE AVENUE

 

COBBLESTONE CREEK S.C.

 

POCATELLO

 

ID

 

83202-2422

 

United States

 

BANNOCK

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2014

 

03764

 

03764 - HELENA, MT-CLOSED 5-2-06

 

3341 N. MONTANA AVENUE

 

NORTHSIDE CENTER

 

HELENA

 

MT

 

59602-7817

 

United States

 

LEWIS &amp; CLARK

 

--------------------------------------------------------------------------------


 

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

03846

 

03846 - MOBILE, AL-CLOSED 09-15-11-RELO #9193

 

3725 AIRPORT BLVD., SUITE 100C

 

MOBILE FESTIVAL CENTRE

 

MOBILE

 

AL

 

36608

 

United States

 

MOBILE

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

1/31/2014

 

08706

 

08706 - NWK-PARSIPPANY, NJ-CLOSED 4-21-11-RELO #9194

 

3053 ROUTE 46

 

 

 

PARSIPPANY

 

NJ

 

07054-1223

 

United States

 

MORRIS

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

1/31/2013

 

08714

 

08714 - BOS-SAUGUS, MA-CLOSED 07-21-11-RELO #9198

 

1160 BROADWAY

 

SHERMAN PLAZA

 

SAUGUS

 

MA

 

01906-4107

 

United States

 

ESSEX

LEASE

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/29/2020

 

09065

 

09065 - NYC-BRONX/TERMINAL MARKET, NY-CLOSED 08-06-11

 

700 EXTERIOR ST (GATEWAY CENTER BLVD), STE 301A

 

GATEWAY CENTER AT BRONX TERMINAL MARKET

 

BRONX

 

NY

 

10451

 

United States

 

BRONX BOROUGH

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2014

 

09452

 

09452 - CHICO, CA-CLOSED 09-30-10-RELO #9184

 

801 EAST AVENUE, STE 52

 

NORTH VALLEY PLAZA

 

CHICO

 

CA

 

95926

 

United States

 

BUTTE

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

09520

 

09520 - BLOOMINGTON, IL-CLOSED 6-14-12-RELO #5027

 

1500 E. EMPIRE STREET

 

COLONIAL PLAZA

 

BLOOMINGTON

 

IL

 

61701

 

United States

 

MCLEAN

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

1/31/2014

 

09829

 

09829 - GULFPORT, MS-CLOSED 11-03-11-RELO #5022

 

9444 HWY 49 NORTH, STE D

 

 

 

GULFPORT

 

MS

 

39503

 

United States

 

HARRISON

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

4/30/2013

 

09871

 

09871 - LI-LAKE GROVE, NY-CLOSED 6-14-12-RELO #5026

 

3210 MIDDLE COUNTRY RD.

 

DSW PLAZA

 

LAKE GROVE

 

NY

 

11755

 

United States

 

SUFFOLK

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

09872

 

09872 - DFW-GRAPEVINE, TX-CLOSED 08-20-06-SUBLET TO CHAIR KING

 

2705 GRAPEVINE MILLS CIRCLE

 

GRAPEVINE MILLS MALL

 

GRAPEVINE

 

TX

 

76051

 

United States

 

TARRANT

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2014

 

09942

 

09942 - HOUMA, LA

 

1550 MARTIN LUTHER KING BLVD

 

HOUMA POWER CENTER

 

HOUMA

 

LA

 

70360-2404

 

United States

 

TERREBONNE PARISH

Leased

 

A5 - MICHAELS STORES, INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

11/30/2012

 

09979

 

09979 - CHLT-PINEVILLE, NC

 

9571 SOUTH BOULEVARD

 

CAROLINA PAVILION

 

CHARLOTTE

 

NC

 

28273-6901

 

United States

 

MECKLENBURG

AARON BROTHERS, INC. - NON-OPERATING LOCATIONS WITH REMAINING LEASE TERM.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leased

 

E3 - AARON BROTHERS INC. - NON OPERATING LOCATION LEASES WITH REMAINING TERM

 

2/28/2013

 

00291

 

00291 - ATL-ALPHARETTA, GA-CLOSED 07-31-09

 

3005 Old Alabama Road, Suite 50

 

Old Alabama Square

 

Alpharetta

 

GA

 

30022-1902

 

United States

 

Fulton

 

--------------------------------------------------------------------------------


 

ALL ENTITIES 1

 

OWNED OR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

STORE #

 

STORE

 

GROSS SF

 

SALES SF

 

ADDRESS

 

SHOPPING CENTER

 

CITY

 

ST

 

ZIP CODE

 

PHONE

 

FAX

 

Z

 

D

 

DM

 

STATUS

 

OPEN

 

Longitude

 

Latitude

 

Store Type

 

COUNTY

 

COUNTRY

MSI US RETAIL STORES

 

989

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

0102

 

ROCKFORD

 

24,000

 

19,368

 

6301 E State St

 

 

 

Rockford

 

IL

 

61108-2540

 

(815) 227-1296

 

(815) 227-1398

 

6

 

602

 

David Gustafson

 

Open

 

6/1/1996

 

-88.9935

 

42.26715

 

MSI

 

Winnebago

 

USA

LEASED

 

0103

 

CHI-DOWNERS GROVE

 

32,100

 

27,698

 

1206 75th St

 

The Grove Shopping Center

 

Downers Grove

 

IL

 

60516-4235

 

(630) 271-9158

 

(630) 271-9256

 

6

 

604

 

Darryl Kinsley

 

Open

 

1/25/1997

 

-88.01309

 

41.75127

 

MSI

 

DuPage

 

USA

LEASED

 

0104

 

CHI-ORLAND PARK

 

29,375

 

23,010

 

15102 S La Grange Rd

 

Orland Corners

 

Orland Park

 

IL

 

60462-3709

 

(708) 349-4458

 

(708) 349-6112

 

6

 

604

 

Darryl Kinsley

 

Open

 

7/27/1995

 

-87.85345

 

41.61575

 

MSI

 

Cook

 

USA

LEASED

 

1002

 

ATL-SMYRNA

 

17,020

 

13,588

 

2540 Cumberland Blvd, Ste C

 

Heritage Pavilion

 

Smyrna

 

GA

 

30080-2801

 

(770) 433-1700

 

(770) 433-3282

 

4

 

407

 

Karen Worful

 

Open

 

10/26/1995

 

-84.4751

 

33.88834

 

MSI

 

Cobb

 

USA

LEASED

 

1004

 

ATL-DUNWOODY

 

18,122

 

14,980

 

1155 Mount Vernon Hwy Ste 150

 

Perimeter Pointe Center

 

Dunwoody

 

GA

 

30338-5441

 

(770) 394-4988

 

(770) 394-2410

 

4

 

407

 

Karen Worful

 

Open

 

5/11/1996

 

-84.34436

 

33.94015

 

MSI

 

Fulton

 

USA

LEASED

 

1010

 

LUBBOCK

 

17,985

 

14,828

 

6705 Slide Rd

 

South Plains Plaza Shopping Center

 

Lubbock

 

TX

 

79424-1513

 

(806) 794-4297

 

(806) 794-3793

 

1

 

108

 

John Craig

 

Open

 

10/6/1994

 

-101.92229

 

33.5336

 

MSI

 

Lubbock

 

USA

LEASED

 

1034

 

BELLINGHAM, MA

 

22,139

 

18,044

 

251 Hartford Ave

 

Charles River Center

 

Bellingham

 

MA

 

02019-3007

 

(508) 966-0463

 

(508) 966-0349

 

3

 

314

 

David Hussey

 

Open

 

8/6/2010

 

-71.47269

 

42.11393

 

MSI

 

Norfolk

 

USA

LEASED

 

1035

 

LI-MASSAPEQUA

 

42,202

 

19,309

 

5500 Sunrise Hwy

 

Sunrise Shopping Center

 

Massapequa

 

NY

 

11758-5399

 

(516) 541-0489

 

(516) 541-0576

 

3

 

304

 

Tony Calderaro

 

Open

 

7/9/2010

 

-73.433092

 

40.67928

 

MSI

 

Nassau

 

USA

LEASED

 

1036

 

SUMTER

 

16,851

 

13,669

 

1267 Broad St

 

Sumter Crossing

 

Sumter

 

SC

 

29150-1973

 

(803) 905-5560

 

(803) 905-5563

 

4

 

404

 

Al Warren

 

Open

 

9/3/2010

 

-80.40643

 

33.96518

 

MSI

 

Sumter

 

USA

LEASED

 

1037

 

KC-BLUE SPRINGS, MO

 

21,457

 

17,610

 

1050 NE Coronado Dr

 

Adams Dairy Landing Shopping Center

 

Blue Springs

 

MO

 

64014-2971

 

(816) 224-2806

 

(816) 224-2827

 

1

 

113

 

Tricia Murr

 

Open

 

2/4/2011

 

-94.249496

 

39.0249

 

MSI

 

Jackson

 

USA

LEASED

 

1038

 

PARK CITY

 

28,938

 

18,503

 

6400 N Hwy 224, Unit B

 

The Village at Kimball Junction

 

Park City

 

UT

 

84098-5955

 

(435) 649-6196

 

(435) 649-0340

 

1

 

109

 

Sergio Castellanos

 

Open

 

7/9/2010

 

-111.53919

 

40.72093

 

MSI

 

Summit

 

USA

LEASED

 

1039

 

LADY LAKE, FL

 

20,653

 

14,720

 

630 US Hwy 441

 

Rolling Acres Plaza

 

Lady Lake

 

FL

 

32159-3777

 

(352) 259-2631

 

(352) 259-0949

 

4

 

406

 

Dennis Bailey

 

Open

 

9/10/2010

 

-81.935792

 

28.9327

 

MSI

 

Lake

 

USA

LEASED

 

1040

 

CHI-CHICAGO/CLARK ST

 

28,140

 

22,483

 

3131 N Clark St

 

The Point at Clark Street

 

Chicago

 

IL

 

60657-4413

 

(773) 327-7127

 

(773) 327-7371

 

6

 

603

 

Gail Johnson

 

Open

 

7/16/2010

 

-87.649782

 

41.93901

 

MSI

 

Cook

 

USA

LEASED

 

1041

 

FT LAUD-FT LAUDERDALE

 

21,026

 

15,658

 

1712 N Federal Hwy

 

Bal Harbour Square

 

Ft. Lauderdale

 

FL

 

33305-2543

 

(954) 568-4164

 

(954) 568-4167

 

4

 

408

 

Michael Osouna

 

Open

 

8/15/2010

 

-80.119113

 

26.15089

 

MSI

 

Broward

 

USA

LEASED

 

1043

 

GAINESVILLE, GA

 

22,233

 

17,738

 

983 Dawsonville Hwy NW, Ste A

 

McEver’s Corner

 

Gainesville

 

GA

 

30501-2618

 

(770) 718-0317

 

(770) 718-0736

 

4

 

407

 

Karen Worful

 

Open

 

9/17/2010

 

-83.85901

 

34.30012

 

MSI

 

Hall

 

USA

LEASED

 

1044

 

CHI-NORRIDGE

 

30,112

 

17,510

 

7010 W Forest Preserve Dr

 

Norridge Commons

 

Norridge

 

IL

 

60706-7123

 

(708) 457-8075

 

(708) 457-8084

 

6

 

603

 

Gail Johnson

 

Open

 

9/24/2010

 

-87.807089

 

41.95602

 

MSI

 

Cook

 

USA

LEASED

 

1045

 

NEW BERN, NC

 

17,040

 

12,403

 

3028 Dr Martin Luther King Jr Blvd

 

Twin Rivers Mall

 

New Bern

 

NC

 

28562-5212

 

(252) 514-6628

 

(252) 514-6616

 

4

 

412

 

Greg Rutt

 

Open

 

3/4/2011

 

-77.086665

 

35.10403

 

MSI

 

Craven

 

USA

LEASED

 

1047

 

BOONE, NC

 

15,000

 

12,268

 

320 Watauga Village Dr

 

Watauga Village Shopping Center

 

Boone

 

NC

 

28607-5263

 

(828) 265-8334

 

(828) 265-8337

 

4

 

413

 

Bill Hopper

 

Open

 

9/17/2010

 

-81.667407

 

36.20548

 

MSI

 

Watauga

 

USA

LEASED

 

1049

 

CHI-HIGHLAND, IN

 

28,007

 

20,566

 

10323 Indianapolis Blvd

 

Highland Grove Shopping Center

 

Highland

 

IN

 

46322-3509

 

(219) 924-6705

 

(219) 924-7047

 

6

 

604

 

Darryl Kinsley

 

Open

 

4/1/2011

 

-87.47002

 

41.52413

 

MSI

 

Lake

 

USA

LEASED

 

1050

 

NWK-BAYONNE

 

21,502

 

17,616

 

321 Bayonne Crossing Way

 

Bayonne Crossing

 

Bayonne

 

NJ

 

07002-5304

 

(201) 437-0261

 

(201) 437-0347

 

3

 

302

 

Chris Scaturro

 

Open

 

6/3/2011

 

-74.107852

 

40.65999

 

MSI

 

Hudson

 

USA

LEASED

 

1052

 

HYANNIS, MA

 

31,966

 

19,567

 

88 Enterprise Rd

 

Cape Cod Mall

 

Hyannis

 

MA

 

02601-2215

 

(508) 778-0317

 

(508) 778-0380

 

3

 

310

 

Dan Ameen

 

Open

 

10/1/2010

 

-70.3018

 

41.6682

 

MSI

 

Barnstable

 

USA

LEASED

 

1053

 

BOS-WEYMOUTH, MA

 

34,156

 

18,488

 

729 Bridge St

 

Riverway Plaza

 

North Weymouth

 

MA

 

02191-2139

 

(781) 335-0456

 

(781) 335-0680

 

3

 

314

 

David Hussey

 

Open

 

8/5/2011

 

-70.935732

 

42.24568

 

MSI

 

Norfolk

 

USA

LEASED

 

1054

 

ORL-WATERFORD LAKES

 

33,860

 

18,254

 

400 N Alafaya Trl

 

Waterford Towers

 

Orlando

 

FL

 

32828-4392

 

(407) 282-9161

 

(407) 282-9276

 

4

 

406

 

Dennis Bailey

 

Open

 

2/25/2011

 

-81.207955

 

28.55192

 

MSI

 

Orange

 

USA

LEASED

 

1055

 

PHI-BALA CYNWYD

 

12,685

 

10,837

 

57 E City Ave

 

Bala Cynwyd Shopping Center

 

Bala Cynwyd

 

PA

 

19004-2421

 

(610) 667-1642

 

(610) 667-1827

 

3

 

301

 

Joe Berasley

 

Open

 

9/2/2011

 

-75.220701

 

40.00396

 

MSI

 

Montgomery

 

USA

LEASED

 

1056

 

DFW-IRVING

 

 

 

 

 

7635 N MacArthur Blvd

 

MacArthur Park

 

Irving

 

TX

 

75063-7513

 

(972) 501-0525

 

(972) 501-0529

 

7

 

711

 

Skip Sand

 

Open

 

7/20/2012

 

-96.957553

 

32.91157

 

MSI

 

Dallas

 

USA

LEASED

 

1059

 

GREENWOOD, SC

 

14,523

 

10,682

 

420 Hwy 72 Byp, Ste 39A

 

Greenwood Mall

 

Greenwood

 

SC

 

29649-1407

 

(864) 223-7592

 

(864) 223-7780

 

4

 

404

 

Al Warren

 

Open

 

9/30/2011

 

-82.191289

 

34.20519

 

MSI

 

Greenwood

 

USA

LEASED

 

1060

 

MT. PLEASANT, SC

 

20,671

 

15,234

 

1501 N Hwy 17 Unit A

 

Wando Crossing

 

Mt. Pleasant

 

SC

 

29464-3342

 

(843) 856-6243

 

(843) 856-6356

 

4

 

412

 

Greg Rutt

 

Open

 

6/17/2011

 

-79.85307

 

32.81375

 

MSI

 

Charleston

 

USA

LEASED

 

1062

 

KNOX-MARYVILLE

 

20,463

 

14,293

 

111 Hamilton Crossing Dr

 

Hamilton Crossing

 

Alcoa

 

TN

 

37701-2263

 

(865) 982-2970

 

(865) 983-8074

 

4

 

405

 

Doug Davis

 

Open

 

7/29/2011

 

-83.990352

 

35.77134

 

MSI

 

Blount

 

USA

LEASED

 

1065

 

RICHMOND, KY

 

19,866

 

15,081

 

2025 Lantern Ridge Dr

 

Richmond Centre

 

Richmond

 

KY

 

40475-6010

 

(859) 625-5748

 

(859) 625-5398

 

6

 

611

 

Bill Vincent

 

Open

 

10/21/2011

 

-84.326742

 

37.73753

 

MSI

 

Madison

 

USA

LEASED

 

1066

 

FRANKFORT, KY

 

17,254

 

13,389

 

7000 John Davis Dr #200

 

Parkside

 

Frankfort

 

KY

 

40601-9702

 

(502) 695-6181

 

(502) 695-8482

 

6

 

611

 

Bill Vincent

 

Open

 

7/15/2011

 

-84.817232

 

38.17633

 

MSI

 

Franklin

 

USA

LEASED

 

1068

 

EL PASO-WEST

 

21,354

 

16,810

 

811 Sunland Park Dr

 

Sunland Plaza

 

El Paso

 

TX

 

79912-5147

 

(915) 584-4924

 

(915) 584-1190

 

1

 

102

 

Jeff Fonseca

 

Open

 

7/15/2011

 

-106.54648

 

31.81525

 

MSI

 

El Paso

 

USA

LEASED

 

1069

 

HSTN-CYPRESS

 

 

 

 

 

25715 Northwest Fwy

 

Cypress Town Center

 

Cypress

 

TX

 

77429

 

(281) 758-0014

 

(281) 758-0069

 

7

 

712

 

Tony Guarini

 

Open

 

7/13/2012

 

-95.696732

 

29.96926

 

MSI

 

Harris

 

USA

LEASED

 

1070

 

ATL-ROSWELL

 

25,178

 

17,531

 

612A W Crossville Rd

 

Stonebridge Square

 

Roswell

 

GA

 

30075-2560

 

(770) 518-7530

 

(770) 645-2709

 

4

 

405

 

Doug Davis

 

Open

 

10/28/2011

 

-84.383585

 

34.05946

 

MSI

 

Fulton

 

USA

LEASED

 

1072

 

LAKEWOOD, NY

 

12,000

 

11,414

 

279 E Fairmount Ave Ste I

 

Village Center

 

Lakewood

 

NY

 

14750-1900

 

(716) 763-5111

 

(716) 763-2877

 

3

 

313

 

Kelly Gustafson

 

Open

 

10/14/2011

 

-79.307381

 

42.09828

 

MSI

 

Chautauqua

 

USA

LEASED

 

1073

 

LISBON, CT

 

15,247

 

12,042

 

160 River Rd, Ste A-150

 

Lisbon Landing

 

Lisbon

 

CT

 

06351

 

(860) 376-3516

 

(860) 376-3572

 

3

 

307

 

Tom Lefsyk

 

Open

 

9/15/2011

 

-71.99295

 

41.58592

 

MSI

 

New London

 

USA

LEASED

 

1077

 

VA BCH-HAMPTON

 

 

 

 

 

2170 Coliseum Dr Ste C

 

Coliseum Marketplace

 

Hampton

 

VA

 

23666-5985

 

(757) 827-0176

 

(757) 827-0347

 

6

 

606

 

Andy Chartier

 

Open

 

8/3/2012

 

-76.390289

 

37.04911

 

MSI

 

Hampton

 

USA

LEASED

 

1083

 

RICHMOND-WHITE OAK

 

20,356

 

14,436

 

4531 S Laburnum Ave Ste 700

 

White Oak Village

 

Henrico

 

VA

 

23231-2481

 

(804) 222-1764

 

(804) 222-2098

 

6

 

606

 

Andy Chartier

 

Open

 

5/18/2012

 

-77.358478

 

37.52919

 

MSI

 

Henrico

 

USA

LEASED

 

1084

 

BIDDEFORD, ME

 

19,562

 

16,807

 

106 Shops Way

 

The Shops at Biddeford Crossing

 

Biddeford

 

ME

 

04005-9436

 

(207) 283-1568

 

(207) 283-1608

 

3

 

306

 

AJ Harvey

 

Open

 

9/30/2011

 

-70.499553

 

43.47694

 

MSI

 

York

 

USA

LEASED

 

1085

 

KC-KANSAS CITY/ZONA ROSA

 

22,810

 

17,341

 

8551 NW Prairie View Rd

 

The Shops at Zona Rosa

 

Kansas City

 

MO

 

64153-1844

 

(816) 741-8977

 

(816) 741-8957

 

1

 

113

 

Tricia Murr

 

Open

 

5/25/2012

 

-94.665499

 

39.25103

 

MSI

 

Platte

 

USA

LEASED

 

1088

 

DFW-MURPHY

 

 

 

 

 

209 E FM 544

 

Murphy Marketplace

 

Murphy

 

TX

 

75094-4023

 

(972) 424-6148

 

(972) 424-8596

 

7

 

704

 

Karleen Henry

 

Open

 

7/6/2012

 

-96.607085

 

33.01317

 

MSI

 

Collin

 

USA

LEASED

 

1103

 

HSTN-COPPERFIELD

 

20,000

 

16,520

 

6823 Hwy 6 N

 

Copperfield Shopping Center

 

Houston

 

TX

 

77084-1315

 

(281) 463-9826

 

(281) 345-1037

 

7

 

712

 

Tony Guarini

 

Open

 

10/30/1996

 

-95.64546

 

29.87629

 

MSI

 

Harris

 

USA

LEASED

 

1104

 

OKC-N. MAY

 

29,975

 

25,153

 

5012 N May Ave

 

Mayfair Village Shopping Center

 

Oklahoma City

 

OK

 

73112-6010

 

(405) 942-8920

 

(405) 942-8986

 

7

 

709

 

Eric Titus

 

Open

 

5/28/1992

 

-97.56561

 

35.52127

 

MSI

 

Oklahoma

 

USA

LEASED

 

1106

 

OKC-MIDWEST CITY

 

25,416

 

20,693

 

7515 SE 15th St

 

Uptown Plaza

 

Midwest City

 

OK

 

73110-5425

 

(405) 737-2293

 

(405) 737-5718

 

7

 

709

 

Eric Titus

 

Open

 

4/15/1993

 

-97.39144

 

35.44976

 

MSI

 

Oklahoma

 

USA

LEASED

 

1118

 

HSTN-WEBSTER

 

20,750

 

17,088

 

1019 W Bay Area Blvd

 

Baybrook Gateway Shopping Center

 

Webster

 

TX

 

77598-4047

 

(281) 316-2143

 

(281) 316-2149

 

7

 

710

 

Faustino Alvarez

 

Open

 

10/9/1996

 

-95.13835

 

29.54182

 

MSI

 

Harris

 

USA

LEASED

 

1124

 

HSTN-SUGARLAND

 

30,240

 

24,727

 

15385 Southwest Fwy

 

First Colony Commons

 

Sugarland

 

TX

 

77478-3832

 

(281) 980-1606

 

(281) 980-1959

 

7

 

712

 

Tony Guarini

 

Open

 

1/11/1997

 

-95.61253

 

29.6072

 

MSI

 

Fort Bend

 

USA

LEASED

 

1157

 

HSTN-ROSENBERG

 

 

 

 

 

23701 Brazos Town Crossing

 

Brazos Town Center II

 

Rosenberg

 

TX

 

77469

 

(832) 595-8011

 

(832) 595-8028

 

7

 

712

 

Tony Guarini

 

Open

 

8/17/2012

 

-95.745924

 

29.54372

 

MSI

 

Fort Bend

 

USA

LEASED

 

1158

 

ST. L-BRENTWOOD

 

 

 

 

 

1519 S Brentwood Blvd

 

Brentwood Place

 

Brentwood

 

MO

 

63144-1406

 

(314) 961-1395

 

(314) 961-1679

 

7

 

708

 

Mark Palmour

 

Open

 

8/17/2012

 

-90.347636

 

38.62804

 

MSI

 

St. Louis

 

USA

LEASED

 

1161

 

AMSTERDAM, NY

 

15,022

 

11,017

 

240 Amsterdam Commons

 

Amsterdam Commons

 

Amsterdam

 

NY

 

12010

 

(518) 843-0371

 

(518) 843-0374

 

3

 

309

 

Rob Krause

 

Open

 

5/18/2012

 

-74.187214

 

42.96734

 

MSI

 

Montgomery

 

USA

LEASED

 

1167

 

POTTSVILLE, PA

 

 

 

 

 

7110 Fairlane Village Mall, Ste B

 

Fairlane Village Mall

 

Pottsville

 

PA

 

17901-4100

 

(570) 622-2034

 

(570) 622-2197

 

3

 

305

 

Joe Belmont

 

Open

 

8/17/2012

 

-76.187546

 

40.70433

 

MSI

 

Schuylkill

 

USA

LEASED

 

1171

 

NORTH CANTON, OH

 

 

 

 

 

6527 Strip Ave NW

 

The Strip

 

North Canton

 

OH

 

44720-7095

 

(330) 966-4638

 

(330) 966-4695

 

6

 

607

 

Jack Hamilton

 

Open

 

8/24/2012

 

-81.433169

 

40.87903

 

MSI

 

Stark

 

USA

LEASED

 

1212

 

S.ANT-INGRAM

 

23,100

 

19,075

 

6065 NW Loop 410

 

Ingram Festival Shopping Center

 

San Antonio

 

TX

 

78238-3339

 

(210) 681-2393

 

(210) 681-2395

 

1

 

102

 

Jeff Fonseca

 

Open

 

9/28/1995

 

-98.61043

 

29.47565

 

MSI

 

Bexar

 

USA

LEASED

 

1304

 

AUS-GREAT HILLS

 

18,023

 

14,872

 

10225 Research Blvd Ste 2000

 

Great Hills Station

 

Austin

 

TX

 

78759-5743

 

(512) 795-8573

 

(512) 795-8873

 

1

 

101

 

Julene Winterton

 

Open

 

6/8/1995

 

-97.7458

 

30.3948

 

MSI

 

Travis

 

USA

LEASED

 

1328

 

AUS-WESTLAKE

 

17,624

 

14,209

 

3201 Bee Caves Rd Ste 112

 

West Woods Shopping Center

 

Austin

 

TX

 

78746-6696

 

(512) 328-6142

 

(512) 328-9471

 

1

 

101

 

Julene Winterton

 

Open

 

8/16/1990

 

-97.79921

 

30.2735

 

MSI

 

Travis

 

USA

LEASED

 

1402

 

DET-MT. CLEMENS

 

20,325

 

15,116

 

13821 Hall Rd

 

 

 

Shelby Township

 

MI

 

48315-6102

 

(586) 566-2621

 

(586) 566-2647

 

6

 

612

 

Ken Day

 

Open

 

9/30/1993

 

-82.98885

 

42.62754

 

MSI

 

Macomb

 

USA

LEASED

 

1404

 

DET-SOUTHGATE

 

23,696

 

18,104

 

14501 Eureka Rd

 

 

 

Southgate

 

MI

 

48195-2064

 

(734) 246-7150

 

(734) 246-7153

 

6

 

612

 

Ken Day

 

Open

 

9/30/1993

 

-83.19968

 

42.19908

 

MSI

 

Wayne

 

USA

LEASED

 

1405

 

DET-ROSEVILLE

 

25,000

 

19,906

 

32078 Gratiot Ave

 

 

 

Roseville

 

MI

 

48066-1140

 

(586) 296-8143

 

(586) 296-7225

 

6

 

613

 

Kim Murray

 

Open

 

9/30/1993

 

-82.91297

 

42.53314

 

MSI

 

Macomb

 

USA

LEASED

 

1408

 

TYLER

 

18,425

 

14,396

 

4402 S Broadway Ave

 

French Quarter Shopping Center

 

Tyler

 

TX

 

75703-1303

 

(903) 509-2827

 

(903) 509-3109

 

7

 

704

 

Karleen Henry

 

Open

 

1/27/1996

 

-95.30009

 

32.30199

 

MSI

 

Smith

 

USA

LEASED

 

1532

 

CLEV-AVON

 

23,979

 

19,236

 

35840 Detroit Rd

 

Avon Commons Shopping Center

 

Avon

 

OH

 

44011-1655

 

(440) 937-2200

 

(440) 937-2203

 

6

 

607

 

Jack Hamilton

 

Open

 

3/29/2001

 

-82.02512

 

41.45804

 

MSI

 

Lorain

 

USA

LEASED

 

1533

 

TEXARKANA

 

23,829

 

19,466

 

3401 Mall Dr

 

Central Mall

 

Texarkana

 

TX

 

75503-2475

 

(903) 223-1152

 

(903) 223-5285

 

7

 

704

 

Karleen Henry

 

Open

 

7/12/2001

 

-94.08262

 

33.45734

 

MSI

 

Bowie

 

USA

LEASED

 

1534

 

GREAT FALLS

 

20,454

 

16,585

 

1601 Market Place Dr Ste 25

 

Great Falls Marketplace

 

Great Falls

 

MT

 

59404-3482

 

(406) 268-0800

 

(406) 268-8700

 

1

 

104

 

Paul Bass

 

Open

 

4/25/2001

 

-111.34185

 

47.48183

 

MSI

 

Cascade

 

USA

LEASED

 

1536

 

PHX-SURPRISE

 

23,883

 

19,593

 

13716 W Bell Rd

 

Surprise Towne Center

 

Surprise

 

AZ

 

85374-3804

 

(623) 584-8708

 

(623) 584-6698

 

1

 

112

 

Fred Uhe

 

Open

 

3/7/2001

 

-112.35488

 

33.63879

 

MSI

 

Maricopa

 

USA

LEASED

 

1537

 

BATTLE CREEK

 

23,753

 

19,424

 

12765 Harper Village Dr Ste 110

 

Harper Village

 

Battle Creek

 

MI

 

49014-7556

 

(269) 979-8771

 

(269) 979-9062

 

6

 

614

 

Kristina Kidder

 

Open

 

5/24/2001

 

-85.18231

 

42.21119

 

MSI

 

Calhoun

 

USA

LEASED

 

1538

 

BAY-EMERYVILLE

 

23,923

 

19,422

 

3991 Hollis St

 

East Bay Bridge

 

Emeryville

 

CA

 

94608-3558

 

(510) 658-4830

 

(510) 658-4833

 

2

 

203

 

Denise Curtis

 

Open

 

8/23/2001

 

-122.28556

 

37.83002

 

MSI

 

Alameda

 

USA

LEASED

 

1541

 

RICHMOND-VIRGINIA CENTER PKWY

 

23,728

 

19,858

 

9910 Brook Rd

 

The Creeks at Virginia Center

 

Glen Allen

 

VA

 

23059-6501

 

(804) 261-7991

 

(804) 261-1286

 

6

 

606

 

Andy Chartier

 

Open

 

4/12/2001

 

-77.46068

 

37.67159

 

MSI

 

Henrico

 

USA

LEASED

 

1542

 

TRACY

 

20,280

 

16,760

 

2940 W Grant Line Rd

 

Tracy Marketplace

 

Tracy

 

CA

 

95304-7901

 

(209) 834-8558

 

(209) 834-8523

 

2

 

210

 

Bill Breedwell

 

Open

 

2/8/2001

 

-121.47015

 

37.7539

 

MSI

 

San Joaquin

 

USA

LEASED

 

1543

 

CONCORD, NH

 

23,924

 

19,427

 

86 D’Amante Dr

 

 

 

Concord

 

NH

 

03301-5759

 

(603) 226-3684

 

(603) 226-9074

 

3

 

306

 

AJ Harvey

 

Open

 

2/7/2001

 

-71.48336

 

43.22157

 

MSI

 

Merrimack

 

USA

LEASED

 

1544

 

READING

 

23,929

 

19,875

 

2763 Papermill Rd

 

Broadcasting Square

 

Wyomissing

 

PA

 

19610-3328

 

(610) 736-3430

 

(610) 736-3452

 

3

 

305

 

Joe Belmont

 

Open

 

2/22/2001

 

-75.982003

 

40.35869

 

MSI

 

Berks

 

USA

LEASED

 

1546

 

GOLDSBORO

 

23,715

 

19,508

 

401 N Berkeley Blvd

 

Crossroads Plaza

 

Goldsboro

 

NC

 

27534-4327

 

(919) 778-1958

 

(919) 778-7359

 

4

 

412

 

Greg Rutt

 

Open

 

2/15/2001

 

-77.94801

 

35.37359

 

MSI

 

Wayne

 

USA

LEASED

 

1549

 

WILMINGTON-CONCORD

 

24,876

 

19,105

 

3080 Brandywine Pkwy

 

Brandywine Town Center

 

Wilmington

 

DE

 

19803-5026

 

(302) 477-9405

 

(302) 477-9408

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

3/29/2001

 

-75.5472

 

39.8206

 

MSI

 

New Castle

 

USA

LEASED

 

1550

 

PRATTVILLE

 

20,464

 

16,533

 

1959 Cobbs Ford Rd

 

Premiere Place Shopping Center

 

Prattville

 

AL

 

36066-7212

 

(334) 361-7411

 

(334) 361-1523

 

4

 

403

 

Dairl Williams

 

Open

 

3/29/2001

 

-86.41443

 

32.46018

 

MSI

 

Autauga

 

USA

LEASED

 

1551

 

TALLAHASSEE

 

23,965

 

19,588

 

1524 Governors Square Blvd

 

Governor’s Market Place

 

Tallahassee

 

FL

 

32301-3020

 

(850) 878-5622

 

(850) 878-2825

 

4

 

401

 

Chris Wilber

 

Open

 

7/5/2001

 

-84.25215

 

30.43844

 

MSI

 

Leon

 

USA

LEASED

 

1552

 

VEGAS-SILVERADO

 

23,783

 

19,483

 

9881 S Eastern Ave

 

Silverado Ranch Station

 

Las Vegas

 

NV

 

89183-6949

 

(702) 407-5690

 

(702) 407-5693

 

2

 

202

 

Suzan Fleshman

 

Open

 

6/21/2001

 

-115.11597

 

36.0085

 

MSI

 

Clark

 

USA

LEASED

 

1553

 

PALM BEACH-ROYAL PALM BEACH

 

23,676

 

19,555

 

521 N State Rd 7

 

The Commons at Royal Palm Beach

 

Royal Palm Beach

 

FL

 

33411-3524

 

(561) 784-8574

 

(561) 784-9149

 

4

 

410

 

Sue Jett

 

Open

 

11/8/2001

 

-80.202

 

26.68773

 

MSI

 

Palm Beach

 

USA

LEASED

 

1554

 

FREEHOLD, NJ

 

23,753

 

19,500

 

4345 Route 9

 

Pond Road South Shopping Center

 

Freehold

 

NJ

 

07728-4215

 

(732) 431-1193

 

(732) 431-3690

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

2/8/2001

 

-74.29415

 

40.28031

 

MSI

 

Monmouth

 

USA

LEASED

 

1555

 

PLATTSBURGH

 

25,732

 

20,649

 

71 Consumer Sq

 

Plattsburgh Consumer Square Shopping Center

 

Plattsburgh

 

NY

 

12901-6532

 

(518) 561-1733

 

(518) 561-0982

 

3

 

309

 

Rob Krause

 

Open

 

2/15/2001

 

-73.488732

 

44.69391

 

MSI

 

Clinton

 

USA

LEASED

 

1559

 

ROCKY MOUNT

 

20,527

 

16,533

 

1251 Cobb Corners Dr

 

Cobbs Village Shopping Center

 

Rocky Mount

 

NC

 

27804-2530

 

(252) 442-7085

 

(252) 442-4082

 

4

 

402

 

Katie Baucom

 

Open

 

8/23/2001

 

-77.8253

 

35.9593

 

MSI

 

Nash

 

USA

LEASED

 

1560

 

COLUMBUS-POWELL

 

24,072

 

19,422

 

9051 Columbus Pike

 

Giant Eagle Center

 

Lewis Center

 

OH

 

43035-9412

 

(740) 548-2240

 

(740) 548-4738

 

6

 

607

 

Jack Hamilton

 

Open

 

8/23/2001

 

-83.017228

 

40.15812

 

MSI

 

Delaware

 

USA

LEASED

 

1561

 

MORGANTOWN

 

20,580

 

16,533

 

801 Venture Dr

 

Glenmark Centre

 

Morgantown

 

WV

 

26508-7307

 

(304) 296-7310

 

(304) 296-7356

 

6

 

608

 

Kathye Langston

 

Open

 

9/20/2001

 

-79.9059

 

39.6119

 

MSI

 

Monongalia

 

USA

LEASED

 

1563

 

KC-LEE’S SUMMIT

 

23,784

 

19,488

 

1616 NW Chipman Rd

 

Summitwoods Crossings

 

Lee’s Summit

 

MO

 

64081-3934

 

(816) 525-7846

 

(816) 525-4279

 

1

 

113

 

Tricia Murr

 

Open

 

11/15/2001

 

-94.4079

 

38.92621

 

MSI

 

Jackson

 

USA

LEASED

 

1565

 

WASHINGTON, MO

 

17,739

 

13,905

 

2094 Washington Crossing

 

Washington Crossing

 

Washington

 

MO

 

63090-5284

 

(636) 239-1283

 

(636) 390-2832

 

7

 

708

 

Mark Palmour

 

Open

 

9/27/2001

 

-91.00684

 

38.53589

 

MSI

 

Franklin

 

USA

LEASED

 

1567

 

TOLEDO-ROSSFORD

 

23,970

 

19,419

 

9860 Old E US 20

 

Crossroads Centre

 

Rossford

 

OH

 

43460-1721

 

(419) 874-1850

 

(419) 874-2913

 

6

 

612

 

Ken Day

 

Open

 

7/12/2001

 

-83.581527

 

41.54357

 

MSI

 

Wood

 

USA

LEASED

 

1572

 

DFW-PLANO/PARK

 

24,133

 

20,492

 

6400 W Plano Pkwy Ste 130

 

Park Place Shopping Center

 

Plano

 

TX

 

75093-8207

 

(972) 473-7313

 

(972) 473-2671

 

7

 

711

 

Skip Sand

 

Open

 

10/4/2001

 

-96.83487

 

33.0278

 

MSI

 

Collin

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

1573

 

WARNER ROBINS

 

20,400

 

16,460

 

2620 Watson Blvd Ste C

 

City Crossing

 

Warner Robins

 

GA

 

31093-2950

 

(478) 929-2283

 

(478) 929-4663

 

4

 

403

 

Dairl Williams

 

Open

 

8/15/2001

 

-83.667578

 

32.6216

 

MSI

 

Houston

 

USA

LEASED

 

1575

 

MIDLAND, MI

 

20,506

 

16,707

 

909 Joe Mann Blvd

 

Midland Phase II

 

Midland

 

MI

 

48642-8903

 

(989) 839-4373

 

(989) 839-4451

 

6

 

613

 

Kim Murray

 

Open

 

10/11/2001

 

-84.23138

 

43.65856

 

MSI

 

Bay

 

USA

LEASED

 

1577

 

LAKELAND

 

23,001

 

17,045

 

4017 N 98

 

Shoppes Lakeland

 

Lakeland

 

FL

 

33809-3854

 

(863) 815-3347

 

(863) 815-9023

 

4

 

409

 

Dave Ticich

 

Open

 

9/13/2001

 

-81.97364

 

28.09387

 

MSI

 

Pok

 

USA

LEASED

 

1578

 

ORL-SANFORD

 

24,620

 

19,249

 

107 Towne Center Blvd

 

Gateway Plaza Shopping Center

 

Sanford

 

FL

 

32771-7404

 

(407) 302-0232

 

(407) 302-1973

 

4

 

406

 

Dennis Bailey

 

Open

 

6/21/2001

 

-81.33415

 

28.81101

 

MSI

 

Seminole

 

USA

LEASED

 

1579

 

BALT-WHITEMARSH

 

23,095

 

16,932

 

5212 Campbell Blvd

 

Nottingham Square

 

Baltimore

 

MD

 

21236-4983

 

(410) 933-8443

 

(410) 933-8458

 

6

 

601

 

Mark Malatesta

 

Open

 

8/30/2001

 

-76.4661

 

39.381

 

MSI

 

Baltimore

 

USA

LEASED

 

1580

 

LEXINGTON PARK

 

20,473

 

16,533

 

45045 Worth Ave

 

First Colony Center

 

California

 

MD

 

20619-2400

 

(301) 737-6140

 

(301) 737-6143

 

6

 

609

 

Cindy Pusey

 

Open

 

9/19/2001

 

-76.5348

 

38.3127

 

MSI

 

St. Marys

 

USA

LEASED

 

1581

 

PITT-WATERFRONT

 

23,847

 

19,423

 

660 Waterfront Dr E

 

The Market at the Waterfront

 

Munhall

 

PA

 

15120-5000

 

(412) 461-4920

 

(412) 461-4963

 

6

 

605

 

Don Newcomb

 

Open

 

8/23/2001

 

-79.9084

 

40.41027

 

MSI

 

Allegheny

 

USA

LEASED

 

1582

 

RICHMOND-CHESTERFIELD

 

23,753

 

19,419

 

4700 Commonwealth Centre Pkwy

 

Commonwealth Centre

 

Midlothian

 

VA

 

23112-2640

 

(804) 744-2770

 

(804) 744-5692

 

6

 

606

 

Andy Chartier

 

Open

 

9/26/2001

 

-77.63392

 

37.41949

 

MSI

 

Chesterfield

 

USA

LEASED

 

1583

 

GRAND FORKS

 

20,667

 

16,533

 

3861 32nd Ave S

 

Grand Forks Marketplace

 

Grand Forks

 

ND

 

58201-5907

 

(701) 746-0072

 

(701) 746-0829

 

7

 

706

 

Lawrence McNutt

 

Open

 

10/17/2001

 

-97.08521

 

47.88947

 

MSI

 

Grand Forks

 

USA

LEASED

 

1585

 

ANDERSON, SC

 

23,835

 

19,353

 

3521 Clemson Blvd

 

North Hills Commons, Phase II

 

Anderson

 

SC

 

29621-1312

 

(864) 222-0187

 

(864) 222-1848

 

4

 

404

 

Al Warren

 

Open

 

6/21/2001

 

-82.68049

 

34.55313

 

MSI

 

Anderson

 

USA

LEASED

 

1586

 

PHI-OXFORD VALLEY

 

24,012

 

16,710

 

2424 E Lincoln Hwy

 

Lincoln Plaza

 

Langhorne

 

PA

 

19047-3048

 

(215) 891-5130

 

(215) 891-5133

 

3

 

301

 

Joe Berasley

 

Open

 

6/28/2001

 

-74.8821

 

40.1777

 

MSI

 

Bucks

 

USA

LEASED

 

1587

 

ATL-JOHN’S CREEK

 

25,348

 

19,571

 

3630 Peachtree Pkwy Ste 400

 

John’s Creek Town Center

 

Suwanee

 

GA

 

30024-1029

 

(770) 497-8892

 

(770) 497-9295

 

4

 

405

 

Doug Davis

 

Open

 

6/28/2001

 

-84.16719

 

34.07074

 

MSI

 

Forsyth

 

USA

LEASED

 

1589

 

GOSHEN

 

20,200

 

16,479

 

3826 Midway Rd

 

Willow Lakes Shopping Center

 

Goshen

 

IN

 

46526-5852

 

(574) 875-1752

 

(574) 875-9833

 

6

 

614

 

Kristina Kidder

 

Open

 

9/20/2001

 

-85.8948

 

41.6163

 

MSI

 

Elkhart

 

USA

LEASED

 

1590

 

LANSING-DELTA TOWNSHIP

 

24,251

 

19,419

 

416 N Marketplace Blvd

 

The Marketplace at Delta Township

 

Lansing

 

MI

 

48917-7714

 

(517) 622-8711

 

(517) 622-8682

 

6

 

614

 

Kristina Kidder

 

Open

 

10/18/2001

 

-84.67283

 

42.73333

 

MSI

 

Eaton

 

USA

LEASED

 

1591

 

BAKERSFIELD-ROSEDALE

 

23,753

 

19,583

 

9350 Rosedale Hwy

 

Northwest Promenade

 

Bakersfield

 

CA

 

93312-2143

 

(661) 587-5334

 

(661) 587-5939

 

2

 

210

 

Bill Breedwell

 

Open

 

10/18/2001

 

-119.10608

 

35.38356

 

MSI

 

Kern

 

USA

LEASED

 

1593

 

SPOKANE-COEUR D’ALENE

 

21,459

 

16,664

 

225 W Canfield Ave Ste B

 

Silverlake Plaza

 

Coeur D’Alene

 

ID

 

83815-7736

 

(208) 772-6333

 

(208) 772-0296

 

1

 

104

 

Paul Bass

 

Open

 

10/18/2001

 

-116.7901

 

47.73328

 

MSI

 

Kootenai

 

USA

LEASED

 

1595

 

FENTON, MI

 

23,936

 

19,419

 

15110 Silver Pkwy

 

Fenton Village Marketplace

 

Fenton

 

MI

 

48430-3449

 

(810) 750-3486

 

(810) 750-3589

 

6

 

613

 

Kim Murray

 

Open

 

9/19/2001

 

-83.73403

 

42.8039

 

MSI

 

Genesee

 

USA

LEASED

 

1597

 

BOS-EVERETT

 

24,078

 

19,421

 

17 Mystic View Rd

 

Gateway Centre

 

Everett

 

MA

 

02149-2428

 

(617) 381-8102

 

(617) 381-8116

 

3

 

314

 

David Hussey

 

Open

 

10/10/2001

 

-71.07065

 

42.40147

 

MSI

 

Middlesex

 

USA

LEASED

 

1599

 

MSP-BLAINE

 

24,033

 

19,419

 

4255 Pheasant Ridge Dr NE

 

The Village

 

Blaine

 

MN

 

55449-4529

 

(763) 786-4443

 

(763) 786-5437

 

7

 

707

 

Russell Hughes

 

Open

 

11/1/2001

 

-93.16776

 

45.16243

 

MSI

 

Anoka

 

USA

LEASED

 

1600

 

DET-WOODHAVEN

 

23,940

 

19,419

 

23460 Allen Rd

 

Woodhaven Village Square

 

Woodhaven

 

MI

 

48183-3376

 

(734) 676-7285

 

(734) 676-7420

 

6

 

612

 

Ken Day

 

Open

 

10/18/2001

 

-83.22608

 

42.13734

 

MSI

 

Wayne

 

USA

LEASED

 

1601

 

ST GEORGE

 

20,399

 

16,381

 

313 S River Rd

 

Rimrock Market Place

 

St. George

 

UT

 

84790-2118

 

(435) 688-7005

 

(435) 688-7023

 

2

 

202

 

Suzan Fleshman

 

Open

 

11/15/2001

 

-113.55555

 

37.10139

 

MSI

 

Washington

 

USA

LEASED

 

1602

 

INDY-AVON

 

23,752

 

19,419

 

10352 E US Hwy 36

 

Shiloh Crossing

 

Avon

 

IN

 

46123-7050

 

(317) 271-4670

 

(317) 271-4678

 

7

 

702

 

Steve Hays

 

Open

 

10/16/2001

 

-86.3618

 

39.7632

 

MSI

 

Hendricks

 

USA

LEASED

 

1604

 

DEKALB, IL

 

20,341

 

16,533

 

2341 Sycamore Rd

 

Dekalb South Shopping Center

 

DeKalb

 

IL

 

60115-2007

 

(815) 787-0823

 

(815) 787-0924

 

6

 

603

 

Gail Johnson

 

Open

 

11/1/2001

 

-88.72858

 

41.95039

 

MSI

 

DeKalb

 

USA

LEASED

 

1606

 

MILW-NEW BERLIN

 

23,867

 

19,419

 

15500 W Beloit Rd

 

Moorland Commons

 

New Berlin

 

WI

 

53151-7450

 

(262) 784-1451

 

(262) 784-1781

 

7

 

701

 

Rod Guarniere

 

Open

 

11/8/2001

 

-88.10769

 

42.95626

 

MSI

 

Waukesha

 

USA

LEASED

 

1610

 

DEN-THORNTON

 

24,069

 

19,419

 

931 E 120th Ave

 

Thorncreek Crossing

 

Thornton

 

CO

 

80233-5710

 

(303) 255-8886

 

(303) 255-8910

 

1

 

105

 

Steven Mayfield

 

Open

 

11/8/2001

 

-104.97507

 

39.91417

 

MSI

 

Adams

 

USA

LEASED

 

1611

 

OCALA

 

23,800

 

19,814

 

2800 SW 24th Ave Ste 300

 

Boyd Market Center

 

Ocala

 

FL

 

34471-7777

 

(352) 861-0103

 

(352) 861-1425

 

4

 

406

 

Dennis Bailey

 

Open

 

10/25/2001

 

-82.1587

 

29.1597

 

MSI

 

Marion

 

USA

LEASED

 

1614

 

SAC-CITRUS HEIGHTS

 

22,400

 

17,439

 

6120 Birdcage Centre Ln

 

Market Place at Birdcage

 

Citrus Heights

 

CA

 

95610-8004

 

(916) 728-2200

 

(916) 728-1598

 

2

 

212

 

Robert Logue

 

Open

 

11/15/2001

 

-121.27386

 

38.67515

 

MSI

 

Sacramento

 

USA

LEASED

 

1615

 

BINGHAMTON-VESTAL

 

24,076

 

19,420

 

2317 Vestal Pwy E Ste 10

 

Shoppes at Vestal

 

Vestal

 

NY

 

13850-1948

 

(607) 658-9101

 

(607) 658-9105

 

3

 

313

 

Kelly Gustafson

 

Open

 

11/15/2001

 

-76.00398

 

42.09593

 

MSI

 

Broome

 

USA

LEASED

 

1671

 

VA BCH-LASKIN

 

23,753

 

19,940

 

737 First Colonial Rd Ste 107

 

Marketplace at Hilltop

 

Virginia Beach

 

VA

 

23451-6123

 

(757) 437-1145

 

(757) 437-2512

 

6

 

606

 

Andy Chartier

 

Open

 

2/8/2001

 

-76.0225

 

36.8519

 

MSI

 

Virginia Beach City

 

USA

LEASED

 

1672

 

EL PASO

 

23,694

 

19,594

 

1313 George Dieter Ste C

 

Las Palmas Marketplace

 

El Paso

 

TX

 

79936-7410

 

(915) 629-9577

 

(915) 591-1046

 

1

 

102

 

Jeff Fonseca

 

Open

 

3/29/2001

 

-106.303

 

31.72521

 

MSI

 

El Paso

 

USA

LEASED

 

1673

 

MODESTO

 

23,660

 

19,595

 

3900 Sisk Rd Ste A1

 

Sisk Road Center

 

Modesto

 

CA

 

95356-3125

 

(209) 543-7668

 

(209) 543-7669

 

2

 

210

 

Bill Breedwell

 

Open

 

6/9/2001

 

-121.06012

 

37.68956

 

MSI

 

Stanislaus

 

USA

LEASED

 

1674

 

OKC-MEMORIAL

 

23,798

 

19,569

 

2200 W Memorial Rd

 

Quail Springs Marketplace

 

Oklahoma City

 

OK

 

73134-8010

 

(405) 755-4242

 

(405) 755-4268

 

7

 

709

 

Eric Titus

 

Open

 

2/8/2001

 

-97.55124

 

35.60851

 

MSI

 

Oklahoma

 

USA

LEASED

 

1675

 

VALLEJO

 

24,000

 

20,201

 

105 Plaza Dr Ste 101

 

Gateway Plaza

 

Vallejo

 

CA

 

94591-3703

 

(707) 552-0165

 

(707) 552-0570

 

2

 

203

 

Denise Curtis

 

Open

 

2/15/2001

 

-122.21548

 

38.13172

 

MSI

 

Solano

 

USA

LEASED

 

1677

 

NWK-PARAMUS

 

22,121

 

16,212

 

240 Rt 17 N

 

Paramus Towne Square

 

Paramus

 

NJ

 

07652-2925

 

(201) 599-0151

 

(201) 599-2262

 

3

 

308

 

Michele Vellegas

 

Open

 

5/10/2001

 

-74.069

 

40.9483

 

MSI

 

Bergen

 

USA

LEASED

 

1679

 

HUNTSVILLE

 

23,906

 

19,414

 

6275 University Dr Ste 1

 

Westview Pavilion

 

Huntsville

 

AL

 

35806-1711

 

(256) 971-0140

 

(256) 971-0143

 

4

 

403

 

Dairl Williams

 

Open

 

8/26/2001

 

-86.68076

 

34.7449

 

MSI

 

Madison

 

USA

LEASED

 

1680

 

SAC-ROSEVILLE

 

24,336

 

19,559

 

1192 Galleria Blvd

 

Creekside Town Center

 

Roseville

 

CA

 

95678-1950

 

(916) 789-2216

 

(916) 789-0804

 

2

 

212

 

Robert Logue

 

Open

 

7/21/2001

 

-121.26556

 

38.77311

 

MSI

 

Placer

 

USA

LEASED

 

1681

 

CORPUS CHRISTI

 

24,800

 

19,368

 

4717-E S Padre Island Dr

 

Island Gate Plaza

 

Corpus Christi

 

TX

 

78411-4415

 

(361) 851-9360

 

(361) 851-9789

 

7

 

712

 

Tony Guarini

 

Open

 

9/8/2001

 

-97.38589

 

27.71507

 

MSI

 

Nueces

 

USA

LEASED

 

1683

 

HSTN-VOSS

 

23,756

 

19,405

 

7560 Westheimer Rd Unit A

 

Westheimer Crossing

 

Houston

 

TX

 

77063-4615

 

(713) 490-1421

 

(713) 490-1288

 

7

 

710

 

Faustino Alvarez

 

Open

 

8/12/2001

 

-95.5041

 

29.7375

 

MSI

 

Harris

 

USA

LEASED

 

1684

 

LYNCHBURG

 

23,910

 

19,420

 

4026 G Wards Rd

 

Wards Crossings

 

Lynchburg

 

VA

 

24502-2944

 

(434) 582-5656

 

(434) 582-5659

 

6

 

608

 

Kathye Langston

 

Open

 

8/5/2001

 

-79.18513

 

37.34994

 

MSI

 

Lynchburg City

 

USA

LEASED

 

1686

 

MACON

 

23,748

 

19,420

 

4668 Presidential Pkwy

 

Eisenhower Crossing

 

Macon

 

GA

 

31206-8708

 

(478) 477-3308

 

(478) 477-3541

 

4

 

403

 

Dairl Williams

 

Open

 

9/9/2001

 

-83.7225

 

32.8235

 

MSI

 

Bibb

 

USA

LEASED

 

1688

 

RICHMOND-BROAD

 

26,723

 

21,101

 

9856 W Broad St

 

Circuit City Plaza

 

Glen Allen

 

VA

 

23060-4171

 

(804) 967-7051

 

(804) 967-7054

 

6

 

606

 

Andy Chartier

 

Open

 

8/12/2001

 

-77.5648

 

37.64265

 

MSI

 

Henrico

 

USA

LEASED

 

1689

 

NASHUA

 

24,300

 

19,991

 

268A Daniel Webster Hwy

 

Webster Square Shopping Center

 

Nashua

 

NH

 

03060-5725

 

(603) 888-2069

 

(603) 888-7245

 

3

 

306

 

AJ Harvey

 

Open

 

9/16/2001

 

-71.441449

 

42.70807

 

MSI

 

Hillsborough

 

USA

LEASED

 

1693

 

KC-OVERLAND PARK

 

33,860

 

22,397

 

9290 Metcalf Ave

 

Regency Shopping Center

 

Overland Park

 

KS

 

66212-1478

 

(913) 648-6334

 

(913) 648-4769

 

1

 

113

 

Tricia Murr

 

Open

 

9/9/2001

 

-94.66788

 

38.96059

 

MSI

 

Johnson

 

USA

LEASED

 

1733

 

LAREDO

 

18,032

 

14,465

 

5510 San Bernardo Ave

 

Rio Norte Shopping Center

 

Laredo

 

TX

 

78041-3008

 

(956) 725-8497

 

(956) 725-8317

 

1

 

102

 

Jeff Fonseca

 

Open

 

10/7/1993

 

-99.504301

 

27.55216

 

MSI

 

Webb

 

USA

LEASED

 

2005

 

MPHS-BARTLETT/WOLFCHASE

 

20,207

 

17,123

 

8035 Giacosa Place

 

 

 

Memphis

 

TN

 

38133-5301

 

(901) 388-9247

 

(901) 388-7386

 

7

 

703

 

Todd Meyer

 

Open

 

6/30/1997

 

-89.79388

 

35.19853

 

MSI

 

Shelby

 

USA

LEASED

 

2007

 

SARASOTA

 

23,512

 

19,902

 

6549 S Tamiami Trail

 

Sarasota Pavilion

 

Sarasota

 

FL

 

34231-4827

 

(941) 921-5548

 

(941) 921-3827

 

4

 

414

 

Jamie Zenn

 

Open

 

2/17/2000

 

-82.52165

 

27.25965

 

MSI

 

Sarasota

 

USA

LEASED

 

2008

 

LA-GLENDALE

 

22,311

 

17,606

 

219 N Glendale Ave

 

Glendale Fashion Center

 

Glendale

 

CA

 

91206-4455

 

(818) 291-0944

 

(818) 291-0315

 

2

 

211

 

Gloria Villegas

 

Open

 

4/6/2000

 

-118.24639

 

34.14837

 

MSI

 

Los Angeles

 

USA

LEASED

 

2009

 

PHX-SCOTTSDALE/PROMENADE

 

23,925

 

19,924

 

16239 N Scottsdale Rd

 

The Promenade

 

Scottsdale

 

AZ

 

85254-1522

 

(480) 315-0355

 

(480) 315-0356

 

1

 

112

 

Fred Uhe

 

Open

 

2/17/2000

 

-111.92531

 

33.6309

 

MSI

 

Maricopa

 

USA

LEASED

 

2010

 

LAKE CHARLES

 

23,860

 

19,767

 

3425 Derek Dr

 

Lake Charles Power Center

 

Lake Charles

 

LA

 

70607-7533

 

(337) 562-2320

 

(337) 562-0344

 

7

 

710

 

Faustino Alvarez

 

Open

 

9/7/2000

 

-93.17924

 

30.19368

 

MSI

 

Calcasieu Parish

 

USA

LEASED

 

2011

 

SYRACUSE-DEWITT

 

24,413

 

19,781

 

3133 Erie Blvd E

 

 

 

Syracuse

 

NY

 

13214-1201

 

(315) 445-5658

 

(315) 445-7034

 

3

 

309

 

Rob Krause

 

Open

 

2/10/2000

 

-76.07947

 

43.05556

 

MSI

 

Onondaga

 

USA

LEASED

 

2012

 

BURLINGTON, VT

 

25,200

 

20,784

 

861 Williston Rd Ste 1

 

Staples Place

 

South Burlington

 

VT

 

05403-5724

 

(802) 864-5500

 

(802) 864-5506

 

3

 

309

 

Rob Krause

 

Open

 

3/2/2000

 

-73.18266

 

44.46951

 

MSI

 

Chittenden

 

USA

LEASED

 

2014

 

BUFF-BUFFALO/TRANSIT

 

23,804

 

19,440

 

5055 Transit Rd

 

Eastgate Plaza

 

Clarence

 

NY

 

14221-4132

 

(716) 839-6132

 

(716) 839-6135

 

3

 

313

 

Kelly Gustafson

 

Open

 

4/27/2000

 

-78.696868

 

42.98479

 

MSI

 

Erie

 

USA

LEASED

 

2016

 

ATL-MALL OF GEORGIA

 

23,582

 

19,883

 

1705 Mall of Georgia Blvd Ste 600

 

The Market Place at Mill Creek

 

Buford

 

GA

 

30519-4982

 

(678) 482-1674

 

(678) 482-7591

 

4

 

407

 

Karen Worful

 

Open

 

2/3/2000

 

-83.98539

 

34.0606

 

MSI

 

Gwinnett

 

USA

LEASED

 

2017

 

ATL-CONYERS

 

23,781

 

19,434

 

1578 Dogwood Dr SE

 

Conyers Crossroads

 

Conyers

 

GA

 

30013-5041

 

(770) 761-5562

 

(770) 761-7293

 

4

 

407

 

Karen Worful

 

Open

 

7/13/2000

 

-83.99474

 

33.64756

 

MSI

 

Rockdale

 

USA

LEASED

 

2018

 

SEA-PUYALLUP

 

22,926

 

19,051

 

4621 S Meridian St Ste A905

 

Meridian Place

 

Puyallup

 

WA

 

98373-3429

 

(253) 864-7600

 

(253) 864-0473

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

2/3/2000

 

-122.29289

 

47.15144

 

MSI

 

Pierce

 

USA

LEASED

 

2019

 

SANTA ROSA

 

23,841

 

19,923

 

2775 Santa Rosa Ave

 

Santa Rosa Town Center

 

Santa Rosa

 

CA

 

95407-6232

 

(707) 591-9382

 

(707) 591-9380

 

2

 

203

 

Denise Curtis

 

Open

 

2/3/2000

 

-122.71366

 

38.40988

 

MSI

 

Sonoma

 

USA

LEASED

 

2020

 

DFW-ROCKWALL

 

23,988

 

19,885

 

2717 Market Center Dr

 

Rockwall Market Center

 

Rockwall

 

TX

 

75032-6564

 

(972) 772-7930

 

(972) 772-7937

 

7

 

704

 

Karleen Henry

 

Open

 

2/3/2000

 

-96.46288

 

32.89754

 

MSI

 

Rockwall

 

USA

LEASED

 

2021

 

HARRISBURG-EAST

 

23,833

 

19,875

 

5125 Jonestown Rd Ste 445

 

Paxton Town Center

 

Harrisburg

 

PA

 

17112-2924

 

(717) 651-1702

 

(717) 651-1705

 

3

 

305

 

Joe Belmont

 

Open

 

7/27/2000

 

-76.8025

 

40.31007

 

MSI

 

Dauphin

 

USA

LEASED

 

2022

 

NAPLES

 

23,824

 

20,035

 

2253 Pine Ridge Rd Ste B

 

 

 

Naples

 

FL

 

34109-2032

 

(239) 593-5640

 

(239) 593-5563

 

4

 

414

 

Jamie Zenn

 

Open

 

8/31/2000

 

-81.76755

 

26.21174

 

MSI

 

Collier

 

USA

LEASED

 

2023

 

HSTN-WOODLANDS

 

23,666

 

19,414

 

19075 IH-45 S Ste 104

 

Portofino Shopping Center

 

Conroe

 

TX

 

77385-8748

 

(936) 271-0011

 

(936) 271-0014

 

7

 

712

 

Tony Guarini

 

Open

 

8/31/2000

 

-95.44586

 

30.19168

 

MSI

 

Montgomery

 

USA

LEASED

 

2024

 

HAGERSTOWN

 

24,066

 

19,875

 

17225 Cole Rd Ste 2

 

Crosspoint Shopping Center

 

Hagerstown

 

MD

 

21740-6901

 

(301) 582-9120

 

(301) 582-9123

 

6

 

608

 

Kathye Langston

 

Open

 

5/11/2000

 

-77.7784

 

39.6235

 

MSI

 

Washington

 

USA

LEASED

 

2025

 

PEORIA

 

24,128

 

19,766

 

5212 N Big Hollow Rd

 

 

 

Peoria

 

IL

 

61615-3404

 

(309) 692-3275

 

(309) 692-3419

 

7

 

702

 

Steve Hays

 

Open

 

5/11/2000

 

-89.63601

 

40.75162

 

MSI

 

Peoria

 

USA

LEASED

 

2026

 

STAMFORD

 

27,000

 

19,560

 

2233 Summer St

 

Ridgeway Center

 

Stamford

 

CT

 

06905-4609

 

(203) 978-0026

 

(203) 978-0297

 

3

 

311

 

Tony Conte

 

Open

 

2/10/2000

 

-73.545506

 

41.06759

 

MSI

 

Fairfield

 

USA

LEASED

 

2027

 

ST.L-O’FALLON

 

23,753

 

20,027

 

2220 Hwy K

 

The Shops at Laura Hill

 

O’Fallon

 

MO

 

63368-7929

 

(636) 379-9429

 

(636) 281-5708

 

7

 

708

 

Mark Palmour

 

Open

 

3/2/2000

 

-90.69987

 

38.77603

 

MSI

 

St. Charles

 

USA

LEASED

 

2028

 

CHLT-PARK ROAD

 

23,000

 

16,652

 

4337 Park Rd

 

Park Road Shopping Center

 

Charlotte

 

NC

 

28209-2233

 

(704) 521-1336

 

(704) 521-1337

 

4

 

413

 

Bill Hopper

 

Open

 

2/17/2000

 

-80.85114

 

35.1726

 

MSI

 

Mecklenburg

 

USA

LEASED

 

2029

 

ALBANY-CLIFTON PARK

 

30,078

 

24,110

 

48 Crossing Blvd

 

The Crossing

 

Clifton Park

 

NY

 

12065-4180

 

(518) 373-9820

 

(518) 373-0201

 

3

 

309

 

Rob Krause

 

Open

 

2/3/2000

 

-73.77043

 

42.8564

 

MSI

 

Saratoga

 

USA

LEASED

 

2030

 

ERIE

 

24,044

 

19,739

 

2088 C Interchange Rd

 

Millcreek Pavilion

 

Erie

 

PA

 

16565-1108

 

(814) 868-2931

 

(814) 868-2932

 

6

 

605

 

Don Newcomb

 

Open

 

2/3/2000

 

-80.10358

 

42.06539

 

MSI

 

Erie

 

USA

LEASED

 

2031

 

NWK-WATCHUNG

 

21,850

 

15,791

 

1701 US Hwy 22 Ste 65

 

Blue Star Shopping Center

 

Watchung

 

NJ

 

07069-6500

 

(908) 490-1144

 

(908) 490-1147

 

3

 

303

 

Lynnette Jones

 

Open

 

3/23/2000

 

-74.4081

 

40.6472

 

MSI

 

Somerset

 

USA

LEASED

 

2032

 

RICHMOND-COLONIAL HEIGHTS

 

28,203

 

22,090

 

90 Southgate Square

 

Southgate Square Shopping Center

 

Colonial Heights

 

VA

 

23834-3611

 

(804) 524-0455

 

(804) 524-0869

 

6

 

606

 

Andy Chartier

 

Open

 

3/2/2000

 

-77.3909

 

37.2498

 

MSI

 

Colonial Heights City

 

USA

LEASED

 

2033

 

ROCH-GREECE

 

26,535

 

19,209

 

500 Greece Ridge Center Dr

 

The Mall at Greece Ridge Center

 

Rochester

 

NY

 

14626-2823

 

(585) 368-0820

 

(585) 368-0823

 

3

 

313

 

Kelly Gustafson

 

Open

 

3/23/2000

 

-77.69444

 

43.20791

 

MSI

 

Monroe

 

USA

LEASED

 

2034

 

PHI-SPRINGFIELD

 

22,617

 

17,612

 

601 W Baltimore Pike

 

 

 

Springfield

 

PA

 

19064-3812

 

(610) 690-1633

 

(610) 690-7476

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

8/17/2000

 

-75.32546

 

39.9199

 

MSI

 

Delaware

 

USA

LEASED

 

2035

 

ELMIRA-BIG FLATS

 

26,322

 

19,788

 

845 County Rte 64

 

Big Flats Consumer Square

 

Elmira

 

NY

 

14903-7900

 

(607) 739-2084

 

(607) 739-2273

 

3

 

313

 

Kelly Gustafson

 

Open

 

3/16/2000

 

-76.88267

 

42.15412

 

MSI

 

Chemung

 

USA

LEASED

 

2036

 

ST.L-CHESTERFIELD

 

23,991

 

19,891

 

142 THF Blvd

 

Chesterfield Commons

 

Chesterfield

 

MO

 

63005-1123

 

(636) 728-0712

 

(636) 536-5308

 

7

 

708

 

Mark Palmour

 

Open

 

3/9/2000

 

-90.59811

 

38.66784

 

MSI

 

St. Louis

 

USA

LEASED

 

2037

 

CHI-GLENVIEW

 

24,055

 

20,375

 

2231 Willow Rd

 

Willow Creek Center

 

Glenview

 

IL

 

60025-7636

 

(847) 832-9196

 

(847) 832-9224

 

6

 

602

 

David Gustafson

 

Open

 

9/7/2000

 

-87.83291

 

42.10577

 

MSI

 

Cook

 

USA

LEASED

 

2038

 

SEA-ISSAQUAH

 

24,849

 

19,584

 

1802 12th Ave NW Ste A

 

Pickering Square

 

Issaquah

 

WA

 

98027-8934

 

(425) 369-9301

 

(425) 369-9304

 

1

 

110

 

Troy Overby

 

Open

 

4/27/2000

 

-122.05731

 

47.54587

 

MSI

 

King

 

USA

LEASED

 

2039

 

JACKSONVILLE, NC

 

20,253

 

16,586

 

1250 Western Blvd Ste J

 

Cross Pointe Centre

 

Jacksonville

 

NC

 

28546-6653

 

(910) 938-4501

 

(910) 938-4504

 

4

 

412

 

Greg Rutt

 

Open

 

6/8/2000

 

-77.38187

 

34.75928

 

MSI

 

Onslow

 

USA

LEASED

 

2040

 

ROCH-VICTOR

 

23,669

 

18,861

 

40 Square Dr

 

Eastview Square

 

Victor

 

NY

 

14564-1051

 

(585) 425-2140

 

(585) 425-2227

 

3

 

313

 

Kelly Gustafson

 

Open

 

4/27/2000

 

-77.44095

 

43.0323

 

MSI

 

Ontario

 

USA

LEASED

 

2041

 

ALEXANDRIA, LA

 

28,283

 

21,456

 

2643 S MacArthur Dr

 

Alexandria Commons

 

Alexandria

 

LA

 

71301-2920

 

(318) 449-1599

 

(318) 449-4583

 

7

 

704

 

Karleen Henry

 

Open

 

9/7/2000

 

-92.45979

 

31.26983

 

MSI

 

Rapides Parish

 

USA

LEASED

 

2042

 

KINGSTON, NY

 

23,775

 

20,165

 

703 Frank Sottile Blvd

 

Hudson Valley Plaza

 

Kingston

 

NY

 

12401-1552

 

(845) 382-1261

 

(845) 382-1210

 

3

 

309

 

Rob Krause

 

Open

 

5/15/2000

 

-73.98209

 

41.95888

 

MSI

 

Ulster

 

USA

LEASED

 

2044

 

EUREKA

 

24,413

 

18,669

 

800 W Harris St Ste 26

 

Eureka Mall

 

Eureka

 

CA

 

95503-3929

 

(707) 444-2383

 

(707) 444-2484

 

2

 

203

 

Denise Curtis

 

Open

 

8/17/2000

 

-124.17879

 

40.78052

 

MSI

 

Humboldt

 

USA

LEASED

 

2045

 

PORTLAND, ME

 

23,758

 

19,435

 

490 Payne Rd

 

Christmas Tree Shops Plaza

 

Scarborough

 

ME

 

04074-8929

 

(207) 883-8419

 

(207) 883-1676

 

3

 

306

 

AJ Harvey

 

Open

 

9/21/2000

 

-70.34407

 

43.62862

 

MSI

 

Cumberland

 

USA

LEASED

 

2046

 

SAC-FOLSOM

 

23,770

 

19,336

 

2715 E Bidwell St

 

Broadstone Center

 

Folsom

 

CA

 

95630-6404

 

(916) 983-2633

 

(916) 983-7013

 

2

 

212

 

Robert Logue

 

Open

 

11/9/2000

 

-121.11483

 

38.64725

 

MSI

 

Sacramento

 

USA

LEASED

 

2047

 

WACO

 

30,000

 

24,044

 

521 N Valley Mills Dr

 

Westview Village Shopping Center

 

Waco

 

TX

 

76710-5234

 

(254) 776-7009

 

(254) 776-7439

 

1

 

101

 

Julene Winterton

 

Open

 

4/27/2000

 

-97.17265

 

31.52894

 

MSI

 

McLennan

 

USA

LEASED

 

2048

 

DFW-FT. WORTH/HULEN

 

30,512

 

22,420

 

4921 Overton Ridge Blvd

 

Ridge Rock Plaza

 

Fort Worth

 

TX

 

76132-1910

 

(817) 423-1727

 

(817) 423-1713

 

1

 

108

 

John Craig

 

Open

 

7/20/2000

 

-97.40067

 

32.67634

 

MSI

 

Tarrant

 

USA

LEASED

 

2049

 

MIDLAND, TX

 

22,395

 

17,963

 

3001 W Loop 250 N

 

Midland Plaza

 

Midland

 

TX

 

79705-3252

 

(432) 522-5212

 

(432) 522-7245

 

1

 

101

 

Julene Winterton

 

Open

 

5/4/2000

 

-102.12447

 

32.03404

 

MSI

 

Midland

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

2051

 

HART-ENFIELD

 

24,616

 

19,073

 

25 Hazard Ave

 

Enfield Commons

 

Enfield

 

CT

 

06082-3725

 

(860) 253-9019

 

(860) 253-9533

 

3

 

307

 

Tom Lefsyk

 

Open

 

6/22/2000

 

-72.58171

 

41.98999

 

MSI

 

Hartford

 

USA

LEASED

 

2052

 

CHAMPAIGN

 

24,123

 

19,567

 

2109 N Prospect Ave

 

Pine Tree Plaza

 

Champaign

 

IL

 

61822-1238

 

(217) 378-8716

 

(217) 378-8729

 

7

 

702

 

Steve Hays

 

Open

 

9/21/2000

 

-88.2579

 

40.14155

 

MSI

 

Champaign

 

USA

LEASED

 

2054

 

SHREVEPORT-BOSSIER CITY

 

22,469

 

17,825

 

3047 E Texas Hwy

 

Bossier City K-Mart Center

 

Bossier City

 

LA

 

71111-3207

 

(318) 752-2229

 

(318) 549-1742

 

7

 

704

 

Karleen Henry

 

Open

 

6/29/2000

 

-93.70134

 

32.52886

 

MSI

 

Bossier Parish

 

USA

LEASED

 

2056

 

MYRTLE BEACH

 

23,771

 

19,440

 

554 Seaboard St

 

501 Power Center

 

Myrtle Beach

 

SC

 

29577-9732

 

(843) 448-0939

 

(843) 448-1197

 

4

 

412

 

Greg Rutt

 

Open

 

11/16/2000

 

-78.91035

 

33.70665

 

MSI

 

Horry

 

USA

LEASED

 

2057

 

SANTA FE

 

20,280

 

16,526

 

3549 Zafarano Dr

 

Plaza Santa Fe Shopping Center

 

Santa Fe

 

NM

 

87507-2618

 

(505) 424-7600

 

(505) 424-4440

 

1

 

111

 

Kenneth Christensen

 

Open

 

3/28/2001

 

-106.01114

 

35.64098

 

MSI

 

Santa Fe

 

USA

LEASED

 

2058

 

LA-ANAHEIM HILLS

 

23,923

 

19,602

 

23021 Savi Ranch Pkwy

 

Savi Ranch Center

 

Yorba Linda

 

CA

 

92887-4669

 

(714) 637-1811

 

(714) 637-3260

 

2

 

209

 

Thomas Moio

 

Open

 

9/14/2000

 

-117.73613

 

33.87389

 

MSI

 

Orange

 

USA

LEASED

 

2059

 

DEN-SUPERIOR

 

23,991

 

19,495

 

410 Marshall Rd

 

Superior Marketplace

 

Superior

 

CO

 

80027-8623

 

(720) 304-3224

 

(720) 304-3261

 

1

 

105

 

Steven Mayfield

 

Open

 

9/21/2000

 

-105.1679

 

39.95515

 

MSI

 

Boulder

 

USA

LEASED

 

2060

 

GRAND RAPIDS-GRANDVILLE

 

23,898

 

19,568

 

4830 Wilson Ave SW Ste 400

 

Wilsontown Center

 

Grandville

 

MI

 

49418-3134

 

(616) 531-2545

 

(616) 531-2031

 

6

 

614

 

Kristina Kidder

 

Open

 

9/28/2000

 

-85.76237

 

42.87738

 

MSI

 

Kent

 

USA

LEASED

 

2061

 

PHX-GOODYEAR

 

23,743

 

19,543

 

1475 N Litchfield Rd

 

Palm Valley Pavilions

 

Goodyear

 

AZ

 

85338-1262

 

(623) 536-3158

 

(623) 536-8012

 

1

 

112

 

Fred Uhe

 

Open

 

10/26/2000

 

-112.35926

 

33.46407

 

MSI

 

Maricopa

 

USA

LEASED

 

2062

 

LI-HUNTINGTON

 

30,271

 

19,691

 

350 Walt Whitman Rd

 

Huntington Shopping Center

 

Huntington Station

 

NY

 

11746-8704

 

(631) 423-0381

 

(631) 423-1107

 

3

 

304

 

Tony Calderaro

 

Open

 

6/15/2000

 

-73.41157

 

40.81932

 

MSI

 

Suffolk

 

USA

LEASED

 

2063

 

DFW-SOUTHLAKE

 

23,428

 

19,426

 

2901 E Hwy 114 Ste 100

 

Gateway Plaza

 

Southlake

 

TX

 

76092-6694

 

(817) 749-2300

 

(817) 748-0053

 

7

 

711

 

Skip Sand

 

Open

 

10/5/2000

 

-97.107468

 

32.9407

 

MSI

 

Tarrant

 

USA

LEASED

 

2066

 

WOR-LEOMINSTER

 

23,769

 

19,173

 

18 Water Tower Plaza

 

Water Tower Plaza

 

Leominster

 

MA

 

01453-2247

 

(978) 534-4630

 

(978) 534-3763

 

3

 

306

 

AJ Harvey

 

Open

 

8/3/2000

 

-71.75871

 

42.54391

 

MSI

 

Worcester

 

USA

LEASED

 

2068

 

ATL-CUMMING

 

23,573

 

19,429

 

1200 Market Place Blvd

 

Cumming Market Place

 

Cumming

 

GA

 

30041-7923

 

(678) 947-5820

 

(678) 947-0590

 

4

 

407

 

Karen Worful

 

Open

 

9/14/2000

 

-84.13158

 

34.18162

 

MSI

 

Forsyth

 

USA

LEASED

 

2069

 

DC-SPRINGFIELD, VA

 

24,866

 

18,937

 

6717 Spring Mall Dr

 

Spring Mall Center

 

Springfield

 

VA

 

22150-1907

 

(703) 924-1626

 

(703) 924-3019

 

6

 

610

 

Chris Holman

 

Open

 

10/12/2000

 

-77.1896

 

38.77296

 

MSI

 

Fairfax

 

USA

LEASED

 

2070

 

BIRM-TRUSSVILLE

 

23,916

 

19,440

 

1632 Gadsden Hwy

 

Colonial Promenade East

 

Birmingham

 

AL

 

35235-3104

 

(205) 661-2818

 

(205) 661-2798

 

4

 

403

 

Dairl Williams

 

Open

 

10/5/2000

 

-86.63909

 

33.60165

 

MSI

 

Jefferson

 

USA

LEASED

 

2071

 

DET-COMMERCE TOWNSHIP

 

23,837

 

19,502

 

475 Haggerty Rd

 

Commerce Crossing

 

Commerce Township

 

MI

 

48390-3939

 

(248) 960-3845

 

(248) 960-4631

 

6

 

612

 

Ken Day

 

Open

 

10/19/2000

 

-83.43793

 

42.53236

 

MSI

 

Oakland

 

USA

LEASED

 

2072

 

COLORADO SPRINGS-LAKE AVE

 

24,228

 

19,528

 

2140 Southgate Rd

 

Broadmoor Towne Center

 

Colorado Springs

 

CO

 

80906-2659

 

(719) 475-7580

 

(719) 475-7584

 

1

 

111

 

Kenneth Christensen

 

Open

 

11/9/2000

 

-104.81773

 

38.8018

 

MSI

 

El Paso

 

USA

LEASED

 

2075

 

ST.L-FENTON

 

24,385

 

19,418

 

129 Gravois Bluffs Plaza Dr

 

Gravois Bluffs Plaza

 

Fenton

 

MO

 

63026-4013

 

(636) 343-5724

 

(636) 326-5102

 

7

 

708

 

Mark Palmour

 

Open

 

10/5/2000

 

-90.44583

 

38.50417

 

MSI

 

St. Louis

 

USA

LEASED

 

2076

 

BAY-UNION CITY

 

23,956

 

19,654

 

31080 Dyer St

 

Union Landing

 

Union City

 

CA

 

94587-1768

 

(510) 471-5443

 

(510) 471-5478

 

2

 

205

 

Rick Cormier

 

Open

 

11/16/2000

 

-122.07092

 

37.59675

 

MSI

 

Alameda

 

USA

LEASED

 

2077

 

IDAHO FALLS

 

22,218

 

17,191

 

2345 E 17th St Ste B

 

Ashment Shopping Center

 

Idaho Falls

 

ID

 

83404-6511

 

(208) 523-3435

 

(208) 523-3411

 

1

 

109

 

Sergio Castellanos

 

Open

 

10/12/2000

 

-111.9871

 

43.48216

 

MSI

 

Bonneville

 

USA

LEASED

 

2079

 

CHRISTIANSBURG

 

20,037

 

16,584

 

140 Conston Ave

 

 

 

Christiansburg

 

VA

 

24073-1151

 

(540) 381-0468

 

(540) 381-1747

 

6

 

608

 

Kathye Langston

 

Open

 

11/9/2000

 

-80.4182

 

37.157

 

MSI

 

Montgomery

 

USA

LEASED

 

2082

 

ROCHESTER, MN

 

24,319

 

19,423

 

60 25th St SE

 

Broadway Commons

 

Rochester

 

MN

 

55904-5557

 

(507) 285-5947

 

(507) 285-5519

 

7

 

707

 

Russell Hughes

 

Open

 

11/9/2000

 

-92.45139

 

43.98843

 

MSI

 

Olmsted

 

USA

LEASED

 

2083

 

HEATH

 

17,026

 

13,807

 

685 Hebron Rd

 

Southgate Plaza

 

Heath

 

OH

 

43056-1351

 

(740) 522-7929

 

(740) 522-7932

 

6

 

607

 

Jack Hamilton

 

Open

 

9/21/2000

 

-82.42783

 

40.03953

 

MSI

 

Licking

 

USA

LEASED

 

2084

 

HART-AVON

 

23,692

 

17,578

 

315 W Main St

 

Nod Brook Mall

 

Avon

 

CT

 

06001-3686

 

(860) 676-1006

 

(860) 674-8054

 

3

 

307

 

Tom Lefsyk

 

Open

 

10/12/2000

 

-72.85715

 

41.81376

 

MSI

 

Hartford

 

USA

LEASED

 

2101

 

ALBQ-MONTGOMERY PLAZA

 

21,380

 

17,095

 

4410 Wyoming Blvd NE

 

Montgomery Plaza Shopping Center

 

Albuquerque

 

NM

 

87111-3165

 

(505) 299-4007

 

(505) 299-1646

 

1

 

111

 

Kenneth Christensen

 

Open

 

2/1/1982

 

-106.55085

 

35.12994

 

MSI

 

Bernalillo

 

USA

LEASED

 

2103

 

NASH-MADISON

 

22,995

 

18,919

 

2215 N Gallatin Pike Rd

 

 

 

Madison

 

TN

 

37115-2005

 

(615) 859-8863

 

(615) 859-9679

 

7

 

703

 

Todd Meyer

 

Open

 

10/26/1995

 

-86.68826

 

36.30525

 

MSI

 

Davidson

 

USA

LEASED

 

2104

 

DEN-LAKEWOOD

 

23,775

 

19,939

 

441 S Wadsworth Blvd

 

Lakewood Town Center

 

Lakewood

 

CO

 

80226-3110

 

(303) 980-4111

 

(303) 980-4112

 

1

 

105

 

Steven Mayfield

 

Open

 

3/30/2000

 

-105.08171

 

39.7082

 

MSI

 

Jefferson

 

USA

LEASED

 

2105

 

PROV-NORTH ATTLEBORO, MA

 

23,837

 

19,622

 

1385 S Washington St

 

Gateway Plaza

 

North Attleboro

 

MA

 

02760-4404

 

(508) 643-2565

 

(508) 643-2695

 

3

 

310

 

Dan Ameen

 

Open

 

2/17/2000

 

-71.34992

 

41.93824

 

MSI

 

Bristol

 

USA

LEASED

 

2106

 

QUAD-DAVENPORT

 

24,049

 

19,125

 

4010 E 53rd St

 

North Ridge Shopping Center

 

Davenport

 

IA

 

52807-3033

 

(563) 355-7808

 

(563) 355-7908

 

7

 

705

 

Chuck Snyders

 

Open

 

4/6/2000

 

-90.51331

 

41.57505

 

MSI

 

Scott

 

USA

LEASED

 

2108

 

ANN ARBOR

 

24,676

 

21,157

 

3655 Washtenaw Ave

 

Arborland

 

Ann Arbor

 

MI

 

48104-5250

 

(734) 975-6774

 

(734) 975-6786

 

6

 

612

 

Ken Day

 

Open

 

5/18/2000

 

-83.687

 

42.25525

 

MSI

 

Washtenaw

 

USA

LEASED

 

2109

 

BAY-PLEASANT HILL

 

21,169

 

17,546

 

60 Gregory Ln

 

Downtown Pleasant Hill

 

Pleasant Hill

 

CA

 

94523-3321

 

(925) 521-1081

 

(925) 521-1084

 

2

 

205

 

Rick Cormier

 

Open

 

9/28/2000

 

-122.06265

 

37.94785

 

MSI

 

Contra Costa

 

USA

LEASED

 

2110

 

ORL-OCOEE

 

23,764

 

19,443

 

9649 W Colonial Dr

 

West Oaks Towne Centre

 

Ocoee

 

FL

 

34761-6901

 

(407) 822-8086

 

(407) 822-7925

 

4

 

406

 

Dennis Bailey

 

Open

 

9/7/2000

 

-81.52388

 

28.55187

 

MSI

 

Orange

 

USA

LEASED

 

2111

 

LA-BREA

 

23,491

 

19,776

 

2315 E Imperial Hwy Ste D

 

Brea Union Plaza

 

Brea

 

CA

 

92821-6112

 

(714) 255-1018

 

(714) 255-1745

 

2

 

201

 

Bryan Taylor

 

Open

 

3/23/2000

 

-117.87003

 

33.91111

 

MSI

 

Orange

 

USA

LEASED

 

2112

 

LINCOLN

 

22,642

 

17,408

 

3010 Pine Lake Rd Ste A

 

SouthPointe Pavilions

 

Lincoln

 

NE

 

68516-6018

 

(402) 328-8878

 

(402) 328-8903

 

7

 

705

 

Chuck Snyders

 

Open

 

5/25/2000

 

-96.67825

 

40.74066

 

MSI

 

Lancaster

 

USA

LEASED

 

2113

 

COL-HARBISON

 

25,020

 

19,459

 

244 Harbison Blvd

 

Columbia Station

 

Columbia

 

SC

 

29212-2232

 

(803) 407-7813

 

(803) 407-7816

 

4

 

404

 

Al Warren

 

Open

 

6/1/2000

 

-81.16174

 

34.07103

 

MSI

 

Lexington

 

USA

LEASED

 

2115

 

LA-LA HABRA

 

25,200

 

20,227

 

1500 W Imperial Hwy

 

The Palm Court

 

La Habra

 

CA

 

90631-6967

 

(562) 697-1369

 

(562) 691-0639

 

2

 

201

 

Bryan Taylor

 

Open

 

6/29/2000

 

-117.9605

 

33.91481

 

MSI

 

Orange

 

USA

LEASED

 

2116

 

NWK-NORTH BRUNSWICK

 

24,394

 

18,619

 

869 Route 1

 

North Village Shopping Center

 

North Brunswick

 

NJ

 

08902-3345

 

(732) 296-8199

 

(732) 296-8304

 

3

 

303

 

Lynnette Jones

 

Open

 

8/24/2000

 

-74.43043

 

40.47259

 

MSI

 

Middlesex

 

USA

LEASED

 

2118

 

SEA-LYNNWOOD

 

25,000

 

19,156

 

3115 Alderwood Mall Blvd

 

 

 

Lynnwood

 

WA

 

98036-4719

 

(425) 771-6979

 

(425) 771-6620

 

1

 

110

 

Troy Overby

 

Open

 

10/12/2000

 

-122.27499

 

47.82418

 

MSI

 

Snohomish

 

USA

LEASED

 

2119

 

INDY-CASTLETON

 

24,197

 

19,568

 

5151 E 82nd St Ste 300

 

Clearwater Springs

 

Indianapolis

 

IN

 

46250-1625

 

(317) 841-1974

 

(317) 841-3078

 

7

 

702

 

Steve Hays

 

Open

 

8/10/2000

 

-86.08139

 

39.90495

 

MSI

 

Marion

 

USA

LEASED

 

2121

 

FRESNO-CLOVIS

 

23,382

 

19,199

 

255 W Shaw Ave

 

Sunflower Plaza

 

Clovis

 

CA

 

93612-3602

 

(559) 324-8725

 

(559) 324-8728

 

2

 

210

 

Bill Breedwell

 

Open

 

10/19/2000

 

-119.7153

 

36.8061

 

MSI

 

Fresno

 

USA

LEASED

 

2122

 

RAL-CARY

 

26,751

 

20,051

 

340 Crossroads Blvd

 

Crossroads Plaza

 

Cary

 

NC

 

27518-6895

 

(919) 851-6001

 

(919) 851-6293

 

4

 

402

 

Katie Baucom

 

Open

 

10/26/2000

 

-78.73515

 

35.76027

 

MSI

 

Wake

 

USA

LEASED

 

2203

 

VA BCH-CONSTITUTION

 

30,197

 

24,386

 

304 Constitution Dr

 

Pembrook Plaza

 

Virginia Beach

 

VA

 

23462-3102

 

(757) 552-0772

 

(757) 552-0160

 

6

 

606

 

Andy Chartier

 

Open

 

10/7/1993

 

-76.13156

 

36.84692

 

MSI

 

Virginia Beach City

 

USA

LEASED

 

2204

 

KNOX-KINGSTON PIKE

 

23,669

 

20,142

 

9622 Kingston Pike

 

 

 

Knoxville

 

TN

 

37922-2387

 

(865) 670-9096

 

(865) 670-0126

 

4

 

405

 

Doug Davis

 

Open

 

5/26/1997

 

-84.10497

 

35.90798

 

MSI

 

Knox

 

USA

LEASED

 

2701

 

LA-BURBANK

 

23,722

 

19,731

 

1551 N Victory Pl

 

Burbank Empire Center

 

Burbank

 

CA

 

91502-1647

 

(818) 260-0527

 

(818) 260-0827

 

2

 

211

 

Gloria Villegas

 

Open

 

2/7/2002

 

-118.3201

 

34.1835

 

MSI

 

Los Angeles

 

USA

LEASED

 

2702

 

INDIANA, PA

 

17,592

 

13,972

 

475 Ben Franklin Rd S Ste 24

 

Townfair Center

 

Indiana

 

PA

 

15701-2347

 

(724) 349-7239

 

(724) 349-5215

 

3

 

305

 

Joe Belmont

 

Open

 

2/7/2002

 

-79.19028

 

40.61276

 

MSI

 

Indiana

 

USA

LEASED

 

2703

 

PROV-SMITHFIELD

 

22,907

 

18,882

 

240 Smithfield Crossing

 

The Crossing at Smithfield

 

Smithfield

 

RI

 

02917-2402

 

(401) 233-0539

 

(401) 233-0182

 

3

 

310

 

Dan Ameen

 

Open

 

2/21/2002

 

-71.5319

 

41.8735

 

MSI

 

Providence

 

USA

LEASED

 

2704

 

DET-SHELBY TOWNSHIP

 

24,132

 

19,421

 

8500 26 Mile Rd

 

Shelby Creek

 

Shelby Township

 

MI

 

48316-5023

 

(586) 677-5278

 

(586) 677-5386

 

6

 

613

 

Kim Murray

 

Open

 

8/1/2002

 

-83.03337

 

42.7136

 

MSI

 

Macomb

 

USA

LEASED

 

2708

 

SLC-BOUNTIFUL

 

22,407

 

17,304

 

420 S 500 W Ste 0113

 

Gateway Crossing

 

Bountiful

 

UT

 

84010-7112

 

(801) 298-3488

 

(801) 298-3492

 

1

 

109

 

Sergio Castellanos

 

Open

 

3/28/2002

 

-111.89223

 

40.88501

 

MSI

 

Davis

 

USA

LEASED

 

2710

 

STATE COLLEGE

 

24,081

 

19,424

 

44 Colonnade Way

 

The Colonnade at State College

 

State College

 

PA

 

16803-2309

 

(814) 867-1956

 

(814) 867-2925

 

3

 

305

 

Joe Belmont

 

Open

 

6/20/2002

 

-77.9196

 

40.8132

 

MSI

 

Centre

 

USA

LEASED

 

2711

 

LA-SAN CLEMENTE

 

24,356

 

19,422

 

937 Avenida Pico

 

Plaza Pacifica

 

San Clemente

 

CA

 

92673-3908

 

(949) 940-0465

 

(949) 940-0468

 

2

 

206

 

Darrick Alexander

 

Open

 

10/10/2002

 

-117.60851

 

33.45164

 

MSI

 

Orange

 

USA

LEASED

 

2712

 

DFW-DALLAS/GREENVILLE

 

24,051

 

20,270

 

5500 Greenville Ave Ste 700

 

Old Town Village

 

Dallas

 

TX

 

75206-2931

 

(214) 461-9491

 

(214) 461-9494

 

7

 

711

 

Skip Sand

 

Open

 

5/9/2002

 

-96.7693

 

32.85305

 

MSI

 

Dallas

 

USA

LEASED

 

2713

 

KC-OVERLAND PARK/SOUTH

 

23,870

 

19,419

 

12140 Blue Valley Pkwy

 

Pinnacle Village

 

Overland Park

 

KS

 

66213-2606

 

(913) 491-0702

 

(913) 491-4680

 

1

 

113

 

Tricia Murr

 

Open

 

5/9/2002

 

-94.67264

 

38.90852

 

MSI

 

Johnson

 

USA

LEASED

 

2715

 

TWIN FALLS

 

20,375

 

16,501

 

1988 Bridgeview Blvd

 

Canyon Park East

 

Twin Falls

 

ID

 

83301-3079

 

(208) 735-8006

 

(208) 735-8022

 

1

 

109

 

Sergio Castellanos

 

Open

 

4/22/2002

 

-114.45576

 

42.59575

 

MSI

 

Twin Falls

 

USA

LEASED

 

2717

 

CHI-MCHENRY

 

20,683

 

16,648

 

2244 N Richmond Rd

 

McHenry Shopping Center

 

McHenry

 

IL

 

60050-1423

 

(815) 578-9529

 

(815) 578-9532

 

6

 

602

 

David Gustafson

 

Open

 

2/7/2002

 

-88.26721

 

42.35926

 

MSI

 

McHenry

 

USA

LEASED

 

2718

 

DET-CHESTERFIELD TOWNSHIP

 

23,991

 

19,888

 

51375 Gratiot Ave

 

Chesterfield Square

 

Chesterfield

 

MI

 

48051-2041

 

(586) 948-1880

 

(586) 948-1890

 

6

 

613

 

Kim Murray

 

Open

 

5/16/2002

 

-82.82812

 

42.68124

 

MSI

 

Macomb

 

USA

LEASED

 

2719

 

HSTN-BUNKER HILL

 

23,821

 

19,411

 

9666 Old Katy Rd

 

The Centre at Bunker Hill

 

Houston

 

TX

 

77055-6322

 

(713) 490-1796

 

(713) 490-1799

 

7

 

710

 

Faustino Alvarez

 

Open

 

2/7/2002

 

-95.53116

 

29.78492

 

MSI

 

Harris

 

USA

LEASED

 

2720

 

MERIDEN

 

24,186

 

18,075

 

533 S Broad St Ste E2

 

Townline Square

 

Meriden

 

CT

 

06450-6661

 

(203) 630-3040

 

(203) 630-1591

 

3

 

311

 

Tony Conte

 

Open

 

3/14/2002

 

-72.80795

 

41.50977

 

MSI

 

New Haven

 

USA

LEASED

 

2721

 

DFW-MESQUITE

 

23,755

 

19,411

 

19105 LBJ Fwy

 

The Marketplace at Towne Center

 

Mesquite

 

TX

 

75150-6416

 

(214) 231-0699

 

(214) 231-0702

 

7

 

704

 

Karleen Henry

 

Open

 

9/5/2002

 

-96.62727

 

32.80083

 

MSI

 

Dallas

 

USA

LEASED

 

2722

 

DFW-BURLESON

 

23,838

 

19,595

 

1151 N Burleson Blvd

 

Gateway Station Shopping Centre

 

Burleson

 

TX

 

76028-7009

 

(817) 426-4357

 

(817) 426-3906

 

1

 

108

 

John Craig

 

Open

 

7/25/2002

 

-97.3201

 

32.5803

 

MSI

 

Johnson

 

USA

LEASED

 

2723

 

CHLT-ROCK HILL, SC

 

20,299

 

16,442

 

546 John Ross Pkwy

 

Manchester Village

 

Rock Hill

 

SC

 

29730-8910

 

(803) 327-5393

 

(803) 327-5412

 

4

 

413

 

Bill Hopper

 

Open

 

6/13/2002

 

-80.97952

 

34.94368

 

MSI

 

York

 

USA

LEASED

 

2724

 

OMAHA-BELLEVUE

 

23,865

 

19,421

 

10521 S 15th St

 

Wolf Creek

 

Bellevue

 

NE

 

68123-4085

 

(402) 291-1975

 

(402) 291-0377

 

7

 

705

 

Chuck Snyders

 

Open

 

8/8/2002

 

-95.93535

 

41.15937

 

MSI

 

Sarpy

 

USA

LEASED

 

2725

 

ALLENTOWN-PHILLIPSBURG, NJ

 

20,626

 

16,442

 

1206 New Brunswick Ave

 

Greenwich Center

 

Phillipsburg

 

NJ

 

08865-4124

 

(908) 387-9818

 

(908) 387-9815

 

3

 

303

 

Lynnette Jones

 

Open

 

10/10/2002

 

-75.1457

 

40.6796

 

MSI

 

Warren

 

USA

LEASED

 

2726

 

TAMPA-BRUCE B DOWNS

 

22,869

 

18,920

 

18081 Highwoods Preserve Pkwy

 

The Walk at Highwoods Preserve

 

Tampa

 

FL

 

33647-1761

 

(813) 972-4970

 

(813) 972-4531

 

4

 

409

 

Dave Ticich

 

Open

 

2/7/2002

 

-82.37084

 

28.1318

 

MSI

 

Hillsborough

 

USA

LEASED

 

2727

 

HADLEY, MA

 

20,231

 

16,495

 

325 Russell St Unit B

 

Mountain Farms

 

Hadley

 

MA

 

01035-3535

 

(413) 582-0784

 

(413) 582-6941

 

3

 

307

 

Tom Lefsyk

 

Open

 

6/6/2002

 

-72.56013

 

42.35316

 

MSI

 

Hampshire

 

USA

LEASED

 

2728

 

MSP-COON RAPIDS/MAIN

 

24,240

 

20,004

 

3460 124th Ave NW

 

Riverdale Commons

 

Coon Rapids

 

MN

 

55433-1002

 

(763) 433-0500

 

(763) 433-0511

 

7

 

706

 

Lawrence McNutt

 

Open

 

3/14/2002

 

-93.35268

 

45.19652

 

MSI

 

Anoka

 

USA

LEASED

 

2729

 

MANKATO

 

20,378

 

16,440

 

1901 Madison Ave Ste 500

 

Mankato Heights

 

Mankato

 

MN

 

56001-5414

 

(507) 386-0333

 

(507) 386-1271

 

7

 

707

 

Russell Hughes

 

Open

 

6/13/2002

 

-93.94888

 

44.16663

 

MSI

 

Blue Earth

 

USA

LEASED

 

2730

 

WOODBURY

 

24,008

 

19,420

 

27 Centre Dr

 

Woodbury Town Centre

 

Central Valley

 

NY

 

10917-6501

 

(845) 782-2116

 

(845) 783-9718

 

3

 

308

 

Michele Vellegas

 

Open

 

10/31/2002

 

-74.12301

 

41.3325

 

MSI

 

Orange

 

USA

LEASED

 

2731

 

BALT-ANNE ARUNDEL

 

23,923

 

19,419

 

7665 Arundel Mills Blvd

 

Arundel Mills

 

Hanover

 

MD

 

21076-1305

 

(410) 796-2472

 

(410) 796-3724

 

6

 

609

 

Cindy Pusey

 

Open

 

9/5/2002

 

-76.71504

 

39.15754

 

MSI

 

Anne Arundel

 

USA

LEASED

 

2732

 

ATL-McDONOUGH

 

23,754

 

19,422

 

1940 Jonesboro Rd

 

Henry Town Center

 

McDonough

 

GA

 

30253-5959

 

(678) 583-6361

 

(678) 583-6374

 

4

 

407

 

Karen Worful

 

Open

 

5/30/2002

 

-84.22234

 

33.46455

 

MSI

 

Henry

 

USA

LEASED

 

2733

 

DFW-KELLER

 

24,015

 

20,125

 

2005 S Main St

 

Tarrant Parkway Commons

 

Keller

 

TX

 

76248-5122

 

(817) 741-7507

 

(817) 741-7510

 

1

 

108

 

John Craig

 

Open

 

2/4/2002

 

-97.25491

 

32.91763

 

MSI

 

Tarrant

 

USA

LEASED

 

2735

 

WAUSAU

 

20,471

 

16,442

 

3707 Rib Mountain Dr

 

 

 

Wausau

 

WI

 

54401-7492

 

(715) 241-8570

 

(715) 241-8548

 

7

 

701

 

Rod Guarniere

 

Open

 

6/20/2002

 

-89.65308

 

44.92405

 

MSI

 

Marathon

 

USA

LEASED

 

2736

 

RAL-BRIER CREEK PKWY

 

23,928

 

19,420

 

8131 Brier Creek Pkwy

 

Brier Creek Shopping Center

 

Raleigh

 

NC

 

27617-7598

 

(919) 806-2736

 

(919) 806-2197

 

4

 

402

 

Katie Baucom

 

Open

 

9/5/2002

 

-78.78381

 

35.91045

 

MSI

 

Wake

 

USA

LEASED

 

2738

 

PASO ROBLES

 

17,712

 

13,907

 

2055 Theatre Dr

 

The Crossings at Paso Robles

 

Paso Robles

 

CA

 

93446-9629

 

(805) 226-0737

 

(805) 226-0740

 

2

 

214

 

Pat Ary

 

Open

 

2/7/2002

 

-120.69637

 

35.58775

 

MSI

 

San Luis Obispo

 

USA

LEASED

 

2739

 

SEA-LAKEWOOD

 

24,035

 

19,476

 

5730 Lakewood Towne Center Blvd SW

 

Lakewood Towne Center

 

Lakewood

 

WA

 

98499-3895

 

(253) 584-2058

 

(253) 984-1015

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

8/1/2002

 

-122.4992

 

47.1665

 

MSI

 

Pierce

 

USA

LEASED

 

2740

 

NWK-MT OLIVE

 

24,170

 

19,417

 

30 International Dr Ste J

 

ITC Crossings

 

Flanders

 

NJ

 

07836-4107

 

(973) 426-9911

 

(973) 691-8967

 

3

 

308

 

Michele Vellegas

 

Open

 

8/29/2002

 

-74.72003

 

40.89169

 

MSI

 

Morris

 

USA

LEASED

 

2741

 

VA BCH-RED MILLS

 

23,753

 

19,389

 

1169 Nimmo Pkwy Ste 222

 

Red Mill Commons

 

Virginia Beach

 

VA

 

23456-7730

 

(757) 430-0620

 

(757) 430-0693

 

6

 

606

 

Andy Chartier

 

Open

 

3/27/2002

 

-76.008791

 

36.76217

 

MSI

 

Virginia Beach City

 

USA

LEASED

 

2742

 

ELIZABETHTOWN

 

20,303

 

16,442

 

1990 N Dixie Ave

 

Mall Park Center

 

Elizabethtown

 

KY

 

42701-8853

 

(270) 765-5544

 

(270) 765-4477

 

7

 

703

 

Todd Meyer

 

Open

 

4/11/2002

 

-85.8894

 

37.73845

 

MSI

 

Hardin

 

USA

LEASED

 

2743

 

NASH-BELLEVUE

 

23,852

 

19,421

 

7657 Hwy 70 S Ste 114

 

Bellevue Place Shopping Center

 

Nashville

 

TN

 

37221-1706

 

(615) 646-3403

 

(615) 646-3774

 

7

 

703

 

Todd Meyer

 

Open

 

7/25/2002

 

-86.95431

 

36.07988

 

MSI

 

Davidson

 

USA

LEASED

 

2744

 

MSP-MAPLEWOOD

 

30,445

 

23,192

 

2980 White Bear Ave N

 

 

 

Maplewood

 

MN

 

55109-1304

 

(651) 770-0350

 

(651) 770-0639

 

7

 

707

 

Russell Hughes

 

Open

 

2/14/2002

 

-93.01785

 

45.03011

 

MSI

 

Ramsey

 

USA

LEASED

 

2745

 

AKRON-FAIRLAWN

 

25,550

 

19,097

 

3750 W Market St Unit Y

 

Rosemont Commons

 

Fairlawn

 

OH

 

44333-4803

 

(330) 666-3553

 

(330) 666-4011

 

6

 

607

 

Jack Hamilton

 

Open

 

2/14/2002

 

-81.63498

 

41.13572

 

MSI

 

Summit

 

USA

LEASED

 

2747

 

PRESCOTT

 

14,578

 

11,999

 

3250 Gateway Blvd Ste 504

 

Prescott Gateway Shopping Center

 

Prescott

 

AZ

 

86303-6859

 

(928) 771-8848

 

(928) 771-0108

 

1

 

112

 

Fred Uhe

 

Open

 

3/7/2002

 

-112.376

 

34.5492

 

MSI

 

Yavapai

 

USA

LEASED

 

2748

 

KC-LIBERTY, MO

 

20,173

 

16,205

 

8531 N Evanston Rd

 

Liberty Town Center

 

Kansas City

 

MO

 

64157-1227

 

(816) 407-9249

 

(816) 407-9766

 

1

 

113

 

Tricia Murr

 

Open

 

8/29/2002

 

-94.45934

 

39.24681

 

MSI

 

Clay

 

USA

LEASED

 

2749

 

GRAND JUNCTION

 

20,374

 

16,442

 

2464 Hwy 6 and 50 Ste E

 

Grand Mesa Center

 

Grand Junction

 

CO

 

81505-1108

 

(970) 243-2070

 

(970) 243-2016

 

1

 

105

 

Steven Mayfield

 

Open

 

9/12/2002

 

-108.5914

 

39.08645

 

MSI

 

Mesa

 

USA

LEASED

 

2750

 

ATL-CANTON

 

21,306

 

16,553

 

1445 Riverstone Pkwy Ste 100

 

Riverstone Plaza

 

Canton

 

GA

 

30114-5624

 

(678) 493-0984

 

(678) 493-0987

 

4

 

405

 

Doug Davis

 

Open

 

3/28/2002

 

-84.46228

 

34.26127

 

MSI

 

Cherokee

 

USA

LEASED

 

2752

 

MSP-MAPLE GROVE

 

23,078

 

17,410

 

7980 Wedgewood Ln N

 

Maple Grove Crossings

 

Maple Grove

 

MN

 

55369-9403

 

(763) 420-0909

 

(763) 420-1342

 

7

 

706

 

Lawrence McNutt

 

Open

 

4/10/2002

 

-93.44981

 

45.10214

 

MSI

 

Hennepin

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

2753

 

BURLINGTON, WA

 

23,739

 

19,414

 

1567 S Burlington Blvd

 

Burlington Outlet Center

 

Burlington

 

WA

 

98233-3219

 

(360) 757-6404

 

(360) 757-3834

 

1

 

110

 

Troy Overby

 

Open

 

10/24/2002

 

-122.33576

 

48.45538

 

MSI

 

Skagit

 

USA

LEASED

 

2754

 

HARRISBURG-CAMP HILL

 

28,708

 

20,393

 

3415 Simpson Ferry Rd Ste 1

 

 

 

Camp Hill

 

PA

 

17011-6404

 

(717) 975-0102

 

(717) 975-0122

 

3

 

305

 

Joe Belmont

 

Open

 

8/22/2002

 

-76.9346

 

40.2276

 

MSI

 

Cumberland

 

USA

LEASED

 

2756

 

DC-LEESBURG, VA

 

23,753

 

19,632

 

1019 A - Edwards Ferry Rd NE

 

Battlefield Shopping Center

 

Leesburg

 

VA

 

20176-3347

 

(703) 669-8081

 

(703) 669-8084

 

6

 

610

 

Chris Holman

 

Open

 

6/6/2002

 

-77.54026

 

39.11349

 

MSI

 

Loudoun

 

USA

LEASED

 

2757

 

TOMS RIVER

 

26,163

 

20,233

 

1342 Hooper Ave

 

TJ Maxx Plaza

 

Toms River

 

NJ

 

08753-2855

 

(732) 281-2625

 

(732) 281-6206

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

6/13/2002

 

-74.17745

 

39.98855

 

MSI

 

Ocean

 

USA

LEASED

 

2758

 

TUCSON-IRVINGTON

 

23,972

 

19,421

 

1161 W Irvington Rd

 

West Point Crossing

 

Tucson

 

AZ

 

85714-1165

 

(520) 807-6290

 

(520) 807-4883

 

1

 

103

 

Stacey Humphreys

 

Open

 

8/1/2002

 

-110.99127

 

32.16301

 

MSI

 

Pima

 

USA

LEASED

 

2759

 

LI-OCEANSIDE

 

25,268

 

19,788

 

3610 Long Beach Rd

 

Kohl’s Shopping Center

 

Oceanside

 

NY

 

11572-5705

 

(516) 855-0220

 

(516) 855-0223

 

3

 

302

 

Chris Scaturro

 

Open

 

9/12/2002

 

-73.64019

 

40.62335

 

MSI

 

Nassau

 

USA

LEASED

 

2760

 

HSTN-SPRING

 

23,753

 

19,421

 

20626 I-45 N

 

Louetta Central

 

Spring

 

TX

 

77373-2925

 

(281) 353-5031

 

(281) 288-4852

 

7

 

712

 

Tony Guarini

 

Open

 

10/24/2002

 

-95.43391

 

30.06607

 

MSI

 

Harris

 

USA

LEASED

 

2761

 

DC-FAIRFAX/FAIR LAKES, VA

 

25,212

 

18,894

 

13061 Fair Lakes Shopping Ctr Ste 100

 

Fair Lakes Shopping Center

 

Fairfax

 

VA

 

22033-5179

 

(703) 449-1846

 

(703) 449-1849

 

6

 

610

 

Chris Holman

 

Open

 

5/30/2002

 

-77.39725

 

38.85595

 

MSI

 

Fairfax City

 

USA

LEASED

 

2763

 

PHX-PEORIA

 

24,063

 

19,557

 

9470 W Northern Ave

 

Peoria Crossing

 

Glendale

 

AZ

 

85305-1104

 

(623) 772-9614

 

(623) 772-8266

 

1

 

112

 

Fred Uhe

 

Open

 

10/17/2002

 

-112.26237

 

33.55163

 

MSI

 

Maricopa

 

USA

LEASED

 

2764

 

VINELAND

 

24,000

 

19,611

 

3849 S Delsea Dr Ste A3

 

Cumberland Mall

 

Vineland

 

NJ

 

08360-7408

 

(856) 825-5855

 

(856) 825-5672

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

10/3/2002

 

-75.0403

 

39.43051

 

MSI

 

Cumberland

 

USA

LEASED

 

2767

 

MSP-APPLE VALLEY

 

25,108

 

20,930

 

14890 Florence Trl

 

Fischer Market Place

 

Apple Valley

 

MN

 

55124-4630

 

(952) 953-3300

 

(952) 953-4693

 

7

 

707

 

Russell Hughes

 

Open

 

8/15/2002

 

-93.1963

 

44.7515

 

MSI

 

Dakota

 

USA

LEASED

 

2769

 

DEN-HIGHLANDS RANCH

 

22,965

 

16,372

 

9291 S Broadway

 

Highlands Ranch Town Center

 

Highlands Ranch

 

CO

 

80129-5631

 

(303) 683-1350

 

(303) 683-1395

 

1

 

111

 

Kenneth Christensen

 

Open

 

8/22/2002

 

-104.99213

 

39.54633

 

MSI

 

Douglas

 

USA

LEASED

 

2770

 

UTICA-NEW HARTFORD

 

24,136

 

19,418

 

4745 Commercial Dr

 

New Hartford Consumer Square

 

New Hartford

 

NY

 

13413-6211

 

(315) 768-3499

 

(315) 768-1097

 

3

 

309

 

Rob Krause

 

Open

 

10/31/2002

 

-75.31963

 

43.08431

 

MSI

 

Oneida

 

USA

LEASED

 

2773

 

REHOBOTH BEACH

 

23,392

 

18,794

 

18902 Rehoboth Mall Blvd

 

Rehoboth Mall Shopping Center

 

Rehoboth Beach

 

DE

 

19971-6132

 

(302) 644-8222

 

(302) 644-8213

 

6

 

609

 

Cindy Pusey

 

Open

 

8/24/2002

 

-75.13873

 

38.73483

 

MSI

 

Sussex

 

USA

LEASED

 

2777

 

VEGAS-CENTENNIAL

 

23,795

 

19,888

 

7941 W Tropical Pkwy

 

Centennial Center

 

Las Vegas

 

NV

 

89149-4534

 

(702) 839-0140

 

(702) 655-2642

 

2

 

202

 

Suzan Fleshman

 

Open

 

9/12/2002

 

-115.26895

 

36.27037

 

MSI

 

Clark

 

USA

LEASED

 

2778

 

PHX-MESA/McKELLIPS

 

23,594

 

19,342

 

6640 E McKellips Rd

 

Red Mountain Plaza

 

Mesa

 

AZ

 

85215-2865

 

(480) 854-8038

 

(480) 854-8673

 

1

 

103

 

Stacey Humphreys

 

Open

 

10/17/2002

 

-111.68812

 

33.45196

 

MSI

 

Maricopa

 

USA

LEASED

 

2779

 

OMAHA-W. MAPLE

 

23,970

 

19,421

 

3405 N 147th St

 

The Shops of Grayhawk

 

Omaha

 

NE

 

68116-8189

 

(402) 898-2560

 

(402) 898-2563

 

7

 

705

 

Chuck Snyders

 

Open

 

10/3/2002

 

-96.1517

 

41.2887

 

MSI

 

Douglas

 

USA

LEASED

 

2784

 

FT LAUD-HOLLYWOOD

 

25,104

 

19,632

 

3601 Oakwood Blvd

 

Oakwood Plaza

 

Hollywood

 

FL

 

33020-7111

 

(954) 927-5530

 

(954) 927-6096

 

4

 

408

 

Michael Osouna

 

Open

 

10/31/2002

 

-80.1599

 

26.04589

 

MSI

 

Broward

 

USA

LEASED

 

2785

 

JAX-SOUTHSIDE

 

27,706

 

20,226

 

9041 Southside Blvd Ste 140

 

Southside Square Shopping Center

 

Jacksonville

 

FL

 

32256-5484

 

(904) 363-3618

 

(904) 363-3846

 

4

 

411

 

Jeff Wallace

 

Open

 

10/10/2002

 

-81.55167

 

30.20115

 

MSI

 

Duval

 

USA

LEASED

 

2786

 

PITT-GREENSBURG

 

23,225

 

20,296

 

5280 Route 30 Ste 6

 

Westmoreland Mall South

 

Greensburg

 

PA

 

15601-7832

 

(724) 837-4540

 

(724) 837-4840

 

6

 

605

 

Don Newcomb

 

Open

 

10/31/2002

 

-79.58755

 

40.30518

 

MSI

 

Westmoreland

 

USA

LEASED

 

2787

 

BALT-COLUMBIA

 

26,706

 

20,232

 

9041 Snowden River Pkwy

 

Snowden Square

 

Columbia

 

MD

 

21046-1657

 

(443) 285-0808

 

(443) 285-0812

 

6

 

601

 

Mark Malatesta

 

Open

 

10/10/2002

 

-76.8193

 

39.18424

 

MSI

 

Howard

 

USA

LEASED

 

2850

 

MILW-27th ST

 

24,091

 

19,568

 

3565 S 27th St

 

Loomis Center

 

Milwaukee

 

WI

 

53221-1301

 

(414) 643-0707

 

(414) 643-1204

 

7

 

701

 

Rod Guarniere

 

Open

 

2/9/2002

 

-87.94855

 

42.98071

 

MSI

 

Milwaukee

 

USA

LEASED

 

2855

 

MILW-BROWN DEER

 

24,240

 

20,135

 

9090 N Green Bay Rd

 

Brown Deer Center

 

Brown Deer

 

WI

 

53209-1205

 

(414) 371-1958

 

(414) 371-2078

 

7

 

701

 

Rod Guarniere

 

Open

 

2/9/2002

 

-87.96323

 

43.18275

 

MSI

 

Milwaukee

 

USA

LEASED

 

2857

 

MPHS-WINCHESTER

 

23,758

 

19,421

 

7931 Winchester Rd

 

Centennial Crossing Shopping Center

 

Memphis

 

TN

 

38125-2304

 

(901) 751-0720

 

(901) 751-0260

 

7

 

703

 

Todd Meyer

 

Open

 

4/7/2002

 

-89.79858

 

35.04846

 

MSI

 

Shelby

 

USA

LEASED

 

2858

 

CHLT-MATTHEWS

 

24,062

 

19,253

 

10510 Northeast Pkwy

 

Sycamore Commons

 

Matthews

 

NC

 

28105-6708

 

(704) 708-8455

 

(704) 844-9630

 

4

 

413

 

Bill Hopper

 

Open

 

2/3/2002

 

-80.69937

 

35.12742

 

MSI

 

Mecklenburg

 

USA

LEASED

 

2860

 

ATL-TUCKER

 

28,662

 

22,907

 

4000 LaVista Rd

 

Briarcliff LaVista Shopping Center

 

Tucker

 

GA

 

30084-5205

 

(678) 280-1012

 

(678) 280-1015

 

4

 

407

 

Karen Worful

 

Open

 

2/3/2002

 

-84.2507

 

33.8441

 

MSI

 

DeKalb

 

USA

LEASED

 

2861

 

DET-TROY

 

23,975

 

19,450

 

1205 Coolidge Hwy

 

Midtown Square

 

Troy

 

MI

 

48084-7012

 

(248) 649-3103

 

(248) 649-4291

 

6

 

613

 

Kim Murray

 

Open

 

2/3/2002

 

-83.1862

 

42.54238

 

MSI

 

Oakland

 

USA

LEASED

 

2863

 

TAMPA-ST. PETERSBURG

 

24,240

 

20,237

 

2026 66th St N

 

Crosswinds Shopping Center

 

St Petersburg

 

FL

 

33710-4710

 

(727) 362-0032

 

(727) 362-0038

 

4

 

414

 

Jamie Zenn

 

Open

 

3/23/2002

 

-82.72858

 

27.78925

 

MSI

 

Pinellas

 

USA

LEASED

 

2864

 

PHX-SCOTTSDALE

 

24,499

 

19,741

 

8979 E Indian Bend Rd

 

The Pavilions at Talking Stick

 

Scottsdale

 

AZ

 

85250-9519

 

(480) 362-1010

 

(480) 362-1015

 

1

 

112

 

Fred Uhe

 

Open

 

4/28/2002

 

-111.88747

 

33.53836

 

MSI

 

Maricopa

 

USA

LEASED

 

2865

 

MCALLEN

 

27,798

 

19,354

 

520 E Expy 83

 

McAllen Pavilions Shopping Center

 

McAllen

 

TX

 

78503-1615

 

(956) 631-4065

 

(956) 631-3654

 

1

 

102

 

Jeff Fonseca

 

Open

 

5/26/2002

 

-98.216594

 

26.18716

 

MSI

 

Hidalgo

 

USA

LEASED

 

2866

 

SLC-OGDEN

 

22,296

 

16,721

 

4125 Riverdale Rd

 

Riverdale Center

 

Riverdale

 

UT

 

84405-3509

 

(801) 393-4697

 

(801) 393-4788

 

1

 

109

 

Sergio Castellanos

 

Open

 

9/8/2002

 

-111.98435

 

41.18779

 

MSI

 

Weer

 

USA

LEASED

 

2868

 

FORT WAYNE

 

24,112

 

19,384

 

4230 W Jefferson Blvd

 

Jefferson Pointe

 

Fort Wayne

 

IN

 

46804-6818

 

(260) 459-2054

 

(260) 435-2493

 

7

 

702

 

Steve Hays

 

Open

 

9/8/2002

 

-85.19516

 

41.0702

 

MSI

 

Allen

 

USA

LEASED

 

2869

 

LA-UPLAND

 

22,971

 

17,875

 

357 S Mountain Ave

 

Mountain Green

 

Upland

 

CA

 

91786-7032

 

(909) 291-8273

 

(909) 291-8276

 

2

 

207

 

Robert Price

 

Open

 

9/8/2002

 

-117.67032

 

34.08958

 

MSI

 

San Bernardino

 

USA

LEASED

 

2870

 

VEGAS-HENDERSON

 

26,993

 

20,397

 

537 N Stephanie St

 

Stephanie Street Power Center

 

Henderson

 

NV

 

89014-6613

 

(702) 454-3921

 

(702) 456-9051

 

2

 

202

 

Suzan Fleshman

 

Open

 

9/15/2002

 

-115.04626

 

36.06909

 

MSI

 

Clark

 

USA

LEASED

 

2872

 

COLUMBIA, MO

 

24,351

 

19,419

 

2001 W Ash St

 

Stadium Boulevard Shopping Center

 

Columbia

 

MO

 

65203-1161

 

(573) 445-6009

 

(573) 445-7219

 

1

 

113

 

Tricia Murr

 

Open

 

10/6/2002

 

-92.36893

 

38.95742

 

MSI

 

Boone

 

USA

LEASED

 

2873

 

COLUMBUS-DUBLIN

 

26,432

 

22,030

 

3612 W Dublin Granville Rd

 

Sun Center

 

Columbus

 

OH

 

43235-4901

 

(614) 798-9456

 

(614) 798-9716

 

6

 

607

 

Jack Hamilton

 

Open

 

9/15/2002

 

-83.08897

 

40.0957

 

MSI

 

Franklin

 

USA

LEASED

 

2875

 

ATL-ALPHARETTA

 

30,227

 

22,311

 

7491 N Point Pkwy

 

Mansell Crossing Shopping Center

 

Alpharetta

 

GA

 

30022-4846

 

(678) 722-0036

 

(678) 722-0189

 

4

 

405

 

Doug Davis

 

Open

 

10/6/2002

 

-84.26408

 

34.06351

 

MSI

 

Fulton

 

USA

LEASED

 

2876

 

CHATTANOOGA

 

23,645

 

18,314

 

2200 Hamilton Place Blvd

 

Hamilton Crossings

 

Chattanooga

 

TN

 

37421-6015

 

(423) 490-0134

 

(423) 490-0224

 

4

 

405

 

Doug Davis

 

Open

 

9/22/2002

 

-85.15759

 

35.03816

 

MSI

 

Hamilton

 

USA

LEASED

 

3002

 

CEDAR RAPIDS

 

24,324

 

19,947

 

1470 Twixt Town Rd

 

Collins Road Square

 

Marion

 

IA

 

52302-3080

 

(319) 377-1222

 

(319) 377-6361

 

7

 

705

 

Chuck Snyders

 

Open

 

7/28/1997

 

-91.62455

 

42.02763

 

MSI

 

Linn

 

USA

LEASED

 

3007

 

LA-WHOLESALE

 

49,960

 

41,586

 

738 Wall St

 

 

 

Los Angeles

 

CA

 

90014-2316

 

(213) 689-4830

 

 

 

2

 

201

 

Bryan Taylor

 

Open

 

10/1/1962

 

-118.24922

 

34.04119

 

MSI

 

Los Angeles

 

USA

LEASED

 

3008

 

LA-TORRANCE

 

20,020

 

16,825

 

4240 Pacific Coast Hwy

 

 

 

Torrance

 

CA

 

90505-5526

 

(310) 373-6747

 

(310) 378-3729

 

2

 

201

 

Bryan Taylor

 

Open

 

4/1/1972

 

-118.35857

 

33.80784

 

MSI

 

Los Angeles

 

USA

LEASED

 

3020

 

LA-SANTA MONICA

 

24,000

 

14,540

 

1427 Fourth St

 

 

 

Santa Monica

 

CA

 

90401-2308

 

(310) 393-9634

 

(310) 395-2096

 

2

 

201

 

Bryan Taylor

 

Open

 

11/14/1984

 

-118.49471

 

34.01613

 

MSI

 

Los Angeles

 

USA

LEASED

 

3023

 

LA-FULLERTON

 

20,821

 

16,675

 

201 Orangefair Mall

 

Orange Fair Marketplace

 

Fullerton

 

CA

 

92832-3038

 

(714) 992-9272

 

(714) 992-9258

 

2

 

208

 

Arcey Farokhirad

 

Open

 

7/20/1996

 

-117.92417

 

33.8564

 

MSI

 

Orange

 

USA

LEASED

 

3024

 

LA-LA VERNE

 

20,800

 

17,331

 

1951 Foothill Blvd

 

 

 

La Verne

 

CA

 

91750-3501

 

(909) 596-6946

 

(909) 596-8627

 

2

 

207

 

Robert Price

 

Open

 

3/16/1996

 

-117.7682

 

34.11451

 

MSI

 

Los Angeles

 

USA

LEASED

 

3034

 

LA-ROWLAND HEIGHTS

 

24,995

 

21,632

 

17584 Colima Rd

 

Puente Hills Town Center

 

Rowland Heights

 

CA

 

91748-1752

 

(626) 965-9336

 

(626) 965-9406

 

2

 

201

 

Bryan Taylor

 

Open

 

8/24/1995

 

-117.92294

 

33.99032

 

MSI

 

Los Angeles

 

USA

LEASED

 

3037

 

LA-HUNTINGTON BEACH

 

19,793

 

16,222

 

7600A Edinger Ave

 

Edinger Plaza

 

Huntington Beach

 

CA

 

92647-3605

 

(714) 841-0693

 

(714) 843-6926

 

2

 

208

 

Arcey Farokhirad

 

Open

 

9/18/1989

 

-117.99623

 

33.73006

 

MSI

 

Orange

 

USA

LEASED

 

3046

 

LA-TUSTIN

 

22,364

 

16,998

 

1212 Irvine Blvd

 

Tustin Heights Shopping Center

 

Tustin

 

CA

 

92780-3531

 

(714) 730-5855

 

(714) 730-7792

 

2

 

208

 

Arcey Farokhirad

 

Open

 

10/15/1992

 

-117.80717

 

33.74663

 

MSI

 

Orange

 

USA

LEASED

 

3048

 

LA-HAWTHORNE

 

24,860

 

19,778

 

14370 Ocean Gate Ave

 

Oceangate Commerce Center

 

Hawthorne

 

CA

 

90250-6732

 

(310) 676-2064

 

(310) 676-4971

 

2

 

201

 

Bryan Taylor

 

Open

 

2/11/1993

 

-118.36697

 

33.90122

 

MSI

 

Los Angeles

 

USA

LEASED

 

3049

 

LA-SANTA ANA

 

18,140

 

14,991

 

3309B S Bristol St

 

Bristol Plaza Shopping Center

 

Santa Ana

 

CA

 

92704-7245

 

(714) 556-6646

 

(714) 556-6529

 

2

 

208

 

Arcey Farokhirad

 

Open

 

2/11/1993

 

-117.88585

 

33.70327

 

MSI

 

Orange

 

USA

LEASED

 

3059

 

LA-MONROVIA

 

20,000

 

16,191

 

729 E Huntington Dr

 

East Huntington Plaza

 

Monrovia

 

CA

 

91016-3613

 

(626) 305-5222

 

(626) 305-5121

 

2

 

207

 

Robert Price

 

Open

 

9/2/1993

 

-117.99004

 

34.14067

 

MSI

 

Los Angeles

 

USA

LEASED

 

3101

 

DES MOINES-WEST

 

24,773

 

19,397

 

1404 22nd St

 

Westowne Center

 

West Des Moines

 

IA

 

50266-1403

 

(515) 223-8877

 

(515) 223-8679

 

7

 

705

 

Chuck Snyders

 

Open

 

9/24/1992

 

-93.73621

 

41.59383

 

MSI

 

Polk

 

USA

LEASED

 

3102

 

BATON ROUGE

 

23,400

 

20,847

 

9616 Airline Hwy

 

Hammond Aire Plaza Shopping Center

 

Baton Rouge

 

LA

 

70815-5505

 

(225) 924-4815

 

(225) 924-3860

 

7

 

713

 

Mike O’Neill

 

Open

 

9/2/1985

 

-91.08213

 

30.43342

 

MSI

 

East Baton Rouge

 

USA

LEASED

 

3135

 

SAC-RANCHO CORDOVA

 

20,800

 

16,924

 

10913 Olson Dr

 

 

 

Rancho Cordova

 

CA

 

95670-5659

 

(916) 631-0340

 

(916) 631-0320

 

2

 

212

 

Robert Logue

 

Open

 

8/1/1988

 

-121.28337

 

38.59493

 

MSI

 

Sacramento

 

USA

LEASED

 

3207

 

S.DG-MISSION VALLEY

 

21,300

 

16,684

 

1652 Camino Del Rio N

 

Westfield Mission Valley

 

San Diego

 

CA

 

92108-1514

 

(619) 294-2609

 

(619) 294-2705

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

9/25/1996

 

-117.14978

 

32.76695

 

MSI

 

San Diego

 

USA

LEASED

 

3239

 

S.DG-POWAY

 

23,200

 

17,432

 

12339 Poway Rd

 

Poway Plaza

 

Poway

 

CA

 

92064-4218

 

(858) 748-0798

 

(858) 748-8892

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

10/23/1989

 

-117.06416

 

32.95169

 

MSI

 

San Diego

 

USA

LEASED

 

3256

 

S.DG-SANTEE

 

17,500

 

14,407

 

230 Town Center Pkwy

 

Santee Promenade Shopping Center

 

Santee

 

CA

 

92071-5803

 

(619) 448-8005

 

(619) 448-7637

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

10/14/1993

 

-116.98586

 

32.84298

 

MSI

 

San Diego

 

USA

LEASED

 

3331

 

S.JOS-MILPITAS

 

18,000

 

14,402

 

136 Ranch Dr

 

 

 

Milpitas

 

CA

 

95035-5101

 

(408) 957-9677

 

(408) 957-9682

 

2

 

204

 

Joseph Kocher

 

Open

 

5/4/1996

 

-121.92199

 

37.42664

 

MSI

 

Santa Clara

 

USA

LEASED

 

3340

 

S.JOS-WESTGATE

 

20,652

 

16,173

 

1600 Saratoga Ave Ste 433

 

Westgate Center

 

San Jose

 

CA

 

95129-5108

 

(408) 379-4717

 

(408) 379-4972

 

2

 

204

 

Joseph Kocher

 

Open

 

10/2/1989

 

-121.99075

 

37.29264

 

MSI

 

Santa Clara

 

USA

LEASED

 

3544

 

VICTORVILLE

 

18,093

 

14,760

 

12353 Mariposa Rd Ste C-2

 

Victor Valley Home Center

 

Victorville

 

CA

 

92392-6014

 

(760) 955-2455

 

(760) 955-2470

 

2

 

207

 

Robert Price

 

Open

 

7/27/1992

 

-117.34204

 

34.47505

 

MSI

 

San Bernardino

 

USA

LEASED

 

3551

 

BAKERSFIELD-MING

 

18,018

 

14,021

 

2720 Ming Ave

 

Valley Square Shopping Center

 

Bakersfield

 

CA

 

93304-4431

 

(661) 836-2712

 

(661) 836-1308

 

2

 

210

 

Bill Breedwell

 

Open

 

4/22/1993

 

-119.03209

 

35.33958

 

MSI

 

Kern

 

USA

LEASED

 

3557

 

SALINAS

 

16,276

 

13,950

 

860 Northridge Shopping Center

 

Northridge Shopping Center

 

Salinas

 

CA

 

93906-2007

 

(831) 442-3506

 

(831) 442-8372

 

2

 

204

 

Joseph Kocher

 

Open

 

4/29/1993

 

-121.65681

 

36.72072

 

MSI

 

Monterey

 

USA

LEASED

 

3653

 

PALM DESERT

 

23,390

 

19,457

 

44-150 Town Center Way Ste B-3

 

Town Center Plaza

 

Palm Desert

 

CA

 

92260-2752

 

(760) 341-7366

 

(760) 341-8545

 

2

 

209

 

Thomas Moio

 

Open

 

7/8/1993

 

-116.39818

 

33.7279

 

MSI

 

Riverside

 

USA

LEASED

 

3701

 

MSP-ROSEVILLE

 

17,907

 

14,168

 

2100 N Snelling Ave

 

Har-Mar Shopping Center

 

Roseville

 

MN

 

55113-6000

 

(651) 631-1810

 

(651) 631-1807

 

7

 

707

 

Russell Hughes

 

Open

 

9/9/1993

 

-93.16677

 

45.01313

 

MSI

 

Ramsey

 

USA

LEASED

 

3702

 

MSP-RICHFIELD WEST 66th

 

24,235

 

19,621

 

66 W 66th St

 

Hub Shoppping Center

 

Richfield

 

MN

 

55423-2316

 

(612) 861-9666

 

(612) 861-9660

 

7

 

706

 

Lawrence McNutt

 

Open

 

9/9/1993

 

-93.27935

 

44.88354

 

MSI

 

Hennepin

 

USA

LEASED

 

3705

 

NWK-FLEMINGTON

 

22,680

 

18,488

 

325 Hwy 202

 

Flemington Mall

 

Flemington

 

NJ

 

08822-1730

 

(908) 788-9220

 

(908) 788-7476

 

3

 

303

 

Lynnette Jones

 

Open

 

10/30/2003

 

-74.84303

 

40.50702

 

MSI

 

Hunterdon

 

USA

LEASED

 

3707

 

HARRISONBURG, VA

 

20,215

 

16,440

 

277 Burgess Rd

 

Harrisonburg Crossing

 

Harrisonburg

 

VA

 

22801-3718

 

(540) 433-1159

 

(540) 433-4060

 

6

 

608

 

Kathye Langston

 

Open

 

7/10/2003

 

-78.85416

 

38.39779

 

MSI

 

Rockingham

 

USA

LEASED

 

3708

 

TAMPA-S DALE MABRY

 

25,000

 

21,311

 

3804 S Dale Mabry Hwy Ste A

 

Britton Plaza

 

Tampa

 

FL

 

33611-1402

 

(813) 835-0005

 

(813) 832-3989

 

4

 

409

 

Dave Ticich

 

Open

 

6/12/2003

 

-82.50597

 

27.90853

 

MSI

 

Hillsborough

 

USA

LEASED

 

3709

 

DOVER

 

23,584

 

18,314

 

1165 N Dupont Hwy Ste 2

 

 

 

Dover

 

DE

 

19901-2008

 

(302) 735-9680

 

(302) 735-9702

 

6

 

609

 

Cindy Pusey

 

Open

 

7/31/2003

 

-75.54066

 

39.18949

 

MSI

 

Kent

 

USA

LEASED

 

3710

 

CHLT-MOORESVILLE

 

21,300

 

17,773

 

590 River Hwy Ste H

 

Winslow Bay Commons

 

Mooresville

 

NC

 

28117-8840

 

(704) 662-6988

 

(704) 662-6580

 

4

 

413

 

Bill Hopper

 

Open

 

3/13/2003

 

-80.88112

 

35.59666

 

MSI

 

Iredell

 

USA

LEASED

 

3711

 

PROV-MIDDLETOWN

 

20,351

 

16,771

 

1305 W Main Rd

 

Middletown Village

 

Middletown

 

RI

 

02842-6355

 

(401) 848-5303

 

(401) 848-6317

 

3

 

310

 

Dan Ameen

 

Open

 

8/28/2003

 

-71.29245

 

41.53497

 

MSI

 

Newport

 

USA

LEASED

 

3713

 

COLORADO SPRINGS-POWERS

 

23,991

 

19,655

 

3040 N Powers Blvd

 

Marketplace East

 

Colorado Springs

 

CO

 

80922-2803

 

(719) 622-9521

 

(719) 622-9539

 

1

 

111

 

Kenneth Christensen

 

Open

 

5/22/2003

 

-104.72018

 

38.87527

 

MSI

 

El Paso

 

USA

LEASED

 

3714

 

CLEV-SOLON

 

21,300

 

17,773

 

7405 Market Place Dr

 

The Marketplace at Four Corners

 

Aurora

 

OH

 

44202-8760

 

(330) 995-2638

 

(330) 995-3500

 

6

 

607

 

Jack Hamilton

 

Open

 

2/13/2003

 

-81.38918

 

41.35269

 

MSI

 

Geauga

 

USA

LEASED

 

3715

 

TAMPA-CLEARWATER

 

23,922

 

19,664

 

2631 Gulf To Bay Blvd

 

Clearwater Mall

 

Clearwater

 

FL

 

33759-4936

 

(727) 216-0612

 

(727) 216-0615

 

4

 

409

 

Dave Ticich

 

Open

 

10/9/2003

 

-82.72818

 

27.96044

 

MSI

 

Pinellas

 

USA

LEASED

 

3716

 

TRENTON-HAMILTON

 

23,926

 

19,422

 

320 Marketplace Blvd

 

Hamilton Marketplace

 

Trenton

 

NJ

 

08691-2107

 

(609) 581-6969

 

(609) 581-4413

 

3

 

301

 

Joe Berasley

 

Open

 

3/20/2003

 

-74.644203

 

40.20012

 

MSI

 

Mercer

 

USA

LEASED

 

3717

 

ST. AUGUSTINE

 

20,388

 

16,810

 

310 C B L Dr

 

Cobblestone Village

 

St. Augustine

 

FL

 

32086-5165

 

(904) 829-9664

 

(904) 829-6654

 

4

 

411

 

Jeff Wallace

 

Open

 

4/17/2003

 

-81.330896

 

29.86531

 

MSI

 

St. Johns

 

USA

LEASED

 

3718

 

ITHACA

 

24,867

 

17,653

 

614 S Meadow St Ste 300

 

Tops Plaza

 

Ithaca

 

NY

 

14850-5319

 

(607) 272-2465

 

(607) 272-9371

 

3

 

313

 

Kelly Gustafson

 

Open

 

3/13/2003

 

-76.50801

 

42.43387

 

MSI

 

Tompkins

 

USA

LEASED

 

3720

 

DUBUQUE

 

24,184

 

19,419

 

2455 NW Arterial

 

Asbury Plaza

 

Dubuque

 

IA

 

52002-0492

 

(563) 584-0339

 

(563) 584-0408

 

7

 

705

 

Chuck Snyders

 

Open

 

2/6/2003

 

-90.73937

 

42.49168

 

MSI

 

Dubuque

 

USA

LEASED

 

3722

 

SCRANTON

 

23,907

 

19,418

 

1150 Commerce Blvd

 

Dickson City Commons

 

Dickson City

 

PA

 

18519-1688

 

(570) 383-7930

 

(570) 383-7933

 

3

 

303

 

Lynnette Jones

 

Open

 

4/24/2003

 

-75.6388

 

41.4521

 

MSI

 

Lackawana

 

USA

LEASED

 

3723

 

DET-BRIGHTON

 

23,881

 

19,419

 

8151 Movie Dr

 

Brighton Towne Square

 

Brighton

 

MI

 

48116-7444

 

(810) 844-0601

 

(810) 844-0604

 

6

 

612

 

Ken Day

 

Open

 

2/13/2003

 

-83.7577

 

42.57844

 

MSI

 

Livingston

 

USA

LEASED

 

3724

 

CHEHALIS

 

11,832

 

9,896

 

1441 NW Louisiana Ave

 

Twin City Town Center

 

Chehalis

 

WA

 

98532-1749

 

(360) 740-9736

 

(360) 740-9768

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

2/5/2003

 

-122.97855

 

46.67396

 

MSI

 

Lewis

 

USA

LEASED

 

3725

 

UKIAH

 

13,481

 

10,941

 

1215 Airport Park Blvd

 

Redwood Business Park

 

Ukiah

 

CA

 

95482-7400

 

(707) 472-0411

 

(707) 472-0636

 

2

 

203

 

Denise Curtis

 

Open

 

7/17/2003

 

-123.197

 

39.13172

 

MSI

 

Mendocino

 

USA

LEASED

 

3726

 

ROSEBURG

 

14,979

 

11,423

 

780 NW Garden Valley Blvd Ste 170

 

Garden Valley Center

 

Roseburg

 

OR

 

97470-6515

 

(541) 464-8038

 

(541) 464-8160

 

1

 

106

 

Kent Doll

 

Open

 

2/6/2003

 

-123.364

 

43.2279

 

MSI

 

Douglas

 

USA

LEASED

 

3727

 

DFW-DENTON

 

21,163

 

18,124

 

1800 S Loop 288 Ste 106

 

Denton Crossing

 

Denton

 

TX

 

76205-4803

 

(940) 891-0726

 

(904) 381-0295

 

1

 

108

 

John Craig

 

Open

 

10/2/2003

 

-97.09923

 

33.19157

 

MSI

 

Denton

 

USA

LEASED

 

3730

 

VERO BEACH

 

23,406

 

18,996

 

6140 20th St

 

Indian River Commons

 

Vero Beach

 

FL

 

32966-1023

 

(772) 770-0354

 

(772) 770-4317

 

4

 

410

 

Sue Jett

 

Open

 

2/6/2003

 

-80.45475

 

27.6392

 

MSI

 

Indian River

 

USA

LEASED

 

3731

 

REDDING

 

23,890

 

19,413

 

1070 Hilltop Dr

 

 

 

Redding

 

CA

 

96003-3810

 

(530) 223-9514

 

(530) 223-9517

 

2

 

212

 

Robert Logue

 

Open

 

2/6/2003

 

-122.35833

 

40.59196

 

MSI

 

Shasta

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

3732

 

MANAHAWKIN

 

21,094

 

17,512

 

601 Washington Ave Ste K

 

Manahawkin Commons

 

Stafford Township

 

NJ

 

08050-2800

 

(609) 489-0740

 

(609) 489-0743

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

7/10/2003

 

-74.2678

 

39.7

 

MSI

 

Ocean

 

USA

LEASED

 

3733

 

DES MOINES-ANKENY

 

20,626

 

16,679

 

1725 SE Delaware Ave

 

Kohl’s Plaza Plat I

 

Ankeny

 

IA

 

50021-3936

 

(515) 965-7712

 

(515) 965-0308

 

7

 

705

 

Chuck Snyders

 

Open

 

3/12/2003

 

-93.578399

 

41.71185

 

MSI

 

Polk

 

USA

LEASED

 

3734

 

BOZEMAN

 

20,372

 

16,721

 

2855 N 19th Ave Ste B

 

Gallatin Center

 

Bozeman

 

MT

 

59718-8504

 

(406) 587-4103

 

(406) 587-4329

 

1

 

104

 

Paul Bass

 

Open

 

3/27/2003

 

-111.06544

 

45.71151

 

MSI

 

Gallatin

 

USA

LEASED

 

3736

 

LA-WEST HILLS

 

23,017

 

19,203

 

6625 Fallbrook Ave

 

Fallbrook Center

 

WEST Hills

 

CA

 

91307-3520

 

(818) 961-1121

 

(818) 961-1124

 

2

 

211

 

Gloria Villegas

 

Open

 

5/22/2003

 

-118.62346

 

34.19109

 

MSI

 

Los Angeles

 

USA

LEASED

 

3738

 

MPHS-POPLAR

 

22,999

 

16,457

 

851 S White Station Rd

 

Eastgate Shopping Center

 

Memphis

 

TN

 

38117-5702

 

(901) 762-0117

 

(901) 762-0145

 

7

 

703

 

Todd Meyer

 

Open

 

6/18/2003

 

-89.88967

 

35.10743

 

MSI

 

Shelby

 

USA

LEASED

 

3739

 

MSP-BLOOMINGTON

 

21,546

 

16,133

 

4240 W 78th St

 

Circuit City Plaza

 

Bloomington

 

MN

 

55435-5404

 

(952) 893-0141

 

(952) 893-0154

 

7

 

706

 

Lawrence McNutt

 

Open

 

10/16/2003

 

-93.33261

 

44.85883

 

MSI

 

Hennepin

 

USA

LEASED

 

3740

 

LA-WHITTIER

 

23,277

 

20,181

 

13410 Whittier Blvd

 

Whittier Quad

 

Whittier

 

CA

 

90605-1932

 

(562) 696-1600

 

(562) 696-1660

 

2

 

201

 

Bryan Taylor

 

Open

 

10/2/2003

 

-118.03284

 

33.96306

 

MSI

 

Los Angeles

 

USA

LEASED

 

3741

 

CIN-WEST CHESTER

 

21,403

 

18,087

 

7624 Voice of America Centre Dr

 

Voice of America Centre

 

WEST Chester

 

OH

 

45069-2794

 

(513) 759-9410

 

(513) 759-9412

 

6

 

611

 

Bill Vincent

 

Open

 

10/30/2003

 

-84.361598

 

39.35687

 

MSI

 

Butler

 

USA

LEASED

 

3744

 

DET-NOVI

 

31,447

 

21,644

 

43635 W Oaks Dr

 

West Oaks Shopping Center

 

Novi

 

MI

 

48377-3305

 

(248) 319-0056

 

(248) 319-0059

 

6

 

612

 

Ken Day

 

Open

 

10/30/2003

 

-83.47833

 

42.49106

 

MSI

 

Oakland

 

USA

LEASED

 

3745

 

MADISON-MIDDLETON

 

24,152

 

19,903

 

1700 Deming Way Ste 120

 

Greenway Station

 

Middleton

 

WI

 

53562-4757

 

(608) 824-8959

 

(608) 824-8957

 

7

 

701

 

Rod Guarniere

 

Open

 

10/9/2003

 

-89.524428

 

43.0942

 

MSI

 

Dane

 

USA

LEASED

 

3746

 

NWK-ROCKAWAY

 

22,741

 

18,589

 

327 Mount Hope Ave

 

Rockaway Town Court

 

Rockaway Township

 

NJ

 

07866-1645

 

(973) 328-7831

 

(973) 328-3481

 

3

 

308

 

Michele Vellegas

 

Open

 

9/11/2003

 

-74.533446

 

40.91624

 

MSI

 

Morris

 

USA

LEASED

 

3747

 

MSP-SHAKOPEE

 

21,840

 

17,773

 

8051 Old Carriage Ct

 

Southbridge Crossings

 

Shakopee

 

MN

 

55379-3157

 

(952) 233-1068

 

(952) 233-1469

 

7

 

707

 

Russell Hughes

 

Open

 

4/24/2003

 

-93.489

 

44.7861

 

MSI

 

Scott

 

USA

LEASED

 

3749

 

NYC-STATEN ISLAND/MALL

 

24,301

 

17,933

 

2795 Richmond Ave

 

Pergament Mall

 

Staten Island

 

NY

 

10314-5857

 

(718) 697-0252

 

(718) 697-0255

 

3

 

302

 

Chris Scaturro

 

Open

 

8/14/2003

 

-74.16913

 

40.58041

 

MSI

 

Richmond

 

USA

LEASED

 

3751

 

DEN-PARKER

 

21,513

 

17,773

 

11425 S Twenty Mile Rd

 

Flatacres Marketcenter

 

Parker

 

CO

 

80134-4918

 

(303) 840-5891

 

(303) 840-5894

 

1

 

111

 

Kenneth Christensen

 

Open

 

10/2/2003

 

-104.77784

 

39.5282

 

MSI

 

Douglas

 

USA

LEASED

 

3752

 

LI-ROCKY POINT

 

26,000

 

20,481

 

346-40 Route 25A

 

Kohls Plaza

 

Rocky Point

 

NY

 

11778-8817

 

(631) 209-2932

 

(631) 209-2937

 

3

 

304

 

Tony Calderaro

 

Open

 

7/31/2003

 

-72.95824

 

40.94518

 

MSI

 

Suffolk

 

USA

LEASED

 

3753

 

ROME

 

11,910

 

9,908

 

1432 Turner McCall Blvd SW

 

Riverbend Center

 

Rome

 

GA

 

30161-6072

 

(706) 295-9081

 

(706) 295-9165

 

4

 

405

 

Doug Davis

 

Open

 

9/4/2003

 

-85.1627

 

34.25042

 

MSI

 

Floyd

 

USA

LEASED

 

3754

 

WATERFORD

 

21,306

 

17,769

 

915 Hartford Tpke

 

Waterford Commons

 

Waterford

 

CT

 

06385-4227

 

(860) 444-6900

 

(860) 444-6914

 

3

 

307

 

Tom Lefsyk

 

Open

 

9/25/2003

 

-72.14785

 

41.37826

 

MSI

 

New London

 

USA

LEASED

 

3755

 

RAL-GARNER

 

23,885

 

19,705

 

270 Shenstone Ln

 

White Oaks Crossings Shopping Center

 

Garner

 

NC

 

27529-6905

 

(919) 661-0936

 

(919) 773-2263

 

4

 

402

 

Katie Baucom

 

Open

 

8/28/2003

 

-78.579665

 

35.69128

 

MSI

 

Wake

 

USA

LEASED

 

3756

 

LI-RIVERHEAD

 

23,499

 

17,737

 

1440 Old Country Rd Ste 400

 

Riverhead Centre

 

Riverhead

 

NY

 

11901-2040

 

(631) 284-2201

 

(631) 284-2204

 

3

 

304

 

Tony Calderaro

 

Open

 

9/11/2003

 

-72.69849

 

40.92491

 

MSI

 

Suffolk

 

USA

LEASED

 

3757

 

MILW-GERMANTOWN

 

24,221

 

19,694

 

N96W 18736 County Line Rd

 

Germantown Plaza

 

Germantown

 

WI

 

53022-4553

 

(262) 253-3746

 

(262) 253-6712

 

7

 

701

 

Rod Guarniere

 

Open

 

9/25/2003

 

-88.1367

 

43.19196

 

MSI

 

Washington

 

USA

LEASED

 

3758

 

CARSON CITY

 

23,828

 

19,667

 

911 Topsy Ln Ste 112

 

Carson Valley Plaza

 

Carson City

 

NV

 

89705-8402

 

(775) 267-1938

 

(775) 267-9035

 

2

 

202

 

Suzan Fleshman

 

Open

 

9/11/2003

 

-119.76221

 

39.11142

 

MSI

 

Douglas

 

USA

LEASED

 

3760

 

LA-MORENO VALLEY

 

21,200

 

17,583

 

2704 Canyon Springs Pkwy

 

 

 

Riverside

 

CA

 

92507-0933

 

(951) 656-2172

 

(951) 653-3279

 

2

 

209

 

Thomas Moio

 

Open

 

10/30/2003

 

-117.27941

 

33.93946

 

MSI

 

Riverside

 

USA

LEASED

 

3761

 

MADISON-LIEN RD

 

23,800

 

19,694

 

4271 Lien Rd

 

East Prairie Commons

 

Madison

 

WI

 

53704-3606

 

(608) 244-5754

 

(608) 244-5860

 

7

 

701

 

Rod Guarniere

 

Open

 

9/17/2003

 

-89.30591

 

43.12086

 

MSI

 

Dane

 

USA

LEASED

 

3763

 

HSTN-PEARLAND

 

21,117

 

17,785

 

3127 Silverlake Village Dr

 

Silverlake Shopping Center

 

Pearland

 

TX

 

77584-8082

 

(713) 436-6483

 

(713) 436-6245

 

7

 

710

 

Faustino Alvarez

 

Open

 

9/24/2003

 

-95.3472

 

29.5517

 

MSI

 

Brazoria

 

USA

LEASED

 

3765

 

DFW-CEDAR HILL

 

21,276

 

17,770

 

751 N US Hwy 67

 

Pleasant Run Towne Crossing

 

Cedar Hill

 

TX

 

75104-2142

 

(972) 291-9747

 

(972) 291-9637

 

7

 

704

 

Karleen Henry

 

Open

 

10/9/2003

 

-96.93471

 

32.60157

 

MSI

 

Dallas

 

USA

LEASED

 

3766

 

ALLENTOWN-QUAKERTOWN

 

21,400

 

17,769

 

232 N West End Blvd

 

Trainers Corner Shopping Center

 

Quakertown

 

PA

 

18951-2308

 

(215) 536-0738

 

(215) 536-6053

 

3

 

303

 

Lynnette Jones

 

Open

 

9/25/2003

 

-75.35992

 

40.44643

 

MSI

 

Bucks

 

USA

LEASED

 

3844

 

LA-RANCHO CUCAMONGA

 

26,395

 

20,883

 

10788 Foothill Blvd Ste 103

 

Terra Vista Town Center

 

Rancho Cucamonga

 

CA

 

91730-3884

 

(909) 291-8768

 

(909) 291-8771

 

2

 

207

 

Robert Price

 

Open

 

8/23/2003

 

-117.56994

 

34.10666

 

MSI

 

San Bernardino

 

USA

LEASED

 

3847

 

FLINT

 

23,939

 

19,694

 

3268 S Linden Rd

 

 

 

Flint

 

MI

 

48507-3099

 

(810) 733-6785

 

(810) 733-6949

 

6

 

613

 

Kim Murray

 

Open

 

8/10/2003

 

-83.7722

 

42.98066

 

MSI

 

Genesee

 

USA

LEASED

 

3848

 

LA-MOORPARK

 

21,244

 

17,704

 

816 New Los Angeles Ave

 

Moorpark Market Place

 

Moorpark

 

CA

 

93021-3585

 

(805) 552-9140

 

(805) 552-9419

 

2

 

214

 

Pat Ary

 

Open

 

9/6/2003

 

-118.86446

 

34.28178

 

MSI

 

Ventura

 

USA

LEASED

 

3849

 

CHI-SKOKIE

 

31,810

 

20,788

 

7055 Central Ave

 

Village Crossings Shopping Center

 

Skokie

 

IL

 

60077-3272

 

(847) 410-0280

 

(847) 410-0285

 

6

 

603

 

Gail Johnson

 

Open

 

7/27/2003

 

-87.767506

 

42.00993

 

MSI

 

Cook

 

USA

LEASED

 

3851

 

S.DG-ESCONDIDO

 

23,850

 

18,786

 

820 W Valley Pkwy

 

Gateway Center

 

Escondido

 

CA

 

92025-2537

 

(760) 291-0137

 

(760) 291-0335

 

2

 

206

 

Darrick Alexander

 

Open

 

2/2/2003

 

-117.09187

 

33.11784

 

MSI

 

San Diego

 

USA

LEASED

 

3852

 

GREENSBORO-WENDOVER

 

23,924

 

17,519

 

1206 Bridford Pkwy Ste C

 

Wendover Place Shopping

 

Greensboro

 

NC

 

27407-2744

 

(336) 297-4015

 

(336) 297-4053

 

4

 

402

 

Katie Baucom

 

Open

 

7/13/2003

 

-79.90263

 

36.05447

 

MSI

 

Guilford

 

USA

LEASED

 

3853

 

ATL-HIRAM

 

23,828

 

19,422

 

4794 Jimmy Lee Smith Pkwy Ste 112

 

Hiram Pavilion

 

Hiram

 

GA

 

30141-2764

 

(770) 222-2175

 

(770) 222-2430

 

4

 

405

 

Doug Davis

 

Open

 

2/2/2003

 

-84.7781

 

33.90254

 

MSI

 

Paulding

 

USA

LEASED

 

3855

 

SPARTANBURG

 

23,758

 

19,705

 

120 Dorman Centre Dr Ste I

 

Dorman Centre

 

Spartanburg

 

SC

 

29301-2625

 

(864) 574-8248

 

(864) 574-8663

 

4

 

404

 

Al Warren

 

Open

 

8/30/2003

 

-81.986675

 

34.9358

 

MSI

 

Spartanburg

 

USA

LEASED

 

3856

 

NWK-HOLMDEL

 

25,482

 

19,907

 

2130 State Route 35

 

The Commons at Holmdel

 

Holmdel

 

NJ

 

07733-2770

 

(732) 275-0016

 

(732) 275-0048

 

3

 

303

 

Lynnette Jones

 

Open

 

2/9/2003

 

-74.14568

 

40.41269

 

MSI

 

Monmouth

 

USA

LEASED

 

3857

 

JAX-ORANGE PARK

 

24,321

 

18,732

 

6001 Argyle Forrest Blvd Ste 25

 

Argyle Village Square

 

Jacksonville

 

FL

 

32244-6127

 

(904) 779-2084

 

(904) 779-1344

 

4

 

411

 

Jeff Wallace

 

Open

 

6/22/2003

 

-81.73956

 

30.19229

 

MSI

 

Duval

 

USA

LEASED

 

3858

 

CHI-MERRILLVILLE, IN

 

25,639

 

18,667

 

2384 E 79th Ave

 

The Crossings at Hobart

 

Merrillville

 

IN

 

46410-5740

 

(219) 947-4589

 

(219) 947-4713

 

6

 

604

 

Darryl Kinsley

 

Open

 

3/2/2003

 

-87.30545

 

41.47369

 

MSI

 

Lake

 

USA

LEASED

 

3859

 

S.DG-OCEANSIDE

 

22,078

 

18,120

 

2649 Vista Way

 

El Camino North

 

Oceanside

 

CA

 

92054-6342

 

(760) 450-1650

 

(760) 450-1653

 

2

 

206

 

Darrick Alexander

 

Open

 

8/22/2003

 

-117.33551

 

33.18318

 

MSI

 

San Diego

 

USA

LEASED

 

3861

 

SEA-SILVERDALE

 

22,777

 

18,412

 

10300 Silverdale Way NW Ste 125

 

Kitsap Place

 

Silverdale

 

WA

 

98383-7990

 

(360) 337-1110

 

(360) 337-1144

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

8/30/2003

 

-122.68991

 

47.65419

 

MSI

 

Kitsap

 

USA

LEASED

 

3862

 

BUFF-CHEEKTOWAGA

 

24,000

 

20,709

 

1740 Walden Ave Ste 200

 

Walden Consumer Square

 

Cheektowaga

 

NY

 

14225-4925

 

(716) 895-6091

 

(716) 895-6094

 

3

 

313

 

Kelly Gustafson

 

Open

 

8/2/2003

 

-78.77222

 

42.90878

 

MSI

 

Erie

 

USA

LEASED

 

3864

 

TULSA-E 71ST ST

 

21,379

 

17,769

 

11119 E 71st St S

 

Eastside Market

 

Tulsa

 

OK

 

74133-2550

 

(918) 249-1496

 

(918) 249-1540

 

7

 

709

 

Eric Titus

 

Open

 

4/27/2003

 

-95.85265

 

36.06095

 

MSI

 

Tulsa

 

USA

LEASED

 

4114

 

YOUNGSTOWN

 

20,000

 

16,188

 

365 Boardman-Canfield Rd

 

Greater Boardman Plaza

 

Boardman

 

OH

 

44512-4702

 

(330) 629-8555

 

(330) 629-9250

 

6

 

605

 

Don Newcomb

 

Open

 

6/24/1993

 

-80.67367

 

41.02362

 

MSI

 

Mahoning

 

USA

LEASED

 

4205

 

ST.L-ST. CHARLES

 

20,040

 

16,345

 

2155 Zumbehl Rd

 

Bogey Hills Plaza

 

St. Charles

 

MO

 

63303-2724

 

(636) 947-6379

 

(636) 723-9701

 

7

 

708

 

Mark Palmour

 

Open

 

10/9/1985

 

-90.53289

 

38.78434

 

MSI

 

St. Charles

 

USA

LEASED

 

4303

 

CIN-COLERAIN

 

25,000

 

18,534

 

9490 Colerain Ave

 

 

 

Cincinnati

 

OH

 

45251-2002

 

(513) 741-4710

 

(513) 741-4917

 

6

 

611

 

Bill Vincent

 

Open

 

10/8/1992

 

-84.59402

 

39.24144

 

MSI

 

Hamilton

 

USA

LEASED

 

4309

 

CIN-SPRINGDALE

 

23,028

 

18,814

 

425 E Kemper Rd

 

Springdale Plaza

 

Cincinnati

 

OH

 

45246-3228

 

(513) 671-4644

 

(513) 671-4658

 

6

 

611

 

Bill Vincent

 

Open

 

3/4/1993

 

-84.46175

 

39.28741

 

MSI

 

Hamilton

 

USA

LEASED

 

4404

 

COLUMBUS-BRICE

 

17,800

 

14,412

 

2766 Brice Rd

 

Brice Park Shopping Center

 

Reynoldsburg

 

OH

 

43068-3419

 

(614) 868-5103

 

(614) 868-5052

 

6

 

607

 

Jack Hamilton

 

Open

 

2/11/1993

 

-82.83005

 

39.92379

 

MSI

 

Franklin

 

USA

LEASED

 

4507

 

AKRON-CUYAHOGA

 

17,589

 

14,381

 

697 Howe Ave

 

Howe Avenue Centre

 

Cuyahoga Falls

 

OH

 

44221-4955

 

(330) 929-2012

 

(330) 929-3215

 

6

 

607

 

Jack Hamilton

 

Open

 

8/19/1993

 

-81.47399

 

41.11912

 

MSI

 

Summit

 

USA

LEASED

 

4613

 

CLEV-MENTOR

 

17,875

 

13,878

 

7900 Plaza Blvd Ste 140

 

Great Lakes Plaza

 

Mentor

 

OH

 

44060-5521

 

(440) 205-1311

 

(440) 205-1314

 

6

 

607

 

Jack Hamilton

 

Open

 

9/21/1996

 

-81.36484

 

41.65502

 

MSI

 

Lake

 

USA

LEASED

 

4703

 

GILROY

 

24,288

 

20,698

 

6745 Camino Arroyo

 

Gilroy Crossing

 

Gilroy

 

CA

 

95020-7075

 

(408) 847-1630

 

(408) 847-1799

 

2

 

204

 

Joseph Kocher

 

Open

 

4/29/2004

 

-121.54975

 

37.0013

 

MSI

 

Santa Clara

 

USA

LEASED

 

4705

 

STAFFORD

 

23,837

 

19,445

 

1110 Stafford Market Place

 

Stafford Marketplace

 

Stafford

 

VA

 

22556-4524

 

(540) 720-8236

 

(540) 720-8239

 

6

 

610

 

Chris Holman

 

Open

 

7/27/2004

 

-77.47424

 

38.469

 

MSI

 

Stafford

 

USA

LEASED

 

4706

 

LA-BUENA PARK

 

24,666

 

20,923

 

8341 LaPalma Ave

 

Buena Park Marketplace

 

Buena Park

 

CA

 

90620-3207

 

(714) 232-8104

 

(714) 232-8107

 

2

 

208

 

Arcey Farokhirad

 

Open

 

3/4/2004

 

-117.98745

 

33.84688

 

MSI

 

Orange

 

USA

LEASED

 

4707

 

HOWELL

 

21,793

 

17,773

 

4785 Rte 9 N

 

Howell Consumer Square

 

Howell

 

NJ

 

07731-3385

 

(732) 905-0192

 

(732) 905-1581

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

3/4/2004

 

-74.224389

 

40.13501

 

MSI

 

Monmouth

 

USA

LEASED

 

4708

 

BREWSTER

 

21,304

 

17,900

 

100-B Independent Way

 

The Highlands

 

Brewster

 

NY

 

10509-2368

 

(845) 279-4167

 

(845) 279-4384

 

3

 

311

 

Tony Conte

 

Open

 

8/12/2004

 

-73.625114

 

41.41888

 

MSI

 

Putnam

 

USA

LEASED

 

4711

 

HILTON HEAD-BLUFFTON

 

21,360

 

17,773

 

30 Malphrus Rd Ste 107

 

Low Country Village

 

Bluffton

 

SC

 

29910-6635

 

(843) 837-2070

 

(843) 837-2073

 

4

 

404

 

Al Warren

 

Open

 

2/5/2004

 

-80.82885

 

32.24379

 

MSI

 

Beaufort

 

USA

LEASED

 

4712

 

LA-CORONA

 

23,716

 

19,831

 

3469 Grand Oaks

 

The Crossings

 

Corona

 

CA

 

92881-4633

 

(951) 479-0745

 

(951) 479-0753

 

2

 

209

 

Thomas Moio

 

Open

 

7/1/2004

 

-117.5255

 

33.83042

 

MSI

 

Riverside

 

USA

LEASED

 

4713

 

ORL-ORANGE BLOSSOM TRL

 

23,806

 

18,408

 

1766 Sand Lake Rd

 

Orlando Square

 

Orlando

 

FL

 

32809-7628

 

(407) 857-1329

 

(407) 857-1102

 

4

 

406

 

Dennis Bailey

 

Open

 

7/29/2004

 

-81.396337

 

28.45046

 

MSI

 

Orange

 

USA

LEASED

 

4714

 

ALLENTOWN-BETHLEHEM

 

22,029

 

18,460

 

4447 Southmont Way

 

Southmont Center

 

Easton

 

PA

 

18045-4705

 

(610) 258-2191

 

(610) 258-2825

 

3

 

303

 

Lynnette Jones

 

Open

 

8/5/2004

 

-75.28591

 

40.65655

 

MSI

 

Northampton

 

USA

LEASED

 

4715

 

HEMET

 

21,398

 

17,847

 

2981 W Florida Ave

 

Hemet Village WEST Center

 

Hemet

 

CA

 

92545-3616

 

(951) 925-6635

 

(951) 929-9136

 

2

 

209

 

Thomas Moio

 

Open

 

2/5/2004

 

-116.99311

 

33.74736

 

MSI

 

Riverside

 

USA

LEASED

 

4716

 

WILMINGTON, NC

 

23,809

 

19,669

 

6881 Monument Dr

 

Mayfaire Town Center

 

W ilmington

 

NC

 

28405-4178

 

(910) 256-5112

 

(910) 256-5508

 

4

 

412

 

Greg Rutt

 

Open

 

4/15/2004

 

-77.830714

 

34.22736

 

MSI

 

New Hanover

 

USA

LEASED

 

4717

 

DC-LAUREL

 

22,786

 

19,375

 

14240 Baltimore Ave

 

Laurel Lakes Center

 

Laurel

 

MD

 

20707-5006

 

(301) 776-9231

 

(301) 776-9609

 

6

 

601

 

Mark Malatesta

 

Open

 

9/30/2004

 

-76.862307

 

39.08456

 

MSI

 

Prince Georges

 

USA

LEASED

 

4718

 

AUS-ROUND ROCK

 

23,656

 

19,694

 

3021 S IH-35 Ste 190

 

Round Rock Crossing Phase II

 

Round Rock

 

TX

 

78664-8300

 

(512) 388-5662

 

(512) 388-5677

 

1

 

101

 

Julene Winterton

 

Open

 

9/23/2004

 

-97.67305

 

30.47925

 

MSI

 

Williamson

 

USA

LEASED

 

4719

 

TRAVERSE CITY

 

21,390

 

17,786

 

3315 N US 31 S

 

Bison Hollow

 

Traverse City

 

MI

 

49684-4538

 

(231) 932-9706

 

(231) 932-9726

 

6

 

614

 

Kristina Kidder

 

Open

 

4/15/2004

 

-85.646075

 

44.73579

 

MSI

 

Grand Travers

 

USA

LEASED

 

4720

 

S.DG-SPORTS ARENA

 

20,000

 

15,376

 

2740 Midway Dr

 

 

 

San Diego

 

CA

 

92110-3203

 

(619) 858-0260

 

(619) 858-0263

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

4/22/2004

 

-117.20484

 

32.74897

 

MSI

 

San Diego

 

USA

LEASED

 

4721

 

DFW-GARLAND

 

23,948

 

19,694

 

5325 N Garland Ave

 

North Garland Crossing Shopping Center

 

Garland

 

TX

 

75040-2716

 

(972) 495-8536

 

(972) 496-4903

 

7

 

704

 

Karleen Henry

 

Open

 

8/5/2004

 

-96.644816

 

32.96364

 

MSI

 

Dallas

 

USA

LEASED

 

4722

 

NORTH HAVEN

 

23,928

 

19,709

 

170 Universal Dr N

 

North Haven Pavilion

 

North Haven

 

CT

 

06473-3117

 

(203) 985-0302

 

(203) 985-0305

 

3

 

311

 

Tony Conte

 

Open

 

10/14/2004

 

-72.86816

 

41.35059

 

MSI

 

New Haven

 

USA

LEASED

 

4723

 

WOR-MILLBURY

 

21,299

 

17,774

 

70 Worcester Providence Tpke Ste 230

 

The Shoppes at Blackstone Valley

 

Millbury

 

MA

 

01527-2652

 

(508) 581-9703

 

(508) 581-9706

 

3

 

314

 

David Hussey

 

Open

 

2/5/2004

 

-71.77097

 

42.19292

 

MSI

 

Worcester

 

USA

LEASED

 

4724

 

ALBQ-ALAMEDA

 

26,610

 

20,498

 

3701 Ellison Dr NW Ste B

 

Cottonwood Corners

 

Albuquerque

 

NM

 

87114-7016

 

(505) 922-0221

 

(505) 922-0226

 

1

 

111

 

Kenneth Christensen

 

Open

 

6/3/2004

 

-106.69759

 

35.15384

 

MSI

 

Bernalillo

 

USA

LEASED

 

4725

 

LAWRENCE

 

21,210

 

18,455

 

3106 Iowa St Ste 210

 

Pine Ridge Plaza

 

Lawrence

 

KS

 

66046-5202

 

(785) 841-9100

 

(785) 841-9104

 

1

 

113

 

Tricia Murr

 

Open

 

4/1/2004

 

-95.27375

 

38.97258

 

MSI

 

Douglas

 

USA

LEASED

 

4726

 

PHI-ROOSEVELT

 

24,540

 

19,445

 

9739 Roosevelt Blvd

 

Whitman Square Shopping Center

 

Philadelphia

 

PA

 

19114-1010

 

(267) 345-4500

 

(267) 345-4503

 

3

 

301

 

Joe Berasley

 

Open

 

10/14/2004

 

-75.025115

 

40.08485

 

MSI

 

Philadelphia

 

USA

LEASED

 

4728

 

DET-SOUTHFIELD

 

23,829

 

20,521

 

28550 Telegraph Rd

 

Tel-Twelve Mall

 

Southfield

 

MI

 

48034-7505

 

(248) 281-0136

 

(248) 281-0131

 

6

 

613

 

Kim Murray

 

Open

 

5/27/2004

 

-83.28487

 

42.49956

 

MSI

 

Wayne

 

USA

LEASED

 

4729

 

HOLLAND, MI

 

21,604

 

17,764

 

3571 West Shore Dr

 

Greenly Crossings

 

Holland

 

MI

 

49424-9674

 

(616) 399-9250

 

(616) 399-9345

 

6

 

614

 

Kristina Kidder

 

Open

 

3/11/2004

 

-86.09624

 

42.83371

 

MSI

 

Ottawa

 

USA

LEASED

 

4730

 

LA-REDLANDS

 

24,122

 

20,640

 

27534 Lugonia Ave

 

Citrus Plaza

 

Redlands

 

CA

 

92374-2017

 

(909) 335-7439

 

(909) 792-2069

 

2

 

209

 

Thomas Moio

 

Open

 

9/23/2004

 

-117.19743

 

34.06988

 

MSI

 

San Bernardino

 

USA

LEASED

 

4732

 

LANCASTER, PA

 

20,020

 

17,671

 

1645 Lititz Pike

 

Lancaster Shopping Center

 

Lancaster

 

PA

 

17601-6507

 

(717) 397-8200

 

(717) 397-9308

 

3

 

305

 

Joe Belmont

 

Open

 

5/19/2004

 

-76.306795

 

40.06569

 

MSI

 

Lancaster

 

USA

LEASED

 

4733

 

MILW-WEST ALLIS

 

24,236

 

19,695

 

11135 W National Ave

 

The Home Depot Centre

 

WEST Allis

 

WI

 

53227-3107

 

(414) 329-2825

 

(414) 329-2836

 

7

 

701

 

Rod Guarniere

 

Open

 

4/29/2004

 

-88.050524

 

42.99156

 

MSI

 

Milwaukee

 

USA

LEASED

 

4734

 

BAY-SAN RAFAEL

 

21,783

 

15,572

 

400 Las Gallinas Ave

 

Northgate III Shopping Center

 

San Rafael

 

CA

 

94903-3618

 

(415) 446-7390

 

(415) 479-1204

 

2

 

203

 

Denise Curtis

 

Open

 

10/7/2004

 

-122.53596

 

37.99886

 

MSI

 

Marin

 

USA

LEASED

 

4735

 

LA-FOOTHILL RANCH

 

25,000

 

20,088

 

26752 Portola Pkwy

 

Foothill Ranch Towne Center

 

Foothill Ranch

 

CA

 

92610-1712

 

(949) 420-0741

 

(949) 420-0744

 

2

 

206

 

Darrick Alexander

 

Open

 

7/22/2004

 

-117.67298

 

33.68645

 

MSI

 

Orange

 

USA

LEASED

 

4736

 

LI-MANHASSET

 

25,567

 

18,433

 

1350 Northern Blvd

 

Manhasset Center

 

Manhasset

 

NY

 

11030-3004

 

(516) 627-2875

 

(516) 627-0283

 

3

 

302

 

Chris Scaturro

 

Open

 

10/14/2004

 

-73.6943

 

40.79328

 

MSI

 

Nassau

 

USA

LEASED

 

4737

 

HANFORD

 

21,301

 

17,769

 

204 N 12th Ave

 

Hanford Shopping Center

 

Hanford

 

CA

 

93230-5972

 

(559) 587-2707

 

(559) 587-2703

 

2

 

210

 

Bill Breedwell

 

Open

 

10/28/2004

 

-119.67214

 

36.32799

 

MSI

 

Kings

 

USA

LEASED

 

4738

 

BOS-CHELMSFORD

 

30,000

 

23,498

 

265 Chelmsford St

 

Chelmsford Mall

 

Chelmsford

 

MA

 

01824-2343

 

(978) 256-5281

 

(978) 256-5610

 

3

 

306

 

AJ Harvey

 

Open

 

6/10/2004

 

-71.335964

 

42.61128

 

MSI

 

Middlesex

 

USA

LEASED

 

4739

 

CLEV-BEACHWOOD

 

23,539

 

19,930

 

24081 Chagrin Blvd

 

Pavilion Shopping Center

 

Beachwood

 

OH

 

44122-5512

 

(216) 454-0231

 

(216) 454-0234

 

6

 

607

 

Jack Hamilton

 

Open

 

7/29/2004

 

-81.50896

 

41.46453

 

MSI

 

Cuyahoga

 

USA

LEASED

 

4740

 

DESTIN

 

21,399

 

18,310

 

34940 Emerald Coast Pkwy Unit 130

 

The Shoppes of Paradise Isle

 

Destin

 

FL

 

32541-3402

 

(850) 269-1257

 

(850) 269-2795

 

4

 

401

 

Chris Wilber

 

Open

 

10/7/2004

 

-86.409505

 

30.38791

 

MSI

 

Okaloosa

 

USA

LEASED

 

4741

 

BAY-PINOLE

 

24,750

 

20,340

 

1450 Fitzgerald Dr

 

Pinole Vista Center

 

Pinole

 

CA

 

94564-2227

 

(510) 222-4947

 

(510) 222-5064

 

2

 

203

 

Denise Curtis

 

Open

 

9/2/2004

 

-122.30557

 

37.99103

 

MSI

 

Contra Costa

 

USA

LEASED

 

4742

 

ORL-WINTER PARK

 

29,000

 

23,183

 

501 N Orlando Ave Suite 135

 

The Center at W inter Park

 

W inter Park

 

FL

 

32789-7313

 

(407) 539-1547

 

(407) 539-1814

 

4

 

406

 

Dennis Bailey

 

Open

 

8/25/2004

 

-81.365252

 

28.60108

 

MSI

 

Orange

 

USA

LEASED

 

4743

 

COLUMBUS-HILLIARD

 

21,517

 

17,773

 

1830 Hilliard Rome Rd

 

The Market at Hilliard

 

Hilliard

 

OH

 

43026-7565

 

(614) 876-6294

 

(614) 876-5315

 

6

 

607

 

Jack Hamilton

 

Open

 

8/24/2004

 

-83.151268

 

39.98802

 

MSI

 

Franklin

 

USA

LEASED

 

4744

 

DET-CANTON

 

24,036

 

20,363

 

41904 Ford Rd

 

Willow Creek Shopping Center

 

Canton

 

MI

 

48187-3647

 

(734) 981-6578

 

(734) 981-6597

 

6

 

612

 

Ken Day

 

Open

 

9/9/2004

 

-83.45864

 

42.32261

 

MSI

 

Wayne

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

4746

 

CHI-VALPARAISO, IN

 

23,659

 

19,695

 

91 Silhavy Rd Ste 141

 

Valparaiso Walk

 

Valparaiso

 

IN

 

46383-4425

 

(219) 464-0960

 

(219) 531-6828

 

6

 

604

 

Darryl Kinsley

 

Open

 

9/30/2004

 

-87.02676

 

41.46989

 

MSI

 

Porter

 

USA

LEASED

 

4747

 

MSP-OAK PARK HEIGHTS

 

21,283

 

17,773

 

5845 Krueger Ln N

 

The Shoppes of Oak Park Heights

 

Oak Park Heights

 

MN

 

55082-2189

 

(651) 439-6060

 

(651) 439-6210

 

7

 

707

 

Russell Hughes

 

Open

 

10/14/2004

 

-92.844488

 

45.03326

 

MSI

 

Washington

 

USA

LEASED

 

4749

 

LI-FIVE TOWNS

 

24,317

 

19,069

 

253-01 Rockaway Blvd

 

Five Towns Shopping Center

 

Rosedale

 

NY

 

11422-3113

 

(516) 791-1526

 

(516) 791-4138

 

3

 

302

 

Chris Scaturro

 

Open

 

9/16/2004

 

-73.737909

 

40.63248

 

MSI

 

Nassau

 

USA

LEASED

 

4800

 

LA-VENTURA

 

23,848

 

19,413

 

4850 Telephone Rd

 

Ventura Gateway

 

Ventura

 

CA

 

93003-5234

 

(805) 289-1581

 

(805) 289-1504

 

2

 

214

 

Pat Ary

 

Open

 

2/29/2004

 

-119.2277

 

34.26306

 

MSI

 

Ventura

 

USA

LEASED

 

4801

 

BALT-TIMONIUM

 

25,490

 

19,934

 

30-36 W Ridgely Rd

 

Yorkridge Shopping Center

 

Lutherville-Timonium

 

MD

 

21093-5112

 

(443) 279-0790

 

(443) 279-0793

 

6

 

601

 

Mark Malatesta

 

Open

 

5/2/2004

 

-76.62168

 

39.43011

 

MSI

 

Baltimore

 

USA

LEASED

 

4802

 

CHI-ALGONQUIN

 

24,565

 

20,725

 

742 S Randall Rd

 

The Woodscreek Shopping Center

 

Algonquin

 

IL

 

60102-5915

 

(847) 854-6912

 

(847) 854-6704

 

6

 

602

 

David Gustafson

 

Open

 

2/1/2004

 

-88.30579

 

42.17929

 

MSI

 

McHenry

 

USA

LEASED

 

4803

 

VA BCH-CHESAPEAKE

 

23,100

 

20,071

 

4300 Portsmouth Blvd Ste 270

 

Chesapeake Center

 

Chesapeake

 

VA

 

23321-2156

 

(757) 465-0745

 

(757) 465-5747

 

6

 

606

 

Andy Chartier

 

Open

 

2/1/2004

 

-76.41911

 

36.82241

 

MSI

 

Chesapeake City

 

USA

LEASED

 

4804

 

L.RCK-N. LITTLE ROCK

 

24,135

 

20,378

 

4126 E McCain Blvd

 

McCain Plaza

 

North Little Rock

 

AR

 

72117-2523

 

(501) 945-7787

 

(501) 945-7780

 

7

 

709

 

Eric Titus

 

Open

 

4/4/2004

 

-92.222306

 

34.78937

 

MSI

 

Pulaski

 

USA

LEASED

 

4805

 

WICHITA-E KELLOGG

 

23,885

 

19,694

 

11835 E Kellogg Dr

 

One Kellogg Place

 

Wichita

 

KS

 

67207-1939

 

(316) 684-1300

 

(316) 684-0700

 

1

 

113

 

Tricia Murr

 

Open

 

2/22/2004

 

-97.200769

 

37.67906

 

MSI

 

Sedgewick

 

USA

LEASED

 

4806

 

PHI-EXTON

 

26,230

 

20,252

 

285 Main St

 

Main Street at Exton

 

Exton

 

PA

 

19341-3701

 

(610) 594-8544

 

(610) 594-9672

 

3

 

301

 

Joe Berasley

 

Open

 

2/15/2004

 

-75.629767

 

40.02577

 

MSI

 

Chester

 

USA

LEASED

 

4807

 

ATHENS

 

21,280

 

17,733

 

3055 Atlanta Hwy

 

West Athens Market Place

 

Athens

 

GA

 

30606-3334

 

(706) 543-2868

 

(706) 543-2405

 

4

 

407

 

Karen Worful

 

Open

 

2/1/2004

 

-83.4412

 

33.94322

 

MSI

 

Clark

 

USA

LEASED

 

4808

 

TUCSON-BROADWAY

 

31,416

 

22,620

 

7150 E Broadway Blvd

 

Circle Plaza

 

Tucson

 

AZ

 

85710-1405

 

(520) 722-1074

 

(520) 722-3290

 

1

 

103

 

Stacey Humphreys

 

Open

 

9/12/2004

 

-110.83984

 

32.22077

 

MSI

 

Pima

 

USA

LEASED

 

4809

 

CHI-NAPERVILLE

 

23,871

 

18,981

 

2768 Aurora Ave

 

The Waterside Center

 

Naperville

 

IL

 

60540-1001

 

(630) 596-0391

 

(630) 596-0394

 

6

 

603

 

Gail Johnson

 

Open

 

9/12/2004

 

-88.17205

 

41.76721

 

MSI

 

DuPage

 

USA

LEASED

 

4811

 

NWK-WAYNE

 

24,163

 

19,583

 

1660 Rte 23

 

Waynechester Plaza

 

Wayne

 

NJ

 

07470-7516

 

(973) 406-8150

 

(973) 406-8153

 

3

 

308

 

Michele Vellegas

 

Open

 

5/2/2004

 

-74.272013

 

40.94557

 

MSI

 

Passaic

 

USA

LEASED

 

4812

 

BAY-FREMONT

 

23,683

 

19,618

 

39170 Argonaut Way

 

Fremont Hub

 

Fremont

 

CA

 

94538-1304

 

(510) 857-0268

 

(510) 857-0288

 

2

 

205

 

Rick Cormier

 

Open

 

8/29/2004

 

-121.98752

 

37.54548

 

MSI

 

Alameda

 

USA

LEASED

 

4813

 

BRADENTON

 

28,243

 

20,317

 

831 Cortez Rd W

 

Cortez East Shopping Center

 

Bradenton

 

FL

 

34207-1433

 

(941) 752-7772

 

(941) 752-7819

 

4

 

414

 

Jamie Zenn

 

Open

 

4/11/2004

 

-82.57048

 

27.46227

 

MSI

 

Manatee

 

USA

LEASED

 

4814

 

S.JOS-BLOSSOM HILL

 

25,813

 

20,529

 

5550 Snell Ave

 

Southgate Shopping Center

 

San Jose

 

CA

 

95123-1651

 

(408) 694-0658

 

(408) 694-0678

 

2

 

204

 

Joseph Kocher

 

Open

 

5/2/2004

 

-121.83079

 

37.25317

 

MSI

 

Santa Clara

 

USA

LEASED

 

4815

 

PITT-CRANBERRY

 

26,937

 

20,926

 

20111 Rt 19

 

Cranberry Mall

 

Cranberry Township

 

PA

 

16066-6207

 

(724) 742-2750

 

(724) 742-2755

 

6

 

605

 

Don Newcomb

 

Open

 

2/22/2004

 

-80.09981

 

40.67947

 

MSI

 

Butler

 

USA

LEASED

 

4816

 

DC-WOODBRIDGE, VA

 

23,800

 

19,653

 

14137 Crossing Pl

 

Parkway Crossing East

 

Woodbridge

 

VA

 

22192-4687

 

(703) 494-0274

 

(703) 494-7153

 

6

 

610

 

Chris Holman

 

Open

 

8/29/2004

 

-77.284461

 

38.6533

 

MSI

 

Prince William

 

USA

LEASED

 

4817

 

CHI-CHICAGO RIDGE

 

24,911

 

16,724

 

9680 S Ridgeland Ave

 

Chicago Ridge Mall

 

Chicago Ridge

 

IL

 

60415-2609

 

(708) 424-8674

 

(708) 424-7946

 

6

 

604

 

Darryl Kinsley

 

Open

 

8/29/2004

 

-87.78033

 

41.71928

 

MSI

 

Cook

 

USA

LEASED

 

4818

 

FARGO

 

23,935

 

19,695

 

1638 13th Ave E Ste 1

 

 

 

West Fargo

 

ND

 

58078-3404

 

(701) 281-2385

 

(701) 281-2463

 

7

 

706

 

Lawrence McNutt

 

Open

 

5/2/2004

 

-96.871317

 

46.86199

 

MSI

 

Cass

 

USA

LEASED

 

4819

 

L.RCK-MARKHAM

 

24,000

 

20,512

 

11400 W Markham St

 

Markham West Center

 

Little Rock

 

AR

 

72211-2806

 

(501) 312-1482

 

(501) 312-1251

 

7

 

709

 

Eric Titus

 

Open

 

7/18/2004

 

-92.400976

 

34.754

 

MSI

 

Pulaski

 

USA

LEASED

 

4820

 

LI-ROOSEVELT FIELD

 

30,036

 

22,250

 

1280 Corporate Dr

 

Roosevelt Raceway Center

 

Westbury

 

NY

 

11590-6625

 

(516) 693-0420

 

(516) 693-0423

 

3

 

302

 

Chris Scaturro

 

Open

 

5/9/2004

 

-73.59112

 

40.74466

 

MSI

 

Nassau

 

USA

LEASED

 

4821

 

VISALIA

 

23,820

 

19,673

 

4248 S Mooney Blvd

 

Packwood Creek Shopping Center

 

Visalia

 

CA

 

93277-9306

 

(559) 713-0847

 

(559) 713-1024

 

2

 

210

 

Bill Breedwell

 

Open

 

5/30/2004

 

-119.31368

 

36.29202

 

MSI

 

Tulare

 

USA

LEASED

 

4822

 

BELLINGHAM, WA

 

23,687

 

19,646

 

4383 Meridian St

 

 

 

Bellingham

 

WA

 

98226-7624

 

(360) 738-7932

 

(360) 738-4149

 

1

 

110

 

Troy Overby

 

Open

 

8/15/2004

 

-122.48566

 

48.80061

 

MSI

 

Whatcom

 

USA

LEASED

 

4823

 

ABILENE

 

21,332

 

17,773

 

3433 Catclaw Dr

 

The Shops at Abilene

 

Abilene

 

TX

 

79606-8223

 

(325) 692-3306

 

(325) 692-3329

 

1

 

108

 

John Craig

 

Open

 

6/2/2004

 

-99.777395

 

32.41061

 

MSI

 

Taylor

 

USA

LEASED

 

4824

 

BIRM-HOOVER

 

25,049

 

21,755

 

1765 Montgomery Hwy S

 

Riverchase Crossings

 

Hoover

 

AL

 

35244-1215

 

(205) 987-9591

 

(205) 987-9556

 

4

 

403

 

Dairl Williams

 

Open

 

6/13/2004

 

-86.80662

 

33.37568

 

MSI

 

Jefferson

 

USA

LEASED

 

4825

 

PORT-TUALATIN

 

24,184

 

18,095

 

7705 SW Nyberg St

 

Tualatin Kmart Shopping Center

 

Tualatin

 

OR

 

97062-8443

 

(503) 612-0407

 

(503) 612-0412

 

1

 

106

 

Kent Doll

 

Open

 

9/12/2004

 

-122.75661

 

45.38277

 

MSI

 

Washington

 

USA

LEASED

 

4826

 

HART-MANCHESTER

 

28,327

 

21,820

 

1520 Pleasant Valley Rd

 

Plaza at Buckland Hills

 

Manchester

 

CT

 

06040-1637

 

(860) 644-2939

 

(860) 644-2715

 

3

 

307

 

Tom Lefsyk

 

Open

 

7/25/2004

 

-72.563946

 

41.80442

 

MSI

 

Hartford

 

USA

LEASED

 

4827

 

DET-ROCHESTER HILLS

 

24,295

 

19,273

 

1260 S Rochester Rd

 

W inchester Center

 

Rochester Hills

 

MI

 

48307-3120

 

(248) 453-6000

 

(248) 453-6003

 

6

 

613

 

Kim Murray

 

Open

 

9/12/2004

 

-83.133101

 

42.66121

 

MSI

 

Oakland

 

USA

LEASED

 

4850

 

SHREVEPORT

 

23,875

 

19,655

 

7440 Youree Dr

 

Shreveport Plaza

 

Shreveport

 

LA

 

71105-5536

 

(318) 524-9902

 

(318) 524-9905

 

7

 

704

 

Karleen Henry

 

Open

 

3/28/2004

 

-93.715849

 

32.43831

 

MSI

 

Caddo

 

USA

LEASED

 

4851

 

AUS-LAKELINE MALL

 

24,201

 

19,694

 

10900-D Lakeline Mall Dr

 

Target Center at Lakeline

 

Austin

 

TX

 

78717-5924

 

(512) 275-1016

 

(512) 275-1019

 

1

 

101

 

Julene Winterton

 

Open

 

2/29/2004

 

-97.79893

 

30.47304

 

MSI

 

Williamson

 

USA

LEASED

 

5003

 

LOUISVILLE-HURSTBOURNE

 

19,500

 

14,676

 

1955 S Hurstbourne Pkwy

 

Townfair Shopping Center

 

Louisville

 

KY

 

40220-1645

 

(502) 499-7360

 

(502) 499-7533

 

7

 

703

 

Todd Meyer

 

Open

 

7/29/1993

 

-85.5957

 

38.21169

 

MSI

 

Jefferson

 

USA

LEASED

 

5006

 

CHLT-GASTONIA

 

17,556

 

14,850

 

2904 E Franklin Blvd

 

Franklin Square Shopping Center

 

Gastonia

 

NC

 

28056-9469

 

(704) 854-3191

 

(704) 865-7704

 

4

 

413

 

Bill Hopper

 

Open

 

2/11/1991

 

-81.125354

 

35.26124

 

MSI

 

Gaston

 

USA

LEASED

 

5010

 

PHX-GLENDALE

 

17,500

 

14,290

 

5725 W Bell Rd

 

Talavi Towne Center

 

Glendale

 

AZ

 

85308-3869

 

(602) 547-9301

 

(602) 547-9267

 

1

 

112

 

Fred Uhe

 

Open

 

8/27/1992

 

-112.18259

 

33.63867

 

MSI

 

Maricopa

 

USA

LEASED

 

5015

 

CLEV-BROOKLYN

 

25,131

 

18,334

 

4798 Ridge Rd Ste A

 

Ridge Park Square

 

Brooklyn

 

OH

 

44144-3327

 

(216) 741-1377

 

(216) 741-1618

 

6

 

607

 

Jack Hamilton

 

Open

 

2/3/2012

 

-81.737043

 

41.4241

 

MSI

 

Cuyahoga

 

USA

LEASED

 

5016

 

LAFAYETTE, LA

 

34,458

 

19,557

 

5624 Johnston St

 

Acadiana Square Shopping Center

 

Lafayette

 

LA

 

70503-5301

 

(337) 216-9477

 

(337) 216-9486

 

7

 

713

 

Mike O’Neill

 

Open

 

9/9/2011

 

-92.075872

 

30.1771

 

MSI

 

Lafayette Parish

 

USA

LEASED

 

5018

 

CHI-VERNON HILLS

 

23,719

 

18,568

 

701 N Milwaukee Ave, Ste 208

 

River Tree Court

 

Vernon Hills

 

IL

 

60061-1530

 

(847) 816-4542

 

(847) 816-4625

 

6

 

602

 

David Gustafson

 

Open

 

2/3/2012

 

-87.94097

 

42.23728

 

MSI

 

Lake

 

USA

LEASED

 

5019

 

CHI-KILDEER

 

31,578

 

20,383

 

20505 N Rand Rd, Suite 230

 

The Shops at Kildeer

 

Kildeer

 

IL

 

60047-3004

 

(847) 550-0832

 

(847) 550-0857

 

6

 

602

 

David Gustafson

 

Open

 

9/16/2011

 

-88.051558

 

42.16275

 

MSI

 

Lake

 

USA

LEASED

 

5020

 

TUSCALOOSA

 

22,680

 

16,937

 

2600 McFarland Blvd E

 

McFarland Plaza

 

Tuscaloosa

 

AL

 

35405

 

(205) 391-0305

 

(205) 391-0319

 

4

 

403

 

Dairl Williams

 

Open

 

9/16/2011

 

-87.52512

 

33.18609

 

MSI

 

Tuscaloosa

 

USA

LEASED

 

5021

 

COL-COLUMBIA

 

23,396

 

18,561

 

10204 Two Notch Rd Ste 2

 

Target Center

 

Columbia

 

SC

 

29229-4386

 

(803) 462-0624

 

(803) 462-6034

 

4

 

404

 

Al Warren

 

Open

 

2/10/2012

 

-80.87772

 

34.11999

 

MSI

 

Richland

 

USA

LEASED

 

5022

 

GULFPORT

 

23,153

 

17,245

 

15136 Crossroads Pkwy

 

Crossroads Center

 

Gulfport

 

MS

 

39503-3565

 

(228) 832-6660

 

(228) 832-0305

 

4

 

401

 

Chris Wilber

 

Open

 

11/4/2011

 

-89.091823

 

30.43676

 

MSI

 

Harrison

 

USA

LEASED

 

5023

 

N. ORL-COVINGTON

 

28,290

 

18,604

 

69290 Hwy 21

 

River Chase

 

Covington

 

LA

 

70433-7214

 

(985) 893-3420

 

(985) 893-9178

 

7

 

713

 

Mike O’Neill

 

Open

 

3/16/2012

 

-90.142726

 

30.44072

 

MSI

 

St Tammany

 

USA

LEASED

 

5026

 

LI-LAKE GROVE

 

24,958

 

19,243

 

2130 Nesconset Hwy

 

Brookhaven Commons

 

Stony Brook

 

NY

 

11790-3503

 

(631) 979-0462

 

(631) 979-0514

 

3

 

304

 

Tony Calderaro

 

Open

 

6/15/2012

 

-73.10526

 

40.884

 

MSI

 

Suffolk

 

USA

LEASED

 

5027

 

NORMAL, IL

 

23,999

 

17,454

 

200 Greenbriar Dr, Ste A

 

 

 

Normal

 

IL

 

61761-6282

 

(309) 268-4007

 

(309) 268-4010

 

7

 

702

 

Steve Hays

 

Open

 

6/15/2012

 

-88.952029

 

40.51306

 

MSI

 

McLean

 

USA

LEASED

 

5028

 

ORL-ALTAMONTE SPRINGS, FL

 

25,092

 

18,665

 

880 W State Rd 436, Ste 1001

 

Altamonte Crossing

 

Altamonte Springs

 

FL

 

32714-3047

 

(407) 865-6163

 

(407) 865-7162

 

4

 

406

 

Dennis Bailey

 

Open

 

2/22/2012

 

-81.417548

 

28.66511

 

MSI

 

Seminole

 

USA

LEASED

 

5029

 

EATONTOWN

 

20,000

 

15,187

 

178 Rte 35 S

 

Michaels Plaza

 

Eatontown

 

NJ

 

07724-1883

 

(732) 542-4323

 

(732) 542-4617

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

5/18/2012

 

-74.05384

 

40.29395

 

MSI

 

Monmouth

 

USA

LEASED

 

5031

 

JACKSON-MADISON

 

21,360

 

17,596

 

175 Grandview Blvd, Ste 800

 

The Forum at Grandview

 

Madison

 

MS

 

39110-7595

 

(601) 898-4078

 

(601) 898-4588

 

7

 

713

 

Mike O’Neill

 

Open

 

5/25/2012

 

-90.138295

 

32.46267

 

MSI

 

Madison

 

USA

LEASED

 

5032

 

CHLT-STONECREST

 

 

 

 

 

7836 Rea Road

 

Stonecrest at Piper Glen

 

Charlotte

 

NC

 

28277-6502

 

(704) 543-9341

 

(704) 543-9344

 

4

 

413

 

Bill Hopper

 

Open

 

8/10/2012

 

-80.816929

 

35.06078

 

MSI

 

Mecklenburg

 

USA

LEASED

 

5033

 

S.ANT-SELMA

 

 

 

 

 

8340 Agora Pkwy

 

The Forum at Olympia Parkway

 

Selma

 

TX

 

78154-1326

 

(210) 659-9580

 

(210) 659-1132

 

1

 

102

 

Jeff Fonseca

 

Open

 

8/3/2012

 

-98.322605

 

29.57241

 

MSI

 

Bexar

 

USA

LEASED

 

5034

 

HOUMA

 

 

 

 

 

1729 Martin Luther King Jr Blvd

 

Magnolia Square

 

Houma

 

LA

 

70360-2409

 

(985) 872-3132

 

(985) 872-4561

 

7

 

713

 

Mike O’Neill

 

Open

 

8/3/2012

 

-90.757488

 

29.61232

 

MSI

 

Terrebonne Parish

 

USA

LEASED

 

5103

 

PHX-METRO

 

23,190

 

19,914

 

2766 W Peoria Ave

 

 

 

Phoenix

 

AZ

 

85029-5129

 

(602) 588-9590

 

(602) 588-9593

 

1

 

112

 

Fred Uhe

 

Open

 

6/23/1997

 

-112.11997

 

33.5821

 

MSI

 

Maricopa

 

USA

LEASED

 

5206

 

TUCSON-ORACLE

 

22,755

 

17,822

 

4070 N Oracle Rd

 

Catalina Village Shopping Center

 

Tucson

 

AZ

 

85705-2720

 

(520) 293-0430

 

(520) 293-0508

 

1

 

103

 

Stacey Humphreys

 

Open

 

1/25/1997

 

-110.97799

 

32.28054

 

MSI

 

Pima

 

USA

LEASED

 

5302

 

LEXINGTON-NICHOLASVILLE RD

 

22,021

 

17,075

 

150 W Lowry Ln Ste 170

 

Regency Centre

 

Lexington

 

KY

 

40503-3008

 

(859) 277-1022

 

(859) 277-1805

 

6

 

611

 

Bill Vincent

 

Open

 

9/2/1993

 

-84.51882

 

38.00556

 

MSI

 

Fayette

 

USA

LEASED

 

5700

 

PHX-GILBERT/GATEWAY

 

23,690

 

19,733

 

5020 S Power Rd

 

Gilbert Gateway Towne Center - Phase I

 

Mesa

 

AZ

 

85212-3603

 

(480) 840-3211

 

(480) 840-3214

 

1

 

103

 

Stacey Humphreys

 

Open

 

3/17/2005

 

-111.68622

 

33.32153

 

MSI

 

Maricopa

 

USA

LEASED

 

5701

 

PHX-GILBERT/GERMANN

 

23,837

 

20,375

 

3771 S Gilbert Rd

 

Crossroads Towne Center - Phase I

 

Gilbert

 

AZ

 

85296-7006

 

(480) 857-6666

 

(480) 857-6684

 

1

 

103

 

Stacey Humphreys

 

Open

 

3/10/2005

 

-111.78899

 

33.27736

 

MSI

 

Maricopa

 

USA

LEASED

 

5705

 

ASHEVILLE-ARDEN

 

21,301

 

17,773

 

5 McKenna Rd

 

South Ridge Shopping Center

 

Arden

 

NC

 

28704-9201

 

(828) 684-1961

 

(828) 684-5766

 

4

 

413

 

Bill Hopper

 

Open

 

10/5/2005

 

-82.534202

 

35.44582

 

MSI

 

Buncombe

 

USA

LEASED

 

5706

 

BAY-BRENTWOOD

 

24,156

 

19,831

 

5501 Lone Tree Way

 

Lone Tree Plaza

 

Brentwood

 

CA

 

94513-5316

 

(925) 308-7335

 

(925) 308-7339

 

2

 

205

 

Rick Cormier

 

Open

 

10/28/2004

 

-121.7268

 

37.95719

 

MSI

 

Contra Costa

 

USA

LEASED

 

5707

 

KC-STATELINE

 

21,180

 

17,685

 

13627 Washington St

 

Stateline Station

 

Kansas City

 

MO

 

64145-1670

 

(816) 941-4937

 

(816) 941-3674

 

1

 

113

 

Tricia Murr

 

Open

 

5/26/2005

 

-94.601169

 

38.88267

 

MSI

 

Jackson

 

USA

LEASED

 

5708

 

LONGVIEW, WA

 

16,993

 

13,584

 

200 Triangle Center Ste 240

 

Triangle Center

 

Longview

 

WA

 

98632-4679

 

(360) 578-2795

 

(360) 578-2799

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

4/14/2005

 

-122.93352

 

46.14632

 

MSI

 

Cowlitz

 

USA

LEASED

 

5709

 

LA-FONTANA

 

24,000

 

20,537

 

15228 Summit Ave

 

Falcon Ridge Town Center

 

Fontana

 

CA

 

92336-5489

 

(909) 646-9656

 

(909) 646-7708

 

2

 

207

 

Robert Price

 

Open

 

3/10/2005

 

-117.47527

 

34.14922

 

MSI

 

San Bernardino

 

USA

LEASED

 

5711

 

S.DG-RANCHO SAN DIEGO

 

28,417

 

20,107

 

2398-A Jamacha Rd

 

 

 

El Cajon

 

CA

 

92019-4367

 

(619) 670-6236

 

(619) 670-6694

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

4/28/2005

 

-116.92704

 

32.74614

 

MSI

 

San Diego

 

USA

LEASED

 

5712

 

BALT-WESTMINSTER

 

23,000

 

20,215

 

402 B Englar Rd

 

Westminster Crossing West

 

WESTminster

 

MD

 

21157-4852

 

(410) 871-0921

 

(410) 386-0359

 

6

 

601

 

Mark Malatesta

 

Open

 

3/24/2005

 

-76.98822

 

39.58079

 

MSI

 

Carroll

 

USA

LEASED

 

5713

 

GREELEY

 

21,323

 

17,772

 

4743 W 29th St Unit A

 

Greeley Commons

 

Greeley

 

CO

 

80634-8363

 

(970) 506-6697

 

(970) 506-0543

 

1

 

105

 

Steven Mayfield

 

Open

 

4/21/2005

 

-104.75747

 

40.42069

 

MSI

 

Weld

 

USA

LEASED

 

5715

 

QUEENS-WOODSIDE

 

26,232

 

19,220

 

5106 Northern Blvd

 

Tower Square Shopping Center

 

Woodside

 

NY

 

11377-1733

 

(718) 371-0480

 

(718) 371-0483

 

3

 

302

 

Chris Scaturro

 

Open

 

2/3/2005

 

-73.908797

 

40.75086

 

MSI

 

Queens

 

USA

LEASED

 

5716

 

PORT CHESTER

 

25,466

 

17,917

 

27 W aterfront Pl (Don Bosco Pl)

 

Port Chester Landing

 

Port Chester

 

NY

 

10573-6001

 

(914) 937-3060

 

(914) 937-3705

 

3

 

311

 

Tony Conte

 

Open

 

8/18/2005

 

-73.663845

 

40.99828

 

MSI

 

WESTchester

 

USA

LEASED

 

5717

 

NEWBURGH

 

23,433

 

18,973

 

1245 Rte 300 Ste 1

 

Newburgh Crossing/Lowe’s Center

 

Newburgh

 

NY

 

12550-5007

 

(845) 567-1953

 

(845) 567-3148

 

3

 

308

 

Michele Vellegas

 

Open

 

5/19/2005

 

-74.06548

 

41.43082

 

MSI

 

Orange

 

USA

LEASED

 

5718

 

SLC-DRAPER

 

21,341

 

17,816

 

215 E 12300 S

 

Draper Peaks

 

Draper

 

UT

 

84020-8185

 

(801) 495-4210

 

(801) 495-4213

 

1

 

109

 

Sergio Castellanos

 

Open

 

4/7/2005

 

-111.88637

 

40.52392

 

MSI

 

Salt Lake

 

USA

LEASED

 

5720

 

ORL-KISSIMMEE

 

23,715

 

19,941

 

3278 N John Young Pkwy

 

The Loop - Kissimmee

 

Kissimmee

 

FL

 

34741-7549

 

(407) 343-0915

 

(407) 343-8393

 

4

 

406

 

Dennis Bailey

 

Open

 

9/8/2005

 

-81.421396

 

28.34359

 

MSI

 

Osceola

 

USA

LEASED

 

5721

 

MSP-WOODBURY

 

23,872

 

19,694

 

9180 Hudson Rd

 

Woodbury Lakes

 

Woodbury

 

MN

 

55125-9106

 

(651) 203-2500

 

(651) 203-2503

 

7

 

707

 

Russell Hughes

 

Open

 

9/8/2005

 

-92.92131

 

44.94448

 

MSI

 

Washington

 

USA

LEASED

 

5724

 

GEORGETOWN, TX

 

21,571

 

17,770

 

1013 W University Ave Ste 600

 

Wolf Ranch Town Center

 

Georgetown

 

TX

 

78628-5332

 

(512) 863-2773

 

(512) 868-0221

 

1

 

101

 

Julene Winterton

 

Open

 

7/13/2005

 

-97.692507

 

30.63366

 

MSI

 

Williamson

 

USA

LEASED

 

5725

 

PORT-JANTZEN BEACH

 

28,931

 

19,902

 

1798 Jantzen Beach Center

 

Jantzen Beach Super Center

 

Portland

 

OR

 

97217-7845

 

(503) 285-0218

 

(503) 285-0413

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

2/3/2005

 

-122.68616

 

45.61294

 

MSI

 

Multnomah

 

USA

LEASED

 

5727

 

CIN-HAMILTON

 

22,433

 

18,161

 

3455 Princeton Rd

 

Bridgewater Falls

 

Hamilton

 

OH

 

45011-7956

 

(513) 895-0567

 

(513) 895-1149

 

6

 

611

 

Bill Vincent

 

Open

 

7/13/2005

 

-84.504838

 

39.39

 

MSI

 

Butler

 

USA

LEASED

 

5728

 

BOS-PLYMOUTH

 

23,970

 

19,699

 

211 Colony Place Rd

 

Plymouth Gateway

 

Plymouth

 

MA

 

02360-7237

 

(508) 732-9880

 

(508) 732-9883

 

3

 

310

 

Dan Ameen

 

Open

 

9/8/2005

 

-70.6163

 

41.8767

 

MSI

 

Plymouth

 

USA

LEASED

 

5729

 

LA-ALISO VIEJO

 

25,050

 

21,213

 

26503 Aliso Creek Rd

 

The Commons of Aliso Viejo

 

Aliso Viejo

 

CA

 

92656-2882

 

(949) 420-4000

 

(949) 420-4003

 

2

 

206

 

Darrick Alexander

 

Open

 

3/17/2005

 

-117.72341

 

33.57655

 

MSI

 

Orange

 

USA

LEASED

 

5732

 

DET-LIVONIA

 

21,609

 

17,773

 

13110 Middlebelt Rd

 

Millennium Park Shopping Center

 

Livonia

 

MI

 

48150-2231

 

(734) 525-9409

 

(734) 525-9542

 

6

 

612

 

Ken Day

 

Open

 

6/16/2005

 

-83.33371

 

42.38354

 

MSI

 

Wayne

 

USA

LEASED

 

5733

 

SPANISH FORT

 

21,280

 

17,779

 

10200 Eastern Shore Blvd Ste 120

 

Eastern Shore Plaza

 

Spanish Fort

 

AL

 

36527-8671

 

(251) 621-2686

 

(251) 621-2645

 

4

 

401

 

Chris Wilber

 

Open

 

7/7/2005

 

-87.85205

 

30.66309

 

MSI

 

Baldwin

 

USA

LEASED

 

5734

 

MARQUETTE

 

21,148

 

17,773

 

3175 US Hwy 41 W

 

 

 

Marquette

 

MI

 

49855-9494

 

(906) 228-3059

 

(906) 228-3195

 

6

 

612

 

Ken Day

 

Open

 

6/29/2005

 

-87.45456

 

46.54913

 

MSI

 

Marquette

 

USA

LEASED

 

5736

 

WINCHESTER

 

23,863

 

19,710

 

2540 S Pleasant Valley Rd

 

Winchester Station

 

Winchester

 

VA

 

22601-7010

 

(540) 662-0132

 

(540) 662-8548

 

6

 

608

 

Kathye Langston

 

Open

 

9/29/2005

 

-78.163105

 

39.16359

 

MSI

 

Winchester

 

USA

LEASED

 

5737

 

BURLINGTON, NC

 

23,800

 

19,710

 

1455 University Dr

 

University Commons

 

Burlington

 

NC

 

27215-8768

 

(336) 584-8219

 

(336) 584-8410

 

4

 

402

 

Katie Baucom

 

Open

 

9/8/2005

 

-79.4842

 

36.08138

 

MSI

 

Alamance

 

USA

LEASED

 

5738

 

RAL-DURHAM/RENAISSANCE PKWY

 

23,995

 

19,408

 

8200 Renaissance Pkwy Ste 1030

 

Renaissance Village

 

Durham

 

NC

 

27713-6688

 

(919) 206-4388

 

(919) 806-5013

 

4

 

402

 

Katie Baucom

 

Open

 

10/13/2005

 

-78.958425

 

35.90148

 

MSI

 

Durham

 

USA

LEASED

 

5739

 

HARTSDALE, NY

 

18,000

 

15,069

 

319 N Central Ave

 

 

 

Hartsdale

 

NY

 

10530-1811

 

(914) 946-1872

 

(914) 948-0267

 

3

 

311

 

Tony Conte

 

Open

 

8/4/2005

 

-73.794598

 

41.02384

 

MSI

 

WESTchester

 

USA

LEASED

 

5740

 

RIO GRANDE, NJ

 

21,540

 

18,009

 

3201 Route 9 S

 

Grande Center

 

Rio Grande

 

NJ

 

08242-1006

 

(609) 465-7014

 

(609) 465-7053

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

9/29/2005

 

-74.873714

 

39.01737

 

MSI

 

Cape May

 

USA

LEASED

 

5741

 

ST. JOSEPH, MO

 

21,239

 

17,774

 

5201 N Belt Hwy Ste 125

 

The Shoppes at North Village

 

St. Joseph

 

MO

 

64506-1256

 

(816) 676-2945

 

(816) 676-2051

 

1

 

113

 

Tricia Murr

 

Open

 

6/28/2005

 

-94.815243

 

39.81274

 

MSI

 

Buchanan

 

USA

LEASED

 

5742

 

PADUCAH, KY

 

21,390

 

17,781

 

5187 Hinkleville Rd Ste A

 

Olivet Church Crossing

 

Paducah

 

KY

 

42001-9667

 

(270) 443-7284

 

(270) 443-7260

 

7

 

708

 

Mark Palmour

 

Open

 

9/1/2005

 

-88.696865

 

37.07296

 

MSI

 

McCracken

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

5745

 

KEENE

 

21,718

 

17,750

 

7 Ash Brook Rd

 

Monadnock Marketplace

 

Keene

 

NH

 

03431-5918

 

(603) 357-7101

 

(603) 357-7104

 

3

 

306

 

AJ Harvey

 

Open

 

10/27/2005

 

-72.306202

 

42.92374

 

MSI

 

Cheshire

 

USA

LEASED

 

5747

 

JOPLIN

 

21,159

 

17,684

 

415 S Geneva Ave

 

North Park Crossing

 

Joplin

 

MO

 

64801-5595

 

(417) 659-8703

 

(417) 659-9171

 

7

 

709

 

Eric Titus

 

Open

 

10/6/2005

 

-94.476578

 

37.08654

 

MSI

 

Jasper

 

USA

LEASED

 

5748

 

PHI-POTTSTOWN

 

21,562

 

17,780

 

1122 Town Square Rd Ste 12

 

Town Square Plaza

 

Pottstown

 

PA

 

19465-1017

 

(610) 705-5510

 

(610) 705-5513

 

3

 

301

 

Joe Berasley

 

Open

 

10/6/2005

 

-75.661891

 

40.22766

 

MSI

 

Chester

 

USA

LEASED

 

5749

 

WATERBURY

 

18,498

 

14,040

 

295 Union St

 

Brass Mill Commons

 

Waterbury

 

CT

 

06706-1248

 

(203) 597-1336

 

(203) 597-0862

 

3

 

311

 

Tony Conte

 

Open

 

10/20/2005

 

-73.030995

 

41.55248

 

MSI

 

New Haven

 

USA

LEASED

 

5800

 

MSP-CRYSTAL

 

23,885

 

19,694

 

203 Willow Bend

 

Crystal Shopping Center

 

Crystal

 

MN

 

55428-3967

 

(763) 531-2372

 

(763) 537-0763

 

7

 

706

 

Lawrence McNutt

 

Open

 

2/6/2005

 

-93.367176

 

45.05367

 

MSI

 

Hennepin

 

USA

LEASED

 

5801

 

RENO

 

24,295

 

19,667

 

4871 Kietzke Ln

 

Fire Creek Crossing

 

Reno

 

NV

 

89509-6549

 

(775) 829-8000

 

(775) 829-8033

 

2

 

202

 

Suzan Fleshman

 

Open

 

5/8/2005

 

-119.79296

 

39.48153

 

MSI

 

Washoe

 

USA

LEASED

 

5802

 

CHI-JOLIET

 

23,324

 

17,773

 

2800 Plainfield Rd

 

Louis Joliet Pointe Shopping Center

 

Joliet

 

IL

 

60435-1167

 

(815) 230-2157

 

(815) 230-2160

 

6

 

604

 

Darryl Kinsley

 

Open

 

3/25/2005

 

-88.1545

 

41.57448

 

MSI

 

Will

 

USA

LEASED

 

5803

 

DC-ALEXANDRIA, VA

 

24,050

 

20,413

 

7690A Richmond Hwy

 

Mount Vernon Plaza

 

Alexandria

 

VA

 

22306-2843

 

(703) 721-9890

 

(703) 721-9893

 

6

 

609

 

Cindy Pusey

 

Open

 

9/11/2005

 

-77.08422

 

38.7627

 

MSI

 

Fairfax

 

USA

LEASED

 

5804

 

SIOUX CITY

 

21,233

 

17,785

 

5001 Sergeant Rd Ste 60

 

Lakeport Commons

 

Sioux City

 

IA

 

51106-4777

 

(712) 276-2115

 

(712) 276-4163

 

7

 

705

 

Chuck Snyders

 

Open

 

9/11/2005

 

-96.34405

 

42.44519

 

MSI

 

Woodbury

 

USA

LEASED

 

5805

 

JOHNSTOWN

 

21,300

 

17,541

 

420 Town Centre Dr

 

Richland Town Centre

 

Johnstown

 

PA

 

15904-2856

 

(814) 262-9555

 

(814) 262-9780

 

3

 

305

 

Joe Belmont

 

Open

 

1/30/2005

 

-78.87391

 

40.28424

 

MSI

 

Cambria

 

USA

LEASED

 

5806

 

ANCHORAGE

 

40,020

 

24,308

 

8571 Old Seward Hwy

 

Madigan Place

 

Anchorage

 

AK

 

99515-2015

 

(907) 336-8600

 

(907) 336-8603

 

1

 

110

 

Troy Overby

 

Open

 

2/27/2005

 

-149.85921

 

61.14291

 

MSI

 

Anchorage

 

USA

LEASED

 

5807

 

INDY-TRADERS POINTE

 

23,947

 

19,472

 

5750 W 86th St

 

Traders Pointe

 

Indianapolis

 

IN

 

46278-1338

 

(317) 876-0063

 

(317) 876-0367

 

7

 

702

 

Steve Hays

 

Open

 

2/27/2005

 

-86.26984

 

39.91066

 

MSI

 

Marion

 

USA

LEASED

 

5808

 

VEGAS-SAHARA

 

24,975

 

18,435

 

1251 S Decatur Blvd

 

Westland Fair Shopping Center

 

Las Vegas

 

NV

 

89102-5515

 

(702) 259-0034

 

(702) 870-0869

 

2

 

202

 

Suzan Fleshman

 

Open

 

2/13/2005

 

-115.2066

 

36.15711

 

MSI

 

Clark

 

USA

LEASED

 

5811

 

CLEV-MAYFIELD HEIGHTS

 

23,230

 

19,290

 

1361 SOM Center Rd

 

Eastgate Shopping Center

 

Mayfield Heights

 

OH

 

44124-2103

 

(440) 573-0311

 

(440) 573-0314

 

6

 

607

 

Jack Hamilton

 

Open

 

2/27/2005

 

-81.43869

 

41.52008

 

MSI

 

Cuyahoga

 

USA

LEASED

 

5812

 

SLC-WEST VALLEY CITY

 

21,345

 

17,773

 

3061 S 5600 W

 

The Shoppes at Lake Park

 

WEST Valley City

 

UT

 

84120-1303

 

(801) 963-4138

 

(801) 963-1672

 

1

 

109

 

Sergio Castellanos

 

Open

 

5/15/2005

 

-112.02483

 

40.70383

 

MSI

 

Salt Lake

 

USA

LEASED

 

5813

 

HSTN-HUMBLE

 

25,250

 

19,769

 

19653 US Hwy 59

 

Humblewood Shopping Center

 

Humble

 

TX

 

77338-3565

 

(281) 446-2118

 

(281) 446-3790

 

7

 

710

 

Faustino Alvarez

 

Open

 

6/5/2005

 

-95.268185

 

30.00488

 

MSI

 

Harris

 

USA

LEASED

 

5814

 

SAC-SACRAMENTO

 

29,120

 

18,385

 

3400 El Camino Ave

 

Country Club Centre

 

Sacramento

 

CA

 

95821-6310

 

(916) 485-1006

 

(916) 485-2614

 

2

 

212

 

Robert Logue

 

Open

 

8/28/2005

 

-121.3818

 

38.6105

 

MSI

 

Sacramento

 

USA

LEASED

 

5815

 

SAVANNAH

 

25,012

 

19,568

 

8108 Abercorn St Ste 400

 

Abercorn Plaza Shopping Center

 

Savannah

 

GA

 

31406-3419

 

(912) 927-3806

 

(912) 927-3643

 

4

 

404

 

Al Warren

 

Open

 

8/28/2005

 

-81.1228

 

32.00316

 

MSI

 

Chatham

 

USA

LEASED

 

5816

 

TAMPA-PORT RICHEY

 

28,780

 

17,915

 

9646 US Hwy 19 N

 

Embassy Crossings

 

Port Richey

 

FL

 

34668-4642

 

(727) 849-4229

 

(727) 849-4299

 

4

 

409

 

Dave Ticich

 

Open

 

9/11/2005

 

-82.709539

 

28.29439

 

MSI

 

Pasco

 

USA

LEASED

 

5817

 

EVANSVILLE

 

24,000

 

20,464

 

6212 E Lloyd Expy

 

East Lloyd Commons

 

Evansville

 

IN

 

47715-2718

 

(812) 475-1636

 

(812) 475-1732

 

7

 

708

 

Mark Palmour

 

Open

 

9/4/2005

 

-87.477239

 

37.9766

 

MSI

 

Vanderburg

 

USA

LEASED

 

5818

 

JAX-REGENCY

 

23,759

 

19,623

 

651-800 Commerce Center Dr

 

Regency Commons

 

Jacksonville

 

FL

 

32225-8180

 

(904) 724-7282

 

(904) 724-7251

 

4

 

411

 

Jeff Wallace

 

Open

 

9/11/2005

 

-81.550743

 

30.33848

 

MSI

 

Duval

 

USA

LEASED

 

6001

 

GREENVILLE, SC

 

34,577

 

20,817

 

20 Haywood Rd

 

Welcome Shopping Center

 

Greenville

 

SC

 

29607-3826

 

(864) 987-9474

 

(864) 987-9273

 

4

 

404

 

Al Warren

 

Open

 

10/9/1996

 

-82.34872

 

34.83306

 

MSI

 

Greenville

 

USA

LEASED

 

6700

 

AUS-BEE CAVES

 

23,824

 

19,697

 

12770 Shops Pkwy Ste 100

 

The Shops at the Galleria

 

Bee Caves

 

TX

 

78738-6318

 

(512) 263-8543

 

(512) 402-0378

 

1

 

101

 

Julene Winterton

 

Open

 

2/28/2006

 

-97.940531

 

30.30597

 

MSI

 

Travis

 

USA

LEASED

 

6702

 

NWK-CLIFTON

 

21,316

 

17,420

 

348 State Rt 3 W

 

Riverfront Center

 

Clifton

 

NJ

 

07014-1900

 

(973) 472-0649

 

(973) 472-0739

 

3

 

308

 

Michele Vellegas

 

Open

 

11/2/2006

 

-74.147684

 

40.83348

 

MSI

 

Passaic

 

USA

LEASED

 

6703

 

LA-DOWNEY

 

23,768

 

19,644

 

12100 Lakewood Blvd

 

Downey Landing

 

Downey

 

CA

 

90242-2660

 

(562) 401-4059

 

(562) 803-7836

 

2

 

201

 

Bryan Taylor

 

Open

 

2/2/2006

 

-118.11071

 

33.95925

 

MSI

 

Los Angeles

 

USA

LEASED

 

6704

 

PALM BEACH-PALM BEACH GARDENS

 

23,924

 

19,800

 

11240 Legacy Ave

 

Legacy Place

 

Palm Beach Gardens

 

FL

 

33410-3641

 

(561) 775-0859

 

(561) 775-9772

 

4

 

410

 

Sue Jett

 

Open

 

10/26/2006

 

-80.08418

 

26.84408

 

MSI

 

Palm Beach

 

USA

LEASED

 

6706

 

YUBA CITY

 

21,300

 

17,906

 

1120 Harter Rd

 

Yuba City Market Place

 

Yuba City

 

CA

 

95993-2642

 

(530) 674-2601

 

(530) 674-3549

 

2

 

212

 

Robert Logue

 

Open

 

3/2/2006

 

-121.65555

 

39.1442

 

MSI

 

Sutter

 

USA

LEASED

 

6707

 

LA-INGLEWOOD

 

23,760

 

19,667

 

3340 W Century Blvd

 

Village at Century

 

Inglewood

 

CA

 

90303-1305

 

(310) 677-1531

 

(310) 677-7208

 

2

 

201

 

Bryan Taylor

 

Open

 

5/4/2006

 

-118.32989

 

33.94523

 

MSI

 

Los Angeles

 

USA

LEASED

 

6708

 

ALTOONA

 

21,303

 

17,512

 

189 Falon Ln

 

Logan Town Center

 

Altoona

 

PA

 

16602-6541

 

(814) 949-7205

 

(814) 941-2760

 

3

 

305

 

Joe Belmont

 

Open

 

9/28/2006

 

-78.38987

 

40.49674

 

MSI

 

Blair

 

USA

LEASED

 

6709

 

MILW-BROOKFIELD

 

21,806

 

17,767

 

695 Main St

 

Fountain Square

 

Brookfield

 

WI

 

53005-4702

 

(262) 786-2452

 

(262) 786-2452

 

7

 

701

 

Rod Guarniere

 

Open

 

2/28/2006

 

-88.117789

 

43.03783

 

MSI

 

Waukesha

 

USA

LEASED

 

6710

 

HARRISBURG-CARLISLE

 

21,647

 

17,770

 

230 Westminster Dr

 

Carlisle Crossing

 

Carlisle

 

PA

 

17013-3117

 

(717) 245-2444

 

(717) 245-2070

 

3

 

305

 

Joe Belmont

 

Open

 

4/13/2006

 

-77.157561

 

40.19598

 

MSI

 

Cumberland

 

USA

LEASED

 

6711

 

CHI-TINLEY PARK

 

21,416

 

17,515

 

7310 191st St

 

Union Square at Tinley Park

 

Tinley Park

 

IL

 

60487-9361

 

(815) 469-1654

 

(815) 469-1671

 

6

 

604

 

Darryl Kinsley

 

Open

 

4/6/2006

 

-87.794754

 

41.54402

 

MSI

 

Will

 

USA

LEASED

 

6712

 

DET-ALLEN PARK

 

23,825

 

19,694

 

3220 Fairlane Dr

 

Fairlane Green Shopping Center

 

Allen Park

 

MI

 

48101-2871

 

(313) 441-1436

 

(313) 441-1458

 

6

 

612

 

Ken Day

 

Open

 

3/30/2006

 

-83.203306

 

42.28743

 

MSI

 

Wayne

 

USA

LEASED

 

6713

 

S.JOS-COLEMAN AVE

 

23,819

 

19,745

 

561 Coleman Ave

 

San Jose Marketcenter

 

San Jose

 

CA

 

95110-2047

 

(408) 975-9371

 

(408) 975-9694

 

2

 

204

 

Joseph Kocher

 

Open

 

3/19/2006

 

-121.90603

 

37.34065

 

MSI

 

Santa Clara

 

USA

LEASED

 

6714

 

CHI-NORTH AURORA

 

21,730

 

17,767

 

1780 Orchard Gateway Blvd

 

North Aurora Towne Centre

 

North Aurora

 

IL

 

60542-6502

 

(630) 907-9376

 

(630) 907-9380

 

6

 

603

 

Gail Johnson

 

Open

 

10/12/2006

 

-88.37637

 

41.79434

 

MSI

 

Kane

 

USA

LEASED

 

6715

 

BOS-TAUNTON

 

21,735

 

17,598

 

9 Mozzone Blvd Unit 100

 

Taunton Crossing

 

Taunton

 

MA

 

02780-3795

 

(508) 884-5082

 

(508) 884-5085

 

3

 

310

 

Dan Ameen

 

Open

 

3/8/2006

 

-71.060944

 

41.8754

 

MSI

 

Bristol

 

USA

LEASED

 

6716

 

MIDDLETOWN, NY

 

27,563

 

20,703

 

88-5 Dunning Rd

 

Dunning Farms Shopping Center

 

Middletown

 

NY

 

10940-2218

 

(845) 343-9900

 

(845) 343-9913

 

3

 

308

 

Michele Vellegas

 

Open

 

8/17/2006

 

-74.383204

 

41.45472

 

MSI

 

Orange

 

USA

LEASED

 

6717

 

MSP-PLYMOUTH

 

21,559

 

18,023

 

3215 Vicksburg Ln N

 

Shops at Plymouth Creek

 

Plymouth

 

MN

 

55447-1317

 

(763) 519-2739

 

(763) 519-1091

 

7

 

706

 

Lawrence McNutt

 

Open

 

7/6/2006

 

-93.481908

 

45.0169

 

MSI

 

Hennepin

 

USA

LEASED

 

6718

 

LONGMONT, CO

 

21,208

 

17,515

 

205 Ken Pratt Blvd Ste 200

 

Harvest Junction

 

Longmont

 

CO

 

80501-8991

 

(720) 494-2673

 

(720) 494-8628

 

1

 

105

 

Steven Mayfield

 

Open

 

4/26/2006

 

-105.09657

 

40.15323

 

MSI

 

Boulder

 

USA

LEASED

 

6719

 

LA-WALNUT

 

23,800

 

19,860

 

21630 Valley Blvd

 

The Marketplace at Grand Crossing

 

City of Industry

 

CA

 

91789-5238

 

(909) 869-1043

 

(909) 869-8673

 

2

 

207

 

Robert Price

 

Open

 

5/25/2006

 

-117.8351

 

34.0271

 

MSI

 

Los Angeles

 

USA

LEASED

 

6725

 

RAL-KNIGHTDALE

 

21,545

 

17,902

 

1006 Shoppes at Midway Dr

 

Shoppes at Midway Plantation

 

Knightdale

 

NC

 

27545-7313

 

(919) 217-2631

 

(919) 217-9779

 

4

 

402

 

Katie Baucom

 

Open

 

7/27/2006

 

-78.510577

 

35.79507

 

MSI

 

Wake

 

USA

LEASED

 

6726

 

DEN-AURORA/SMOKY HILL

 

21,560

 

17,769

 

6352 S Central St Unit A

 

Southlands Shopping Center

 

Aurora

 

CO

 

80016-5326

 

(303) 680-0616

 

(303) 680-6293

 

1

 

111

 

Kenneth Christensen

 

Open

 

10/19/2006

 

-104.70358

 

39.60345

 

MSI

 

Arapahoe

 

USA

LEASED

 

6729

 

DFW-MANSFIELD

 

21,300

 

17,780

 

2041 N Hwy 287 Ste 501

 

Mansfield Town Center

 

Mansfield

 

TX

 

76063-8847

 

(682) 518-6629

 

(682) 518-6649

 

7

 

711

 

Skip Sand

 

Open

 

9/28/2006

 

-97.152081

 

32.59652

 

MSI

 

Tarrant

 

USA

LEASED

 

6730

 

TAMPA-PINELLAS PARK

 

21,348

 

17,773

 

7240 US Hwy 19 N

 

The Shoppes at Park Place

 

Pinellas Park

 

FL

 

33781-4612

 

(727) 526-4543

 

(727) 526-4829

 

4

 

414

 

Jamie Zenn

 

Open

 

3/2/2006

 

-82.683069

 

27.83728

 

MSI

 

Pinellas

 

USA

LEASED

 

6731

 

PHI-WARRINGTON

 

23,630

 

19,713

 

1055 Main St

 

Valley Square

 

Warrington

 

PA

 

18976-2488

 

(215) 918-2462

 

(215) 918-2465

 

3

 

301

 

Joe Berasley

 

Open

 

2/2/2006

 

-75.136578

 

40.22962

 

MSI

 

Bucks

 

USA

LEASED

 

6732

 

PETALUMA

 

24,247

 

20,365

 

1359 N McDowell Blvd

 

Redwood Gateway Retail Center

 

Petaluma

 

CA

 

94954-1114

 

(707) 766-9418

 

(707) 766-8437

 

2

 

203

 

Denise Curtis

 

Open

 

2/2/2006

 

-122.66661

 

38.27209

 

MSI

 

Sonoma

 

USA

LEASED

 

6733

 

MSP-EDEN PRAIRIE

 

24,443

 

19,694

 

8565 Columbine Rd

 

Fountain Place

 

Eden Prairie

 

MN

 

55344-7662

 

(952) 942-3897

 

(952) 942-5435

 

7

 

706

 

Lawrence McNutt

 

Open

 

2/2/2006

 

-93.440054

 

44.8473

 

MSI

 

Hennepin

 

USA

LEASED

 

6734

 

CHI-NEW LENOX

 

21,497

 

17,780

 

2374 E Lincoln Hwy

 

New Lenox Retail Center

 

New Lenox

 

IL

 

60451-9533

 

(815) 463-1705

 

(815) 463-1879

 

6

 

604

 

Darryl Kinsley

 

Open

 

1/31/2006

 

-87.913019

 

41.50804

 

MSI

 

Will

 

USA

LEASED

 

6740

 

LEBANON

 

24,696

 

17,264

 

1127 Quentin Rd

 

Lebanon Plaza

 

Lebanon

 

PA

 

17042-6915

 

(717) 272-6941

 

(717) 273-8019

 

3

 

305

 

Joe Belmont

 

Open

 

7/20/2006

 

-76.424113

 

40.32062

 

MSI

 

Lebanon

 

USA

LEASED

 

6743

 

COLUMBUS-GROVE CITY

 

21,835

 

17,911

 

1614 Stringtown Rd

 

Parkway Centre North

 

Grove City

 

OH

 

43123-8995

 

(614) 277-3446

 

(614) 277-9336

 

6

 

607

 

Jack Hamilton

 

Open

 

9/14/2006

 

-83.0444

 

39.8776

 

MSI

 

Franklin

 

USA

LEASED

 

6745

 

JAX-DUVAL RD

 

21,313

 

17,769

 

13281 City Station Dr

 

River City Marketplace

 

Jacksonville

 

FL

 

32218-7228

 

(904) 714-9817

 

(904) 714-0528

 

4

 

411

 

Jeff Wallace

 

Open

 

8/24/2006

 

-81.638971

 

30.47954

 

MSI

 

Duval

 

USA

LEASED

 

6749

 

TOPEKA

 

23,354

 

17,656

 

2040 SW Wanamaker Rd Ste 101

 

Wanamaker 21 Shopping Center

 

Topeka

 

KS

 

66604-3827

 

(785) 271-0482

 

(785) 271-6279

 

1

 

113

 

Tricia Murr

 

Open

 

7/27/2006

 

-95.762019

 

39.03025

 

MSI

 

Shawnee

 

USA

LEASED

 

6750

 

SPRING VALLEY, NY

 

21,772

 

18,953

 

14 A Spring Valley Marketplace

 

Spring Valley Marketplace

 

Spring Valley

 

NY

 

10977-5209

 

(845) 578-1570

 

(845) 578-1573

 

3

 

308

 

Michele Vellegas

 

Open

 

9/14/2006

 

-74.029278

 

41.10501

 

MSI

 

Rockland

 

USA

LEASED

 

6752

 

CHI-OSWEGO

 

21,441

 

17,762

 

1620 Douglas Rd

 

Oswego Retail Center

 

Oswego

 

IL

 

60543-5110

 

(630) 551-1557

 

(630) 551-1904

 

6

 

603

 

Gail Johnson

 

Open

 

11/9/2006

 

-88.314063

 

41.6954

 

MSI

 

Kendall

 

USA

LEASED

 

6755

 

ST.L-WENTZVILLE

 

21,683

 

17,769

 

1856 Wentzville Pkwy

 

Dierbergs Wentzville Crossing Shopping Center

 

Wentzville

 

MO

 

63385-3817

 

(636) 327-1891

 

(636) 327-1873

 

7

 

708

 

Mark Palmour

 

Open

 

10/26/2006

 

-90.83861

 

38.80695

 

MSI

 

St. Charles

 

USA

LEASED

 

6756

 

PHI-PLYMOUTH MEETING

 

22,940

 

18,257

 

104 Allan Wood Dr

 

Market Place at Plymouth

 

Conshohocken

 

PA

 

19428-1135

 

(610) 828-5815

 

(610) 828-5985

 

3

 

301

 

Joe Berasley

 

Open

 

9/28/2006

 

-75.306704

 

40.09482

 

MSI

 

Montgomery

 

USA

LEASED

 

6758

 

STEVENS POINT

 

17,186

 

13,594

 

1210 Commons Cir

 

Crossroads Commons

 

Plover

 

WI

 

54467-4129

 

(715) 344-7476

 

(715) 344-7740

 

7

 

701

 

Rod Guarniere

 

Open

 

11/9/2006

 

-89.51864

 

44.4974

 

MSI

 

Portage

 

USA

LEASED

 

6761

 

ATL-ACWORTH

 

21,278

 

17,788

 

3335 Cobb Pkwy N Ste 500

 

Acworth Crossing

 

Acworth

 

GA

 

30101-3940

 

(770) 966-9013

 

(770) 966-9359

 

4

 

405

 

Doug Davis

 

Open

 

11/9/2006

 

-84.680029

 

34.03419

 

MSI

 

Cobb

 

USA

LEASED

 

6762

 

HART-NEW BRITAIN

 

24,273

 

18,603

 

600 Hartford Rd

 

 

 

New Britain

 

CT

 

06053-1527

 

(860) 826-2752

 

(860) 826-2759

 

3

 

307

 

Tom Lefsyk

 

Open

 

10/12/2006

 

-72.764094

 

41.71443

 

MSI

 

Hartford

 

USA

LEASED

 

6803

 

OKC-S. PENN

 

21,410

 

17,760

 

1441 W I-240 Service Rd

 

240 Penn Park

 

Oklahoma City

 

OK

 

73159-4145

 

(405) 684-9169

 

(405) 684-9181

 

7

 

709

 

Eric Titus

 

Open

 

5/28/2006

 

-97.538589

 

35.39179

 

MSI

 

Oklahoma

 

USA

LEASED

 

6805

 

ST.L-SHILOH, IL

 

21,440

 

17,773

 

3800 Green Mount Crossing Dr

 

Dierbergs Green Mount Crossing

 

Shiloh

 

IL

 

62269-7286

 

(618) 622-4983

 

(618) 622-3987

 

7

 

708

 

Mark Palmour

 

Open

 

1/29/2006

 

-89.927941

 

38.57459

 

MSI

 

St. Clair

 

USA

LEASED

 

6815

 

CHI-HOFFMAN ESTATES/RTE 59

 

21,740

 

17,552

 

2600 N Sutton Rd

 

Poplar Creek Crossing

 

Hoffman Estates

 

IL

 

60192-3706

 

(847) 645-9634

 

(847) 645-9637

 

6

 

602

 

David Gustafson

 

Open

 

4/9/2006

 

-88.188988

 

42.07491

 

MSI

 

Cook

 

USA

LEASED

 

6816

 

WINSTON-SALEM

 

28,181

 

20,615

 

1050 Hanes Mall Blvd

 

Hanes Point Shopping Center

 

Winston-Salem

 

NC

 

27103-1309

 

(336) 765-6402

 

(336) 765-6808

 

4

 

402

 

Katie Baucom

 

Open

 

2/19/2006

 

-80.317301

 

36.06649

 

MSI

 

Forsyth

 

USA

LEASED

 

6818

 

S.JOS-CUPERTINO

 

20,471

 

15,608

 

20640 Homestead Rd

 

Homestead Square Shopping Center

 

Cupertino

 

CA

 

95014-0451

 

(408) 446-4889

 

(408) 446-0138

 

2

 

204

 

Joseph Kocher

 

Open

 

7/23/2006

 

-122.03195

 

37.33742

 

MSI

 

Santa Clara

 

USA

LEASED

 

6819

 

DULUTH, MN

 

30,225

 

20,808

 

925 W Central Entrance Hwy

 

Stoneridge Shopping Center

 

Duluth

 

MN

 

55811-5469

 

(218) 723-0062

 

(218) 723-7173

 

7

 

706

 

Lawrence McNutt

 

Open

 

9/10/2006

 

-92.146991

 

46.80207

 

MSI

 

St. Louis

 

USA

LEASED

 

6820

 

PORT-VANCOUVER, WA/MILL PLAIN BLVD

 

21,223

 

17,938

 

16601 SE Mill Plain Blvd

 

Columbia Crossing

 

Vancouver

 

WA

 

98684-8948

 

(360) 892-4494

 

(360) 892-2502

 

1

 

106

 

Kent Doll

 

Open

 

9/3/2006

 

-122.50034

 

45.61549

 

MSI

 

Clark

 

USA

LEASED

 

7002

 

DEN-WESTMINSTER

 

20,000

 

15,711

 

9320 Sheridan Blvd

 

Westminster City Center Marketplace

 

Westminster

 

CO

 

80031-6304

 

(303) 426-0626

 

(303) 426-5697

 

1

 

105

 

Steven Mayfield

 

Open

 

6/15/1996

 

-105.05295

 

39.866

 

MSI

 

Adams

 

USA

LEASED

 

7005

 

DEN-AURORA

 

28,000

 

21,053

 

15151 E Mississippi Ave

 

 

 

Aurora

 

CO

 

80012-2522

 

(303) 751-6167

 

(303) 751-6271

 

1

 

111

 

Kenneth Christensen

 

Open

 

6/16/1997

 

-104.81156

 

39.69675

 

MSI

 

Arapahoe

 

USA

LEASED

 

7008

 

DEN-LAKEWOOD/WADSWORTH

 

21,000

 

16,905

 

5382 S Wadsworth Blvd

 

Belleview Shores Shopping Center

 

Littleton

 

CO

 

80123-2201

 

(303) 971-0745

 

(303) 948-0458

 

1

 

111

 

Kenneth Christensen

 

Open

 

10/30/1996

 

-105.09094

 

39.62026

 

MSI

 

Jefferson

 

USA

LEASED

 

7010

 

DEN-BOULDER

 

15,000

 

11,813

 

4800 Baseline Rd Ste A-108

 

Meadows on the Parkway

 

Boulder

 

CO

 

80303-2643

 

(303) 494-2008

 

(303) 494-0415

 

1

 

105

 

Steven Mayfield

 

Open

 

4/9/1992

 

-105.2375

 

40.0014

 

MSI

 

Boulder

 

USA

LEASED

 

7204

 

COLORADO SPRINGS

 

20,257

 

16,846

 

7664 N Academy Blvd

 

Market at Chapel Hills West

 

Colorado Springs

 

CO

 

80920-3208

 

(719) 260-6902

 

(719) 260-7453

 

1

 

111

 

Kenneth Christensen

 

Open

 

3/10/1997

 

-104.79988

 

38.94205

 

MSI

 

El Paso

 

USA

LEASED

 

7720

 

CHAMBERSBURG

 

21,479

 

17,525

 

967 Norland Ave

 

Chambersburg Crossing

 

Chambersburg

 

PA

 

17201-4204

 

(717) 263-9358

 

(717) 264-5270

 

3

 

305

 

Joe Belmont

 

Open

 

3/22/2007

 

-77.619497

 

39.9426

 

MSI

 

Franklin

 

USA

LEASED

 

7721

 

PORT ST. LUCIE

 

21,190

 

17,847

 

10872 SW Village Pkwy

 

The Landing at Tradition

 

Port St. Lucie

 

FL

 

34987-2357

 

(772) 345-2510

 

(772) 345-2513

 

4

 

410

 

Sue Jett

 

Open

 

9/2/2007

 

-80.425985

 

27.27083

 

MSI

 

St. Lucie

 

USA

LEASED

 

7727

 

LA-TUSTIN/JAMBOREE

 

20,957

 

17,128

 

2807 Park Ave

 

The District at Tustin Legacy

 

Tustin

 

CA

 

92782-2711

 

(714) 259-0673

 

(714) 259-7963

 

2

 

208

 

Arcey Farokhirad

 

Open

 

7/26/2007

 

-117.82669

 

33.69486

 

MSI

 

Orange

 

USA

LEASED

 

7728

 

NAMPA, ID

 

21,510

 

17,936

 

16474 N Marketplace Blvd

 

Treasure Valley Marketplace

 

Nampa

 

ID

 

83687-5018

 

(208) 442-2851

 

(208) 442-5496

 

1

 

104

 

Paul Bass

 

Open

 

3/29/2007

 

-116.60762

 

43.60824

 

MSI

 

Canyon

 

USA

LEASED

 

7729

 

JAX-BEACH BLVD

 

23,970

 

19,873

 

13740 Beach Blvd Ste 200

 

Pablo Creek Plaza East

 

Jacksonville

 

FL

 

32224-6035

 

(904) 821-9753

 

(904) 821-8051

 

4

 

411

 

Jeff Wallace

 

Open

 

6/7/2007

 

-81.45885

 

30.2876

 

MSI

 

Duval

 

USA

LEASED

 

7730

 

LA-MIRA LOMA

 

21,360

 

17,848

 

6381 Pats Ranch Rd

 

Vernola Marketplace

 

Mira Loma

 

CA

 

91752-4431

 

(951) 340-0338

 

(951) 340-3618

 

2

 

209

 

Thomas Moio

 

Open

 

9/2/2007

 

-117.54574

 

33.97307

 

MSI

 

Riverside

 

USA

LEASED

 

7735

 

ST.L-EDWARDSVILLE, IL

 

21,384

 

17,767

 

6639 Edwardsville Crossing Dr

 

Dierbergs Edwardsville Crossing

 

Edwardsville

 

IL

 

62025-2704

 

(618) 659-4697

 

(618) 659-4794

 

7

 

708

 

Mark Palmour

 

Open

 

5/17/2007

 

-89.953922

 

38.78876

 

MSI

 

Madison

 

USA

LEASED

 

7737

 

BOS-MANSFIELD

 

21,391

 

17,502

 

280 School St Ste I 160

 

Mansfield Crossings

 

Mansfield

 

MA

 

02048-1810

 

(508) 339-6239

 

(508) 339-6946

 

3

 

310

 

Dan Ameen

 

Open

 

10/7/2007

 

-71.230983

 

42.01569

 

MSI

 

Bristol

 

USA

LEASED

 

7739

 

SLC-MIDVALE

 

23,277

 

17,884

 

1128 E Ft Union Blvd

 

The Family Center at Ft. Union

 

Midvale

 

UT

 

84047-1804

 

(801) 561-3056

 

(801) 561-0685

 

1

 

109

 

Sergio Castellanos

 

Open

 

3/8/2007

 

-111.86171

 

40.62306

 

MSI

 

Salt Lake

 

USA

LEASED

 

7742

 

ANCHORAGE-GLENN HWY

 

25,937

 

17,848

 

3090 Mountain View Dr, Ste 130

 

Glenn Square

 

Anchorage

 

AK

 

99501-3109

 

(907) 277-8600

 

(907) 277-8606

 

1

 

110

 

Troy Overby

 

Open

 

10/28/2007

 

-149.82159

 

61.22194

 

MSI

 

Anchorage

 

USA

LEASED

 

7745

 

ORANGE CITY

 

21,360

 

18,121

 

971 Harley Strickland Blvd

 

West Volusia Towne Centre

 

Orange City

 

FL

 

32763-7967

 

(386) 456-0536

 

(386) 456-0656

 

4

 

406

 

Dennis Bailey

 

Open

 

8/9/2007

 

-81.275851

 

28.91306

 

MSI

 

Volusia

 

USA

LEASED

 

7747

 

BRUNSWICK

 

21,566

 

17,775

 

480 Glynn Isle

 

Glynn Isles Market

 

Brunswick

 

GA

 

31525-2931

 

(912) 267-5601

 

(912) 267-5604

 

4

 

411

 

Jeff Wallace

 

Open

 

8/2/2007

 

-81.481588

 

31.20376

 

MSI

 

Glynn

 

USA

LEASED

 

7752

 

SPARKS, NV

 

22,024

 

18,229

 

165 Los Altos Pkwy

 

Sparks Crossings

 

Sparks

 

NV

 

89436-7712

 

(775) 626-3341

 

(775) 626-4628

 

2

 

202

 

Suzan Fleshman

 

Open

 

3/21/2007

 

-119.74168

 

39.58147

 

MSI

 

Washoe

 

USA

LEASED

 

7753

 

PALMDALE

 

21,300

 

18,495

 

39626 10th St W Ste B

 

Sierra Commons

 

Palmdale

 

CA

 

93551-3000

 

(661) 224-1618

 

(661) 224-1976

 

2

 

211

 

Gloria Villegas

 

Open

 

2/21/2007

 

-118.14658

 

34.6013

 

MSI

 

Los Angeles

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

7754

 

BOS-WAREHAM

 

21,204

 

17,793

 

2421 Cranberry Hwy, Unit 204

 

Wareham Crossings

 

Wareham

 

MA

 

02571-5023

 

(508) 291-0715

 

(508) 295-2932

 

3

 

310

 

Dan Ameen

 

Open

 

10/14/2007

 

-70.74474

 

41.77768

 

MSI

 

Plymouth

 

USA

LEASED

 

7755

 

SEA-MARYSVILLE

 

21,360

 

18,017

 

16418 Twin Lakes Ave

 

Lakewood Crossing

 

Marysville

 

WA

 

98271-4717

 

(360) 652-0175

 

(360) 652-1419

 

1

 

110

 

Troy Overby

 

Open

 

9/9/2007

 

-122.19108

 

48.14282

 

MSI

 

Snohomish

 

USA

LEASED

 

7757

 

PITT-FRAZER/PITTSBURGH MILLS

 

21,513

 

17,512

 

1030 Village Center Dr

 

The Village at Pittsburgh Mills

 

Tarentum

 

PA

 

15084-3847

 

(724) 274-3708

 

(724) 274-5810

 

6

 

605

 

Don Newcomb

 

Open

 

10/7/2007

 

-79.802884

 

40.56749

 

MSI

 

Allegheny

 

USA

LEASED

 

7760

 

PROV-NORTH DARTMOUTH, MA

 

22,509

 

18,030

 

471 State Rd

 

Dartmouth Commons Shopping Center

 

North Dartmouth

 

MA

 

02747-4309

 

(508) 996-0361

 

(508) 999-1869

 

3

 

310

 

Dan Ameen

 

Open

 

7/12/2007

 

-70.987514

 

41.63889

 

MSI

 

Bristol

 

USA

LEASED

 

7761

 

TAMPA-SPRING HILL

 

21,390

 

17,767

 

7131 Coastal Blvd

 

Coastal Landing Shopping Center

 

Brooksville

 

FL

 

34613-5842

 

(352) 597-8537

 

(352) 597-1513

 

4

 

409

 

Dave Ticich

 

Open

 

8/2/2007

 

-82.521318

 

28.53188

 

MSI

 

Hernando

 

USA

LEASED

 

7762

 

PHI-SICKLERVILLE, NJ

 

21,739

 

17,524

 

463 Cross Keys Rd

 

Town Square Plaza

 

Sicklerville

 

NJ

 

08081-9749

 

(856) 629-4291

 

(856) 629-4531

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

3/22/2007

 

-74.99448

 

39.74665

 

MSI

 

Camden

 

USA

LEASED

 

7763

 

PHX-PEORIA/LAKE PLEASANT BLVD

 

21,330

 

17,938

 

10106 W Happy Valley Pkwy

 

Lake Pleasant Towne Center

 

Peoria

 

AZ

 

85383-1216

 

(623) 566-0954

 

(623) 566-8293

 

1

 

112

 

Fred Uhe

 

Open

 

9/23/2007

 

-112.2728

 

33.71029

 

MSI

 

Maricopa

 

USA

LEASED

 

7764

 

SEBRING, FL

 

21,386

 

17,963

 

1740 US 27 N

 

The Shops at Shelby Crossing

 

Sebring

 

FL

 

33870-1921

 

(863) 314-0503

 

(863) 314-9736

 

4

 

410

 

Sue Jett

 

Open

 

9/2/2007

 

-81.489097

 

27.4997

 

MSI

 

Highlands

 

USA

LEASED

 

7765

 

FORT MYERS-CAPE CORAL

 

21,408

 

17,767

 

527 SW Pine Island Rd

 

Pine Island Marketplace

 

Cape Coral

 

FL

 

33991-1962

 

(239) 242-0634

 

(239) 242-2455

 

4

 

414

 

Jamie Zenn

 

Open

 

9/23/2007

 

-81.98554

 

26.64844

 

MSI

 

Lee

 

USA

LEASED

 

7766

 

JAX-FLEMING ISLAND

 

21,374

 

17,780

 

1993 East West Pkwy

 

Island Walk

 

Orange Park

 

FL

 

32003-6350

 

(904) 269-7044

 

(904) 269-7103

 

4

 

411

 

Jeff Wallace

 

Open

 

4/26/2007

 

-81.71404

 

30.08827

 

MSI

 

Clay

 

USA

LEASED

 

7768

 

CHEYENNE

 

17,116

 

13,509

 

5204 Rue Terre

 

Cheyenne Marketplace

 

Cheyenne

 

WY

 

82009-5068

 

(307) 638-8435

 

(307) 638-2691

 

1

 

105

 

Steven Mayfield

 

Open

 

10/7/2007

 

-104.79429

 

41.16191

 

MSI

 

Laramie

 

USA

LEASED

 

7770

 

LI-MEDFORD

 

20,399

 

16,080

 

2799 Route 112

 

Medford Shopping Center

 

Medford

 

NY

 

11763-2535

 

(631) 758-1835

 

(631) 758-1845

 

3

 

304

 

Tony Calderaro

 

Open

 

5/24/2007

 

-72.954426

 

40.81012

 

MSI

 

Suffolk

 

USA

LEASED

 

7771

 

WHEELING

 

17,123

 

13,499

 

550 Cabela Dr

 

The Highlands

 

Triadelphia

 

WV

 

26059-1044

 

(304) 547-1280

 

(304) 547-1345

 

6

 

605

 

Don Newcomb

 

Open

 

9/9/2007

 

-80.596891

 

40.06181

 

MSI

 

Ohio

 

USA

LEASED

 

7773

 

NWK-RAMSEY

 

25,083

 

18,439

 

75 Interstate Shopping Center

 

Interstate Shopping Center

 

Ramsey

 

NJ

 

07446-1605

 

(201) 934-5435

 

(201) 934-5438

 

3

 

308

 

Michele Vellegas

 

Open

 

7/5/2007

 

-74.135015

 

41.06689

 

MSI

 

Bergen

 

USA

LEASED

 

7774

 

SYRACUSE-CAMILLUS

 

23,400

 

17,149

 

3483 W Genesee St

 

Fairmont Fair Mall

 

Syracuse

 

NY

 

13219-2017

 

(315) 488-3256

 

(315) 468-3432

 

3

 

309

 

Rob Krause

 

Open

 

9/30/2007

 

-76.231861

 

43.04827

 

MSI

 

Onondaga

 

USA

LEASED

 

7775

 

RUTLAND

 

22,205

 

17,779

 

324 S Main St (US Route 7 S)

 

Green Mountain Plaza

 

Rutland

 

VT

 

05701-4925

 

(802) 786-2435

 

(802) 786-2438

 

3

 

309

 

Rob Krause

 

Open

 

2/8/2007

 

-72.969264

 

43.5848

 

MSI

 

Rutland

 

USA

LEASED

 

7776

 

TAMPA-TOWN N’ COUNTRY

 

21,152

 

17,767

 

11643 W Hillsborough Ave

 

Bayport Commons

 

Tampa

 

FL

 

33635-9736

 

(813) 854-4509

 

(813) 854-5851

 

4

 

409

 

Dave Ticich

 

Open

 

11/4/2007

 

-82.614635

 

28.01587

 

MSI

 

Hillsborough

 

USA

LEASED

 

7778

 

DEN-CASTLE ROCK

 

21,647

 

17,930

 

5650 Allen Way Ste 108

 

The Shoppes at Castle Rock

 

Castle Rock

 

CO

 

80108-7621

 

(720) 733-1081

 

(720) 733-9575

 

1

 

111

 

Kenneth Christensen

 

Open

 

8/16/2007

 

-104.86487

 

39.41312

 

MSI

 

Douglas

 

USA

LEASED

 

7780

 

WAYNESBORO, VA

 

21,449

 

17,900

 

821 Town Center Dr Ste F

 

Waynesboro Town Center

 

Waynesboro

 

VA

 

22980-9262

 

(540) 942-7813

 

(540) 942-7844

 

6

 

608

 

Kathye Langston

 

Open

 

10/28/2007

 

-78.944355

 

38.05598

 

MSI

 

Waynesboro

 

USA

LEASED

 

7781

 

MOHEGAN LAKE, NY

 

22,093

 

18,110

 

3117 E Main St

 

Cortlandt Town Center

 

Mohegan Lake

 

NY

 

10547-1521

 

(914) 528-0572

 

(914) 528-1472

 

3

 

311

 

Tony Conte

 

Open

 

9/30/2007

 

-73.86924

 

41.31237

 

MSI

 

WESTchester

 

USA

LEASED

 

7782

 

COLLEGE STATION

 

21,323

 

17,767

 

1505 E University Dr Ste 300

 

Gateway Station

 

College Station

 

TX

 

77840-2672

 

(979) 846-4858

 

(979) 846-4896

 

7

 

712

 

Tony Guarini

 

Open

 

9/30/2007

 

-96.317229

 

30.63741

 

MSI

 

Brazos

 

USA

LEASED

 

7784

 

BAY-MOUNTAIN VIEW

 

20,523

 

16,769

 

2415 Charleston Rd

 

 

 

Mountain View

 

CA

 

94043-1629

 

(650) 968-8698

 

(650) 968-0385

 

2

 

205

 

Rick Cormier

 

Open

 

9/23/2007

 

-122.0964

 

37.42273

 

MSI

 

Santa Clara

 

USA

LEASED

 

7785

 

TEMPLE

 

17,175

 

13,543

 

3550 S General Bruce Dr Ste A120

 

Bird Creek Crossings

 

Temple

 

TX

 

76504-5133

 

(254) 774-8624

 

(254) 774-8636

 

1

 

101

 

Julene Winterton

 

Open

 

10/21/2007

 

-97.384652

 

31.09165

 

MSI

 

Bell

 

USA

LEASED

 

7787

 

LOMPOC

 

18,752

 

13,852

 

605 N H St

 

Lompoc Shopping Center

 

Lompoc

 

CA

 

93436-4518

 

(805) 735-1372

 

(805) 740-2795

 

2

 

214

 

Pat Ary

 

Open

 

11/4/2007

 

-120.45906

 

34.64903

 

MSI

 

Santa Barbara

 

USA

LEASED

 

7790

 

NASH-MURFREESBORO

 

21,398

 

17,414

 

2615 Medical Center Pkwy, Ste 400

 

The Avenue

 

Murfreesboro

 

TN

 

37129-2257

 

(615) 896-6432

 

(615) 890-0228

 

7

 

703

 

Todd Meyer

 

Open

 

10/28/2007

 

-86.42815

 

35.86455

 

MSI

 

Rutherford

 

USA

LEASED

 

7801

 

PHX-TEMPE

 

24,000

 

20,385

 

55 S McClintock Dr Ste 125

 

Tempe Marketplace

 

Tempe

 

AZ

 

85281-2042

 

(480) 967-0795

 

(480) 967-2567

 

1

 

103

 

Stacey Humphreys

 

Open

 

7/22/2007

 

-111.90777

 

33.43082

 

MSI

 

Maricopa

 

USA

LEASED

 

7804

 

GREENSBORO

 

21,224

 

17,783

 

1616 Highwoods Blvd

 

Jefferson Village

 

Greensboro

 

NC

 

27410-2048

 

(336) 316-1112

 

(336) 316-1298

 

4

 

402

 

Katie Baucom

 

Open

 

9/16/2007

 

-79.878138

 

36.11637

 

MSI

 

Guilford

 

USA

LEASED

 

7807

 

BROWNSVILLE

 

21,447

 

17,545

 

571 E Morrison Rd

 

Las Tiendas Plaza

 

Brownsville

 

TX

 

78526-3370

 

(956) 350-6205

 

(956) 350-6259

 

1

 

102

 

Jeff Fonseca

 

Open

 

4/29/2007

 

-97.514358

 

25.96702

 

MSI

 

Cameron

 

USA

LEASED

 

7808

 

S.ANT-SAN ANTONIO/LA CANTERA PKWY

 

21,513

 

17,773

 

17802 La Cantera Pkwy Ste 104

 

The North Rim Shopping Center

 

San Antonio

 

TX

 

78257-8206

 

(210) 641-2975

 

(210) 641-0462

 

1

 

102

 

Jeff Fonseca

 

Open

 

3/11/2007

 

-98.596792

 

29.60998

 

MSI

 

Bexar

 

USA

LEASED

 

7809

 

PHI-DEPTFORD, NJ

 

23,898

 

19,712

 

2000 Clements Bridge Rd

 

Deptford Landing

 

West Deptford

 

NJ

 

08096-2011

 

(856) 686-5891

 

(856) 853-2842

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

9/9/2007

 

-75.091046

 

39.83719

 

MSI

 

Gloucester

 

USA

LEASED

 

7810

 

HICKORY

 

21,300

 

17,773

 

2195 US Hwy 70 SE

 

Valley Corners Shopping Center

 

Hickory

 

NC

 

28602-5163

 

(828) 261-0231

 

(828) 261-0670

 

4

 

413

 

Bill Hopper

 

Open

 

9/9/2007

 

-81.307519

 

35.708

 

MSI

 

Catawba

 

USA

LEASED

 

7811

 

CIN-FLORENCE, KY

 

24,000

 

20,375

 

4999 Houston Rd Ste 200

 

Turfway Commons Shopping Center

 

Florence

 

KY

 

41042-1365

 

(859) 282-9658

 

(859) 282-9675

 

6

 

611

 

Bill Vincent

 

Open

 

4/6/2007

 

-84.641299

 

39.01364

 

MSI

 

Boone

 

USA

LEASED

 

7813

 

LA-VAN NUYS

 

23,500

 

18,074

 

7872 Van Nuys Blvd

 

The Plant

 

Van Nuys

 

CA

 

91402-6069

 

(818) 901-8321

 

(818) 901-8931

 

2

 

211

 

Gloria Villegas

 

Open

 

3/4/2007

 

-118.44875

 

34.21374

 

MSI

 

Los Angeles

 

USA

LEASED

 

7814

 

KEIZER, OR

 

21,300

 

17,847

 

6445 Keizer Station Blvd NE

 

Keizer Station Village Center

 

Keizer

 

OR

 

97303-1695

 

(503) 393-0260

 

(503) 393-3781

 

1

 

106

 

Kent Doll

 

Open

 

4/1/2007

 

-122.99831

 

45.00607

 

MSI

 

Marion

 

USA

LEASED

 

7819

 

KC-OLATHE

 

30,200

 

19,664

 

14685 W 119th St

 

Olathe Point

 

Olathe

 

KS

 

66062-8600

 

(913) 397-0545

 

(913) 397-7496

 

1

 

113

 

Tricia Murr

 

Open

 

6/24/2007

 

-94.755968

 

38.91168

 

MSI

 

Johnson

 

USA

LEASED

 

7820

 

DOTHAN

 

21,429

 

17,767

 

4601 Montgomery Hwy Ste 400

 

Dothan Pavilion

 

Dothan

 

AL

 

36303-1522

 

(334) 671-8401

 

(334) 671-8408

 

4

 

401

 

Chris Wilber

 

Open

 

9/16/2007

 

-85.443908

 

31.26692

 

MSI

 

Houston

 

USA

LEASED

 

8003

 

OREM

 

24,763

 

19,688

 

321 E 1300 S

 

Carillion Square Shopping Center

 

Orem

 

UT

 

84058-5424

 

(801) 225-1085

 

(801) 225-2349

 

1

 

109

 

Sergio Castellanos

 

Open

 

8/26/1993

 

-111.68807

 

40.27356

 

MSI

 

Utah

 

USA

LEASED

 

8403

 

SEA-BELLEVUE

 

25,889

 

19,884

 

15600 NE 8th St Ste D-4

 

 

 

Bellevue

 

WA

 

98008-3917

 

(425) 747-1221

 

(425) 747-0807

 

1

 

110

 

Troy Overby

 

Open

 

9/11/1993

 

-122.13229

 

47.6171

 

MSI

 

King

 

USA

LEASED

 

8407

 

SEA-KIRKLAND

 

18,387

 

14,918

 

9755 Juanita Dr NE

 

 

 

Kirkland

 

WA

 

98034-4201

 

(425) 821-4444

 

(425) 820-1228

 

1

 

110

 

Troy Overby

 

Open

 

3/1/1987

 

-122.23504

 

47.70077

 

MSI

 

King

 

USA

LEASED

 

8411

 

OLYMPIA-LACEY

 

27,178

 

22,341

 

701 Sleater Kinney Rd SE Ste 25

 

South Sound Center

 

Lacey

 

WA

 

98503-1133

 

(360) 923-0550

 

(360) 923-0521

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

6/23/1994

 

-122.83394

 

47.04128

 

MSI

 

Thurston

 

USA

LEASED

 

8502

 

PORT-BEAVERTON/WESTERN

 

32,500

 

24,880

 

4955 SW Western Ave

 

 

 

Beaverton

 

OR

 

97005-3429

 

(503) 646-8385

 

(503) 641-5777

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

4/15/1994

 

-122.7828

 

45.48419

 

MSI

 

Washington

 

USA

LEASED

 

8503

 

PORT-OREGON CITY

 

18,750

 

15,132

 

1900 McLoughlin Blvd Ste 90

 

Oregon Trail Shopping Center

 

Oregon City

 

OR

 

97045-1072

 

(503) 655-3488

 

(503) 655-7351

 

1

 

106

 

Kent Doll

 

Open

 

9/1/1982

 

-122.6017

 

45.36742

 

MSI

 

Clackamas

 

USA

LEASED

 

8506

 

PORT-GRESHAM

 

18,000

 

13,464

 

2101 NE Burnside St Ste 20

 

 

 

Gresham

 

OR

 

97030-7944

 

(503) 661-1469

 

(503) 667-3980

 

1

 

106

 

Kent Doll

 

Open

 

2/7/1988

 

-122.41119

 

45.49926

 

MSI

 

Multnomah

 

USA

LEASED

 

8513

 

LA-MISSION VIEJO

 

32,750

 

23,633

 

25310 Marguerite Pkwy

 

 

 

Mission Viejo

 

CA

 

92692-2902

 

(949) 770-5001

 

(949) 770-2621

 

2

 

206

 

Darrick Alexander

 

Open

 

9/16/1994

 

-117.65982

 

33.59247

 

MSI

 

Orange

 

USA

LEASED

 

8526

 

LA-ORANGE

 

18,010

 

14,656

 

1802 E Katella Ave

 

 

 

Orange

 

CA

 

92867-5107

 

(714) 289-8792

 

(714) 289-8693

 

2

 

208

 

Arcey Farokhirad

 

Open

 

10/20/1994

 

-117.83491

 

33.80906

 

MSI

 

Orange

 

USA

LEASED

 

8604

 

BOS-AVON

 

23,684

 

18,306

 

15 Stockwell Dr Ste A

 

 

 

Avon

 

MA

 

02322-1172

 

(508) 580-8881

 

(508) 580-4176

 

3

 

314

 

David Hussey

 

Open

 

3/3/1991

 

-71.06789

 

42.12628

 

MSI

 

Norfolk

 

USA

LEASED

 

8608

 

MSP-BURNSVILLE

 

27,010

 

21,249

 

13901 Aldrich Ave S

 

 

 

Burnsville

 

MN

 

55337-6216

 

(651) 894-4119

 

(651) 894-4621

 

7

 

707

 

Russell Hughes

 

Open

 

10/11/1997

 

-93.28773

 

44.75072

 

MSI

 

Dakota

 

USA

LEASED

 

8610

 

ST.L-FLORISSANT

 

20,400

 

14,902

 

745 N US Hwy 67

 

 

 

Florissant

 

MO

 

63031-5107

 

(314) 837-5400

 

(314) 837-1260

 

7

 

708

 

Mark Palmour

 

Open

 

3/9/1972

 

-90.33583

 

38.79968

 

MSI

 

St. Louis

 

USA

LEASED

 

8619

 

S.DG-CLAIREMONT MESA

 

21,050

 

17,854

 

3994 Clairemont Mesa Blvd

 

 

 

San Diego

 

CA

 

92117-2714

 

(619) 275-2920

 

(858) 270-0956

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

1/28/1973

 

-117.20263

 

32.8283

 

MSI

 

San Diego

 

USA

LEASED

 

8622

 

ST.L-LINDBERGH

 

18,300

 

13,869

 

5796 S Lindbergh Blvd

 

 

 

St. Louis

 

MO

 

63123-6937

 

(314) 842-4411

 

(314) 842-3783

 

7

 

708

 

Mark Palmour

 

Open

 

4/2/1973

 

-90.34824

 

38.52243

 

MSI

 

St. Louis

 

USA

LEASED

 

8623

 

LI-COMMACK

 

19,800

 

16,055

 

50 Veterans Memorial Hwy

 

 

 

Commack

 

NY

 

11725-3409

 

(631) 499-2408

 

(631) 499-3088

 

3

 

304

 

Tony Calderaro

 

Open

 

5/24/1994

 

-73.26082

 

40.83278

 

MSI

 

Suffolk

 

USA

LEASED

 

8625

 

CHI-NILES DEMPSTER

 

18,200

 

13,834

 

7225 W Dempster St

 

 

 

Niles

 

IL

 

60714-2107

 

(847) 966-3060

 

(847) 966-3184

 

6

 

602

 

David Gustafson

 

Open

 

8/19/1973

 

-87.80692

 

42.04065

 

MSI

 

Cook

 

USA

LEASED

 

8627

 

TAMPA-LARGO

 

22,000

 

16,473

 

10500 Ulmerton Rd Ste 250

 

 

 

Largo

 

FL

 

33771-3503

 

(727) 584-2100

 

(727) 559-7332

 

4

 

414

 

Jamie Zenn

 

Open

 

8/11/1991

 

-82.78375

 

27.89476

 

MSI

 

Pinellas

 

USA

LEASED

 

8633

 

PHI-WILLOW GROVE

 

18,400

 

15,213

 

2534 W Moreland Rd

 

 

 

Willow Grove

 

PA

 

19090-4001

 

(215) 784-9833

 

(215) 784-0559

 

3

 

301

 

Joe Berasley

 

Open

 

10/27/1991

 

-75.122304

 

40.14436

 

MSI

 

Montgomery

 

USA

LEASED

 

8634

 

CHI-NORTH RIVERSIDE

 

18,000

 

14,620

 

7231 W 24th St

 

 

 

North Riverside

 

IL

 

60546-1406

 

(708) 442-5787

 

(708) 442-6118

 

6

 

603

 

Gail Johnson

 

Open

 

11/15/1991

 

-87.80394

 

41.84586

 

MSI

 

Cook

 

USA

LEASED

 

8646

 

ST.L-BALLWIN

 

17,537

 

13,174

 

15425 Manchester Rd

 

 

 

Ballwin

 

MO

 

63011-3077

 

(636) 256-7008

 

(636) 256-7586

 

7

 

708

 

Mark Palmour

 

Open

 

12/27/1987

 

-90.56393

 

38.59287

 

MSI

 

St. Louis

 

USA

LEASED

 

8654

 

ATL-MARIETTA

 

19,230

 

14,869

 

4281 Roswell Rd Ste C

 

 

 

Marietta

 

GA

 

30062-6488

 

(770) 565-0872

 

(770) 509-3515

 

4

 

405

 

Doug Davis

 

Open

 

1/10/1986

 

-84.42553

 

33.98487

 

MSI

 

Cobb

 

USA

LEASED

 

8659

 

VA BCH-CHESAPEAKE/CROSSWAYS

 

20,000

 

15,714

 

1593 Crossways Blvd

 

Crossways Shopping Center

 

Chesapeake

 

VA

 

23320-2442

 

(757) 523-7473

 

(757) 523-7478

 

6

 

606

 

Andy Chartier

 

Open

 

5/19/1997

 

-76.23482

 

36.78121

 

MSI

 

Chesapeake City

 

USA

LEASED

 

8662

 

PITT-NORTH HILLS

 

20,680

 

16,230

 

4801 McKnight Rd

 

North Hills Village

 

Pittsburgh

 

PA

 

15237-3412

 

(412) 369-0307

 

(412) 369-4794

 

6

 

605

 

Don Newcomb

 

Open

 

8/17/1996

 

-80.00555

 

40.52205

 

MSI

 

Allegheny

 

USA

LEASED

 

8667

 

LA-LAKEWOOD

 

20,800

 

16,429

 

4000 Hardwick St

 

 

 

Lakewood

 

CA

 

90712-2349

 

(562) 633-1913

 

(562) 633-2262

 

2

 

208

 

Arcey Farokhirad

 

Open

 

11/9/1987

 

-118.14538

 

33.85041

 

MSI

 

Los Angeles

 

USA

LEASED

 

8677

 

CHI-BLOOMINGDALE

 

26,970

 

20,192

 

402 W Army Trail Dr

 

 

 

Bloomingdale

 

IL

 

60108-1379

 

(630) 671-1200

 

(630) 671-1618

 

6

 

603

 

Gail Johnson

 

Open

 

7/7/1997

 

-88.0963

 

41.9395

 

MSI

 

DuPage

 

USA

LEASED

 

8695

 

BAY-SAN LEANDRO

 

19,020

 

15,263

 

15100 Hesperian Blvd

 

Fashion Faire Place

 

San Leandro

 

CA

 

94578-3600

 

(510) 278-5400

 

(510) 278-2301

 

2

 

205

 

Rick Cormier

 

Open

 

4/30/1987

 

-122.12975

 

37.70113

 

MSI

 

Alameda

 

USA

LEASED

 

8696

 

BAY-REDWOOD CITY

 

20,861

 

16,122

 

100 Woodside Plaza

 

 

 

Redwood City

 

CA

 

94061-2553

 

(650) 367-6397

 

(650) 367-6952

 

2

 

205

 

Rick Cormier

 

Open

 

8/31/1990

 

-122.22852

 

37.45596

 

MSI

 

San Mateo

 

USA

LEASED

 

8698

 

S.JOS-SUNNYVALE

 

23,900

 

15,935

 

818 W El Camino Real

 

 

 

Sunnyvale

 

CA

 

94087-1153

 

(408) 736-8883

 

(408) 736-9308

 

2

 

204

 

Joseph Kocher

 

Open

 

8/30/1990

 

-122.04383

 

37.37072

 

MSI

 

Santa Clara

 

USA

LEASED

 

8701

 

S.JOS-KOOSER

 

19,586

 

14,783

 

1444 Kooser Rd

 

 

 

San Jose

 

CA

 

95118-3800

 

(408) 269-2260

 

(408) 269-9638

 

2

 

204

 

Joseph Kocher

 

Open

 

10/5/1993

 

-121.8979

 

37.24273

 

MSI

 

Santa Clara

 

USA

LEASED

 

8704

 

S.DG-CARMEL MOUNTAIN

 

22,969

 

19,257

 

12060 Carmel Mountain Rd

 

 

 

San Diego

 

CA

 

92128-4605

 

(858) 675-1170

 

(858) 675-0064

 

2

 

206

 

Darrick Alexander

 

Open

 

7/27/1993

 

-117.08001

 

32.98327

 

MSI

 

San Diego

 

USA

LEASED

 

8708

 

PITT-BEAVER/MONACA

 

18,000

 

16,853

 

115 Wagner Rd, Bldg B

 

Monaca Township Marketplace

 

Monaca

 

PA

 

15061-2457

 

(724) 775-4952

 

(724) 775-2692

 

6

 

605

 

Don Newcomb

 

Open

 

9/28/2008

 

-80.304673

 

40.68316

 

MSI

 

Beaver

 

USA

LEASED

 

8709

 

S.DG-LA MESA

 

18,000

 

14,758

 

9108 Fletcher Pkwy

 

 

 

La Mesa

 

CA

 

91942-3424

 

(619) 589-2295

 

(619) 589-2380

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

10/24/1993

 

-117.00205

 

32.79013

 

MSI

 

San Diego

 

USA

LEASED

 

8710

 

DAYVILLE, CT

 

16,950

 

13,549

 

2091 Killingly Commons Dr

 

Killingly Commons

 

Dayville

 

CT

 

06241-2190

 

(860) 779-0572

 

(860) 779-1068

 

3

 

307

 

Tom Lefsyk

 

Open

 

10/26/2008

 

-71.884669

 

41.84503

 

MSI

 

Windham

 

USA

LEASED

 

8711

 

LI-PATCHOGUE

 

19,510

 

13,753

 

499 Sunrise Hwy W Ste 65

 

 

 

Patchogue

 

NY

 

11772-2200

 

(631) 447-1110

 

(631) 447-5312

 

3

 

304

 

Tony Calderaro

 

Open

 

10/12/1993

 

-73.03746

 

40.77583

 

MSI

 

Suffolk

 

USA

LEASED

 

8712

 

MANCHESTER

 

15,884

 

13,060

 

1111 S Willow St Unit 3

 

 

 

Manchester

 

NH

 

03103-4035

 

(603) 641-6077

 

(603) 623-6420

 

3

 

306

 

AJ Harvey

 

Open

 

8/17/1993

 

-71.43884

 

42.9613

 

MSI

 

Hillsborough

 

USA

LEASED

 

8717

 

DET-MADISON HEIGHTS

 

22,366

 

18,813

 

32351 John R Rd

 

 

 

Madison Heights

 

MI

 

48071-1324

 

(248) 589-2585

 

(248) 589-1553

 

6

 

613

 

Kim Murray

 

Open

 

8/31/1993

 

-83.10695

 

42.52972

 

MSI

 

Oakland

 

USA

LEASED

 

8718

 

FAIRFIELD

 

21,920

 

18,152

 

1310 Gateway Blvd

 

 

 

Fairfield

 

CA

 

94533-6903

 

(707) 421-2822

 

(707) 421-9034

 

2

 

203

 

Denise Curtis

 

Open

 

11/7/1993

 

-122.05027

 

38.26262

 

MSI

 

Solano

 

USA

LEASED

 

8719

 

PROV-WARWICK

 

18,200

 

15,259

 

1500 Bald Hill Rd Unit C

 

 

 

Warwick

 

RI

 

02886-4259

 

(401) 828-1400

 

(401) 823-4890

 

3

 

310

 

Dan Ameen

 

Open

 

11/9/1993

 

-71.49642

 

41.69879

 

MSI

 

Kent

 

USA

LEASED

 

8724

 

HSTN-BAYTOWN

 

23,516

 

17,783

 

6614 Garth Rd

 

Baytown Plaza

 

Baytown

 

TX

 

77521-8623

 

(281) 421-1048

 

(281) 421-1363

 

7

 

710

 

Faustino Alvarez

 

Open

 

8/17/2008

 

-94.98158

 

29.80462

 

MSI

 

Harris

 

USA

LEASED

 

8726

 

BOS-DANVERS

 

27,490

 

18,675

 

35 Independence Way

 

Liberty Tree Plaza

 

Danvers

 

MA

 

01923-3626

 

(978) 777-2526

 

(978) 777-3129

 

3

 

314

 

David Hussey

 

Open

 

10/5/2008

 

-70.9392

 

42.5506

 

MSI

 

Essex

 

USA

LEASED

 

8727

 

ALBANY-LATHAM

 

24,000

 

18,958

 

579 Troy-Schenectady Rd

 

Latham Farms Shopping Center

 

Latham

 

NY

 

12110-2806

 

(518) 783-4358

 

(518) 785-4607

 

3

 

309

 

Rob Krause

 

Open

 

10/5/2008

 

-73.769767

 

42.75589

 

MSI

 

Albany

 

USA

LEASED

 

8729

 

PALM BEACH-WEST PALM BEACH

 

26,500

 

17,138

 

2021 Okeechobee Blvd

 

Okee Square Shopping Center

 

West Palm Beach

 

FL

 

33409-4105

 

(561) 683-7735

 

(561) 683-7412

 

4

 

410

 

Sue Jett

 

Open

 

11/9/2008

 

-80.075694

 

26.70618

 

MSI

 

Palm Beach

 

USA

LEASED

 

8730

 

KINGSPORT

 

21,574

 

17,678

 

2626 E Stone Dr Ste 110

 

Kingsport Plaza

 

Kingsport

 

TN

 

37660-5848

 

(423) 230-0903

 

(423) 230-8027

 

4

 

412

 

Greg Rutt

 

Open

 

3/2/2008

 

-82.493668

 

36.55006

 

MSI

 

Sullivan

 

USA

LEASED

 

8733

 

PALM SPRINGS

 

21,630

 

17,745

 

2465 E Palm Canyon, Bldg 3

 

Smoke Tree Commons Shopping Center

 

Palm Springs

 

CA

 

92264-7001

 

(760) 325-2277

 

(760) 325-0273

 

2

 

209

 

Thomas Moio

 

Open

 

5/25/2008

 

-116.51542

 

33.80925

 

MSI

 

Riverside

 

USA

LEASED

 

8734

 

MOREHEAD CITY, NC

 

16,821

 

13,447

 

5160 Hwy 70 W Ste 400

 

Crystal Coast Plaza

 

Morehead City

 

NC

 

28557-4546

 

(252) 222-3185

 

(252) 222-4342

 

4

 

412

 

Greg Rutt

 

Open

 

3/30/2008

 

-76.806837

 

34.73824

 

MSI

 

Carteret

 

USA

LEASED

 

8736

 

PHX-CASA GRANDE

 

17,060

 

13,618

 

1004 N Promenade Pkwy Ste 146

 

The Promenade at Casa Grande

 

Casa Grande

 

AZ

 

85194-5420

 

(520) 421-1720

 

(520) 421-0377

 

1

 

103

 

Stacey Humphreys

 

Open

 

3/9/2008

 

-111.6798

 

32.88418

 

MSI

 

Pinal

 

USA

LEASED

 

8737

 

CLEVELAND, TN

 

21,275

 

17,684

 

4550 Frontage Rd NW

 

Cleveland Towne Center

 

Cleveland

 

TN

 

37312-2905

 

(423) 476-7403

 

(423) 476-7423

 

4

 

405

 

Doug Davis

 

Open

 

6/8/2008

 

-84.859871

 

35.23108

 

MSI

 

Bradley

 

USA

LEASED

 

8738

 

WILLIAMSPORT, PA

 

21,368

 

17,648

 

270 S Lycoming Mall Rd

 

Lycoming Crossing

 

Muncy

 

PA

 

17756-8063

 

(570) 546-8212

 

(570) 546-8215

 

3

 

305

 

Joe Belmont

 

Open

 

7/13/2008

 

-76.837295

 

41.24266

 

MSI

 

Lycoming

 

USA

LEASED

 

8740

 

MIA-HOMESTEAD

 

21,583

 

17,666

 

2535 NE 10 Ct

 

Homestead Pavilion

 

Homestead

 

FL

 

33033-4719

 

(305) 247-4232

 

(305) 247-4127

 

4

 

408

 

Michael Osouna

 

Open

 

2/1/2009

 

-80.441508

 

25.47933

 

MSI

 

Dade

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

8742

 

SARASOTA/UNIVERSITY

 

20,962

 

17,186

 

127 N Cattleman Rd

 

University Town Center

 

Sarasota

 

FL

 

34243-4743

 

(941) 351-1636

 

(941) 351-1756

 

4

 

414

 

Jamie Zenn

 

Open

 

8/31/2008

 

-82.455592

 

27.38701

 

MSI

 

Manatee

 

USA

LEASED

 

8743

 

CORVALLIS, OR

 

17,248

 

13,428

 

1550 NW 9th St, Ste 106

 

Corvallis Market Place

 

Corvallis

 

OR

 

97330-4513

 

(541) 738-0409

 

(541) 738-2523

 

1

 

106

 

Kent Doll

 

Open

 

4/20/2008

 

-123.25849

 

44.58243

 

MSI

 

Benton

 

USA

LEASED

 

8744

 

ORL-DAVENPORT

 

21,180

 

17,667

 

1600 Posner Blvd

 

Posner Commons

 

Davenport

 

FL

 

33837-3628

 

(863) 420-2130

 

(863) 424-6743

 

4

 

406

 

Dennis Bailey

 

Open

 

7/20/2008

 

-81.646005

 

28.22996

 

MSI

 

Polk

 

USA

LEASED

 

8745

 

PALM COAST

 

17,551

 

13,480

 

5250 Hwy 100 E

 

Palm Coast Town Center

 

Palm Coast

 

FL

 

32164-2461

 

(386) 437-4220

 

(386) 437-4246

 

4

 

411

 

Jeff Wallace

 

Open

 

7/27/2008

 

-81.21864

 

29.55404

 

MSI

 

Flagler

 

USA

LEASED

 

8748

 

DC-GAINESVILLE, VA

 

21,263

 

17,634

 

8171 Stonewall Shops Sq

 

The Shops at Stonewall

 

Gainesville

 

VA

 

20155-3891

 

(703) 754-1362

 

(703) 753-3865

 

6

 

610

 

Chris Holman

 

Open

 

7/27/2008

 

-77.650066

 

38.78437

 

MSI

 

Prince William

 

USA

LEASED

 

8751

 

OCEAN CITY, MD

 

18,742

 

14,521

 

12641 Ocean Gateway, Ste 200

 

White Marlin Mall

 

Ocean City

 

MD

 

21842-9594

 

(410) 213-7513

 

(410) 213-7593

 

6

 

609

 

Cindy Pusey

 

Open

 

4/27/2008

 

-75.10988

 

38.33877

 

MSI

 

Worcester

 

USA

LEASED

 

8754

 

MARINA, CA

 

21,300

 

17,798

 

121 General Stillwell Dr

 

The Dunes on Monterey Bay

 

Marina

 

CA

 

93933-6242

 

(831) 384-0562

 

(831) 384-0622

 

2

 

204

 

Joseph Kocher

 

Open

 

3/30/2008

 

-121.81291

 

36.66829

 

MSI

 

Monterey

 

USA

LEASED

 

8756

 

EL CENTRO, CA

 

21,360

 

17,919

 

564 Danenberg Dr

 

The Plaza at Imperial Valley

 

El Centro

 

CA

 

92243-8510

 

(760) 352-0256

 

(760) 352-1046

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

7/6/2008

 

-115.53509

 

32.77374

 

MSI

 

Imperial

 

USA

LEASED

 

8757

 

CORALVILLE

 

21,633

 

17,942

 

2515 Corridor Way Ste 4

 

Coral North Shopping Center

 

Coralville

 

IA

 

52241-2700

 

(319) 354-1811

 

(319) 354-2238

 

7

 

705

 

Chuck Snyders

 

Open

 

3/30/2008

 

-91.599476

 

41.69619

 

MSI

 

Johnson

 

USA

LEASED

 

8759

 

LEAGUE CITY

 

21,216

 

17,668

 

1821 Gulf Fwy

 

League City Town Center

 

Dickinson

 

TX

 

77539-3207

 

(281) 337-5973

 

(281) 337-6193

 

7

 

710

 

Faustino Alvarez

 

Open

 

9/28/2008

 

-95.086265

 

29.46482

 

MSI

 

Galveston

 

USA

LEASED

 

8760

 

WEATHERFORD

 

17,000

 

13,573

 

225 Adams Dr Ste 225

 

Weatherford Place

 

Weatherford

 

TX

 

76086-6724

 

(817) 599-6980

 

(817) 599-0713

 

1

 

108

 

John Craig

 

Open

 

6/1/2008

 

-97.79098

 

32.73188

 

MSI

 

Parker County

 

USA

LEASED

 

8761

 

HSTN-KATY

 

21,322

 

17,742

 

23514 Westheimer Pkwy

 

Market at Village Center

 

Katy

 

TX

 

77494

 

(281) 392-5180

 

(281) 392-5183

 

7

 

712

 

Tony Guarini

 

Open

 

8/17/2008

 

-95.77368

 

29.73504

 

MSI

 

Fort Bend

 

USA

LEASED

 

8762

 

AMHERST, NH

 

20,487

 

16,294

 

123 Rte 101a

 

Amherst Crossings

 

Amherst

 

NH

 

03031-2246

 

(603) 886-2771

 

(603) 883-1185

 

3

 

306

 

AJ Harvey

 

Open

 

8/17/2008

 

-71.612878

 

42.87472

 

MSI

 

Hillsborough

 

USA

LEASED

 

8763

 

MILW-GRAFTON

 

18,372

 

14,619

 

1060 N Port Washington Rd

 

Grafton Commons

 

Grafton

 

WI

 

53024-9202

 

(262) 377-6190

 

(262) 377-6714

 

7

 

701

 

Rod Guarniere

 

Open

 

10/12/2008

 

-87.925065

 

43.316

 

MSI

 

Ozaukee

 

USA

LEASED

 

8769

 

CHI-WILLOWBROOK

 

21,405

 

17,729

 

7155 S Kingery Hwy

 

Willowbrook Town Center

 

Willowbrook

 

IL

 

60527-5525

 

(630) 325-2376

 

(630) 325-2621

 

6

 

604

 

Darryl Kinsley

 

Open

 

2/17/2008

 

-87.944831

 

41.76077

 

MSI

 

DuPage

 

USA

LEASED

 

8771

 

MACHESNEY PARK, IL

 

21,746

 

17,833

 

1017 W Lane Rd

 

Commercial Gateway II of Machesney Park

 

Machesney Park

 

IL

 

61115-1622

 

(815) 639-1354

 

(815) 639-1362

 

6

 

602

 

David Gustafson

 

Open

 

2/3/2008

 

-89.030876

 

42.36412

 

MSI

 

Winnebago

 

USA

LEASED

 

8772

 

VIERA, FL

 

20,800

 

15,799

 

2221 Town Center Ave, Ste 101

 

Town Center at Viera

 

Viera

 

FL

 

32940-6102

 

(321) 639-7745

 

(321) 639-7281

 

4

 

410

 

Sue Jett

 

Open

 

9/21/2008

 

-80.691851

 

28.22317

 

MSI

 

Brevard

 

USA

LEASED

 

8773

 

BRANSON

 

16,957

 

13,150

 

1025 Branson Hills Pkwy

 

The Shoppes at Branson Hills

 

Branson

 

MO

 

65616-9940

 

(417) 336-0074

 

(417) 336-0097

 

7

 

709

 

Eric Titus

 

Open

 

2/1/2009

 

-93.22122

 

36.66934

 

MSI

 

Taney

 

USA

LEASED

 

8774

 

VEGAS-RAINBOW BLVD

 

21,365

 

17,938

 

7195 Arroyo Crossing Pkwy

 

The Arroyo Market Square

 

Las Vegas

 

NV

 

89113-4057

 

(702) 260-0932

 

(702) 260-6181

 

2

 

202

 

Suzan Fleshman

 

Open

 

3/9/2008

 

-115.24365

 

36.06436

 

MSI

 

Clark

 

USA

LEASED

 

8777

 

SELINSGROVE, PA

 

19,500

 

16,499

 

250 Marketplace Blvd

 

Monroe Retail Center

 

Selinsgrove

 

PA

 

17870-2402

 

(570) 884-1058

 

(570) 884-1074

 

3

 

305

 

Joe Belmont

 

Open

 

2/1/2009

 

-76.856387

 

40.81185

 

MSI

 

Snyder

 

USA

LEASED

 

8778

 

TAMPA-WESLEY CHAPEL

 

21,301

 

17,680

 

5913 Wesley Grove Blvd

 

The Grove at Wesley Chapel

 

Wesley Chapel

 

FL

 

33544-8411

 

(813) 907-0842

 

(813) 907-5041

 

4

 

409

 

Dave Ticich

 

Open

 

3/2/2008

 

-82.355032

 

28.24194

 

MSI

 

Pasco

 

USA

LEASED

 

8782

 

WICHITA FALLS

 

18,115

 

14,417

 

3201 Lawrence Rd Ste 150

 

Quail Creek Shopping Center

 

Wichita Falls

 

TX

 

76308-1633

 

(940) 696-8238

 

(940) 696-8296

 

1

 

108

 

John Craig

 

Open

 

5/25/2008

 

-98.539896

 

33.87589

 

MSI

 

Wichita

 

USA

LEASED

 

8783

 

APPLETON, WI

 

23,588

 

17,852

 

4661 Associated Ct

 

 

 

Grand Chute

 

WI

 

54913-8217

 

(920) 830-2215

 

(920) 830-2239

 

7

 

701

 

Rod Guarniere

 

Open

 

9/7/2008

 

-88.476779

 

44.27357

 

MSI

 

Outagamie

 

USA

LEASED

 

8784

 

LAKE HAVASU CITY, AZ

 

17,056

 

13,412

 

5601 Hwy 95 N, Ste 402

 

The Shops at Lake Havasu

 

Lake Havasu City

 

AZ

 

86404-8536

 

(928) 764-3528

 

(928) 764-1837

 

2

 

202

 

Suzan Fleshman

 

Open

 

4/26/2009

 

-114.36559

 

34.5758

 

MSI

 

Mohave

 

USA

LEASED

 

8785

 

QUEENS-FOREST HILLS

 

23,884

 

18,247

 

9030 Metropolitan Ave

 

Metropolitan Plaza

 

Rego Park

 

NY

 

11374-5328

 

(718) 459-2375

 

(718) 459-2730

 

3

 

302

 

Chris Scaturro

 

Open

 

2/3/2008

 

-73.85935

 

40.71118

 

MSI

 

Queens

 

USA

LEASED

 

8786

 

BENTON HARBOR

 

17,190

 

13,430

 

950 E Napier Ave

 

Fairplain Plaza

 

Benton Harbor

 

MI

 

49022-3926

 

(269) 934-7531

 

(269) 934-7759

 

6

 

614

 

Kristina Kidder

 

Open

 

10/12/2008

 

-86.435645

 

42.08833

 

MSI

 

Berrien

 

USA

LEASED

 

8787

 

FORT WAYNE-MAYSVILLE RD

 

21,632

 

17,688

 

10240 Maysville Rd

 

Maysville Pointe Shopping Center

 

Fort Wayne

 

IN

 

46835-9590

 

(260) 492-6957

 

(260) 492-9026

 

7

 

702

 

Steve Hays

 

Open

 

10/12/2008

 

-85.011513

 

41.1323

 

MSI

 

Allen

 

USA

LEASED

 

8788

 

SLC-WEST JORDAN

 

21,534

 

17,650

 

7668 S Campus View Dr

 

Jordan Landing Phase VI

 

West Jordan

 

UT

 

84084-4316

 

(801) 282-2549

 

(801) 282-0497

 

1

 

109

 

Sergio Castellanos

 

Open

 

2/24/2008

 

-111.98138

 

40.61193

 

MSI

 

Salt Lake

 

USA

LEASED

 

8790

 

DEN-BRIGHTON

 

21,691

 

18,098

 

2253 Prairie Center Pkwy

 

Brighton

 

Brighton

 

CO

 

80601-7000

 

(720) 685-0032

 

(720) 685-7037

 

1

 

105

 

Steven Mayfield

 

Open

 

10/26/2008

 

-104.77848

 

39.95589

 

MSI

 

Adams

 

USA

LEASED

 

8791

 

KLAMATH FALLS

 

17,101

 

13,403

 

1920 Austin St

 

Klamath Falls Town Center

 

Klamath Falls

 

OR

 

97603-4644

 

(541) 850-7582

 

(541) 850-7598

 

1

 

106

 

Kent Doll

 

Open

 

2/1/2009

 

-121.75057

 

42.21182

 

MSI

 

Klamath

 

USA

LEASED

 

8794

 

S.ANT-SAN ANTONIO/CULEBRA RD

 

21,262

 

17,658

 

5347 W Loop 1604 N, Ste 103

 

Alamo Ranch

 

San Antonio

 

TX

 

78253-5794

 

(210) 647-8611

 

(210) 647-0324

 

1

 

102

 

Jeff Fonseca

 

Open

 

9/7/2008

 

-98.711704

 

29.48941

 

MSI

 

Bexar

 

USA

LEASED

 

8795

 

SAN ANGELO, TX

 

16,902

 

13,393

 

4451 Sunset Dr

 

San Angelo Shopping Center

 

San Angelo

 

TX

 

76901-5612

 

(325) 947-1489

 

(325) 947-1495

 

1

 

101

 

Julene Winterton

 

Open

 

9/7/2008

 

-100.49749

 

31.43473

 

MSI

 

Tom Green

 

USA

LEASED

 

8796

 

CANANDAIGUA, NY

 

17,978

 

13,481

 

320 Eastern Blvd

 

Town Center at Canandaigua

 

Canandaigua

 

NY

 

14424

 

(585) 396-0645

 

(585) 394-6940

 

3

 

313

 

Kelly Gustafson

 

Open

 

8/24/2008

 

-77.273376

 

42.87984

 

MSI

 

Ontario

 

USA

LEASED

 

8797

 

BATAVIA, NY

 

17,359

 

13,254

 

4210 Veterans Memorial Dr

 

Towne Center at Batavia

 

Batavia

 

NY

 

14020-1254

 

(585) 343-2036

 

(585) 343-2365

 

3

 

313

 

Kelly Gustafson

 

Open

 

9/21/2008

 

-78.193748

 

43.02017

 

MSI

 

Genesse

 

USA

LEASED

 

8798

 

CHI-CHICAGO/ROOSEVELT RD

 

21,405

 

16,759

 

1101 S Canal St #002

 

Southgate Market

 

Chicago

 

IL

 

60607-4901

 

(312) 435-1843

 

(312) 435-1851

 

6

 

603

 

Gail Johnson

 

Open

 

10/26/2008

 

-87.638862

 

41.87057

 

MSI

 

Cook

 

USA

LEASED

 

8801

 

DC-MANASSAS, VA

 

27,610

 

20,353

 

10828 Sudley Manor Dr

 

Festival at Bull Run

 

Manassas

 

VA

 

20109-2834

 

(703) 365-2589

 

(703) 365-9780

 

6

 

610

 

Chris Holman

 

Open

 

7/17/1999

 

-77.51736

 

38.78532

 

MSI

 

Prince William

 

USA

LEASED

 

8804

 

DC-FAIRFAX, VA

 

26,501

 

20,985

 

3089A Nutley St

 

Pan Am Shopping Center

 

Fairfax

 

VA

 

22031-1968

 

(703) 698-9810

 

(703) 698-9829

 

6

 

610

 

Chris Holman

 

Open

 

7/31/1999

 

-77.26186

 

38.86557

 

MSI

 

Fairfax City

 

USA

LEASED

 

8805

 

ROANOKE

 

40,002

 

20,766

 

1357 Town Square Blvd NW

 

Towne Square Shopping Center

 

Roanoke

 

VA

 

24012-1611

 

(540) 265-8604

 

(540) 265-8607

 

6

 

608

 

Kathye Langston

 

Open

 

7/31/1999

 

-79.96194

 

37.31887

 

MSI

 

Roanoke City

 

USA

LEASED

 

8806

 

FREDERICKSBURG

 

32,440

 

22,874

 

3102 Plank Rd, Ste 299

 

Spotsylvania Mall

 

Fredericksburg

 

VA

 

22407-1125

 

(540) 785-8540

 

(540) 785-6471

 

6

 

610

 

Chris Holman

 

Open

 

7/17/1999

 

-77.51393

 

38.29478

 

MSI

 

Spotsylvania

 

USA

LEASED

 

8807

 

CHARLOTTESVILLE

 

30,800

 

21,445

 

1035 Emmet St N

 

Barracks Road Shopping Center

 

Charlottesville

 

VA

 

22903-4834

 

(434) 971-1072

 

(434) 971-1097

 

6

 

608

 

Kathye Langston

 

Open

 

7/17/1999

 

-78.50096

 

38.05122

 

MSI

 

Charlottesville City

 

USA

LEASED

 

8808

 

DC-STERLING, VA

 

35,333

 

29,437

 

46301 Potomac Run Plaza Unit 180

 

Potomac Run Shopping Center

 

Sterling

 

VA

 

20164-6614

 

(703) 430-8645

 

(703) 430-5978

 

6

 

610

 

Chris Holman

 

Open

 

8/28/1999

 

-77.398198

 

39.02586

 

MSI

 

Loudoun

 

USA

LEASED

 

8809

 

DC-GAITHERSBURG, MD

 

23,296

 

18,655

 

821 Center Point Way

 

Kentlands Town Center

 

Gaithersburg

 

MD

 

20878-5458

 

(301) 977-9400

 

(301) 977-5673

 

6

 

601

 

Mark Malatesta

 

Open

 

3/2/2000

 

-77.23649

 

39.12213

 

MSI

 

Montgomery

 

USA

LEASED

 

8810

 

DC-WALDORF, MD

 

28,000

 

21,146

 

3026 Festival Way

 

The Shops at Waldorf Center

 

Waldorf

 

MD

 

20601-2958

 

(301) 638-5669

 

(301) 638-7651

 

6

 

609

 

Cindy Pusey

 

Open

 

8/28/1999

 

-76.91089

 

38.62787

 

MSI

 

Charles

 

USA

LEASED

 

8811

 

BALT-ANNAPOLIS

 

25,456

 

21,367

 

2309 B Forest Dr

 

Festival at Riva Road

 

Annapolis

 

MD

 

21401-3833

 

(410) 224-1302

 

(410) 224-1305

 

6

 

609

 

Cindy Pusey

 

Open

 

7/17/1999

 

-76.53739

 

38.978

 

MSI

 

Anne Arundel

 

USA

LEASED

 

8812

 

DC-WHEATON, MD

 

21,235

 

18,298

 

13850 Georgia Ave

 

Northgate Plaza/Aspen Hill

 

Wheaton

 

MD

 

20906-2924

 

(301) 603-8001

 

(301) 603-1995

 

6

 

601

 

Mark Malatesta

 

Open

 

7/31/1999

 

-77.07607

 

39.08117

 

MSI

 

Montgomery

 

USA

LEASED

 

8814

 

BALT-BEL AIR

 

35,000

 

28,345

 

640 Marketplace Dr

 

Tollgate Marketplace

 

Bel Air

 

MD

 

21014-4338

 

(410) 420-2533

 

(410) 420-2527

 

6

 

601

 

Mark Malatesta

 

Open

 

7/31/1999

 

-76.35125

 

39.52308

 

MSI

 

Harford

 

USA

LEASED

 

8815

 

BALT-ELLICOTT CITY

 

34,954

 

28,133

 

4360 Montgomery Rd

 

Long Gate Shopping Center

 

Ellicott City

 

MD

 

21043-6006

 

(410) 480-8140

 

(410) 480-8143

 

6

 

601

 

Mark Malatesta

 

Open

 

7/17/1999

 

-76.81181

 

39.24978

 

MSI

 

Howard

 

USA

LEASED

 

8816

 

ROCH-PITTSFORD

 

30,000

 

23,815

 

3349 Monroe Ave

 

Pittsford Plaza

 

Rochester

 

NY

 

14618-5513

 

(585) 381-1670

 

(585) 381-0204

 

3

 

313

 

Kelly Gustafson

 

Open

 

6/19/1999

 

-77.53841

 

43.10269

 

MSI

 

Monroe

 

USA

LEASED

 

8817

 

DFW-ARLINGTON

 

33,351

 

21,842

 

1108 W Arbrook Blvd

 

Plaza at the Parks

 

Arlington

 

TX

 

76015-4211

 

(817) 468-7983

 

(817) 468-8294

 

7

 

711

 

Skip Sand

 

Open

 

10/2/1999

 

-97.126376

 

32.68189

 

MSI

 

Tarrant

 

USA

LEASED

 

8831

 

SPRINGFIELD, OR

 

21,363

 

17,894

 

3318 Gateway St

 

Crossroads Center

 

Springfield

 

OR

 

97477-1054

 

(541) 988-4232

 

(541) 988-4239

 

1

 

106

 

Kent Doll

 

Open

 

2/24/2008

 

-123.04166

 

44.08171

 

MSI

 

Lane

 

USA

LEASED

 

8832

 

LANCASTER

 

23,914

 

19,590

 

44679 Valley Central Way

 

Valley Central Shopping Center

 

Lancaster

 

CA

 

93534-6537

 

(661) 949-0485

 

(661) 949-0989

 

2

 

211

 

Gloria Villegas

 

Open

 

9/14/2008

 

-118.1721

 

34.6901

 

MSI

 

Los Angeles

 

USA

LEASED

 

8834

 

MONTGOMERY

 

21,208

 

17,635

 

7991 Eastchase Pkwy

 

EastChase Market Center

 

Montgomery

 

AL

 

36117-7041

 

(334) 260-2846

 

(334) 272-2969

 

4

 

403

 

Dairl Williams

 

Open

 

4/6/2008

 

-86.154784

 

32.36146

 

MSI

 

Montgomery

 

USA

LEASED

 

8836

 

ORL-ORLANDO/DR PHILLIPS

 

21,012

 

16,954

 

8081 Turkey Lake Rd Ste 400

 

Phillips Crossing

 

Orlando

 

FL

 

32819-7387

 

(407) 345-8061

 

(407) 345-8043

 

4

 

406

 

Dennis Bailey

 

Open

 

8/17/2008

 

-81.477721

 

28.44992

 

MSI

 

Orange

 

USA

LEASED

 

8838

 

DFW-DALLAS/BELTLINE RD

 

21,288

 

17,604

 

5301 S Beltline Rd, Ste 101

 

Prestonwood Town Center

 

Dallas

 

TX

 

75254-7664

 

(972) 385-9228

 

(972) 385-6462

 

7

 

711

 

Skip Sand

 

Open

 

2/7/2008

 

-96.818101

 

32.95668

 

MSI

 

Dallas

 

USA

LEASED

 

8840

 

STOCKTON

 

21,914

 

17,815

 

628 W Hammer Ln

 

Pacific Town Center

 

Stockton

 

CA

 

95210

 

(209) 473-1701

 

(209) 473-1825

 

2

 

210

 

Bill Breedwell

 

Open

 

10/5/2008

 

-121.31977

 

38.02217

 

MSI

 

San Joaquin

 

USA

LEASED

 

8844

 

MONROE

 

21,715

 

17,666

 

4429 Pecanland Mall Dr, Ste 7

 

Pecanland Plaza

 

Monroe

 

LA

 

71203-7003

 

(318) 322-6338

 

(318) 322-6351

 

7

 

704

 

Karleen Henry

 

Open

 

2/1/2009

 

-92.05847

 

32.49612

 

MSI

 

Ouachita Parish

 

USA

LEASED

 

8845

 

HSTN-WILLOWBROOK

 

25,380

 

19,731

 

7630 FM 1960 W

 

The Commons at Willowbrook

 

Houston

 

TX

 

77070-5721

 

(281) 955-1260

 

(281) 955-0791

 

7

 

712

 

Tony Guarini

 

Open

 

9/15/2008

 

-95.54295

 

29.96415

 

MSI

 

Harris

 

USA

LEASED

 

8847

 

SEA-TUKWILA

 

28,252

 

18,703

 

17400 Southcenter Pkwy

 

Parkway Supercenter

 

Tukwila

 

WA

 

98188-3705

 

(206) 575-2538

 

(206) 575-2847

 

1

 

110

 

Troy Overby

 

Open

 

5/25/2008

 

-122.26279

 

47.4495

 

MSI

 

King

 

USA

LEASED

 

8849

 

GRAND RAPIDS-GRAND RAPIDS/PARIS AVE

 

25,939

 

20,124

 

3940 28th St SE

 

 

 

Grand Rapids

 

MI

 

49512-1806

 

(616) 974-9536

 

(616) 974-9547

 

6

 

614

 

Kristina Kidder

 

Open

 

7/13/2008

 

-85.567604

 

42.9135

 

MSI

 

Kent

 

USA

LEASED

 

8900

 

SEA-FEDERAL WAY

 

20,495

 

16,399

 

32061 Pacific Hwy S

 

Ross Plaza

 

Federal Way

 

WA

 

98003-6001

 

(253) 946-1191

 

(253) 529-1584

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

10/2/1989

 

-122.31356

 

47.31445

 

MSI

 

King

 

USA

LEASED

 

9002

 

JAX-RIVERPLACE

 

17,397

 

14,380

 

11111 San Jose Blvd Ste 31

 

 

 

Jacksonville

 

FL

 

32223-7274

 

(904) 260-6602

 

(904) 260-0859

 

4

 

411

 

Jeff Wallace

 

Open

 

7/26/1990

 

-81.62771

 

30.17664

 

MSI

 

Duval

 

USA

LEASED

 

9010

 

PORT ORANGE

 

21,300

 

17,666

 

5507 S Williamson Blvd

 

The Pavilion at Port Orange

 

Port Orange

 

FL

 

32128-7370

 

(386) 767-7495

 

(386) 761-0745

 

4

 

411

 

Jeff Wallace

 

Open

 

3/14/2010

 

-81.030974

 

29.10659

 

MSI

 

Volusia

 

USA

LEASED

 

9012

 

RAPID CITY

 

21,449

 

17,632

 

1707 Eglin St

 

Rushmore Crossings

 

Rapid City

 

SD

 

57701-6100

 

(605) 348-4024

 

(605) 348-2874

 

1

 

105

 

Steven Mayfield

 

Open

 

2/1/2009

 

-103.18415

 

44.09002

 

MSI

 

Pennington

 

USA

LEASED

 

9023

 

D’IBERVILLE

 

21,337

 

18,034

 

3942 Promenade Pkwy

 

Gulf Coast Promenade

 

D’Iberville

 

MS

 

39540-5370

 

(228) 396-7934

 

(228) 392-6016

 

4

 

401

 

Chris Wilber

 

Open

 

3/28/2010

 

-88.903895

 

30.45588

 

MSI

 

Harrison

 

USA

LEASED

 

9025

 

NYC-MANHATTAN/COLUMBUS AVE

 

23,852

 

14,689

 

808 Columbus Ave

 

Columbus Square

 

New York

 

NY

 

10025-5139

 

(212) 865-0813

 

(212) 865-0816

 

3

 

302

 

Chris Scaturro

 

Open

 

10/18/2009

 

-73.965905

 

40.79689

 

MSI

 

New York

 

USA

LEASED

 

9036

 

HAZLETON, PA

 

19,045

 

14,210

 

276 Susquehanna Blvd

 

Valmont Plaza

 

West Hazleton

 

PA

 

18202-1137

 

(570) 453-0572

 

(570) 453-0575

 

3

 

303

 

Lynnette Jones

 

Open

 

5/4/2012

 

-76.010488

 

40.9691

 

MSI

 

Luzerne

 

USA

LEASED

 

9037

 

ORL-CLERMONT

 

21,422

 

17,767

 

2315 S US Hwy 27

 

Clermont Crossings

 

Clermont

 

FL

 

34711-6877

 

(352) 241-7780

 

(352) 241-8892

 

4

 

406

 

Dennis Bailey

 

Open

 

4/5/2009

 

-81.734653

 

28.5378

 

MSI

 

Lake

 

USA

LEASED

 

9039

 

TULSA-W 71ST ST

 

21,390

 

18,049

 

7424 S Olympia Ave

 

Tulsa Hills Shopping Center

 

Tulsa

 

OK

 

74132-1838

 

(918) 445-2224

 

(918) 445-2443

 

7

 

709

 

Eric Titus

 

Open

 

4/26/2009

 

-96.005292

 

36.06052

 

MSI

 

Tulsa

 

USA

LEASED

 

9042

 

SAC-WOODLAND

 

21,513

 

17,666

 

2175 Bronze Star Dr

 

Woodland Gateway

 

Woodland

 

CA

 

95776-5406

 

(530) 669-3240

 

(530) 669-3593

 

2

 

212

 

Robert Logue

 

Open

 

4/19/2009

 

-121.72587

 

38.67172

 

MSI

 

Yolo

 

USA

LEASED

 

9045

 

HOT SPRINGS

 

21,164

 

17,634

 

1438 Higdon Ferry Rd

 

The Shops at the Fairgrounds

 

Hot Springs

 

AR

 

71913-6419

 

(501) 318-9732

 

(501) 318-9752

 

7

 

709

 

Eric Titus

 

Open

 

8/30/2009

 

-93.068984

 

34.46973

 

MSI

 

Garland

 

USA

LEASED

 

9046

 

PHI-COLLEGEVILLE

 

20,245

 

16,295

 

300 Water Loop Dr Ste 4

 

Providence Town Center

 

Collegeville

 

PA

 

19426-4917

 

(610) 409-2524

 

(610) 489-6583

 

3

 

301

 

Joe Berasley

 

Open

 

6/11/2010

 

-75.477245

 

40.16595

 

MSI

 

Montgomery

 

USA

LEASED

 

9048

 

CHI-HILLSIDE

 

21,944

 

18,454

 

180 S Mannheim Rd

 

Hillside Town Center

 

Hillside

 

IL

 

60162-1821

 

(708) 547-1528

 

(708) 547-1724

 

6

 

603

 

Gail Johnson

 

Open

 

4/5/2009

 

-87.885356

 

41.86642

 

MSI

 

Cook

 

USA

LEASED

 

9049

 

DEERFIELD BEACH, FL

 

24,008

 

18,981

 

3701 W Hillsboro Blvd, Ste B

 

Deerfield Plaza

 

Deerfield Beach

 

FL

 

33442-9417

 

(954) 571-7627

 

(954) 571-2191

 

4

 

410

 

Sue Jett

 

Open

 

10/4/2009

 

-80.156121

 

26.31823

 

MSI

 

Broward

 

USA

LEASED

 

9050

 

MARTINSBURG, WV

 

21,277

 

18,310

 

222 Retail Commons Pkwy

 

The Commons

 

Martinsburg

 

WV

 

25403-6177

 

(304) 263-7946

 

(304) 264-3756

 

6

 

608

 

Kathye Langston

 

Open

 

7/26/2009

 

-77.991463

 

39.44124

 

MSI

 

Berkeley

 

USA

LEASED

 

9053

 

MENIFEE

 

22,080

 

17,717

 

30274 Haun Rd

 

Countryside Marketplace

 

Menifee

 

CA

 

92584-6822

 

(951) 301-5186

 

(951) 723-8753

 

2

 

209

 

Thomas Moio

 

Open

 

3/7/2010

 

-117.17437

 

33.68096

 

MSI

 

Riverside

 

USA

LEASED

 

9054

 

PELHAM MANOR, NY

 

20,149

 

15,543

 

840 Pelham Pkwy

 

Pelham Manor Shopping Plaza

 

Pelham Manor

 

NY

 

10803-2710

 

(914) 235-2730

 

(914) 235-2864

 

3

 

311

 

Tony Conte

 

Open

 

5/31/2009

 

-73.821759

 

40.89353

 

MSI

 

Westchester

 

USA

LEASED

 

9055

 

BAY-COLMA

 

23,000

 

19,236

 

4925 Junipero Serra Blvd

 

Serra Shopping Center

 

Colma

 

CA

 

94014-3216

 

(650) 992-7271

 

(650) 992-7383

 

2

 

205

 

Rick Cormier

 

Open

 

3/8/2009

 

-122.4643

 

37.67344

 

MSI

 

San Mateo

 

USA

LEASED

 

9056

 

JACKSON-FLOWOOD

 

20,782

 

17,502

 

712 Mackenzie Ln

 

Market Street at Flowood

 

Flowood

 

MS

 

39232-5008

 

(601) 992-9441

 

(601) 992-9273

 

7

 

713

 

Mike O’Neill

 

Open

 

5/24/2009

 

-90.068636

 

32.33731

 

MSI

 

Rankin

 

USA

LEASED

 

9067

 

BOYNTON BEACH, FL

 

23,360

 

18,026

 

800 N Congress Ave, Ste 1

 

Boynton Town Center

 

Boynton Beach

 

FL

 

33426-3301

 

(561) 731-3991

 

(561) 738-1894

 

4

 

410

 

Sue Jett

 

Open

 

8/30/2009

 

-80.08988

 

26.52961

 

MSI

 

Palm Beach

 

USA

LEASED

 

9068

 

N. ORL-HARVEY

 

24,626

 

17,586

 

1601 Westbank Expy, Ste C

 

Centre at Westbank

 

Harvey

 

LA

 

70058-4312

 

(504) 361-5477

 

(504) 361-5464

 

7

 

713

 

Mike O’Neill

 

Open

 

5/21/2010

 

-90.066533

 

29.89496

 

MSI

 

Jefferson Parish

 

USA

LEASED

 

9069

 

LOUISVILLE-CLARKSVILLE, IN

 

21,727

 

17,785

 

1020 Veterans Pkwy Ste 800

 

Waterford Park South

 

Clarksville

 

IN

 

47129-2391

 

(812) 288-5194

 

(812) 288-5748

 

7

 

703

 

Todd Meyer

 

Open

 

1/31/2010

 

-85.763877

 

38.32417

 

MSI

 

Clark

 

USA

LEASED

 

9102

 

INDY-WASHINGTON

 

20,000

 

16,391

 

9835 E Washington St

 

Cherry Hill Plaza

 

Indianapolis

 

IN

 

46229-2623

 

(317) 897-9913

 

(317) 897-7134

 

7

 

702

 

Steve Hays

 

Open

 

3/24/1994

 

-85.99306

 

39.77462

 

MSI

 

Marion

 

USA

LEASED

 

9103

 

INDY-GREENWOOD

 

28,950

 

24,105

 

8030 Hwy 31

 

Greenwood Pointe Shopping Center

 

Indianapolis

 

IN

 

46227-6226

 

(317) 882-3266

 

(317) 882-3768

 

7

 

702

 

Steve Hays

 

Open

 

7/24/1997

 

-86.13666

 

39.64907

 

MSI

 

Marion

 

USA

LEASED

 

9160

 

OMAHA

 

21,023

 

17,634

 

12404 K Plaza

 

L Street Marketplace

 

Omaha

 

NE

 

68137-2249

 

(402) 330-0843

 

(402) 330-0932

 

7

 

705

 

Chuck Snyders

 

Open

 

10/4/2009

 

-96.105797

 

41.21473

 

MSI

 

Douglas

 

USA

LEASED

 

9161

 

WEST MELBOURNE

 

21,413

 

17,564

 

205 Palm Bay Rd NE Ste 141

 

Hammock Landing

 

West Melbourne

 

FL

 

32904-8602

 

(321) 951-8522

 

(321) 733-1692

 

4

 

410

 

Sue Jett

 

Open

 

3/29/2009

 

-80.668761

 

28.03567

 

MSI

 

Brevard

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

9166

 

EAU CLAIRE

 

21,907

 

18,045

 

4154 Commonwealth Ave

 

White Oaks Commons II

 

Eau Claire

 

WI

 

54701-9752

 

(715) 831-0979

 

(715) 831-1027

 

7

 

707

 

Russell Hughes

 

Open

 

2/1/2009

 

-91.428681

 

44.7715

 

MSI

 

Eau Claire

 

USA

LEASED

 

9169

 

PITT-BUTLER

 

21,401

 

18,223

 

740 Butler Crossing

 

Butler Crossing

 

Butler

 

PA

 

16001-2439

 

(724) 282-9403

 

(724) 282-9781

 

6

 

605

 

Don Newcomb

 

Open

 

2/7/2010

 

-79.947678

 

40.87919

 

MSI

 

Butler

 

USA

LEASED

 

9171

 

FORT SMITH

 

21,388

 

17,652

 

4155 Phoenix Ave

 

Fort Smith Pavilion

 

Fort Smith

 

AR

 

72903-6013

 

(479) 648-8085

 

(479) 648-7384

 

7

 

709

 

Eric Titus

 

Open

 

3/8/2009

 

-94.389495

 

35.33868

 

MSI

 

Sebastian

 

USA

LEASED

 

9172

 

SAGINAW

 

21,373

 

20,102

 

3437 Tittabawassee Rd

 

WEST Valley Shopping Center

 

Saginaw

 

MI

 

48604-9489

 

(989) 791-4360

 

(989) 791-4753

 

6

 

613

 

Kim Murray

 

Open

 

3/1/2009

 

-83.980127

 

43.4799

 

MSI

 

Saginaw

 

USA

LEASED

 

9173

 

AMARILLO

 

21,190

 

17,744

 

2203 S Western St, Ste 600

 

Western Crossings

 

Amarillo

 

TX

 

79109

 

(806) 358-3897

 

(806) 358-6418

 

1

 

108

 

John Craig

 

Open

 

3/29/2009

 

-101.88397

 

35.18935

 

MSI

 

Potter

 

USA

LEASED

 

9175

 

LI-LEVITTOWN

 

32,000

 

20,817

 

3675 Hempstead Tpke

 

Nassau Mall

 

Levittown

 

NY

 

11756-1403

 

(516) 735-0786

 

(516) 735-2021

 

3

 

304

 

Tony Calderaro

 

Open

 

3/28/2010

 

-73.50494

 

40.72569

 

MSI

 

Nassau

 

USA

LEASED

 

9176

 

CHI-SCHAUMBURG

 

23,700

 

17,905

 

1420 E Golf Rd

 

Woodfield Village Green

 

Schaumburg

 

IL

 

60173-4902

 

(847) 517-2622

 

(847) 517-2693

 

6

 

602

 

David Gustafson

 

Open

 

1/31/2010

 

-88.043158

 

42.0514

 

MSI

 

Cook

 

USA

LEASED

 

9178

 

BOS-NATICK

 

24,491

 

19,238

 

1398 Worcester Rd, Unit A

 

Natick Promenade

 

Natick

 

MA

 

01760-1514

 

(508) 652-8054

 

(508) 652-8068

 

3

 

314

 

David Hussey

 

Open

 

2/7/2010

 

-71.391647

 

42.29874

 

MSI

 

Middlesex

 

USA

LEASED

 

9179

 

WICHITA-MAIZE RD

 

21,373

 

17,610

 

2441 N Maize Rd Ste 2201

 

New Market Square

 

Wichita

 

KS

 

67205-7935

 

(316) 722-3472

 

(316) 722-2091

 

1

 

113

 

Tricia Murr

 

Open

 

2/28/2010

 

-97.466286

 

37.72887

 

MSI

 

Sedgwick

 

USA

LEASED

 

9180

 

HSTN-WESTHEIMER

 

21,256

 

18,083

 

2650 Eldridge Pkwy

 

The Market Square at Eldridge Parkway

 

Houston

 

TX

 

77082-6874

 

(281) 589-2886

 

(281) 589-3634

 

7

 

712

 

Tony Guarini

 

Open

 

8/13/2010

 

-95.62436

 

29.73593

 

MSI

 

Harris

 

USA

LEASED

 

9181

 

WATERTOWN

 

16,230

 

13,334

 

21839 Towne Center Dr

 

Towne Center at Watertown

 

Watertown

 

NY

 

13601-5898

 

(315) 788-1327

 

(315) 788-1760

 

3

 

309

 

Rob Krause

 

Open

 

4/30/2010

 

-75.958995

 

43.97278

 

MSI

 

Jefferson

 

USA

LEASED

 

9182

 

ST.L-DES PERES

 

23,463

 

19,502

 

11945 Manchester Rd

 

Des Peres Center

 

Des Peres

 

MO

 

63131-4502

 

(314) 966-3565

 

(314) 966-0950

 

7

 

708

 

Mark Palmour

 

Open

 

2/4/2011

 

-90.43465

 

38.60165

 

MSI

 

St. Louis

 

USA

LEASED

 

9183

 

DEN-COLORADO BLVD

 

32,436

 

20,159

 

2780 S Colorado Blvd Ste 306-B

 

University Hills

 

Denver

 

CO

 

80222-6613

 

(303) 758-9914

 

(303) 758-3628

 

1

 

105

 

Steven Mayfield

 

Open

 

2/28/2010

 

-104.93965

 

39.66635

 

MSI

 

Denver

 

USA

LEASED

 

9184

 

CHICO

 

23,014

 

16,329

 

2041 Dr Martin Luther King Jr Pkwy

 

Chico Crossroads

 

Chico

 

CA

 

95928-6797

 

(530) 343-1864

 

(530) 343-7045

 

2

 

212

 

Robert Logue

 

Open

 

10/1/2010

 

-121.8009

 

39.7251

 

MSI

 

Butte

 

USA

LEASED

 

9185

 

WOR-NORTHBOROUGH

 

21,554

 

18,083

 

6108 Shops Way

 

The Shops 9 at 20

 

Northborough

 

MA

 

01532-3301

 

(508) 393-8234

 

(508) 393-8274

 

3

 

314

 

David Hussey

 

Open

 

2/3/2012

 

-71.671196

 

42.28837

 

MSI

 

Worcester

 

USA

LEASED

 

9186

 

PITT-ROBINSON TOWNSHIP

 

21,340

 

17,619

 

700 Settlers Ridge Center Dr

 

Settlers Ridge

 

Pittsburgh

 

PA

 

15205-1436

 

(412) 787-5240

 

(412) 787-5828

 

6

 

605

 

Don Newcomb

 

Open

 

3/4/2011

 

-80.148155

 

40.44071

 

MSI

 

Allegheny

 

USA

LEASED

 

9187

 

LA-ENCINO

 

23,969

 

17,838

 

17230 Ventura Blvd

 

Encino Town Center

 

Encino

 

CA

 

91316-4008

 

(818) 783-7970

 

(818) 783-7961

 

2

 

211

 

Gloria Villegas

 

Open

 

9/10/2010

 

-118.50927

 

34.16153

 

MSI

 

Los Angeles

 

USA

LEASED

 

9188

 

ATL-KENNESAW

 

35,535

 

17,986

 

860 Cobb Place Blvd, Ste 140

 

Barrett Place

 

Kennesaw

 

GA

 

30144-4864

 

(770) 218-1348

 

(770) 218-9126

 

4

 

405

 

Doug Davis

 

Open

 

4/22/2011

 

-84.575801

 

34.01155

 

MSI

 

Cobb

 

USA

LEASED

 

9189

 

GRAND RAPIDS-WALKER, MI

 

25,200

 

17,843

 

3310 Alpine Ave NW, Unit 5

 

Green Ridge Square

 

Walker

 

MI

 

49544-1600

 

(616) 647-9483

 

(616) 647-9504

 

6

 

614

 

Kristina Kidder

 

Open

 

6/10/2011

 

-85.687308

 

43.02322

 

MSI

 

Kent

 

USA

LEASED

 

9192

 

RACINE

 

21,300

 

17,098

 

2630 S Green Bay Rd, Ste A

 

 

 

Mount Pleasant

 

WI

 

53406-4900

 

(262) 554-1557

 

(262) 554-1707

 

6

 

602

 

David Gustafson

 

Open

 

7/8/2011

 

-87.854681

 

42.70137

 

MSI

 

Racine

 

USA

LEASED

 

9193

 

MOBILE

 

24,270

 

17,686

 

3250 Airport Blvd, Ste E31

 

Springdale Mall

 

Mobile

 

AL

 

36606-3851

 

(251) 473-8520

 

(251) 471-2965

 

4

 

401

 

Chris Wilber

 

Open

 

9/16/2011

 

-88.122062

 

30.67671

 

MSI

 

Mobile

 

USA

LEASED

 

9194

 

NWK-PARSIPPANY

 

24,814

 

19,242

 

1099 Rte 46 E

 

Troy Hills Shopping Center

 

Parsippany

 

NJ

 

07054-2177

 

(973) 334-0249

 

(973) 257-4365

 

3

 

308

 

Michele Vellegas

 

Open

 

4/22/2011

 

-74.387446

 

40.862

 

MSI

 

Morris

 

USA

LEASED

 

9195

 

VEGAS-N LAS VEGAS

 

30,605

 

18,626

 

6990 N 5th St

 

Deer Springs Town Center

 

North Las Vegas

 

NV

 

89084-1351

 

(702) 649-4910

 

(702) 649-4947

 

2

 

202

 

Suzan Fleshman

 

Open

 

6/17/2011

 

-115.13452

 

36.28975

 

MSI

 

Clark

 

USA

LEASED

 

9196

 

LA-WEST COVINA

 

30,601

 

19,200

 

940 Lakes Dr

 

Marketplace at The Lakes

 

West Covina

 

CA

 

91790-2926

 

(626) 918-7567

 

(626) 919-5071

 

2

 

207

 

Robert Price

 

Open

 

9/2/2011

 

-117.8829

 

34.07316

 

MSI

 

Los Angeles

 

USA

LEASED

 

9198

 

BOS-SAUGUS

 

28,771

 

19,943

 

607 Broadway

 

Fellsway Plaza

 

Saugus

 

MA

 

01906-3206

 

(781) 233-3423

 

(781) 233-3985

 

3

 

314

 

David Hussey

 

Open

 

7/22/2011

 

-71.021619

 

42.4804

 

MSI

 

Essex

 

USA

LEASED

 

9199

 

CIN-WESTERN HILLS

 

24,968

 

19,859

 

6030 Glenway Ave

 

Western Hills Plaza

 

Cincinnati

 

OH

 

45211-6318

 

(513) 389-0834

 

(513) 389-1096

 

6

 

611

 

Bill Vincent

 

Open

 

8/19/2011

 

-84.618438

 

39.14161

 

MSI

 

Hamilton

 

USA

LEASED

 

9201

 

HUNTINGTON

 

29,416

 

22,372

 

10 E Mall Rd

 

Huntington Mall Plaza

 

Barboursville

 

WV

 

25504-1821

 

(304) 733-0954

 

(304) 733-0959

 

6

 

608

 

Kathye Langston

 

Open

 

4/8/1993

 

-82.263528

 

38.41964

 

MSI

 

Cabell

 

USA

LEASED

 

9204

 

PENSACOLA

 

20,012

 

16,842

 

4721 Bayou Blvd

 

Cordova Collection Shopping Center

 

Pensacola

 

FL

 

32503-2607

 

(850) 484-7665

 

(850) 484-7687

 

4

 

401

 

Chris Wilber

 

Open

 

10/8/1992

 

-87.20797

 

30.47082

 

MSI

 

Escambia

 

USA

LEASED

 

9402

 

PHX-RAY

 

17,520

 

14,359

 

4940 E Ray Rd Ste 50

 

Foothills Park Place Shopping Center

 

Phoenix

 

AZ

 

85044-6413

 

(480) 598-3111

 

(480) 598-3112

 

1

 

103

 

Stacey Humphreys

 

Open

 

5/19/1994

 

-111.97742

 

33.32002

 

MSI

 

Maricopa

 

USA

LEASED

 

9403

 

S. BEND-MISHAWAKA

 

23,993

 

20,061

 

6502 Grape Rd Room 730

 

University Center

 

Mishawaka

 

IN

 

46545-1102

 

(574) 271-0112

 

(574) 271-0122

 

6

 

614

 

Kristina Kidder

 

Open

 

2/10/1994

 

-86.18738

 

41.70608

 

MSI

 

St. Joseph

 

USA

LEASED

 

9407

 

PHI-FEASTERVILLE

 

30,120

 

25,800

 

751 Bustleton Pike

 

Bucks County Mall Center

 

Feasterville Trevose

 

PA

 

19053-6055

 

(215) 357-6221

 

(215) 357-6753

 

3

 

301

 

Joe Berasley

 

Open

 

5/19/1994

 

-75.00356

 

40.14769

 

MSI

 

Bucks

 

USA

LEASED

 

9408

 

VACAVILLE

 

17,500

 

14,340

 

1051 Helen Power Dr

 

 

 

Vacaville

 

CA

 

95687-3507

 

(707) 446-1991

 

(707) 446-3907

 

2

 

203

 

Denise Curtis

 

Open

 

5/26/1994

 

-121.96137

 

38.36546

 

MSI

 

Solano

 

USA

LEASED

 

9409

 

CIN-PAXTON

 

19,953

 

15,985

 

3862 Paxton Ave

 

Hyde Park Plaza

 

Cincinnati

 

OH

 

45209-2399

 

(513) 871-3170

 

(513) 871-3462

 

6

 

611

 

Bill Vincent

 

Open

 

4/28/1994

 

-84.42839

 

39.14756

 

MSI

 

Hamilton

 

USA

LEASED

 

9412

 

S.JOS-TULLY

 

15,549

 

12,670

 

2040 Tully Rd

 

 

 

San Jose

 

CA

 

95122-1300

 

(408) 274-6772

 

(408) 274-6454

 

2

 

204

 

Joseph Kocher

 

Open

 

3/3/1994

 

-121.82109

 

37.32543

 

MSI

 

Santa Clara

 

USA

OWNED

 

9413

 

LA-COSTA MESA

 

15,546

 

12,954

 

610 W 17th St

 

 

 

Costa Mesa

 

CA

 

92627-3654

 

(949) 548-6053

 

(949) 548-1896

 

2

 

208

 

Arcey Farokhirad

 

Open

 

3/3/1994

 

-117.924

 

33.63626

 

MSI

 

Orange

 

USA

LEASED

 

9415

 

ROCH-HENRIETTA

 

23,149

 

18,279

 

300 Hylan Dr

 

Jay Scutti Plaza North

 

Henrietta

 

NY

 

14623-4216

 

(585) 424-3340

 

(585) 424-3415

 

3

 

313

 

Kelly Gustafson

 

Open

 

3/9/1994

 

-77.629541

 

43.087

 

MSI

 

Monroe

 

USA

LEASED

 

9416

 

ATL-SNELLVILLE

 

22,500

 

18,435

 

1977 Scenic Hwy N Ste G

 

Scenic Square Shopping Center

 

Snellville

 

GA

 

30078-2137

 

(770) 979-5667

 

(770) 979-6480

 

4

 

407

 

Karen Worful

 

Open

 

4/7/1994

 

-84.01518

 

33.87039

 

MSI

 

Gwinnett

 

USA

LEASED

 

9417

 

TOLEDO-AIRPORT

 

20,000

 

16,220

 

5255 Airport Hwy

 

Airport Square Shopping Center

 

Toledo

 

OH

 

43615-6800

 

(419) 389-0012

 

(419) 389-0306

 

6

 

612

 

Ken Day

 

Open

 

7/28/1994

 

-83.66545

 

41.61656

 

MSI

 

Lucas

 

USA

LEASED

 

9418

 

GREEN BAY

 

23,150

 

17,369

 

801 Green Bay Plaza

 

 

 

Green Bay

 

WI

 

54304-2113

 

(920) 497-9696

 

(920) 497-2188

 

7

 

701

 

Rod Guarniere

 

Open

 

4/28/1994

 

-88.064164

 

44.52069

 

MSI

 

Brown

 

USA

LEASED

 

9421

 

SANTA MARIA

 

21,950

 

17,837

 

1934 S Broadway

 

 

 

Santa Maria

 

CA

 

93454-7808

 

(805) 349-8801

 

(805) 349-8370

 

2

 

214

 

Pat Ary

 

Open

 

5/5/1994

 

-120.43584

 

34.92578

 

MSI

 

Santa Barbara

 

USA

LEASED

 

9426

 

BALT-GLEN BURNIE

 

37,509

 

21,874

 

16 Mountain Rd

 

Southdale Shopping Center

 

Glen Burnie

 

MD

 

21060-7974

 

(410) 766-0720

 

(410) 766-0945

 

6

 

609

 

Cindy Pusey

 

Open

 

6/9/1994

 

-76.59695

 

39.13577

 

MSI

 

Anne Arundel

 

USA

LEASED

 

9427

 

SPRINGFIELD, IL

 

18,486

 

14,483

 

3119 S Veterans Pkwy

 

Southwest Plaza I

 

Springfield

 

IL

 

62704-6565

 

(217) 698-1402

 

(217) 698-1541

 

7

 

702

 

Steve Hays

 

Open

 

6/9/1994

 

-89.70805

 

39.7622

 

MSI

 

Sangamon

 

USA

LEASED

 

9428

 

TOLEDO-MONROE

 

24,000

 

18,593

 

4622 Talmadge Rd

 

Talmadge Plaza

 

Toledo

 

OH

 

43623-3007

 

(419) 475-4296

 

(419) 475-4617

 

6

 

612

 

Ken Day

 

Open

 

3/23/1994

 

-83.64485

 

41.69979

 

MSI

 

Lucas

 

USA

LEASED

 

9432

 

TAMPA-PALM HARBOR

 

18,780

 

15,163

 

33561 US Hwy 19 N

 

Highland Lakes Shopping Center

 

Palm Harbor

 

FL

 

34684-2600

 

(727) 781-6625

 

(727) 781-9031

 

4

 

409

 

Dave Ticich

 

Open

 

7/28/1994

 

-82.73881

 

28.07505

 

MSI

 

Pinellas

 

USA

LEASED

 

9440

 

TAMPA-CARROLLWOOD

 

37,670

 

20,956

 

14829 N Dale Mabry Hwy

 

Market Place North Shoppng Center

 

Carrollwood

 

FL

 

33618-2027

 

(813) 960-3002

 

(813) 265-1649

 

4

 

409

 

Dave Ticich

 

Open

 

8/25/1994

 

-82.50534

 

28.08371

 

MSI

 

Hillsborough

 

USA

LEASED

 

9443

 

BAY-DUBLIN

 

22,500

 

18,493

 

7890 Dublin Blvd

 

Dublin Retail Center

 

Dublin

 

CA

 

94568-2924

 

(925) 829-2265

 

(925) 829-8205

 

2

 

205

 

Rick Cormier

 

Open

 

8/25/1994

 

-121.93332

 

37.7028

 

MSI

 

Alameda

 

USA

LEASED

 

9444

 

HSTN-WESLAYAN

 

27,168

 

21,553

 

3904 Bissonnet St

 

Weslayan Plaza East

 

Houston

 

TX

 

77005-1143

 

(713) 662-0913

 

(713) 662-0968

 

7

 

710

 

Faustino Alvarez

 

Open

 

9/22/1994

 

-95.44165

 

29.72112

 

MSI

 

Harris

 

USA

LEASED

 

9445

 

SLC-SUGARHOUSE

 

23,150

 

17,700

 

2236 S 1300 St E Ste D-2

 

Sugarhouse Center

 

Salt Lake City

 

UT

 

84106-2803

 

(801) 485-7799

 

(801) 485-7979

 

1

 

109

 

Sergio Castellanos

 

Open

 

9/15/1994

 

-111.85382

 

40.72208

 

MSI

 

Salt Lake

 

USA

LEASED

 

9446

 

LA-CHINO HILLS

 

17,556

 

14,702

 

4020 Grand Ave

 

Chino Spectrum Marketplace

 

Chino

 

CA

 

91710-5436

 

(909) 590-7971

 

(909) 464-2954

 

2

 

207

 

Robert Price

 

Open

 

9/15/1994

 

-117.71789

 

33.9977

 

MSI

 

San Bernardino

 

USA

LEASED

 

9453

 

SYRACUSE

 

20,100

 

13,852

 

337 Northern Lights Plaza

 

Northern Lights Shopping Center

 

North Syracuse

 

NY

 

13212-4130

 

(315) 455-3066

 

(315) 455-3044

 

3

 

309

 

Rob Krause

 

Open

 

10/20/1994

 

-76.14494

 

43.11018

 

MSI

 

Onondaga

 

USA

LEASED

 

9454

 

DET-FARMINGTON HILLS

 

16,916

 

14,607

 

30867 Orchard Lake Rd

 

Orchard Place

 

Farmington Hills

 

MI

 

48334-1332

 

(248) 737-3032

 

(248) 737-3681

 

6

 

612

 

Ken Day

 

Open

 

10/20/1994

 

-83.35998

 

42.5239

 

MSI

 

Oakland

 

USA

LEASED

 

9456

 

ST. CLOUD

 

17,006

 

13,465

 

4150 W Division St

 

Best Buy Plaza

 

St. Cloud

 

MN

 

56301-3706

 

(320) 255-0486

 

(320) 255-0373

 

7

 

706

 

Lawrence McNutt

 

Open

 

10/20/1994

 

-94.2096

 

45.55307

 

MSI

 

Sherburne

 

USA

LEASED

 

9502

 

RAL-DURHAM

 

19,064

 

15,659

 

5442 New Hope Common Dr

 

New Hope Commons

 

Durham

 

NC

 

27707-9716

 

(919) 490-4945

 

(919) 419-6306

 

4

 

402

 

Katie Baucom

 

Open

 

8/31/1995

 

-78.99642

 

35.95361

 

MSI

 

Durham

 

USA

LEASED

 

9505

 

PHX-MESA

 

25,520

 

22,154

 

1505 S Power Rd

 

Superstition Shopping Center

 

Mesa

 

AZ

 

85206-3707

 

(480) 830-8841

 

(480) 830-8976

 

1

 

103

 

Stacey Humphreys

 

Open

 

3/23/1995

 

-111.68464

 

33.38596

 

MSI

 

Maricopa

 

USA

LEASED

 

9508

 

MEDFORD

 

18,020

 

14,866

 

3475 Crater Lake Hwy

 

Crater Lake Plaza

 

Medford

 

OR

 

97504-9259

 

(541) 779-5495

 

(541) 779-5884

 

1

 

106

 

Kent Doll

 

Open

 

7/20/1995

 

-122.85677

 

42.36628

 

MSI

 

Jackson

 

USA

LEASED

 

9509

 

MERCED

 

16,769

 

13,822

 

655 Fairfield Dr

 

 

 

Merced

 

CA

 

95348-2402

 

(209) 383-1280

 

(209) 383-1295

 

2

 

210

 

Bill Breedwell

 

Open

 

7/20/1995

 

-120.47958

 

37.32017

 

MSI

 

Merced

 

USA

LEASED

 

9514

 

LA CROSSE

 

17,575

 

13,704

 

9386 State Rd 16

 

East Towne Plaza

 

Onalaska

 

WI

 

54650-8526

 

(608) 781-6686

 

(608) 781-6830

 

7

 

707

 

Russell Hughes

 

Open

 

2/23/1995

 

-91.19801

 

43.87018

 

MSI

 

La Crosse

 

USA

LEASED

 

9515

 

BOISE

 

24,556

 

20,935

 

8633 Franklin Rd

 

 

 

Boise

 

ID

 

83709-0632

 

(208) 376-9961

 

(208) 376-9828

 

1

 

104

 

Paul Bass

 

Open

 

9/7/1995

 

-116.29444

 

43.60482

 

MSI

 

Ada

 

USA

LEASED

 

9516

 

BAY-SAN MATEO

 

18,447

 

14,648

 

1750 S Delaware St

 

 

 

San Mateo

 

CA

 

94402-2651

 

(650) 377-0115

 

(650) 377-0817

 

2

 

205

 

Rick Cormier

 

Open

 

4/13/1995

 

-122.30666

 

37.55475

 

MSI

 

San Mateo

 

USA

LEASED

 

9518

 

TURLOCK

 

21,440

 

17,689

 

3151 Geer Rd

 

Valley View Shopping Center

 

Turlock

 

CA

 

95382-1118

 

(209) 634-7084

 

(209) 634-7297

 

2

 

210

 

Bill Breedwell

 

Open

 

4/27/1995

 

-120.84895

 

37.52081

 

MSI

 

Stanislaus

 

USA

LEASED

 

9523

 

PANAMA CITY

 

28,000

 

17,645

 

601 W 23rd St

 

Panama City Square Mall

 

Panama City

 

FL

 

32405-3922

 

(850) 747-0075

 

(850) 747-9192

 

4

 

401

 

Chris Wilber

 

Open

 

5/18/1995

 

-85.66953

 

30.18966

 

MSI

 

Bay

 

USA

LEASED

 

9525

 

LA-CAMARILLO

 

17,500

 

14,210

 

351 Carmen Dr Ste A

 

Carmen Plaza

 

Camarillo

 

CA

 

93010-6033

 

(805) 388-5001

 

(805) 388-2948

 

2

 

214

 

Pat Ary

 

Open

 

6/15/1995

 

-119.05088

 

34.21941

 

MSI

 

Ventura

 

USA

LEASED

 

9526

 

SOUTHERN PINES

 

18,746

 

16,181

 

1090 W Morganton Rd Ste 40

 

Pinecrest Plaza

 

Southern Pines

 

NC

 

28387-5110

 

(910) 695-1212

 

(910) 695-0722

 

4

 

412

 

Greg Rutt

 

Open

 

5/18/1995

 

-79.429286

 

35.17882

 

MSI

 

Moore

 

USA

LEASED

 

9529

 

PITTSFIELD

 

17,500

 

13,691

 

555 Hubbard Ave

 

 

 

Pittsfield

 

MA

 

01201-3810

 

(413) 496-9200

 

(413) 496-9653

 

3

 

309

 

Rob Krause

 

Open

 

5/25/1995

 

-73.19588

 

42.468

 

MSI

 

Berkshire

 

USA

LEASED

 

9530

 

TUCSON-INA

 

24,432

 

17,789

 

3749 W Ina Rd

 

North Pima Center

 

Tucson

 

AZ

 

85741-2001

 

(520) 579-7490

 

(520) 579-7590

 

1

 

103

 

Stacey Humphreys

 

Open

 

6/8/1995

 

-111.04369

 

32.33738

 

MSI

 

Pima

 

USA

LEASED

 

9531

 

YUMA

 

30,379

 

23,920

 

320 W 32nd St

 

Big Curve Shopping Center

 

Yuma

 

AZ

 

85364-8128

 

(928) 344-5522

 

(928) 344-9618

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

6/15/1995

 

-114.62282

 

32.66948

 

MSI

 

Yuma

 

USA

LEASED

 

9534

 

MOSCOW

 

16,008

 

13,472

 

1720 W Pullman Rd

 

Palouse Empire Mall

 

Moscow

 

ID

 

83843-4015

 

(208) 882-1692

 

(208) 882-4322

 

1

 

104

 

Paul Bass

 

Open

 

8/3/1995

 

-117.02621

 

46.73264

 

MSI

 

Latah

 

USA

LEASED

 

9536

 

CHLT-HARRIS

 

18,090

 

14,790

 

8716 JW Clay Blvd

 

Village at University Place

 

Charlotte

 

NC

 

28262-8471

 

(704) 510-0922

 

(704) 510-0925

 

4

 

413

 

Bill Hopper

 

Open

 

9/28/1995

 

-80.75278

 

35.3106

 

MSI

 

Mecklenburg

 

USA

LEASED

 

9537

 

VALDOSTA

 

21,150

 

17,503

 

1200C N St Augustine Rd

 

 

 

Valdosta

 

GA

 

31601-3534

 

(229) 241-9211

 

(229) 241-9250

 

4

 

401

 

Chris Wilber

 

Open

 

7/27/1995

 

-83.32501

 

30.84195

 

MSI

 

Lowndes

 

USA

LEASED

 

9538

 

S.DG-VISTA

 

17,556

 

14,275

 

1851 University Dr

 

North County Square

 

Vista

 

CA

 

92083-7774

 

(760) 941-7350

 

(760) 941-8952

 

2

 

206

 

Darrick Alexander

 

Open

 

9/21/1995

 

-117.22208

 

33.17096

 

MSI

 

San Diego

 

USA

LEASED

 

9539

 

LA-PASADENA

 

22,500

 

14,805

 

1155 E Colorado Blvd

 

 

 

Pasadena

 

CA

 

91106-1806

 

(626) 431-2850

 

(626) 431-2853

 

2

 

207

 

Robert Price

 

Open

 

9/21/1995

 

-118.12756

 

34.146

 

MSI

 

Los Angeles

 

USA

LEASED

 

9540

 

WEST SPRINGFIELD, MA

 

25,100

 

18,856

 

1081 Riverdale St

 

Riverdale Shops Plaza

 

WEST Springfield

 

MA

 

01089-4614

 

(413) 732-7221

 

(413) 732-2312

 

3

 

307

 

Tom Lefsyk

 

Open

 

7/6/1995

 

-72.62568

 

42.13361

 

MSI

 

Hampden

 

USA

LEASED

 

9541

 

NYC-STATEN ISLAND/FOREST AVE

 

17,573

 

13,528

 

30 Barrett Ave

 

Forest Avenue Shoppers Plaza

 

Staten Island

 

NY

 

10302-2046

 

(718) 720-0377

 

(718) 720-3356

 

3

 

302

 

Chris Scaturro

 

Open

 

8/24/1995

 

-74.13666

 

40.6257

 

MSI

 

Richmond

 

USA

LEASED

 

9543

 

ATL-BUCKHEAD

 

17,275

 

13,575

 

2625 Piedmont Rd NE

 

Buckhead Crossing

 

Atlanta

 

GA

 

30324-3011

 

(404) 266-8711

 

(404) 266-0817

 

4

 

407

 

Karen Worful

 

Open

 

10/5/1995

 

-84.36702

 

33.82657

 

MSI

 

Fulton

 

USA

LEASED

 

9545

 

FT LAUD-DAVIE

 

24,000

 

17,906

 

1922 S University Dr

 

 

 

Davie

 

FL

 

33324-5849

 

(954) 236-3038

 

(954) 236-2985

 

4

 

408

 

Michael Osouna

 

Open

 

9/28/1995

 

-80.25125

 

26.09431

 

MSI

 

Broward

 

USA

LEASED

 

9546

 

MIA-FLAGLER

 

24,000

 

17,958

 

8287 W Flagler St

 

 

 

Miami

 

FL

 

33144-2070

 

(305) 266-7033

 

(305) 266-1823

 

4

 

408

 

Michael Osouna

 

Open

 

9/28/1995

 

-80.33008

 

25.76985

 

MSI

 

Dade

 

USA

LEASED

 

9547

 

FT LAUD-CORAL SPRINGS

 

20,000

 

15,246

 

2075 N University Dr

 

Coral Palm Plaza

 

Coral Springs

 

FL

 

33071-6132

 

(954) 344-1383

 

(954) 344-0752

 

4

 

408

 

Michael Osouna

 

Open

 

11/9/1995

 

-80.25153

 

26.25603

 

MSI

 

Broward

 

USA

LEASED

 

9549

 

YAKIMA

 

20,392

 

16,746

 

1729 S 1st St

 

 

 

Yakima

 

WA

 

98901-3745

 

(509) 452-6484

 

(509) 452-5372

 

1

 

104

 

Paul Bass

 

Open

 

8/24/1995

 

-120.49233

 

46.57888

 

MSI

 

Yakima

 

USA

LEASED

 

9550

 

S.DG-CHULA VISTA

 

17,034

 

13,932

 

1242 Broadway

 

 

 

Chula Vista

 

CA

 

91911-2911

 

(619) 425-0209

 

(619) 425-0541

 

2

 

213

 

Kellie Houser-Stessma

 

Open

 

9/21/1995

 

-117.08036

 

32.60411

 

MSI

 

San Diego

 

USA

LEASED

 

9557

 

AUGUSTA, ME

 

15,000

 

11,674

 

13 Marketplace Dr

 

Augusta Marketplace

 

Augusta

 

ME

 

04330-4637

 

(207) 623-3832

 

(207) 623-8012

 

3

 

306

 

AJ Harvey

 

Open

 

10/26/1995

 

-69.7968

 

44.3505

 

MSI

 

Kennebec

 

USA

LEASED

 

9563

 

DC-RESTON, VA

 

31,175

 

25,861

 

11630 Plaza America Dr

 

 

 

Reston

 

VA

 

20190-4700

 

(703) 736-0530

 

(703) 834-6084

 

6

 

610

 

Chris Holman

 

Open

 

11/9/1995

 

-77.34771

 

38.95193

 

MSI

 

Fairfax

 

USA

LEASED

 

9564

 

ATL-FAYETTEVILLE

 

27,500

 

21,296

 

27 Hudson Plaza

 

Hudson Plaza

 

Fayetteville

 

GA

 

30214-1658

 

(770) 461-6300

 

(770) 461-6166

 

4

 

407

 

Karen Worful

 

Open

 

8/28/1995

 

-84.45189

 

33.45521

 

MSI

 

Fayette

 

USA

LEASED

 

9565

 

CHI-FORD CITY

 

19,525

 

15,364

 

7600 S Cicero Ave Ste B

 

 

 

Burbank

 

IL

 

60459-1500

 

(708) 229-0950

 

(708) 229-0772

 

6

 

604

 

Darryl Kinsley

 

Open

 

10/5/1995

 

-87.74152

 

41.75423

 

MSI

 

Cook

 

USA

LEASED

 

9568

 

TAMPA-BRANDON

 

31,047

 

22,244

 

2564 W Brandon Blvd

 

Regency Square Shopping Center

 

Brandon

 

FL

 

33511-4719

 

(813) 653-9700

 

(813) 653-9571

 

4

 

409

 

Dave Ticich

 

Open

 

11/9/1995

 

-82.32452

 

27.9398

 

MSI

 

Hillsborough

 

USA

LEASED

 

9601

 

LAFAYETTE, IN

 

18,632

 

14,521

 

3500 State Hwy 38 E Ste 200

 

Lafayette Marketplace

 

Lafayette

 

IN

 

47905-5165

 

(765) 449-0911

 

(765) 449-2658

 

7

 

702

 

Steve Hays

 

Open

 

8/17/1996

 

-86.85267

 

40.39725

 

MSI

 

Tippecanoe

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

9602

 

SIOUX FALLS

 

17,556

 

13,985

 

3801 W 34th St Ste 103

 

Meadows Square

 

Sioux Falls

 

SD

 

57106-4310

 

(605) 361-7006

 

(605) 361-7040

 

7

 

705

 

Chuck Snyders

 

Open

 

5/13/1996

 

-96.771398

 

43.52121

 

MSI

 

Minnehaha

 

USA

LEASED

 

9605

 

KENNEWICK

 

17,500

 

14,280

 

6803 W Canal Dr

 

The Colonnade

 

Kennewick

 

WA

 

99336-7673

 

(509) 735-3404

 

(509) 735-3316

 

1

 

104

 

Paul Bass

 

Open

 

5/20/1996

 

-119.21397

 

46.2267

 

MSI

 

Benton

 

USA

LEASED

 

9607

 

NASH-THOMPSON

 

23,564

 

18,572

 

719 Thompson Ln

 

The Mills at 100 Oaks

 

Nashville

 

TN

 

37204-3624

 

(615) 385-5344

 

(615) 385-5253

 

7

 

703

 

Todd Meyer

 

Open

 

2/5/1996

 

-86.76245

 

36.11176

 

MSI

 

Davidson

 

USA

LEASED

 

9608

 

FLAGSTAFF

 

18,291

 

14,486

 

1500 Riordan Ranch St

 

Varsity Shopping Center

 

Flagstaff

 

AZ

 

86001-6372

 

(928) 774-4558

 

(928) 774-4601

 

1

 

112

 

Fred Uhe

 

Open

 

2/5/1996

 

-111.6604

 

35.18776

 

MSI

 

Coconino

 

USA

LEASED

 

9609

 

GAINESVILLE

 

20,000

 

16,794

 

3644 SW Archer Rd

 

Butler Plaza Central

 

Gainesville

 

FL

 

32608-2420

 

(352) 377-9797

 

(352) 377-9746

 

4

 

411

 

Jeff Wallace

 

Open

 

2/19/1996

 

-82.37881

 

29.62157

 

MSI

 

Alachua

 

USA

LEASED

 

9611

 

MIA-WEST KENDALL

 

19,998

 

16,410

 

12425 SW 88th St

 

West Kendall Center

 

Miami

 

FL

 

33186-1871

 

(305) 271-5515

 

(305) 271-9801

 

4

 

408

 

Michael Osouna

 

Open

 

11/8/1996

 

-80.394709

 

25.68725

 

MSI

 

Dade

 

USA

LEASED

 

9612

 

ASHEVILLE

 

20,000

 

15,551

 

111-A River Hills Rd

 

River Hills Shopping Center

 

Asheville

 

NC

 

28805-2550

 

(828) 299-0183

 

(828) 299-4508

 

4

 

413

 

Bill Hopper

 

Open

 

9/9/1996

 

-82.51996

 

35.57769

 

MSI

 

Buncombe

 

USA

LEASED

 

9613

 

HART-NEWINGTON

 

18,301

 

14,316

 

196 Kitts Ln

 

Newington Commons

 

Newington

 

CT

 

06111-4250

 

(860) 667-0747

 

(860) 667-1205

 

3

 

307

 

Tom Lefsyk

 

Open

 

8/11/1996

 

-72.70919

 

41.68094

 

MSI

 

Hartford

 

USA

LEASED

 

9700

 

MSP-MINNETONKA

 

24,233

 

19,342

 

11522 Wayzata Blvd

 

West Ridge Market

 

Minnetonka

 

MN

 

55305-2007

 

(952) 541-8109

 

(952) 541-9638

 

7

 

706

 

Lawrence McNutt

 

Open

 

9/29/1997

 

-93.42429

 

44.97136

 

MSI

 

Hennepin

 

USA

LEASED

 

9701

 

LA-VALENCIA

 

18,681

 

15,128

 

25686 The Old Road N

 

 

 

Newhall

 

CA

 

91381-1707

 

(661) 255-7132

 

(661) 255-8392

 

2

 

211

 

Gloria Villegas

 

Open

 

8/28/1997

 

-118.57227

 

34.38682

 

MSI

 

Los Angeles

 

USA

LEASED

 

9704

 

JOHNSON CITY

 

18,000

 

14,210

 

3211 Peoples St Sp B

 

Johnson City Crossing

 

Johnson City

 

TN

 

37604-4108

 

(423) 915-0225

 

(423) 915-0330

 

4

 

412

 

Greg Rutt

 

Open

 

3/31/1997

 

-82.39432

 

36.35261

 

MSI

 

Washington

 

USA

LEASED

 

9705

 

MIA-DADELAND

 

19,478

 

14,825

 

8354 S Dixie Hwy

 

Dadeland Station

 

Miami

 

FL

 

33143-7714

 

(305) 665-6793

 

(305) 665-2339

 

4

 

408

 

Michael Osouna

 

Open

 

2/16/1997

 

-80.30676

 

25.69037

 

MSI

 

Dade

 

USA

LEASED

 

9706

 

SAC-LAGUNA

 

17,500

 

14,057

 

7611 Laguna Blvd

 

Laguna Crossing

 

Elk Grove

 

CA

 

95758-5061

 

(916) 691-1195

 

(916) 691-1201

 

2

 

212

 

Robert Logue

 

Open

 

2/9/1997

 

-121.41557

 

38.42354

 

MSI

 

Sacramento

 

USA

LEASED

 

9709

 

DC-GERMANTOWN, MD

 

19,435

 

16,173

 

20902 Frederick Rd

 

Milestone Center

 

Germantown

 

MD

 

20876-4134

 

(301) 515-4951

 

(301) 515-4973

 

6

 

601

 

Mark Malatesta

 

Open

 

9/15/1997

 

-77.24506

 

39.19846

 

MSI

 

Montgomery

 

USA

LEASED

 

9710

 

DEN-ARAPAHOE

 

21,520

 

17,426

 

9565 E County Line Rd

 

Centennial Promenade

 

Englewood

 

CO

 

80112-3501

 

(303) 708-1411

 

(303) 708-8440

 

1

 

111

 

Kenneth Christensen

 

Open

 

8/4/1997

 

-104.87811

 

39.56615

 

MSI

 

Arapahoe

 

USA

LEASED

 

9712

 

DC-VIENNA, VA

 

19,522

 

15,703

 

311 Maple Ave E

 

Maple Avenue Shopping Center

 

Vienna

 

VA

 

22180-4717

 

(703) 255-4970

 

(703) 255-4973

 

6

 

610

 

Chris Holman

 

Open

 

9/15/1997

 

-77.26096

 

38.9051

 

MSI

 

Fairfax

 

USA

LEASED

 

9771

 

DAYTON-MIAMISBURG

 

24,700

 

19,968

 

8111 Springboro Pike

 

 

 

Miamisburg

 

OH

 

45342-3703

 

(937) 291-3759

 

(937) 291-3875

 

6

 

611

 

Bill Vincent

 

Open

 

1/25/1998

 

-84.2258

 

39.6329

 

MSI

 

Montgomery

 

USA

LEASED

 

9772

 

ODESSA

 

19,294

 

16,389

 

3827 E 42nd St

 

Winwood Town Center

 

Odessa

 

TX

 

79762-5947

 

(432) 362-7590

 

(432) 362-7593

 

1

 

101

 

Julene Winterton

 

Open

 

1/25/1998

 

-102.34373

 

31.89132

 

MSI

 

Ector

 

USA

LEASED

 

9801

 

DC-ROCKVILLE, MD

 

21,050

 

16,444

 

1509 Rockville Pike

 

Congressional North Shopping Center

 

Rockville

 

MD

 

20852-1601

 

(301) 881-8100

 

(301) 881-8943

 

6

 

601

 

Mark Malatesta

 

Open

 

2/8/1998

 

-77.12907

 

39.06771

 

MSI

 

Montgomery

 

USA

LEASED

 

9802

 

BALT-TOWSON

 

19,466

 

15,778

 

1238 Putty Hill Ave

 

Towson Place Shopping Center

 

Towson

 

MD

 

21286-5844

 

(410) 823-6400

 

(410) 823-6482

 

6

 

601

 

Mark Malatesta

 

Open

 

3/22/1998

 

-76.58567

 

39.39302

 

MSI

 

Baltimore

 

USA

LEASED

 

9803

 

DC-FALLS CHURCH, VA

 

21,249

 

15,040

 

6330 Seven Corners Ctr

 

Seven Corners Shopping Center

 

Falls Church

 

VA

 

22044-2409

 

(703) 237-6229

 

(703) 237-6352

 

6

 

609

 

Cindy Pusey

 

Open

 

2/8/1998

 

-77.151

 

38.86813

 

MSI

 

Fairfax

 

USA

LEASED

 

9804

 

LA-GRANADA HILLS

 

19,602

 

16,178

 

18030 Chatsworth St

 

Granada Hills Town Center

 

Granada Hills

 

CA

 

91344-5607

 

(818) 831-1889

 

(818) 831-2035

 

2

 

211

 

Gloria Villegas

 

Open

 

6/7/1998

 

-118.52582

 

34.2646

 

MSI

 

Los Angeles

 

USA

LEASED

 

9805

 

PORT-CLACKAMAS

 

21,331

 

17,332

 

11211 SE 82nd Ave Ste F

 

Ross Center

 

Portland

 

OR

 

97266-7624

 

(503) 652-0465

 

(503) 652-1497

 

1

 

106

 

Kent Doll

 

Open

 

2/15/1998

 

-122.5789

 

45.4421

 

MSI

 

Clackamas

 

USA

LEASED

 

9806

 

PHX-MESA/BASELINE

 

22,200

 

18,748

 

2060 E Baseline Rd

 

 

 

Mesa

 

AZ

 

85204-6965

 

(480) 503-2415

 

(480) 503-2099

 

1

 

103

 

Stacey Humphreys

 

Open

 

3/29/1998

 

-111.78743

 

33.37908

 

MSI

 

Maricopa

 

USA

LEASED

 

9808

 

NASH-BRENTWOOD

 

19,350

 

16,066

 

8105 Moores Ln Ste 1700

 

Cool Springs Festival

 

Brentwood

 

TN

 

37027-2973

 

(615) 371-8577

 

(615) 371-3085

 

7

 

703

 

Todd Meyer

 

Open

 

4/12/1998

 

-86.78809

 

35.96435

 

MSI

 

Williamson

 

USA

LEASED

 

9810

 

SEA-EVERETT

 

21,859

 

18,590

 

1325B SE Everett Mall Way

 

Everett Mall Plaza

 

Everett

 

WA

 

98208-2808

 

(425) 267-9088

 

(425) 267-9654

 

1

 

110

 

Troy Overby

 

Open

 

2/15/1998

 

-122.21468

 

47.91204

 

MSI

 

Snohomish

 

USA

LEASED

 

9811

 

PHI-KING OF PRUSSIA

 

22,274

 

16,751

 

200 W DeKalb Pike

 

Valley Forge Center

 

King of Prussia

 

PA

 

19406-2327

 

(610) 265-2196

 

(610) 265-2371

 

3

 

301

 

Joe Berasley

 

Open

 

5/10/1998

 

-75.3679

 

40.09329

 

MSI

 

Montgomery

 

USA

LEASED

 

9812

 

MISSOULA

 

19,476

 

16,249

 

2850 N Reserve St

 

North Centre II

 

Missoula

 

MT

 

59808-1318

 

(406) 542-0128

 

(406) 542-9960

 

1

 

104

 

Paul Bass

 

Open

 

9/27/1998

 

-114.03932

 

46.89289

 

MSI

 

Missoula

 

USA

LEASED

 

9813

 

N. CHARLESTON

 

23,327

 

19,870

 

7620 N Rivers Ave Ste 130

 

Northwoods Market Place

 

North Charleston

 

SC

 

29406-4012

 

(843) 574-9233

 

(843) 574-9230

 

4

 

412

 

Greg Rutt

 

Open

 

9/13/1998

 

-80.03999

 

32.94045

 

MSI

 

Charleston

 

USA

LEASED

 

9814

 

RICHMOND-MIDLOTHIAN

 

20,000

 

15,088

 

11607 Midlothian Tpke

 

Towne Crossing

 

Midlothian

 

VA

 

23113-2620

 

(804) 897-7140

 

(804) 897-7143

 

6

 

606

 

Andy Chartier

 

Open

 

8/9/1998

 

-77.61337

 

37.5049

 

MSI

 

Chesterfield

 

USA

LEASED

 

9815

 

S.ANT-ALAMO QUARRY

 

23,881

 

19,212

 

255 E Basse Rd Ste 120

 

Alamo Quarry Shopping Center

 

San Antonio

 

TX

 

78209-8336

 

(210) 804-1966

 

(210) 804-2065

 

1

 

102

 

Jeff Fonseca

 

Open

 

6/7/1998

 

-98.46938

 

29.49649

 

MSI

 

Bexar

 

USA

LEASED

 

9816

 

HATTIESBURG

 

24,000

 

19,130

 

4400 Hardy St

 

Westwood Square Shopping Center

 

Hattiesburg

 

MS

 

39402-1309

 

(601) 264-1209

 

(601) 264-3077

 

7

 

713

 

Mike O’Neill

 

Open

 

3/15/1998

 

-89.3572

 

31.3338

 

MSI

 

Lamar

 

USA

LEASED

 

9817

 

S. CHARLESTON

 

23,285

 

19,879

 

214 RHL Blvd

 

Dudley Farms Plaza

 

South Charleston

 

WV

 

25309-8262

 

(304) 746-5214

 

(304) 746-5219

 

6

 

608

 

Kathye Langston

 

Open

 

10/25/1998

 

-81.71632

 

38.32492

 

MSI

 

Kanawha

 

USA

LEASED

 

9819

 

SLC-LAYTON

 

19,654

 

16,481

 

1804 N Woodland Park Dr

 

Layton Market Square

 

Layton

 

UT

 

84041-5639

 

(801) 779-1373

 

(801) 779-0637

 

1

 

109

 

Sergio Castellanos

 

Open

 

8/23/1998

 

-111.98412

 

41.08678

 

MSI

 

Davis

 

USA

LEASED

 

9820

 

DC-FREDERICK

 

19,257

 

16,055

 

5541 Urbana Pike

 

Riverview Plaza

 

Frederick

 

MD

 

21704-7325

 

(301) 631-6590

 

(301) 631-6593

 

6

 

601

 

Mark Malatesta

 

Open

 

7/26/1998

 

-77.39529

 

39.37408

 

MSI

 

Frederick

 

USA

LEASED

 

9821

 

CHI-GENEVA

 

19,459

 

16,060

 

1506 S Randall Rd

 

Randall Square

 

Geneva

 

IL

 

60134-4610

 

(630) 232-6200

 

(630) 232-7657

 

6

 

603

 

Gail Johnson

 

Open

 

10/11/1998

 

-88.34047

 

41.88484

 

MSI

 

Kane

 

USA

LEASED

 

9822

 

LA-THOUSAND OAKS

 

20,527

 

17,319

 

5780 Lindero Canyon Rd

 

Westlake Marketplace

 

Westlake Village

 

CA

 

91362-4063

 

(818) 707-0013

 

(818) 707-0065

 

2

 

214

 

Pat Ary

 

Open

 

10/25/1998

 

-118.79418

 

34.15682

 

MSI

 

Los Angeles

 

USA

LEASED

 

9823

 

FT LAUD-AVENTURA

 

21,213

 

17,217

 

20609 Biscayne Blvd

 

Promenade Shoppes

 

Aventura

 

FL

 

33180-1536

 

(305) 937-2100

 

(305) 937-0313

 

4

 

408

 

Michael Osouna

 

Open

 

5/17/1998

 

-80.14514

 

25.96735

 

MSI

 

Dade

 

USA

LEASED

 

9824

 

PALM BEACH-BOCA RATON

 

25,000

 

19,417

 

8903 Glades Rd, Ste C-1

 

Somerset Shoppes

 

Boca Raton

 

FL

 

33434-4023

 

(561) 477-9888

 

(561) 477-1680

 

4

 

410

 

Sue Jett

 

Open

 

5/17/1998

 

-80.18525

 

26.36809

 

MSI

 

Palm Beach

 

USA

LEASED

 

9825

 

FT LAUD-PEMBROKE PINES

 

24,000

 

20,577

 

11300 Pines Blvd

 

 

 

Pembroke Pines

 

FL

 

33026-4012

 

(954) 431-1700

 

(954) 431-0236

 

4

 

408

 

Michael Osouna

 

Open

 

9/20/1998

 

-80.29772

 

26.00756

 

MSI

 

Broward

 

USA

LEASED

 

9826

 

SPOKANE-NORTH DIVISION

 

32,953

 

21,291

 

7630 N Division St Ste A

 

 

 

Spokane

 

WA

 

99208-5614

 

(509) 484-2509

 

(509) 484-2596

 

1

 

104

 

Paul Bass

 

Open

 

6/28/1998

 

-117.41117

 

47.72678

 

MSI

 

Spokane

 

USA

LEASED

 

9827

 

S.DG-ENCINTAS

 

21,975

 

17,722

 

335 N El Camino Real

 

 

 

Encinitas

 

CA

 

92024-2810

 

(760) 635-0100

 

(760) 635-0108

 

2

 

206

 

Darrick Alexander

 

Open

 

7/26/1998

 

-117.26189

 

33.0551

 

MSI

 

San Diego

 

USA

LEASED

 

9828

 

BOS-BURLINGTON

 

20,637

 

14,321

 

34 Cambridge St

 

Crossroads Plaza

 

Burlington

 

MA

 

01803-4674

 

(781) 229-7592

 

(781) 229-7659

 

3

 

314

 

David Hussey

 

Open

 

8/9/1998

 

-71.18856

 

42.48288

 

MSI

 

Middlesex

 

USA

LEASED

 

9831

 

VEGAS-LAKE MEAD

 

23,410

 

19,771

 

7321 W Lake Mead Blvd

 

Lake Mead Pavilion Shopping Center

 

Las Vegas

 

NV

 

89128-1003

 

(702) 254-8354

 

(702) 254-9579

 

2

 

202

 

Suzan Fleshman

 

Open

 

9/20/1998

 

-115.25349

 

36.19595

 

MSI

 

Clark

 

USA

LEASED

 

9832

 

MAYS LANDING

 

27,300

 

22,010

 

240 Consumer Square

 

Wrangleboro Consumer Square

 

Mays Landing

 

NJ

 

08330-3325

 

(609) 485-0200

 

(609) 485-2436

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

5/17/1998

 

-74.63227

 

39.45128

 

MSI

 

Atlantic

 

USA

LEASED

 

9833

 

DFW-PLANO/15TH ST

 

30,000

 

26,080

 

801 W 15th St Ste A

 

Creekwalk Village

 

Plano

 

TX

 

75075-8838

 

(972) 422-9990

 

(972) 422-8169

 

7

 

711

 

Skip Sand

 

Open

 

6/7/1998

 

-96.7142

 

33.01932

 

MSI

 

Collin

 

USA

LEASED

 

9834

 

KANKAKEE-BRADLEY

 

20,111

 

16,634

 

1515 N State Rte 50

 

Water Tower Plaza

 

Bourbonnais

 

IL

 

60914-4429

 

(815) 936-9020

 

(815) 936-9295

 

6

 

604

 

Darryl Kinsley

 

Open

 

9/27/1998

 

-87.8514

 

41.17041

 

MSI

 

Kankakee

 

USA

LEASED

 

9835

 

DFW-LEWISVILLE

 

30,100

 

25,036

 

2325 S Stemmons Frwy Ste 402

 

Vista Ridge Shopping Center

 

Lewisville

 

TX

 

75067-2312

 

(972) 316-0837

 

(972) 316-2173

 

7

 

711

 

Skip Sand

 

Open

 

6/7/1998

 

-96.97746

 

33.01161

 

MSI

 

Denton

 

USA

LEASED

 

9837

 

YOUNGSTOWN-NILES

 

21,332

 

16,530

 

5555 Youngstown Warren Rd Ste 975

 

Great East Plaza

 

Niles

 

OH

 

44446-4804

 

(330) 505-1168

 

(330) 505-1179

 

6

 

605

 

Don Newcomb

 

Open

 

4/26/1998

 

-80.75272

 

41.21089

 

MSI

 

Trumbull

 

USA

LEASED

 

9838

 

SAN LUIS OBISPO

 

21,006

 

17,525

 

3880 Broad St

 

Marigold Plaza

 

San Luis Obispo

 

CA

 

93401-7110

 

(805) 544-0264

 

(805) 544-0353

 

2

 

214

 

Pat Ary

 

Open

 

11/1/1998

 

-120.64359

 

35.24947

 

MSI

 

San Luis Obispo

 

USA

LEASED

 

9839

 

PROV-SEEKONK, MA

 

21,700

 

18,082

 

85 Highland Ave

 

Ann & Hope Shopping Center

 

Seekonk

 

MA

 

02771-5805

 

(508) 336-7858

 

(508) 336-8923

 

3

 

310

 

Dan Ameen

 

Open

 

5/10/1998

 

-71.33742

 

41.80251

 

MSI

 

Bristol

 

USA

LEASED

 

9841

 

MSP-EAGAN

 

19,527

 

15,953

 

1267 Promenade Pl

 

Eagan Promenade

 

Eagan

 

MN

 

55121-2293

 

(651) 688-2345

 

(651) 688-3535

 

7

 

707

 

Russell Hughes

 

Open

 

5/31/1998

 

-93.15524

 

44.83501

 

MSI

 

Dakota

 

USA

LEASED

 

9844

 

POUGHKEEPSIE

 

24,400

 

20,141

 

2522 South Rd

 

Post Road Plaza

 

Poughkeepsie

 

NY

 

12601-5468

 

(845) 486-9449

 

(845) 486-9456

 

3

 

311

 

Tony Conte

 

Open

 

5/24/1998

 

-73.93017

 

41.66319

 

MSI

 

Dutchess

 

USA

LEASED

 

9848

 

PHX-CAMELBACK/COLLONADE

 

20,000

 

16,028

 

1925 E Camelback Rd Ste 132

 

Camelback Colonnade

 

Phoenix

 

AZ

 

85016-4140

 

(602) 241-9285

 

(602) 241-9374

 

1

 

112

 

Fred Uhe

 

Open

 

9/13/1998

 

-112.0405

 

33.50917

 

MSI

 

Maricopa

 

USA

LEASED

 

9849

 

PORTAGE

 

21,588

 

16,371

 

6601 S Westnedge Ave

 

 

 

Portage

 

MI

 

49002-3544

 

(269) 321-1794

 

(269) 321-1798

 

6

 

614

 

Kristina Kidder

 

Open

 

10/4/1998

 

-85.58977

 

42.22124

 

MSI

 

Kalamazoo

 

USA

LEASED

 

9850

 

DAYTON-BEAVERCREEK

 

22,447

 

17,377

 

2500 N Fairfield Rd

 

Beavercreek Shopping Center

 

Beavercreek

 

OH

 

45431-1781

 

(937) 431-8940

 

(937) 431-8943

 

6

 

611

 

Bill Vincent

 

Open

 

9/27/1998

 

-84.05348

 

39.75974

 

MSI

 

Greene

 

USA

LEASED

 

9851

 

SAC-NATOMAS

 

23,868

 

20,045

 

3691 Truxel Rd

 

Natomas Market Place

 

Sacramento

 

CA

 

95834-3604

 

(916) 928-9777

 

(916) 928-9774

 

2

 

212

 

Robert Logue

 

Open

 

9/20/1998

 

-121.49839

 

38.63112

 

MSI

 

Sacramento

 

USA

LEASED

 

9853

 

CIN-WATERSTONE

 

23,696

 

19,931

 

9851 Waterstone Blvd

 

Waterstone Shopping Center

 

Cincinnati

 

OH

 

45249-8296

 

(513) 774-9300

 

(513) 774-9303

 

6

 

611

 

Bill Vincent

 

Open

 

10/11/1998

 

-84.3056

 

39.2928

 

MSI

 

Warren

 

USA

LEASED

 

9856

 

BOS-HANOVER

 

29,440

 

24,427

 

1246 Washington St

 

Hanover Commons

 

Hanover

 

MA

 

02339-1631

 

(781) 829-6571

 

(781) 829-9735

 

3

 

310

 

Dan Ameen

 

Open

 

11/1/1998

 

-70.84295

 

42.13977

 

MSI

 

Plymouth

 

USA

LEASED

 

9860

 

NWK-EAST HANOVER

 

26,000

 

20,392

 

410 State Rte 10

 

Castle Ridge Shopping Center

 

East Hanover

 

NJ

 

07936-3552

 

(973) 887-3024

 

(973) 887-3516

 

3

 

308

 

Michele Vellegas

 

Open

 

10/18/1998

 

-74.3643

 

40.8082

 

MSI

 

Morris

 

USA

LEASED

 

9861

 

S.ANT-ARBOR PARK

 

23,669

 

19,918

 

17700 San Pedro Ave, Ste 400

 

Arbor Park Shopping Center

 

San Antonio

 

TX

 

78232-1414

 

(210) 494-0202

 

(210) 494-4873

 

1

 

102

 

Jeff Fonseca

 

Open

 

10/18/1998

 

-98.46957

 

29.6036

 

MSI

 

Bexar

 

USA

LEASED

 

9873

 

RAL-CAPITAL

 

23,660

 

19,752

 

5240 Capital Blvd

 

One North Commerce Center

 

Raleigh

 

NC

 

27616-2924

 

(919) 872-0998

 

(919) 872-5672

 

4

 

402

 

Katie Baucom

 

Open

 

10/25/1998

 

-78.5812

 

35.85774

 

MSI

 

Wake

 

USA

LEASED

 

9875

 

AUGUSTA, GA

 

21,300

 

18,053

 

211 Robert C Daniel Jr Pkwy

 

Augusta Exchange

 

Augusta

 

GA

 

30909-0800

 

(706) 738-9330

 

(706) 738-6630

 

4

 

404

 

Al Warren

 

Open

 

3/1/1998

 

-82.079906

 

33.4913

 

MSI

 

Richmond

 

USA

LEASED

 

9876

 

COLUMBUS-EASTON

 

23,378

 

19,477

 

3680 Easton Market

 

Easton Market

 

Columbus

 

OH

 

43219-6032

 

(614) 475-4123

 

(614) 475-6052

 

6

 

607

 

Jack Hamilton

 

Open

 

8/30/1998

 

-82.91985

 

40.05572

 

MSI

 

Franklin

 

USA

LEASED

 

9881

 

LA-RIVERSIDE

 

27,000

 

21,640

 

10345 Magnolia Ave

 

Marshall’s Plaza

 

Riverside

 

CA

 

92505-1809

 

(951) 637-2316

 

(951) 637-0855

 

2

 

209

 

Thomas Moio

 

Open

 

6/7/1998

 

-117.46249

 

33.91153

 

MSI

 

Riverside

 

USA

LEASED

 

9882

 

BOS-BRAINTREE

 

18,114

 

14,986

 

140 Ivory St

 

Ivory Plaza

 

Braintree

 

MA

 

02184-7410

 

(781) 848-6565

 

(781) 848-6566

 

3

 

314

 

David Hussey

 

Open

 

5/3/1998

 

-70.99973

 

42.20715

 

MSI

 

Norfolk

 

USA

LEASED

 

9883

 

CIN-EASTGATE

 

23,957

 

18,309

 

700 Eastgate S Dr Ste 100A

 

Eastgate Plaza

 

Cincinnati

 

OH

 

45245-1583

 

(513) 752-4434

 

(513) 752-6025

 

6

 

611

 

Bill Vincent

 

Open

 

7/26/1998

 

-84.2702

 

39.09575

 

MSI

 

Clermont

 

USA

LEASED

 

9884

 

FRESNO-BLACKSTONE

 

22,743

 

18,584

 

7400 N Blackstone Ave

 

The Marketplace at River Park

 

Fresno

 

CA

 

93720-4301

 

(559) 353-3201

 

(559) 353-3204

 

2

 

210

 

Bill Breedwell

 

Open

 

8/16/1998

 

-119.7885

 

36.8426

 

MSI

 

Fresno

 

USA

LEASED

 

9886

 

CHLT-PROVIDENCE

 

23,712

 

19,713

 

8120 Providence Rd

 

The Arboretum Shopping Center

 

Charlotte

 

NC

 

28277-9750

 

(704) 543-4119

 

(704) 543-5171

 

4

 

413

 

Bill Hopper

 

Open

 

10/18/1998

 

-80.77813

 

35.09741

 

MSI

 

Mecklenburg

 

USA

LEASED

 

9887

 

PORT-BEAVERTON/EVERGREEN

 

20,454

 

16,882

 

18069 NW Evergreen Pkwy

 

Tanasbourne Town Center

 

Beaverton

 

OR

 

97006-7440

 

(503) 533-2248

 

(503) 533-9968

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

10/4/1998

 

-122.86329

 

45.53702

 

MSI

 

Washington

 

USA

LEASED

 

9888

 

PHX-PARADISE VALLEY

 

25,666

 

21,045

 

4727 E Cactus Rd

 

Village Crossroads

 

Phoenix

 

AZ

 

85032-7725

 

(602) 765-3032

 

(602) 765-3042

 

1

 

112

 

Fred Uhe

 

Open

 

10/18/1998

 

-111.98174

 

33.59895

 

MSI

 

Maricopa

 

USA

LEASED

 

9889

 

AUS-SUNSET VALLEY

 

20,002

 

16,865

 

5601 Brodie Ln Ste 200

 

Sunset Valley Village

 

Austin

 

TX

 

78745-2512

 

(512) 899-2800

 

(512) 899-3781

 

1

 

101

 

Julene Winterton

 

Open

 

10/18/1998

 

-97.82101

 

30.2283

 

MSI

 

Travis

 

USA

LEASED

 

9901

 

DFW-PLANO/HWY 121

 

23,678

 

19,901

 

8700 Preston Rd Ste 107

 

Preston Village Center

 

Plano

 

TX

 

75024-3321

 

(972) 377-3339

 

(972) 377-4587

 

1

 

108

 

John Craig

 

Open

 

2/20/1999

 

-96.80537

 

33.09558

 

MSI

 

Collin

 

USA

LEASED

 

9902

 

YORK

 

22,180

 

18,150

 

2700 Pleasant Valley Rd

 

Galleria West Mall

 

York

 

PA

 

17402-9609

 

(717) 600-2512

 

(717) 600-0463

 

3

 

305

 

Joe Belmont

 

Open

 

10/28/1999

 

-76.67705

 

39.99067

 

MSI

 

York

 

USA

LEASED

 

9903

 

DET-ORION TOWNSHIP

 

20,664

 

16,732

 

4824 S Baldwin Rd

 

Baldwin Commons

 

Orion Township

 

MI

 

48359-2115

 

(248) 393-3912

 

(248) 393-3915

 

6

 

613

 

Kim Murray

 

Open

 

4/5/1999

 

-83.30727

 

42.71046

 

MSI

 

Oakland

 

USA

LEASED

 

9904

 

JANESVILLE

 

20,232

 

16,936

 

2900 Deerfield Dr Ste 4

 

Pine Tree Plaza

 

Janesville

 

WI

 

53546-3453

 

(608) 743-0081

 

(608) 743-0126

 

6

 

602

 

David Gustafson

 

Open

 

2/20/1999

 

-88.97916

 

42.71395

 

MSI

 

Rock

 

USA

LEASED

 

9905

 

GREENVILLE, NC

 

24,280

 

19,658

 

600 SE Greenville Blvd Ste F

 

Arlington Plaza

 

Greenville

 

NC

 

27858-6737

 

(252) 439-1880

 

(252) 439-1883

 

4

 

412

 

Greg Rutt

 

Open

 

7/10/1999

 

-77.3721

 

35.58388

 

MSI

 

Pitt

 

USA

LEASED

 

9906

 

PITT-WASHINGTON

 

23,906

 

19,895

 

339 Washington Rd

 

Strabane Square

 

Washington

 

PA

 

15301-2701

 

(724) 228-4680

 

(724) 228-4695

 

6

 

605

 

Don Newcomb

 

Open

 

4/10/1999

 

-80.2337

 

40.18127

 

MSI

 

Washington

 

USA

LEASED

 

9907

 

FT LAUD-PLANTATION

 

20,189

 

16,858

 

12200 W Sunrise Blvd

 

Plantation Crossings

 

Plantation

 

FL

 

33323-2227

 

(954) 474-0491

 

(954) 474-5315

 

4

 

408

 

Michael Osouna

 

Open

 

2/13/1999

 

-80.31141

 

26.14566

 

MSI

 

Broward

 

USA

LEASED

 

9908

 

PORTSMOUTH

 

23,378

 

17,296

 

45 Gosling Rd

 

The Crossing at Fox Run

 

Newington

 

NH

 

03801-2802

 

(603) 334-6502

 

(603) 334-6525

 

3

 

306

 

AJ Harvey

 

Open

 

2/20/1999

 

-70.80045

 

43.09171

 

MSI

 

Rockingham

 

USA

LEASED

 

9909

 

VA BCH-NEWPORT NEWS

 

23,491

 

19,901

 

315 Chatham Dr

 

Newport Marketplace

 

Newport News

 

VA

 

23602-4382

 

(757) 833-0466

 

(757) 833-0451

 

6

 

606

 

Andy Chartier

 

Open

 

2/6/1999

 

-76.5094

 

37.12303

 

MSI

 

Newport News City

 

USA

LEASED

 

9912

 

HSTN-PASADENA

 

22,491

 

19,288

 

5730 Fairmont Pkwy

 

Fairway Plaza Shopping Center

 

Pasadena

 

TX

 

77505-3906

 

(281) 998-2221

 

(281) 991-3939

 

7

 

710

 

Faustino Alvarez

 

Open

 

5/8/1999

 

-95.15314

 

29.64952

 

MSI

 

Harris

 

USA

LEASED

 

9913

 

FAYETTEVILLE, NC

 

23,840

 

19,967

 

2057 Skibo Rd

 

Fayetteville Pavilion

 

Fayetteville

 

NC

 

28314-2207

 

(910) 860-2653

 

(910) 860-3480

 

4

 

412

 

Greg Rutt

 

Open

 

3/6/1999

 

-78.97277

 

35.05436

 

MSI

 

Cumberland

 

USA

LEASED

 

9914

 

SALISBURY, MD

 

23,661

 

19,942

 

113 E North Point Dr

 

The Home Depot Centre

 

Salisbury

 

MD

 

21801-2283

 

(410) 334-2322

 

(410) 334-6196

 

6

 

609

 

Cindy Pusey

 

Open

 

2/13/1999

 

-75.564136

 

38.4156

 

MSI

 

Wicomico

 

USA

LEASED

 

9915

 

LOUISVILLE-WESTPORT

 

24,030

 

20,015

 

10221 Westport Rd

 

Springhurst Commons

 

Louisville

 

KY

 

40241-2147

 

(502) 412-4922

 

(502) 412-2013

 

7

 

703

 

Todd Meyer

 

Open

 

9/23/1999

 

-85.5626

 

38.29221

 

MSI

 

Jefferson

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

9916

 

BILLINGS

 

19,770

 

16,305

 

2800 King Ave W Ste C

 

Marketplace Center

 

Billings

 

MT

 

59102-6432

 

(406) 652-7440

 

(406) 652-7421

 

1

 

104

 

Paul Bass

 

Open

 

2/6/1999

 

-108.58688

 

45.75507

 

MSI

 

Yellowstone

 

USA

LEASED

 

9917

 

WILMINGTON-CHRISTIANA

 

20,670

 

17,062

 

800 Centre Blvd

 

Christiana Center

 

Newark

 

DE

 

19702-3213

 

(302) 266-0515

 

(302) 266-0594

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

2/6/1999

 

-75.64948

 

39.67558

 

MSI

 

Newcastle

 

USA

LEASED

 

9918

 

DANBURY

 

20,000

 

13,849

 

14 Candlewood Lake Rd

 

Candlewood Lake Plaza

 

Brookfield

 

CT

 

06804-2529

 

(203) 775-8790

 

(203) 775-9175

 

3

 

311

 

Tony Conte

 

Open

 

2/6/1999

 

-73.412662

 

41.43421

 

MSI

 

Fairfield

 

USA

LEASED

 

9919

 

JENSEN BEACH

 

23,725

 

19,506

 

2500 NW Federal Hwy

 

Vista Plaza

 

Stuart

 

FL

 

34994-9316

 

(772) 692-3525

 

(772) 692-7727

 

4

 

410

 

Sue Jett

 

Open

 

3/27/1999

 

-80.26729

 

27.2317

 

MSI

 

Martin

 

USA

LEASED

 

9920

 

DAYTONA BEACH

 

23,890

 

20,043

 

2500 W International Speedway Blvd Ste 1000

 

International Speedway Square

 

Daytona Beach

 

FL

 

32114-1119

 

(386) 258-5542

 

(386) 258-6920

 

4

 

411

 

Jeff Wallace

 

Open

 

6/12/1999

 

-81.083688

 

29.17934

 

MSI

 

Volusia

 

USA

LEASED

 

9921

 

ALLENTOWN-WHITEHALL

 

22,965

 

18,770

 

1911 Whitehall Mall

 

Whitehall Mall

 

Whitehall

 

PA

 

18052-5119

 

(610) 231-0522

 

(610) 231-0525

 

3

 

303

 

Lynnette Jones

 

Open

 

11/12/1999

 

-75.48519

 

40.63518

 

MSI

 

Lehigh

 

USA

LEASED

 

9922

 

PHX-DEER VALLEY

 

23,658

 

19,893

 

2829 W Agua Fria Fwy

 

Deer Valley Towne Center

 

Phoenix

 

AZ

 

85027-3928

 

(623) 587-8335

 

(623) 587-7803

 

1

 

112

 

Fred Uhe

 

Open

 

5/29/1999

 

-112.1258

 

33.6637

 

MSI

 

Maricopa

 

USA

LEASED

 

9923

 

LEXINGTON-PAVILION WAY

 

23,715

 

19,884

 

1953 Pavilion Way

 

Hamburg Pavilion

 

Lexington

 

KY

 

40509-2211

 

(859) 543-0896

 

(859) 543-1147

 

6

 

611

 

Bill Vincent

 

Open

 

3/27/1999

 

-84.41861

 

38.02426

 

MSI

 

Fayette

 

USA

LEASED

 

9924

 

LOGAN

 

23,715

 

19,989

 

1427-B N Main St

 

Logan Crossing

 

Logan

 

UT

 

84341-2223

 

(435) 753-6600

 

(435) 753-8400

 

1

 

109

 

Sergio Castellanos

 

Open

 

5/22/1999

 

-111.83304

 

41.7583

 

MSI

 

Cache

 

USA

LEASED

 

9925

 

DFW-MCKINNEY

 

23,668

 

19,877

 

1751 N Central Expy Bldg B

 

Cameron Crossing

 

McKinney

 

TX

 

75070-3113

 

(972) 547-0762

 

(972) 547-0674

 

1

 

108

 

John Craig

 

Open

 

9/30/1999

 

-96.6334

 

33.2289

 

MSI

 

Collin

 

USA

LEASED

 

9926

 

WILKES BARRE

 

24,198

 

19,812

 

485 Arena Hub Plaza

 

Arena Hub Shopping Center

 

Wilkes Barre

 

PA

 

18702-6839

 

(570) 819-1145

 

(570) 819-0523

 

3

 

303

 

Lynnette Jones

 

Open

 

9/10/1999

 

-75.8524

 

41.2462

 

MSI

 

Luzerne

 

USA

LEASED

 

9928

 

FAIRBANKS

 

29,499

 

20,970

 

34 College Rd

 

Bentley Mall

 

Fairbanks

 

AK

 

99701-1706

 

(907) 456-6046

 

(907) 456-6062

 

1

 

110

 

Troy Overby

 

Open

 

3/27/1999

 

-147.70248

 

64.85127

 

MSI

 

Fairbanks Northstar

 

USA

LEASED

 

9929

 

COLUMBUS, GA

 

23,800

 

19,882

 

1591 Bradley Park Dr Ste C

 

Bradley Park Square

 

Columbus

 

GA

 

31904-3071

 

(706) 321-1080

 

(706) 321-0851

 

4

 

403

 

Dairl W illiams

 

Open

 

5/15/1999

 

-84.9682

 

32.53243

 

MSI

 

Muscogee

 

USA

LEASED

 

9931

 

BLOOMINGTON, IN

 

20,266

 

16,962

 

120 N Gates Dr

 

Whitehall Crossing

 

Bloomington

 

IN

 

47404-4873

 

(812) 339-4835

 

(812) 339-5739

 

7

 

702

 

Steve Hays

 

Open

 

5/1/1999

 

-86.57501

 

39.16518

 

MSI

 

Monroe

 

USA

LEASED

 

9932

 

PHI-MONTGOMERYVILLE

 

23,629

 

19,789

 

1231 Knapp Rd

 

Montgomery Square

 

North Wales

 

PA

 

19454-1831

 

(215) 699-6277

 

(215) 699-6276

 

3

 

301

 

Joe Berasley

 

Open

 

11/13/1999

 

-75.246

 

40.2238

 

MSI

 

Montgomery

 

USA

LEASED

 

9934

 

ATL-NEWNAN

 

23,704

 

19,982

 

575 Bullsboro Dr

 

Newnan Crossing

 

Newnan

 

GA

 

30265-1045

 

(770) 252-6223

 

(770) 252-6215

 

4

 

407

 

Karen Worful

 

Open

 

6/19/1999

 

-84.75955

 

33.39605

 

MSI

 

Coweta

 

USA

LEASED

 

9935

 

FORT MYERS-COLONIAL BLVD

 

23,747

 

20,066

 

5001 S Cleveland Ave

 

Page Field Commons

 

Fort Myers

 

FL

 

33907-1303

 

(239) 274-5509

 

(239) 274-5514

 

4

 

414

 

Jamie Zenn

 

Open

 

6/12/1999

 

-81.87172

 

26.58769

 

MSI

 

Lee

 

USA

LEASED

 

9936

 

TRENTON-PRINCETON

 

23,972

 

19,868

 

300 Nassau Park Blvd

 

Nassau Park Pavilion

 

Princeton

 

NJ

 

08540-5940

 

(609) 919-1250

 

(609) 919-1253

 

3

 

301

 

Joe Berasley

 

Open

 

10/22/1999

 

-74.6805

 

40.30328

 

MSI

 

Mercer

 

USA

LEASED

 

9938

 

NWK-BRIDGEWATER

 

23,860

 

19,905

 

135 Promenade Blvd

 

Bridgewater Promenade

 

Bridgewater

 

NJ

 

08807-3455

 

(732) 302-4566

 

(732) 302-3776

 

3

 

303

 

Lynnette Jones

 

Open

 

10/23/1999

 

-74.5799

 

40.5747

 

MSI

 

Somerset

 

USA

LEASED

 

9939

 

DC-BOWIE, MD

 

23,618

 

19,317

 

4511 Mitchellville Rd

 

Bowie Gateway Shopping Center

 

Bowie

 

MD

 

20716-3111

 

(301) 809-1806

 

(301) 809-1809

 

6

 

609

 

Cindy Pusey

 

Open

 

8/7/1999

 

-76.71992

 

38.94942

 

MSI

 

Prince Georges

 

USA

LEASED

 

9940

 

SALEM, NH

 

23,663

 

18,909

 

290 S Broadway Ste 2

 

The Village Shoppes of Salem

 

Salem

 

NH

 

03079-3323

 

(603) 870-5442

 

(603) 870-5445

 

3

 

306

 

AJ Harvey

 

Open

 

9/23/1999

 

-71.21217

 

42.75854

 

MSI

 

Rockingham

 

USA

LEASED

 

9941

 

ORL-OVIEDO

 

23,732

 

19,901

 

1115 Vidina Place Ste 145

 

Oviedo Park Crossing

 

Oviedo

 

FL

 

32765-9137

 

(407) 971-9119

 

(407) 971-9010

 

4

 

406

 

Dennis Bailey

 

Open

 

9/10/1999

 

-81.23756

 

28.65564

 

MSI

 

Seminole

 

USA

LEASED

 

9944

 

PITT-SOUTH HILLS

 

23,693

 

17,234

 

4000 Oxford Dr

 

Village Square Mall

 

Bethel Park

 

PA

 

15102-1840

 

(412) 835-7500

 

(412) 835-9425

 

6

 

605

 

Don Newcomb

 

Open

 

6/26/1999

 

-80.04829

 

40.3457

 

MSI

 

Allegheny

 

USA

LEASED

 

9946

 

PORT CHARLOTTE

 

23,881

 

19,896

 

18700 Veterans Blvd Ste 12

 

Heritage Plaza

 

Port Charlotte

 

FL

 

33954-1018

 

(941) 235-0050

 

(941) 235-0053

 

4

 

414

 

Jamie Zenn

 

Open

 

10/21/1999

 

-82.13342

 

27.01752

 

MSI

 

Charlotte

 

USA

LEASED

 

9947

 

JACKSON, MI

 

21,004

 

17,389

 

1525 Boardman Rd

 

Jackson West

 

Jackson

 

MI

 

49202-1973

 

(517) 796-9025

 

(517) 796-9048

 

6

 

614

 

Kristina Kidder

 

Open

 

9/23/1999

 

-84.43179

 

42.27037

 

MSI

 

Jackson

 

USA

LEASED

 

9948

 

ALBANY, GA

 

23,662

 

19,866

 

1221 N Westover Blvd

 

 

 

Albany

 

GA

 

31707-6600

 

(229) 420-9676

 

(229) 420-9678

 

4

 

401

 

Chris Wilber

 

Open

 

9/18/1999

 

-84.21179

 

31.61716

 

MSI

 

Dougherty

 

USA

LEASED

 

9949

 

NEW HAVEN-MILFORD

 

31,150

 

20,421

 

79 Turnpike Sq

 

Turnpike Square

 

Milford

 

CT

 

06460-2758

 

(203) 877-9677

 

(203) 876-9789

 

3

 

311

 

Tony Conte

 

Open

 

10/14/1999

 

-73.03529

 

41.24036

 

MSI

 

New Haven

 

USA

LEASED

 

9951

 

INDY-WESTFIELD

 

23,908

 

19,844

 

14670 US Hwy 31 N

 

Greyhound Plaza

 

Carmel

 

IN

 

46032-1391

 

(317) 580-9200

 

(317) 580-9789

 

7

 

702

 

Steve Hays

 

Open

 

8/12/1999

 

-86.13457

 

39.98829

 

MSI

 

Hamilton

 

USA

LEASED

 

9952

 

N. ORL-METAIRIE

 

27,200

 

19,792

 

8851 Veterans Memorial Blvd

 

Westgate Shopping Center

 

Metairie

 

LA

 

70003-5278

 

(504) 464-9884

 

(504) 464-9639

 

7

 

713

 

Mike O’Neill

 

Open

 

9/4/1999

 

-90.22596

 

30.00583

 

MSI

 

Jefferson Parish

 

USA

LEASED

 

9953

 

N. ORL-HARAHAN

 

26,400

 

21,323

 

1200 S Clearview Pkwy Ste 1302

 

Elmwood Shopping Center

 

Harahan

 

LA

 

70123-2390

 

(504) 818-2112

 

(504) 733-1510

 

7

 

713

 

Mike O’Neill

 

Open

 

9/4/1999

 

-90.18373

 

29.95955

 

MSI

 

Jefferson Parish

 

USA

LEASED

 

9955

 

ALBANY, NY

 

35,346

 

22,464

 

161 Washington Ave Ext Ste 8

 

Crossgates Commons

 

Albany

 

NY

 

12205-5600

 

(518) 456-7015

 

(518) 456-7715

 

3

 

309

 

Rob Krause

 

Open

 

8/28/1999

 

-73.84945

 

42.69519

 

MSI

 

Albany

 

USA

LEASED

 

9961

 

CHI-GURNEE

 

24,405

 

20,499

 

6635 Grand Ave

 

Stonebrook Commons

 

Gurnee

 

IL

 

60031-4591

 

(847) 855-7462

 

(847) 855-9034

 

6

 

602

 

David Gustafson

 

Open

 

10/23/1999

 

-87.96652

 

42.38535

 

MSI

 

Lake

 

USA

LEASED

 

9963

 

SANTA BARBARA

 

24,616

 

19,610

 

187 N Fairview Ave

 

Fairview Center

 

Goleta

 

CA

 

93117-2304

 

(805) 967-7119

 

(805) 967-8224

 

2

 

214

 

Pat Ary

 

Open

 

8/28/1999

 

-119.83073

 

34.44247

 

MSI

 

Santa Barbara

 

USA

LEASED

 

9964

 

DFW-HURST

 

23,751

 

20,069

 

846 Northeast Mall Dr

 

Northeast Shopping Center

 

Hurst

 

TX

 

76053-4653

 

(817) 589-0888

 

(817) 589-0285

 

7

 

711

 

Skip Sand

 

Open

 

11/13/1999

 

-97.20164

 

32.8278

 

MSI

 

Tarrant

 

USA

LEASED

 

9965

 

BEAUMONT

 

23,798

 

19,936

 

4150 N Dowlen Rd

 

Parkdale Place Retail Center

 

Beaumont

 

TX

 

77706-6851

 

(409) 898-0700

 

(409) 898-1881

 

7

 

710

 

Faustino Alvarez

 

Open

 

9/30/1999

 

-94.16611

 

30.12007

 

MSI

 

Jefferson

 

USA

LEASED

 

9966

 

LA-LONG BEACH

 

23,710

 

19,821

 

7340 Carson Blvd

 

Long Beach Town Center

 

Long Beach

 

CA

 

90808-2360

 

(562) 377-0669

 

(562) 377-0679

 

2

 

208

 

Arcey Farokhirad

 

Open

 

10/14/1999

 

-118.08929

 

33.82665

 

MSI

 

Los Angeles

 

USA

LEASED

 

9967

 

PORT-PORTLAND

 

23,843

 

19,853

 

11719 NE Glenn Widing Dr

 

International Corporate Center

 

Portland

 

OR

 

97220-9051

 

(503) 256-5466

 

(503) 256-5232

 

1

 

106

 

Kent Doll

 

Open

 

10/14/1999

 

-122.5424

 

45.5699

 

MSI

 

Multnomah

 

USA

LEASED

 

9968

 

PHI-MOORESTOWN, NJ

 

24,107

 

19,093

 

1199 Nixon Dr

 

East Gate Square

 

Moorestown

 

NJ

 

08057-3201

 

(856) 866-8855

 

(856) 866-9776

 

3

 

312

 

Ralph Maffie Jr

 

Open

 

10/14/1999

 

-74.964878

 

39.94014

 

MSI

 

Burlington

 

USA

LEASED

 

9969

 

HSTN-CONROE

 

23,753

 

19,914

 

2218 I-45 N

 

 

 

Conroe

 

TX

 

77301-1051

 

(936) 539-9630

 

(936) 539-9635

 

7

 

712

 

Tony Guarini

 

Open

 

10/1/1999

 

-95.477591

 

30.33455

 

MSI

 

Montgomery

 

USA

LEASED

 

9970

 

SPRINGFIELD, MO

 

23,923

 

19,811

 

1840 E Independence St

 

James River Towne Center

 

Springfield

 

MO

 

65804-3754

 

(417) 823-0884

 

(417) 823-0906

 

7

 

709

 

Eric Titus

 

Open

 

9/23/1999

 

-93.25911

 

37.14147

 

MSI

 

Greene

 

USA

LEASED

 

9971

 

TULSA-41ST ST

 

23,650

 

18,275

 

4927 E 41st St

 

 

 

Tulsa

 

OK

 

74135-6057

 

(918) 628-0546

 

(918) 628-0541

 

7

 

709

 

Eric Titus

 

Open

 

10/2/1999

 

-95.92191

 

36.10445

 

MSI

 

Tulsa

 

USA

LEASED

 

9972

 

PHX-CHANDLER

 

23,779

 

20,060

 

285 N Federal St

 

Santan Fiesta Mall

 

Chandler

 

AZ

 

85226-3192

 

(480) 782-0333

 

(480) 782-0480

 

1

 

103

 

Stacey Humphreys

 

Open

 

2/13/1999

 

-111.89605

 

33.30721

 

MSI

 

Maricopa

 

USA

LEASED

 

9973

 

SPOKANE-SPOKANE VALLEY

 

23,912

 

20,070

 

15521 E Broadway Ave

 

Spokane Valley Plaza

 

Veradale

 

WA

 

99037-9544

 

(509) 893-0543

 

(509) 893-0564

 

1

 

104

 

Paul Bass

 

Open

 

2/13/1999

 

-117.19743

 

47.66438

 

MSI

 

Spokane

 

USA

LEASED

 

9974

 

TEMECULA

 

23,707

 

19,889

 

27471 Ynez Rd

 

Tower Plaza Retail Center

 

Temecula

 

CA

 

92591-4612

 

(951) 676-8087

 

(951) 676-8703

 

2

 

206

 

Darrick Alexander

 

Open

 

4/10/1999

 

-117.15092

 

33.50923

 

MSI

 

Riverside

 

USA

LEASED

 

9975

 

KC-SHAWNEE

 

23,630

 

19,887

 

15210 Shawnee Mission Pkwy

 

Shawnee Station

 

Shawnee

 

KS

 

66217-9315

 

(913) 962-8550

 

(913) 962-8471

 

1

 

113

 

Tricia Murr

 

Open

 

4/5/1999

 

-94.7685

 

39.0115

 

MSI

 

Johnson

 

USA

LEASED

 

9976

 

FT COLLINS

 

22,952

 

18,738

 

4330 S College Ave

 

Pavilion Shopping Center

 

Ft. Collins

 

CO

 

80525-3021

 

(970) 226-2128

 

(970) 226-1783

 

1

 

105

 

Steven Mayfield

 

Open

 

4/24/1999

 

-105.07687

 

40.52797

 

MSI

 

Larimer

 

USA

LEASED

 

9978

 

LI-BAYSHORE

 

23,434

 

17,840

 

832 Sunrise Hwy

 

Gardiner Manor Mall

 

Bay Shore

 

NY

 

11706-5906

 

(631) 206-1251

 

(631) 206-1254

 

3

 

304

 

Tony Calderaro

 

Open

 

5/8/1999

 

-73.27004

 

40.73168

 

MSI

 

Suffolk

 

USA

LEASED

 

9981

 

OKC-NORMAN

 

23,786

 

19,898

 

520 Ed Noble Pkwy

 

Parkway Plaza

 

Norman

 

OK

 

73072-4875

 

(405) 579-0555

 

(405) 579-2479

 

7

 

709

 

Eric Titus

 

Open

 

6/18/1999

 

-97.48507

 

35.21261

 

MSI

 

Cleveland

 

USA

LEASED

 

9982

 

SEA-TACOMA

 

25,385

 

20,010

 

2921 S 38th St

 

Best Plaza

 

Tacoma

 

WA

 

98409-5605

 

(253) 473-0114

 

(253) 473-1027

 

1

 

107

 

Adrianne (Kristen) Lea

 

Open

 

4/10/1999

 

-122.474

 

47.22263

 

MSI

 

Pierce

 

USA

LEASED

 

9983

 

BEND

 

19,019

 

14,903

 

63485 N Hwy 97

 

Bend Center

 

Bend

 

OR

 

97701-8492

 

(541) 312-2541

 

(541) 312-8832

 

1

 

106

 

Kent Doll

 

Open

 

6/26/1999

 

-121.29534

 

44.10905

 

MSI

 

Deschutes

 

USA

LEASED

 

9984

 

MSP-COON RAPIDS

 

28,044

 

21,882

 

44 NW Coon Rapids Blvd

 

Northtown Village

 

Coon Rapids

 

MN

 

55448-5809

 

(763) 783-0494

 

(763) 783-0497

 

7

 

706

 

Lawrence McNutt

 

Open

 

6/26/1999

 

-93.26881

 

45.13442

 

MSI

 

Anoka

 

USA

LEASED

 

9985

 

LONGVIEW

 

23,600

 

19,421

 

422 W Loop 281 Ste 500

 

Longview Plaza

 

Longview

 

TX

 

75605-4455

 

(903) 234-2040

 

(903) 234-1910

 

7

 

704

 

Karleen Henry

 

Open

 

9/10/1999

 

-94.760272

 

32.53883

 

MSI

 

Gregg

 

USA

LEASED

 

9986

 

BIRM-BROOK HIGHLAND

 

24,052

 

19,896

 

5271 Hwy 280 S

 

Brook Highland Plaza

 

Birmingham

 

AL

 

35242-5315

 

(205) 981-6749

 

(205) 981-0483

 

4

 

403

 

Dairl Williams

 

Open

 

7/3/1999

 

-86.6804

 

33.41853

 

MSI

 

Shelby

 

USA

LEASED

 

9987

 

LANSING

 

23,899

 

19,880

 

540 Frandor Ave

 

Frandor Center

 

Lansing

 

MI

 

48912-5206

 

(517) 332-1778

 

(517) 332-1733

 

6

 

614

 

Kristina Kidder

 

Open

 

9/11/1999

 

-84.50659

 

42.74035

 

MSI

 

Ingham

 

USA

LEASED

 

9988

 

ATL-DOUGLASVILLE

 

23,895

 

19,915

 

9365 The Landing Dr Ste C

 

The Landing at Arbor Place

 

Douglasville

 

GA

 

30135-7122

 

(770) 947-7004

 

(770) 947-3663

 

4

 

407

 

Karen Worful

 

Open

 

8/14/1999

 

-84.7467

 

33.7299

 

MSI

 

Douglas

 

USA

LEASED

 

9989

 

BUFF-AMHERST

 

23,500

 

17,762

 

1261 Niagara Falls Blvd

 

Boulevard Mall

 

Amherst

 

NY

 

14226-1104

 

(716) 834-3322

 

(716) 834-3331

 

3

 

313

 

Kelly Gustafson

 

Open

 

10/7/1999

 

-78.82248

 

42.98883

 

MSI

 

Erie

 

USA

LEASED

 

9990

 

PITT-WM PENN HWY

 

23,629

 

19,140

 

3759 William Penn Hwy

 

Holiday Centre

 

Monroeville

 

PA

 

15146-2125

 

(412) 856-6040

 

(412) 856-6101

 

6

 

605

 

Don Newcomb

 

Open

 

9/4/1999

 

-79.78834

 

40.43558

 

MSI

 

Allegheny

 

USA

MSI CN RETAIL STORES

 

 

91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

3401

 

TOR-OAKVILLE

 

18,877

 

15,645

 

200 N Service Rd W

 

Dorval Crossing

 

Oakville

 

ON

 

L6M 2V1

 

(905) 842-1555

 

(905) 842-8656

 

5

 

501

 

Rod Falkins

 

Open

 

9/30/1993

 

-79.70339

 

43.44633

 

MSI

 

Halton

 

CAN

LEASED

 

3402

 

TOR-BURLINGTON

 

20,732

 

16,924

 

1881 Fairview St

 

Brantview Plaza

 

Burlington

 

ON

 

L7S 2K4

 

(905) 639-8146

 

(905) 639-8965

 

5

 

501

 

Rod Falkins

 

Open

 

9/30/1993

 

-79.82553

 

43.32762

 

MSI

 

Halton

 

CAN

LEASED

 

3405

 

WATERLOO, ON

 

20,430

 

16,734

 

50 Westmount Rd N

 

Westmount Place

 

Waterloo

 

ON

 

N2L 2R5

 

(519) 746-8412

 

(519) 746-3971

 

5

 

506

 

Garry Broderick

 

Open

 

7/14/1994

 

-80.53742

 

43.45982

 

MSI

 

Waterloo

 

CAN

LEASED

 

3404

 

TOR-MISSISSAUGA/HARTLAND

 

20,853

 

16,569

 

5935 Mavis Rd

 

Heartland Town Centre

 

Mississauga

 

ON

 

L5R 3T7

 

(905) 712-4565

 

(905) 712-4579

 

5

 

501

 

Rod Falkins

 

Open

 

9/22/1994

 

-79.69171

 

43.60945

 

MSI

 

Peel

 

CAN

LEASED

 

3407

 

TOR-BRAMPTON

 

20,003

 

16,147

 

547 Steeles Ave E Bldg E Unit 3

 

Orion Gate

 

Brampton

 

ON

 

L6W 4P9

 

(905) 874-9640

 

(905) 874-9643

 

5

 

501

 

Rod Falkins

 

Open

 

9/29/1994

 

-79.71735

 

43.68027

 

MSI

 

Peel

 

CAN

LEASED

 

3408

 

TOR-MISSISSAUGA/DIXIE

 

19,615

 

15,950

 

1250 S Service Rd

 

Dixie Value Mall

 

Mississauga

 

ON

 

L5E 1V4

 

(905) 271-9911

 

(905) 271-9264

 

5

 

501

 

Rod Falkins

 

Open

 

10/13/1994

 

-79.57214

 

43.59304

 

MSI

 

Peel

 

CAN

LEASED

 

3406

 

TOR-MARKHAM

 

20,064

 

15,469

 

3135 Hwy 7 E

 

Markham Woodside Centre

 

Markham

 

ON

 

L3R 0T9

 

(905) 470-1129

 

(905) 470-8452

 

5

 

504

 

Kent Griffin

 

Open

 

10/20/1994

 

-79.351188

 

43.84954

 

MSI

 

York

 

CAN

LEASED

 

3505

 

OTTAWA-PINECREST

 

18,709

 

14,827

 

2685 Iris St

 

Pinecrest Shopping Centre

 

Ottawa

 

ON

 

K2C 3S4

 

(613) 726-7211

 

(613) 726-8783

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

6/1/1995

 

-75.77488

 

45.35296

 

MSI

 

Ottawa-Carleton

 

CAN

LEASED

 

3502

 

TOR-BARRIE

 

20,053

 

15,942

 

33 Mapleview Dr W

 

400 Barrie Power Centre

 

Barrie

 

ON

 

L4N 9H5

 

(705) 726-4474

 

(705) 726-4316

 

5

 

504

 

Kent Griffin

 

Open

 

6/15/1995

 

-79.68513

 

44.33724

 

MSI

 

Simcoe

 

CAN

LEASED

 

3501

 

VANCOUVER ISLAND-VICTORIA

 

23,338

 

19,398

 

805 Cloverdale Ave Unit 100

 

Island Home Centre

 

Victoria

 

BC

 

V8X 2S9

 

(250) 475-6801

 

(250) 475-6810

 

5

 

505

 

Douglas Castro

 

Open

 

8/17/1995

 

-123.37029

 

48.45051

 

MSI

 

Capital

 

CAN

LEASED

 

3506

 

TOR-ANCASTER

 

18,411

 

14,272

 

14 Martindale Crescent

 

Meadowlands Power Centre

 

Ancaster

 

ON

 

L9K 1J9

 

(905) 304-3400

 

(905) 304-3413

 

5

 

506

 

Garry Broderick

 

Open

 

10/26/1995

 

-79.94704

 

43.22869

 

MSI

 

Hamilton-Wentworth

 

CAN

LEASED

 

3622

 

LONDON-RICHMOND ST

 

18,000

 

14,361

 

1737 Richmond St

 

Hylands Center

 

London

 

ON

 

N5X 3X2

 

(519) 661-2688

 

(519) 661-2685

 

5

 

506

 

Garry Broderick

 

Open

 

3/14/1996

 

-81.2825

 

43.02723

 

MSI

 

Middlesex

 

CAN

LEASED

 

3621

 

TOR-WHITBY

 

19,996

 

16,501

 

1650 Victoria St E

 

Thickson Ridge Power Center

 

Whitby

 

ON

 

L1N 9L4

 

(905) 438-1750

 

(905) 438-1754

 

5

 

501

 

Rod Falkins

 

Open

 

3/21/1996

 

-78.90134

 

43.86698

 

MSI

 

Durham

 

CAN

LEASED

 

3623

 

OTTAWA-SOUTH KEYES

 

18,180

 

14,236

 

2210-F Bank St

 

South Keys Shopping Center

 

Ottawa

 

ON

 

K1V 1J5

 

(613) 521-3717

 

(613) 521-3831

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

7/4/1996

 

-75.65858

 

45.36246

 

MSI

 

Ottawa-Carleton

 

CAN

LEASED

 

3902

 

CAL-SIGNAL HILL

 

23,699

 

20,088

 

5588 Signal Hill Centre SW

 

Signal Hill Centre

 

Calgary

 

AB

 

T3H 3P8

 

(403) 246-3336

 

(403) 246-3386

 

5

 

502

 

Pat Hawkins

 

Open

 

2/13/1999

 

-114.17369

 

51.01811

 

MSI

 

Division 6

 

CAN

LEASED

 

3903

 

CAL-SHAWNESSY

 

24,267

 

20,002

 

130 350R Shawville Blvd SE

 

Shawnessy Towne Centre

 

Calgary

 

AB

 

T2Y 3S4

 

(403) 256-3528

 

(403) 256-0907

 

5

 

502

 

Pat Hawkins

 

Open

 

4/5/1999

 

-114.06623

 

50.90409

 

MSI

 

Division 6

 

CAN

LEASED

 

3904

 

EDMONTON-WEST

 

23,668

 

19,958

 

9718 170th St NW

 

Terra Losa Center

 

Edmonton

 

AB

 

T5T 5L5

 

(780) 484-4078

 

(780) 484-7032

 

5

 

503

 

Todd Maier

 

Open

 

9/4/1999

 

-113.61531

 

53.53518

 

MSI

 

Division 11

 

CAN

LEASED

 

3905

 

KINGSTON, ON

 

24,553

 

19,857

 

656 Gardiners Rd

 

Gardiners Power Centre

 

Kingston

 

ON

 

K7M 3X9

 

(613) 634-7688

 

(613) 634-3426

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

4/20/2000

 

-76.56843

 

44.24755

 

MSI

 

Ontario

 

CAN

LEASED

 

3906

 

VANCOUVER ISLAND-NANAIMO

 

23,497

 

18,916

 

6677 Mary Ellen Dr

 

Woodgrove Crossing

 

Nanaimo

 

BC

 

V9V 1T7

 

(250) 390-5309

 

(250) 390-9109

 

5

 

505

 

Douglas Castro

 

Open

 

5/18/2000

 

-124.05366

 

49.23724

 

MSI

 

Nanaimo

 

CAN

LEASED

 

3910

 

RED DEER

 

23,794

 

19,423

 

70A-5250 22nd St

 

Gaetz Avenue Crossing

 

Red Deer

 

AB

 

T4R 2T4

 

(403) 309-9301

 

(403) 309-0785

 

5

 

503

 

Todd Maier

 

Open

 

8/31/2000

 

-113.81718

 

52.23902

 

MSI

 

Division 8

 

CAN

LEASED

 

3908

 

EDMONTON-SOUTH

 

24,238

 

19,646

 

1930 99th St NW

 

South Edmonton Common

 

Edmonton

 

AB

 

T6N 1J2

 

(780) 430-1299

 

(780) 430-1292

 

5

 

503

 

Todd Maier

 

Open

 

11/16/2000

 

-113.48876

 

53.46411

 

MSI

 

Division 11

 

CAN

LEASED

 

3909

 

CAMBRIDGE, ON

 

23,991

 

19,422

 

18 Pinebush Rd Unit 1

 

 

 

Cambridge

 

ON

 

N1R 8K5

 

(519) 740-1100

 

(519) 740-1140

 

5

 

506

 

Garry Broderick

 

Open

 

11/16/2000

 

-80.30925

 

43.41142

 

MSI

 

Waterloo

 

CAN

LEASED

 

3907

 

WINNIPEG-ST VITAL

 

24,352

 

19,432

 

1949 Bishop Grandin Blvd

 

St Vital Festival

 

Winnipeg

 

MB

 

R2M 5S1

 

(204) 255-6122

 

(204) 255-6252

 

5

 

504

 

Kent Griffin

 

Open

 

2/8/2001

 

-97.09294

 

49.83794

 

MSI

 

Division 11

 

CAN

LEASED

 

3915

 

VAN-PORT COQUITLAM

 

21,269

 

16,283

 

2755 Lougheed Hwy Ste 17

 

Poco Place Shopping Center

 

Port Coquitlam

 

BC

 

V3B 5Y9

 

(604) 468-2900

 

(604) 468-2903

 

5

 

505

 

Douglas Castro

 

Open

 

5/3/2001

 

-122.78899

 

49.27317

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3912

 

CAL-NORTHEAST

 

23,703

 

19,595

 

3160 27th St NE

 

Sunridge Corner

 

Calgary

 

AB

 

T1Y 7L5

 

(403) 250-9833

 

(403) 250-1987

 

5

 

502

 

Pat Hawkins

 

Open

 

7/12/2001

 

-113.99487

 

51.07802

 

MSI

 

Division 6

 

CAN

LEASED

 

3913

 

VAN-LANGLEY

 

23,754

 

19,507

 

20150 Langley Bypass Unit 80

 

Langley Power Center

 

Langley

 

BC

 

V3A 5E7

 

(604) 539-0038

 

(604) 539-0204

 

5

 

505

 

Douglas Castro

 

Open

 

8/9/2001

 

-122.66162

 

49.11311

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3921

 

LETHBRIDGE, AB

 

25,750

 

19,942

 

501 1st Ave S Ste Y07

 

Park Place Shopping Center

 

Lethbridge

 

AB

 

T1J 4L9

 

(403) 331-3333

 

(403) 331-3336

 

5

 

502

 

Pat Hawkins

 

Open

 

9/6/2001

 

-112.83896

 

49.69806

 

MSI

 

Division 2

 

CAN

 

--------------------------------------------------------------------------------


 

LEASED

 

3914

 

VAN-RICHMOND

 

23,991

 

19,430

 

9711 Bridgeport Rd

 

Airport Gateway Plaza

 

Richmond

 

BC

 

V6X 1S3

 

(604) 273-6311

 

(604) 273-6102

 

5

 

505

 

Douglas Castro

 

Open

 

9/6/2001

 

-123.11715

 

49.19219

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3916

 

GRANDE PRAIRIE

 

24,180

 

19,422

 

10502-109A St Unit 102

 

Gateway Power Center

 

Grande Prairie

 

AB

 

T8V 1S3

 

(780) 402-8590

 

(780) 402-8593

 

5

 

503

 

Todd Maier

 

Open

 

9/27/2001

 

-118.81218

 

55.17913

 

MSI

 

Division 19

 

CAN

LEASED

 

3918

 

MEDICINE HAT

 

22,323

 

19,133

 

3201 13th Ave SE

 

Southview Centre

 

Medicine Hat

 

AB

 

T1B 1E2

 

(403) 581-0303

 

(403) 581-0306

 

5

 

502

 

Pat Hawkins

 

Open

 

10/4/2001

 

-110.66406

 

50.00969

 

MSI

 

Division 1

 

CAN

LEASED

 

3920

 

WINNIPEG-POLO PARK

 

24,478

 

20,036

 

840 St James St

 

St James Station North

 

Winnipeg

 

MB

 

R3G 3J7

 

(204) 783-8541

 

(204) 783-8727

 

5

 

504

 

Kent Griffin

 

Open

 

10/11/2001

 

-97.20118

 

49.88882

 

MSI

 

Division 11

 

CAN

LEASED

 

3919

 

KAMLOOPS, BC

 

20,655

 

16,428

 

1055 Hillside Dr Bldg 200

 

W al-Mart Center

 

Kamloops

 

BC

 

V2E 2S5

 

(250) 571-1066

 

(250) 571-1065

 

5

 

502

 

Pat Hawkins

 

Open

 

10/25/2001

 

-120.38159

 

50.65609

 

MSI

 

Thompson-Nicola

 

CAN

LEASED

 

3917

 

VAN-NORTH VANCOUVER

 

21,248

 

16,433

 

1360 Main St CRU 2

 

 

 

North Vancouver

 

BC

 

V7J 1C6

 

(604) 986-4400

 

(604) 986-7140

 

5

 

505

 

Douglas Castro

 

Open

 

11/1/2001

 

-123.03554

 

49.30629

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3922

 

VAN-ABBOTSFORD

 

22,127

 

16,800

 

32700 S Fraiser Way

 

West Oaks Mall

 

Abbotsford

 

BC

 

V2T 4M5

 

(604) 557-9800

 

(604) 557-9880

 

5

 

505

 

Douglas Castro

 

Open

 

11/15/2001

 

-122.31811

 

49.05102

 

MSI

 

Central Fraser Valley

 

CAN

LEASED

 

3925

 

EDMONTON-NORTH

 

23,570

 

19,416

 

13640 137th Ave NW

 

Skyview Power Centre

 

Edmonton

 

AB

 

T5L 5G6

 

(780) 456-4650

 

(780) 457-6014

 

5

 

503

 

Todd Maier

 

Open

 

10/17/2002

 

-113.56054

 

53.60055

 

MSI

 

Division 11

 

CAN

LEASED

 

3923

 

REGINA

 

23,597

 

19,580

 

2088 Prince of Wales Dr

 

 

 

Regina

 

SK

 

S4V 3A6

 

(306) 585-9892

 

(306) 585-9895

 

5

 

503

 

Todd Maier

 

Open

 

10/31/2002

 

-104.53211

 

50.4466

 

MSI

 

Division 6

 

CAN

LEASED

 

3924

 

SASKATOON

 

23,999

 

19,457

 

1723 Preston Ave N Ste 201

 

University Place

 

Saskatoon

 

SK

 

S7N 4V2

 

(306) 975-1810

 

(306) 975-1813

 

5

 

503

 

Todd Maier

 

Open

 

2/6/2003

 

-106.61865

 

52.14609

 

MSI

 

Division 11

 

CAN

LEASED

 

3927

 

TOR-NEWMARKET

 

21,563

 

17,765

 

2-18126 Yonge St

 

Green Lane Centre

 

East Gwillimbury

 

ON

 

L9N 0J3

 

(905) 853-6639

 

(905) 853-5648

 

5

 

504

 

Kent Griffin

 

Open

 

8/21/2003

 

-79.483633

 

44.06853

 

MSI

 

York

 

CAN

LEASED

 

3930

 

EDMONTON-NORTHEAST

 

23,927

 

19,842

 

13703 42nd St NW

 

First Clareview Centre

 

Edmonton

 

AB

 

T5Y 3E1

 

(780) 457-6177

 

(780) 457-0548

 

5

 

503

 

Todd Maier

 

Open

 

10/23/2003

 

-113.40551

 

53.59815

 

MSI

 

Division 11

 

CAN

LEASED

 

3929

 

KELOWNA, BC

 

21,432

 

17,763

 

1500 Banks Rd Unit 100

 

Central Park

 

Kelowna

 

BC

 

V1X 7Y1

 

(250) 763-7446

 

(250) 763-6227

 

5

 

502

 

Pat Hawkins

 

Open

 

10/23/2003

 

-119.42572

 

49.88632

 

MSI

 

Central Okanagan

 

CAN

LEASED

 

3926

 

WINDSOR, ON

 

22,447

 

18,197

 

4339 Walker Rd

 

Walker Square

 

Windsor

 

ON

 

N8W 3T6

 

(519) 972-5488

 

(519) 972-5690

 

5

 

506

 

Garry Broderick

 

Open

 

2/12/2004

 

-82.96326

 

42.25002

 

MSI

 

Essex

 

CAN

LEASED

 

3933

 

TOR-WOODBRIDGE

 

22,556

 

18,173

 

7850 Weston Rd

 

Piazza del Sole

 

Woodbridge

 

ON

 

L4L 9N8

 

(905) 856-7207

 

(905) 856-9541

 

5

 

501

 

Rod Falkins

 

Open

 

5/23/2004

 

-79.54874

 

43.78974

 

MSI

 

York

 

CAN

LEASED

 

3934

 

VAN-WEST VANCOUVER

 

22,533

 

18,488

 

1000 Main St Ste A-1

 

The Village At Park Royal South

 

West Vancouver

 

BC

 

V7T 2Z3

 

(604) 913-6145

 

(604) 913-6158

 

5

 

505

 

Douglas Castro

 

Open

 

9/9/2004

 

-123.13488

 

49.32714

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3935

 

CAL-HARVEST HILLS

 

23,879

 

19,667

 

130 Country Village Rd NE Ste 315

 

Coventry Hill Centre

 

Calgary

 

AB

 

T3K 6B8

 

(403) 567-1600

 

(403) 567-1610

 

5

 

502

 

Pat Hawkins

 

Open

 

10/28/2004

 

-114.06762

 

51.1574

 

MSI

 

Division 6

 

CAN

LEASED

 

3937

 

CAL-DEERFOOT TRAIL

 

24,183

 

19,684

 

8180 11th St SE Bay 400

 

Deerfoot Meadows

 

Calgary

 

AB

 

T2H 3B5

 

(403) 640-1633

 

(403) 640-1605

 

5

 

502

 

Pat Hawkins

 

Open

 

3/31/2005

 

-114.03461

 

50.9869

 

MSI

 

Division 6

 

CAN

LEASED

 

3939

 

MONCTON

 

20,547

 

16,841

 

35 Plaza Blvd

 

Moncton Plaza

 

Moncton

 

NB

 

E1C 0E8

 

(506) 382-8800

 

(506) 382-6622

 

5

 

509

 

Dave Cameron

 

Open

 

3/31/2005

 

-64.835191

 

46.11227

 

MSI

 

Westmoreland

 

CAN

LEASED

 

3932

 

TOR-OSHAWA

 

24,124

 

19,529

 

1461 Harmony Rd N

 

Harmony Shopping Center

 

Oshawa

 

ON

 

L1G 3T9

 

(905) 429-2230

 

(905) 429-2202

 

5

 

501

 

Rod Falkins

 

Open

 

4/28/2005

 

-78.84943

 

43.93998

 

MSI

 

Durham

 

CAN

LEASED

 

3940

 

EDMONTON-SHERWOOD PARK

 

20,323

 

16,669

 

390 Baseline Rd Unit 338

 

Sherwood Towne Square

 

Sherwood Park

 

AB

 

T8H 1X1

 

(780) 449-0828

 

(780) 449-2757

 

5

 

503

 

Todd Maier

 

Open

 

5/5/2005

 

-113.29594

 

53.54125

 

MSI

 

Strathcona

 

CAN

LEASED

 

3942

 

BELLEVILLE

 

21,095

 

18,035

 

159 Bell Blvd

 

Centerpoint Mall

 

Belleville

 

ON

 

K8P 5N8

 

(613) 771-0015

 

(613) 771-0030

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

5/5/2005

 

-77.396609

 

44.18819

 

MSI

 

Hastings

 

CAN

LEASED

 

3941

 

ST. JOHN’S, NL

 

21,934

 

17,787

 

36 Stavanger Dr

 

Cabot Power Centre

 

St John’s

 

NL

 

A1A 5T3

 

(709) 576-1400

 

(709) 576-0956

 

5

 

509

 

Dave Cameron

 

Open

 

6/2/2005

 

-52.722753

 

47.61439

 

MSI

 

Division 1

 

CAN

LEASED

 

3936

 

SUDBURY

 

21,421

 

17,224

 

1599 Marcus Dr Unit 2

 

Home Depot Centre

 

Sudbury

 

ON

 

P3B 4K5

 

(705) 524-9845

 

(705) 524-9748

 

5

 

504

 

Kent Griffin

 

Open

 

6/2/2005

 

-80.9443

 

46.50549

 

MSI

 

Sudbury Region

 

CAN

LEASED

 

3938

 

PETERBOROUGH

 

21,604

 

17,875

 

898 Monaghan Rd Unit 1

 

Voyageur Place

 

Peterborough

 

ON

 

K9J 5K4

 

(705) 745-9653

 

(705) 741-2026

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

7/28/2005

 

-78.32959

 

44.29583

 

MSI

 

Peterborough

 

CAN

LEASED

 

3943

 

LONDON-WONDERLAND RD

 

24,293

 

20,395

 

3080 Wonderland Rd S

 

Wonderland Centre

 

London

 

ON

 

N6L 1A6

 

(519) 963-0611

 

(519) 963-0614

 

5

 

506

 

Garry Broderick

 

Open

 

9/29/2005

 

-81.280932

 

42.93732

 

MSI

 

Middlesex

 

CAN

LEASED

 

3946

 

SAINT JOHN, NB

 

21,201

 

17,648

 

80 McAllister Dr

 

MBD Plaza

 

Saint John

 

NB

 

E2J 1S5

 

(506) 693-7700

 

(506) 693-7706

 

5

 

509

 

Dave Cameron

 

Open

 

10/13/2005

 

-66.024277

 

45.31301

 

MSI

 

Saint John

 

CAN

LEASED

 

3945

 

CHARLOTTETOWN

 

21,862

 

17,773

 

90 Sandstone Rd

 

 

 

Charlottetown

 

PE

 

C1E 2E3

 

(902) 566-6677

 

(902) 566-6680

 

5

 

509

 

Dave Cameron

 

Open

 

10/27/2005

 

-63.152066

 

46.26369

 

MSI

 

Queens

 

CAN

LEASED

 

3947

 

VAN-PITT MEADOWS

 

22,242

 

16,617

 

19800 Lougheed Hwy Unit 403

 

Meadowtown Centre

 

Pitt Meadows

 

BC

 

V3Y 2W1

 

(604) 465-5176

 

(604) 465-5094

 

5

 

505

 

Douglas Castro

 

Open

 

1/31/2006

 

-122.67194

 

49.22279

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3944

 

HALIFAX

 

21,907

 

18,395

 

45 Washmill Lake Ct

 

Bayers Lake Centre

 

Halifax

 

NS

 

B3S 1B9

 

(902) 450-0288

 

(902) 450-1125

 

5

 

509

 

Dave Cameron

 

Open

 

4/5/2006

 

-63.673148

 

44.64662

 

MSI

 

Halifax

 

CAN

LEASED

 

3931

 

CAL-STONEY TRAIL

 

24,241

 

19,842

 

11486 Sarcee Trail NW

 

Beacon Hill Centre

 

Calgary

 

AB

 

T3R 0A1

 

(403) 516-3020

 

(403) 516-3023

 

5

 

502

 

Pat Hawkins

 

Open

 

7/27/2006

 

-114.16931

 

51.14386

 

MSI

 

Division 6

 

CAN

LEASED

 

3948

 

OTTAWA-ORLEANS

 

21,939

 

17,786

 

4220 Innes Rd Unit 2

 

Trinity Crossings

 

Orleans

 

ON

 

K4A 5E6

 

(613) 590-1813

 

(613) 841-8490

 

5

 

508

 

Monica Noonan-Desfo

 

 

 

8/3/2006

 

-75.487571

 

45.46082

 

MSI

 

Ottawa-Carleton

 

CAN

LEASED

 

3956

 

BRANDON, MB

 

16,824

 

13,570

 

901 18th St N

 

Corral Centre

 

Brandon

 

MB

 

R7A 7S1

 

(204) 728-2398

 

(204) 728-5290

 

5

 

504

 

Kent Griffin

 

Open

 

8/17/2006

 

-99.961851

 

49.86374

 

MSI

 

Division 7

 

CAN

LEASED

 

3951

 

VANCOUVER ISLAND-LANGFORD

 

21,657

 

17,846

 

2401-C Millsteam Rd Unit 121

 

Millstream Village

 

Victoria

 

BC

 

V9B 3R5

 

(250) 391-0954

 

(250) 391-4867

 

5

 

505

 

Douglas Castro

 

Open

 

8/24/2006

 

-123.49699

 

48.46091

 

MSI

 

Capital

 

CAN

LEASED

 

3954

 

THUNDER BAY, ON

 

21,885

 

17,779

 

349 Main St Bldg A-1

 

Thunder Centre

 

Thunder Bay

 

ON

 

P7B 5L6

 

(807) 343-0545

 

(807) 343-9027

 

5

 

504

 

Kent Griffin

 

Open

 

2/22/2007

 

-89.240997

 

48.40652

 

MSI

 

Thunder Bay

 

CAN

LEASED

 

3953

 

ST. CATHARINES, ON

 

21,863

 

17,780

 

275 4th Ave #100

 

St. Catharines Shopping Center

 

St. Catharines

 

ON

 

L2R 6P9

 

(905) 346-3180

 

(905) 346-3183

 

5

 

506

 

Garry Broderick

 

Open

 

3/1/2007

 

-79.270561

 

43.15484

 

MSI

 

Niagara

 

CAN

LEASED

 

3955

 

DARTMOUTH, NS

 

21,819

 

17,783

 

Civic #15 Lemlair Row Rd

 

Dartmouth Crossing

 

Dartmouth

 

NS

 

B3B 0C6

 

(902) 461-3032

 

(902) 461-3035

 

5

 

509

 

Dave Cameron

 

Open

 

4/23/2007

 

-63.562719

 

44.69179

 

MSI

 

Halifax

 

CAN

LEASED

 

3952

 

TOR-MISSISSAUGA/WINSTON CHURCHILL BLVD

 

21,665

 

17,539

 

3105 Argentia Rd

 

First Pro Westgate Centre

 

Mississauga

 

ON

 

L5N 8E1

 

(905) 785-2855

 

(905) 785-2955

 

5

 

501

 

Rod Falkins

 

Open

 

7/5/2007

 

-79.78429

 

43.59704

 

MSI

 

Peel

 

CAN

LEASED

 

3961

 

TOR-BRAMPTON/AIRPORT

 

21,867

 

17,845

 

9065 Airport Rd, Unit 10

 

Woodhill Centre

 

Brampton

 

ON

 

L6S 0B8

 

(905) 595-0874

 

(905) 595-0877

 

5

 

501

 

Rod Falkins

 

Open

 

9/30/2007

 

-79.695773

 

43.74355

 

MSI

 

Halton

 

CAN

LEASED

 

3950

 

VAN-BURNABY

 

24,134

 

19,944

 

5771 Marine Way Unit 300

 

Big Bend Crossing

 

Burnaby

 

BC

 

V5J 0A6

 

(604) 629-8124

 

(604) 629-8127

 

5

 

505

 

Douglas Castro

 

Open

 

10/28/2007

 

-122.97911

 

49.20591

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3962

 

PRINCE GEORGE, BC

 

17,454

 

13,462

 

5900 Southridge Ave, Unit 100

 

Prince George Shopping Centre

 

Prince George

 

BC

 

V2N 7A1

 

(250) 964-7168

 

(250) 964-7259

 

5

 

505

 

Douglas Castro

 

Open

 

4/13/2008

 

-122.78377

 

53.86515

 

MSI

 

Fraser-Fort George

 

CAN

LEASED

 

3949

 

TOR-RICHMOND HILL

 

21,575

 

16,728

 

2-20 John Birchall Rd

 

Richmond Green Market Place

 

Richmond Hill

 

ON

 

L4S 0B2

 

(905) 780-7717

 

(905) 780-1473

 

5

 

504

 

Kent Griffin

 

Open

 

4/20/2008

 

-79.393816

 

43.90148

 

MSI

 

York

 

CAN

LEASED

 

3958

 

SYDNEY, NS

 

19,536

 

14,068

 

800 Grand Lake Rd

 

Mayflower Mall

 

Sydney

 

NS

 

B1P 6S9

 

(902) 539-1919

 

(902) 539-7287

 

5

 

509

 

Dave Cameron

 

Open

 

4/27/2008

 

-60.144038

 

46.14742

 

MSI

 

Cape Breton

 

CAN

LEASED

 

3967

 

TIMMINS, ON

 

17,665

 

13,424

 

2161 Riverside Dr

 

 

 

Timmins

 

ON

 

P4R 0A1

 

(705) 264-3411

 

(705) 264-1855

 

5

 

504

 

Kent Griffin

 

Open

 

6/1/2008

 

-81.40009

 

48.4725

 

MSI

 

Cochrane

 

CAN

LEASED

 

3965

 

NIAGARA FALLS, ON

 

17,716

 

13,613

 

7555 Montrose Rd, Unit R4

 

Niagara Square

 

Niagara Falls

 

ON

 

L2H 2E9

 

(905) 371-3077

 

(905) 371-3079

 

5

 

506

 

Garry Broderick

 

Open

 

8/17/2008

 

-79.122806

 

43.06701

 

MSI

 

Niagara

 

CAN

LEASED

 

3957

 

FREDERICTON, NB

 

17,439

 

13,973

 

9 Riocan Ave, Unit 2

 

Corbett Centre

 

Fredericton

 

NB

 

E3C 0B9

 

(506) 454-7070

 

(506) 454-7071

 

5

 

509

 

Dave Cameron

 

Open

 

9/13/2008

 

-66.66452

 

45.93114

 

MSI

 

York

 

CAN

LEASED

 

3966

 

TOR-HAMILTON

 

21,729

 

18,041

 

1779 Stone Church Rd E, Unit 2

 

Heritage Green Shopping Center

 

Stoney Creek

 

ON

 

L8J 0B4

 

(905) 578-1050

 

(905) 578-1059

 

5

 

506

 

Garry Broderick

 

Open

 

11/1/2008

 

-79.817967

 

43.19444

 

MSI

 

Hamilton

 

CAN

LEASED

 

3974

 

VAN-BROADWAY

 

26,551

 

18,843

 

665 W Broadway

 

 

 

Vancouver

 

BC

 

V5Z 1G7

 

(604) 638-2523

 

(604) 638-2526

 

5

 

505

 

Douglas Castro

 

Open

 

10/8/2010

 

-123.11903

 

49.26334

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3978

 

NEW MINAS, NS

 

17,078

 

13,389

 

18 Millett Dr

 

Granite Drive Plaza

 

New Minas

 

NS

 

B4N 0G8

 

(902) 681-7320

 

(902) 681-5557

 

5

 

509

 

Dave Cameron

 

Open

 

10/16/2010

 

-64.442152

 

45.06873

 

MSI

 

Kings

 

CAN

LEASED

 

3983

 

TOR-TORONTO/DOWNSVIEW

 

26,975

 

18,498

 

30 Billy Bishop Way

 

Smart Centres Downsview

 

Toronto

 

ON

 

M3K 2C8

 

(647) 776-2180

 

(647) 776-2178

 

5

 

501

 

Rod Falkins

 

Open

 

10/16/2010

 

-79.452621

 

43.72593

 

MSI

 

Toronto

 

CAN

LEASED

 

3968

 

OTTAWA-KANATA

 

21,508

 

17,602

 

5617 Hazeldean Rd

 

 

 

Ottawa

 

ON

 

K2S 0P5

 

(613) 831-9023

 

(613) 831-9026

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

10/22/2010

 

-75.904161

 

45.28886

 

MSI

 

Ottawa-Carleton

 

CAN

LEASED

 

3980

 

OTTAWA-TRAIN YARDS

 

21,609

 

17,619

 

165 Trainyards Dr

 

Train Yards Shopping Center

 

Ottawa

 

ON

 

K1G 3X8

 

(613) 244-4500

 

(613) 244-5208

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

10/29/2010

 

-75.644222

 

45.41168

 

MSI

 

Ottawa-Carleton

 

CAN

LEASED

 

3977

 

OKOTOKS, AB

 

17,468

 

13,941

 

105 Southbank Blvd, Unit 335

 

Cimarron Shopping Centre

 

Okotoks

 

AB

 

T1S 0G1

 

(403) 938-0381

 

(403) 938-0390

 

5

 

502

 

Pat Hawkins

 

Open

 

4/22/2011

 

-113.97535

 

50.70306

 

MSI

 

Division 6

 

CAN

LEASED

 

3984

 

SARNIA, ON

 

18,322

 

14,030

 

1470 Quinn Dr

 

SmartCentres Sarnia

 

Sarnia

 

ON

 

N7S 6M8

 

(519) 542-3200

 

(519) 542-3203

 

5

 

506

 

Garry Broderick

 

Open

 

8/19/2011

 

-82.345825

 

42.9887

 

MSI

 

Lambton

 

CAN

LEASED

 

3985

 

VAN-SURREY

 

24,973

 

19,140

 

7488 King George Hwy Blvd #490

 

King’s Cross Shopping Centre

 

Surrey

 

BC

 

V3W 0H9

 

(604) 635-3043

 

(604) 635-3046

 

5

 

505

 

Douglas Castro

 

Open

 

9/9/2011

 

-122.84542

 

49.13905

 

MSI

 

Greater Vancouver

 

CAN

LEASED

 

3997

 

PRINCE ALBERT, SK

 

17,494

 

13,383

 

801-15th St E Unit 761

 

Cornerstone of Prince Albert

 

Prince Albert

 

SK

 

S6V 0C7

 

(306) 763-4450

 

(306) 763-4523

 

5

 

503

 

Todd Maier

 

Open

 

10/14/2011

 

-105.73278

 

53.19828

 

MSI

 

Division 15

 

CAN

LEASED

 

3988

 

KITCHENER, ON

 

20,825

 

16,497

 

500 Fairway Rd S, Unit 1

 

 

 

Kitchener

 

ON

 

N2C 1X3

 

(519) 340-3021

 

(519) 340-3024

 

5

 

506

 

Garry Broderick

 

Open

 

10/28/2011

 

-80.447862

 

43.42028

 

MSI

 

W aterloo

 

CAN

LEASED

 

3991

 

GUELPH, ON

 

22,013

 

17,623

 

15 Woodlawn Rd W, Unit 101

 

Smart Centres Guelph

 

Guelph

 

ON

 

N1H 1G8

 

(226) 251-3056

 

(226) 251-3059

 

5

 

506

 

Garry Broderick

 

Open

 

10/28/2011

 

-80.283172

 

43.56366

 

MSI

 

Wellington

 

CAN

LEASED

 

3992

 

BROCKVILLE

 

17,018

 

12,911

 

1965 Parkedale Ave

 

SmartCentres Brockville

 

Brockville

 

ON

 

K6V 0B4

 

(613) 345-4949

 

(613) 345-4948

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

11/11/2011

 

-75.685765

 

44.61358

 

MSI

 

Leeds & Grenville Unit

 

CAN

LEASED

 

3981

 

CORNWALL, ON

 

17,347

 

13,420

 

501 Tollgate Rd W, Unit 3

 

Brookdale Square

 

Cornwall

 

ON

 

K6H 5R6

 

(613) 930-2100

 

(613) 930-2109

 

5

 

508

 

Monica Noonan-Desfo

 

Open

 

11/18/2011

 

-74.760461

 

45.04061

 

MSI

 

Stormont, Dundas & G

 

CAN

LEASED

 

4907

 

CHATHAM, ON

 

17,207

 

13,314

 

774 St Clair St

 

St Clair Centre

 

Chatham

 

ON

 

N7M 5J7

 

(519) 355-0505

 

(519) 355-1583

 

5

 

506

 

Garry Broderick

 

Open

 

2/3/2012

 

-82.222581

 

42.43065

 

MSI

 

Chatham-Kent

 

CAN

LEASED

 

3987

 

SAULT STE MARIE, ON

 

17,268

 

13,368

 

710 Second Line E

 

 

 

Sault Ste Marie

 

ON

 

P6B 4K3

 

(705) 942-1221

 

(705) 942-1222

 

5

 

504

 

Kent Griffin

 

Open

 

3/2/2012

 

-84.318726

 

46.53843

 

MSI

 

Algoma

 

CAN

LEASED

 

4910

 

TOR-NORTH YORK

 

 

 

 

 

5051 Yonge St

 

 

 

Toronto

 

ON

 

M2N 5P2

 

(647) 260-3663

 

(647) 260-3666

 

5

 

501

 

Rod Falkins

 

Open

 

7/13/2012

 

-79.410944

 

43.76155

 

MSI

 

Toronto

 

CAN

LEASED

 

4906

 

VAN-VANCOUVER/ALBERNI ST

 

 

 

 

 

1022 Alberni St

 

 

 

Vancouver

 

BC

 

V6E 1A3

 

(604) 638-1940

 

(604) 638-1938

 

5

 

505

 

Douglas Castro

 

Open

 

8/17/2012

 

-123.12234

 

49.28425

 

MSI

 

Greater Vancouver

 

CAN

AARON BROTHERS RETAIL LOCATIONS

 

128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASED

 

8

 

LA-STUDIO CITY

 

6,206

 

4,950

 

12565 Ventura Blvd

 

 

 

Studio City

 

CA

 

91604-2413

 

(818) 769-3230

 

(818) 760-4245

 

1

 

001

 

Steve Killam

 

Open

 

8/20/1997

 

-118.40672

 

34.14305

 

AB

 

Los Angeles

 

USA

LEASED

 

12

 

LA-WESTWOOD

 

7,326

 

6,582

 

2090 Westwood Blvd

 

 

 

Los Angeles

 

CA

 

90025-6329

 

(310) 446-3263

 

(310) 446-3265

 

1

 

001

 

Steve Killam

 

Open

 

8/6/2001

 

-118.433

 

34.04547

 

AB

 

Los Angeles

 

USA

LEASED

 

14

 

LA-BREA

 

6,545

 

5,830

 

2315 E Imperial Hwy Ste B

 

Brea Union Plaza

 

Brea

 

CA

 

92821-3706

 

(714) 256-4629

 

(714) 256-0893

 

1

 

003

 

Rebecca Eyermann

 

Open

 

9/27/1999

 

-117.87003

 

33.91111

 

AB

 

Orange

 

USA

LEASED

 

15

 

LA-HOLLYWOOD ON LA BREA

 

7,913

 

5,800

 

716 N La Brea Ave

 

 

 

Hollywood

 

CA

 

90038-3339

 

(323) 930-2611

 

(323) 930-0156

 

1

 

001

 

Steve Killam

 

Open

 

6/22/1988

 

-118.34392

 

34.08374

 

AB

 

Los Angeles

 

USA

LEASED

 

16

 

S.JOS-CUPERTINO

 

6,000

 

5,430

 

20600 Stevens Creek Blvd

 

Cupertino Crossroads

 

Cupertino

 

CA

 

95014-2120

 

(408) 777-0114

 

(408) 777-8789

 

1

 

004

 

Cindy McGarry

 

Open

 

11/23/1994

 

-122.03585

 

37.32274

 

AB

 

Santa Clara

 

USA

LEASED

 

18

 

BAY-DUBLIN

 

7,394

 

5,957

 

7151 Regional St

 

 

 

Dublin

 

CA

 

94568-2323

 

(925) 828-1966

 

(925) 828-2759

 

1

 

014

 

Lawrence Morgan

 

Open

 

6/6/1988

 

-121.93385

 

37.70348

 

AB

 

Alameda

 

USA

LEASED

 

19

 

SANTA BARBARA

 

4,653

 

3,880

 

601 State St

 

 

 

Santa Barbara

 

CA

 

93101-3301

 

(805) 966-3954

 

(805) 962-3239

 

1

 

001

 

Steve Killam

 

Open

 

3/1/1984

 

-119.69685

 

34.41777

 

AB

 

Santa Barbara

 

USA

LEASED

 

21

 

LA-IRVINE

 

6,074

 

5,017

 

3972 Barranca Pkwy Stes A & G

 

Crossroads Shopping Center

 

Irvine

 

CA

 

92606-8292

 

(949) 726-1887

 

(949) 726-1893

 

1

 

010

 

Idell Nedelman

 

Open

 

9/27/2000

 

-117.80943

 

33.68469

 

AB

 

Orange

 

USA

LEASED

 

22

 

LA-TEMECULA

 

7,745

 

6,900

 

26493 Ynez Rd Ste 1A

 

 

 

Temecula

 

CA

 

92591-4654

 

(951) 296-6370

 

(951) 296-6372

 

1

 

002

 

Adam Collins

 

Open

 

11/6/1992

 

-117.15656

 

33.5195

 

AB

 

Riverside

 

USA

LEASED

 

26

 

LA-WEST HOLLYWOOD

 

7,425

 

6,110

 

8383 Santa Monica Blvd

 

 

 

West Hollywood

 

CA

 

90069-4312

 

(323) 656-2611

 

(323) 656-2395

 

1

 

001

 

Steve Killam

 

Open

 

10/9/2000

 

-118.37237

 

34.0908

 

AB

 

Los Angeles

 

USA

LEASED

 

27

 

LA-TUSTIN

 

6,130

 

5,476

 

13771 Newport Ave Stes 15/16

 

Tustin Plaza

 

Tustin

 

CA

 

92780-4692

 

(714) 734-8009

 

(714) 734-0827

 

1

 

010

 

Idell Nedelman

 

Open

 

7/1/1998

 

-117.82006

 

33.74045

 

AB

 

Orange

 

USA

LEASED

 

29

 

LA-PASADENA ON LAKE

 

4,315

 

3,115

 

326 S Lake Ave

 

 

 

Pasadena

 

CA

 

91101-3508

 

(626) 683-8161

 

(626) 683-9401

 

1

 

003

 

Rebecca Eyermann

 

Open

 

8/15/1992

 

-118.13208

 

34.14022

 

AB

 

Los Angeles

 

USA

LEASED

 

31

 

BAY-CONCORD

 

7,198

 

5,709

 

1975 Diamond Blvd Bldg B

 

Willow Shopping Center

 

Concord

 

CA

 

94520-5716

 

(925) 687-0850

 

(925) 687-0854

 

1

 

014

 

Lawrence Morgan

 

Open

 

9/15/2001

 

-122.05517

 

37.9706

 

AB

 

Contra Costa

 

USA

LEASED

 

32

 

S.DG-MIRA MESA

 

6,525

 

5,441

 

10765 Westview Pkwy

 

 

 

San Diego

 

CA

 

92126-2963

 

(858) 271-5314

 

(858) 271-4053

 

1

 

002

 

Adam Collins

 

Open

 

6/28/2000

 

-117.12006

 

32.91991

 

AB

 

San Diego

 

USA

LEASED

 

35

 

S.DG-MIDWAY

 

12,000

 

10,112

 

2790 Midway Dr

 

Midway Center

 

San Diego

 

CA

 

92110-3203

 

(619) 224-2909

 

(619) 224-4616

 

1

 

002

 

Adam Collins

 

Open

 

7/15/1985

 

-117.20502

 

32.74908

 

AB

 

San Diego

 

USA

LEASED

 

37

 

LA-SAN DIMAS

 

6,480

 

5,406

 

840 W Arrow Hwy

 

San Dimas Marketplace

 

San Dimas

 

CA

 

91773-2446

 

(909) 305-4807

 

(909) 305-0628

 

1

 

003

 

Rebecca Eyermann

 

Open

 

12/29/1997

 

-117.82344

 

34.10655

 

AB

 

Los Angeles

 

USA

LEASED

 

38

 

PHX-PARADISE VALLEY

 

6,451

 

5,201

 

10633 N Tatum Blvd St 102

 

Paradise Village Gateway

 

Phoenix

 

AZ

 

85028-3017

 

(480) 368-1496

 

(480) 348-0617

 

2

 

009

 

Dawnette Fosnot

 

Open

 

11/2/2001

 

-111.97773

 

33.58308

 

AB

 

Maricopa

 

USA

LEASED

 

41

 

LA-SANTA MONICA

 

10,000

 

8,300

 

1645 Lincoln Blvd

 

Aaron Brothers Art Mart

 

Santa Monica

 

CA

 

90404-3711

 

(310) 450-6333

 

(310) 450-5627

 

1

 

001

 

Steve Killam

 

Open

 

1/1/1988

 

-118.4873

 

34.01619

 

AB

 

Los Angeles

 

USA

LEASED

 

42

 

BAY-SAN RAFAEL

 

6,087

 

4,869

 

75C Bellam Blvd

 

 

 

San Rafael

 

CA

 

94901-5352

 

(415) 457-5761

 

(415) 457-5763

 

1

 

014

 

Lawrence Morgan

 

Open

 

4/1/1989

 

-122.50673

 

37.95939

 

AB

 

Marin

 

USA

LEASED

 

43

 

LA-COSTA MESA

 

9,375

 

8,435

 

1714 Newport Blvd

 

 

 

Costa Mesa

 

CA

 

92627-3010

 

(949) 645-6880

 

(949) 645-1057

 

1

 

010

 

Idell Nedelman

 

Open

 

5/1/1993

 

-117.92142

 

33.63779

 

AB

 

Orange

 

USA

 

--------------------------------------------------------------------------------


 

LEASED

 

44

 

LA-GLENDALE

 

7,000

 

6,693

 

320 N Glendale Ave

 

 

 

Glendale

 

CA

 

91206-3758

 

(818) 243-7661

 

(818) 243-6968

 

1

 

003

 

Rebecca Eyermann

 

Open

 

11/16/1990

 

-118.24562

 

34.14985

 

AB

 

Los Angeles

 

USA

LEASED

 

45

 

S.DG-LA MESA

 

7,000

 

5,400

 

8491 Fletcher Pkwy

 

 

 

La Mesa

 

CA

 

91942-3005

 

(619) 461-2110

 

(619) 461-3738

 

1

 

002

 

Adam Collins

 

Open

 

8/24/1990

 

-117.0135

 

32.78122

 

AB

 

San Diego

 

USA

LEASED

 

46

 

FRESNO

 

6,505

 

5,568

 

7628 N Blackstone Ave

 

The Marketplace at River Park

 

Fresno

 

CA

 

93720-4300

 

(559) 435-3731

 

(559) 435-3229

 

1

 

004

 

Cindy McGarry

 

Open

 

8/31/1998

 

-119.78855

 

36.84265

 

AB

 

Fresno

 

USA

LEASED

 

48

 

S.JOS-SAN JOSE

 

8,476

 

6,426

 

944 Blossom Hill Rd Ste A

 

The Winfield Center

 

San Jose

 

CA

 

95123-1202

 

(408) 578-2430

 

(408) 578-1650

 

1

 

004

 

Cindy McGarry

 

Open

 

11/1/1974

 

-121.86434

 

37.25021

 

AB

 

Santa Clara

 

USA

LEASED

 

49

 

BAY-DALY CITY

 

8,000

 

5,968

 

5045 Junipero Serra Blvd

 

Serra Center

 

Daly City

 

CA

 

94014-3217

 

(650) 994-6633

 

(650) 994-4917

 

1

 

014

 

Lawrence Morgan

 

Open

 

10/19/1974

 

-122.46019

 

37.66719

 

AB

 

San Mateo

 

USA

LEASED

 

52

 

S.JOS-SUNNYVALE

 

8,272

 

7,693

 

725 Sunnyvale Saratoga Rd

 

 

 

Sunnyvale

 

CA

 

94087-1310

 

(408) 738-0330

 

(408) 738-0335

 

1

 

004

 

Cindy McGarry

 

Open

 

9/1/1994

 

-122.0325

 

37.36679

 

AB

 

Santa Clara

 

USA

LEASED

 

53

 

PHX-PHOENIX/CAMELBACK

 

8,000

 

6,794

 

301 E Camelback Rd

 

 

 

Phoenix

 

AZ

 

85012-1613

 

(602) 265-0141

 

(602) 265-3882

 

2

 

009

 

Dawnette Fosnot

 

Open

 

5/1/1976

 

-112.06931

 

33.50918

 

AB

 

Maricopa

 

USA

LEASED

 

60

 

LA-LA HABRA

 

6,350

 

5,600

 

1721 W Imperial Hwy Ste A

 

La Habra Marketplace

 

La Habra

 

CA

 

90631-6940

 

(562) 697-5299

 

(562) 697-6520

 

1

 

003

 

Rebecca Eyermann

 

Open

 

6/23/1997

 

-117.96051

 

33.9148

 

AB

 

Orange

 

USA

LEASED

 

63

 

LA-ORANGE

 

4,400

 

3,800

 

665 N Tustin St Unit Z

 

Tustin Plaza

 

Orange

 

CA

 

92867-7148

 

(714) 538-7088

 

(714) 538-8059

 

1

 

010

 

Idell Nedelman

 

Open

 

8/1/1994

 

-117.83557

 

33.79808

 

AB

 

Orange

 

USA

LEASED

 

64

 

LA-RANCHO CUCAMONGA

 

6,500

 

5,159

 

10582 Foothill Blvd Ste 170

 

Terra Vista Town Center

 

Rancho Cucamonga

 

CA

 

91730-7607

 

(909) 980-7555

 

(909) 980-7520

 

1

 

003

 

Rebecca Eyermann

 

Open

 

3/21/1999

 

-117.57208

 

34.1097

 

AB

 

San Bernardino

 

USA

LEASED

 

65

 

LA-TORRANCE/ROLLING HILLS

 

7,050

 

4,659

 

2750 Pacific Coast Hwy

 

Crenshaw Coast Center

 

Torrance

 

CA

 

90505-7002

 

(310) 539-3180

 

(310) 539-8475

 

1

 

010

 

Idell Nedelman

 

Open

 

10/1/1978

 

-118.33458

 

33.79295

 

AB

 

Los Angeles

 

USA

LEASED

 

66

 

LA-HUNTINGTON BEACH

 

6,480

 

5,369

 

7041 Yorktown Ave Ste 101

 

 

 

Huntington Beach

 

CA

 

92648-2463

 

(714) 969-9904

 

(714) 969-9745

 

1

 

010

 

Idell Nedelman

 

Open

 

12/22/2001

 

-118.00563

 

33.67937

 

AB

 

Orange

 

USA

LEASED

 

68

 

SAC-CITRUS HEIGHTS

 

7,575

 

6,001

 

7829 Greenback Ln

 

 

 

Citrus Heights

 

CA

 

95610-5909

 

(916) 723-3383

 

(916) 723-3385

 

1

 

007

 

Maricia Nist

 

Open

 

2/1/1979

 

-121.27471

 

38.67851

 

AB

 

Sacramento

 

USA

LEASED

 

70

 

SAC-ARDEN

 

8,000

 

6,600

 

2345 Arden Way

 

 

 

Sacramento

 

CA

 

95825-4035

 

(916) 924-8831

 

(916) 924-0138

 

1

 

007

 

Maricia Nist

 

Open

 

12/1/1979

 

-121.4081

 

38.59621

 

AB

 

Sacramento

 

USA

LEASED

 

72

 

SAC-ELK GROVE

 

6,108

 

5,335

 

7401 Laguna Blvd Ste 120

 

Laguna Crossroads

 

Elk Grove

 

CA

 

95758-5066

 

(916) 691-1100

 

(916) 691-2883

 

1

 

007

 

Maricia Nist

 

Open

 

3/2/1998

 

-121.4167

 

38.42359

 

AB

 

Sacramento

 

USA

LEASED

 

73

 

BAY-REDWOOD CITY

 

6,325

 

4,938

 

1680 El Camino Real

 

 

 

Redwood City

 

CA

 

94063-2108

 

(650) 366-4266

 

(650) 366-4425

 

1

 

004

 

Cindy McGarry

 

Open

 

6/15/1999

 

-122.22584

 

37.47917

 

AB

 

San Mateo

 

USA

LEASED

 

74

 

MODESTO

 

6,500

 

5,500

 

3801 Pelandale Ave Ste F-3

 

North Pointe Shopping Center

 

Modesto

 

CA

 

95356-8705

 

(209) 545-9267

 

(209) 545-9259

 

1

 

014

 

Lawrence Morgan

 

Open

&